


EXHIBIT 10.11



--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT




YRC WORLDWIDE INC.,
as
Administrative Borrower,


BORROWERS NAMED HEREIN,


GUARANTORS NAMED HEREIN,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.,
as Agent




RBS CITIZENS, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH and CIT FINANCE LLC


As Joint Lead Arrangers
and
Joint Bookrunners




BANK OF AMERICA, N.A.
as Syndication Agent




ALLY COMMERCIAL FINANCE and PNC BANK
As Co-Documentation Agents


Dated as of February 13, 2014



--------------------------------------------------------------------------------





TABLE OF CONTENTS


SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION    1

1.1
Definitions.    1

1.2
Terms Defined in UCC.    53

1.3
Accounting Terms.    54

1.4
Certain Matters of Construction.    54

1.5
Pro Forma Calculations.    55

SECTION 2.
CREDIT FACILITIES    57

2.1
Commitment.    57

2.2
Letter of Credit Facility.    59

2.3
Increase in Commitments.    62

2.4
Extensions of Commitments.    64

SECTION 3.
INTEREST, FEES AND CHARGES    66

3.1
Interest.    66

3.2
Fees.    67

3.3
Computation of Interest, Fees, Yield Protection.    68

3.4
Reimbursement Obligations.    68

3.5
Illegality.    69

3.6
Increased Costs.    69

3.7
Increased Capital Costs.    69

3.8
Mitigation; Replacement of Lenders.    70

3.9
Indemnities.    71

3.10
Maximum Interest.    71

SECTION 4.
LOAN ADMINISTRATION    72

4.1
Manner of Borrowing and Funding Loans.    72

4.2
Defaulting Lender.    73

4.3
Number and Amount of LIBOR Loans; Determination of Rate.    74

4.4
Administrative Borrower.    75

4.5
One Obligation.    75

4.6
Effect of Termination.    75

SECTION 5.
PAYMENTS    76

5.1
General Payment Provisions.    76

5.2
Repayment of Loans.    76

5.3
Reserved.    76

5.4
Mandatory Prepayments.    76

5.5
Payment of LIBOR Loans and Other Obligations.    77

5.6
Marshaling; Payments Set Aside.    78

5.7
Post-Default Allocation of Payments.    78

5.8
Application of Payments.    79

5.9
Loan Account; Account Stated.    79

5.10
Taxes.    79

5.11
Withholding Tax Exemption.    80

5.12
Nature and Extent of Each Borrower’s Liability.    82

SECTION 6.
CONDITIONS PRECEDENT    85

6.1
Conditions Precedent to Initial Loans.    85

6.2
Conditions Precedent to All Credit Extensions.    88

6.3
Limited Waiver of Conditions Precedent.    88

SECTION 7.
COLLATERAL    88

7.1
Grant of Security Interest.    88

7.2
Cash Collateral.    91

7.3
Real Property Collateral.    91

7.4
Other Collateral.    91

7.5
No Assumption of Liability.    92

7.6
Further Assurances.    92

SECTION 8.
COLLATERAL ADMINISTRATION    92

8.1
Borrowing Base Certificates.    92

8.2
Administration of Accounts.    93

8.3
Administration of Deposit Accounts; Cash Dominion Trigger Period; Borrowing Base
Cash Account.    93

8.4
General Provisions.    95

8.5
Power of Attorney.    95

SECTION 9.
REPRESENTATIONS AND WARRANTIES    96

9.1
General Representations and Warranties.    96

SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS    103

10.1
Affirmative Covenants.    103

10.2
Negative Covenants.    112

SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT    132

11.1
Events of Default.    132

11.2
Remedies upon Default.    134

11.3
License.    135

11.4
Setoff.    135

11.5
Remedies Cumulative; No Waiver; Commercial Reasonableness.    135

SECTION 12.
AGENT    136

12.1
Appointment, Authority and Duties of Agent.    136

12.2
Agreements Regarding Collateral and Field Examination Reports.    138

12.3
Reliance By Agent.    139

12.4
Action Upon Default.    139

12.5
Ratable Sharing.    139

12.6
Indemnification of Agent Indemnitees.    139

12.7
Limitation on Responsibilities of Agent.    140

12.8
Successor Agent and Co-Agents.    140

12.9
Due Diligence and Non-Reliance.    141

12.10
Replacement of Certain Lenders.    142

12.11
Remittance of Payments and Collections.    142

12.12
Agent in its Individual Capacity.    142

12.13
Agent Titles.    143

12.14
No Third Party Beneficiaries.    143

SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    143

13.1
Successors and Assigns.    143

13.2
Participations.    143

13.3
Assignments.    144

13.4
Tax Treatment.    145

13.5
Representation of Lenders.    145

SECTION 14.
GUARANTY.    145

14.1
Guaranty.    145

14.2
Waivers.    146

14.3
No Defense.    146

14.4
Guaranty of Payment.    146

14.5
Liabilities Absolute.    146

14.6
Waiver of Notice.    147

14.7
Agent’s Discretion.    148

14.8
Reinstatement.    148

14.9
Action Upon Event of Default.    149

14.10
Statute of Limitations.    149

14.11
Reserved.    149

14.12
Guarantor’s Investigation.    149

14.13
Keepwell.    149

14.14
Termination.    150

SECTION 15.
MISCELLANEOUS    150

15.1
Consents, Amendments and Waivers.    150

15.2
Indemnity.    152

15.3
Notices and Communications.    152

15.4
Performance of Loan Parties’ Obligations.    154

15.5
Credit Inquiries.    154

15.6
Severability.    155

15.7
Cumulative Effect; Conflict of Terms.    155

15.8
Counterparts; Facsimile Signatures.    155

15.9
Entire Agreement.    155

15.10
Obligations of Lenders.    155

15.11
Confidentiality.    155

15.12
Reserved.    156

15.13
GOVERNING LAW.    156

15.14
Consent to Forum.    157

15.15
Waivers by Loan Parties.    157

15.16
Patriot Act Notice.    158

15.17
No Oral Agreement.    158

15.18
Term Debt Intercreditor Agreement.    158

15.19
Release of Guarantors.    159

15.20
Release of Liens.    159









LIST OF EXHIBITS AND SCHEDULES








Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Borrowing Base Certificate

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Notice of Borrowing

Exhibit E
Form of Grant of Security Interest in Trademarks

Exhibit F
Form of Grant of Security Interest in Patents

Exhibit G
Form of Grant of Security Interest in Copyrights

Exhibit H
Form of Perfection Certificate

Exhibit I
Form of Notice of Continuation/Conversion

Exhibit J
Form of Assignment Notice



Schedule 1.1(a)
Guarantors as of the Closing Date

Schedule 1.1(b)
Commitments of Lenders

Schedule 1.1(c)
Copyrights

Schedule 1.1(d)
Excluded Real Property

Schedule 1.1(e)
Existing Letters of Credit

Schedule 1.1(f)
Licenses

Schedule 1.1(g)
Patents

Schedule 1.1(h)
Pension Fund Entities

Schedule 1.1(i)
Trademarks

Schedule 6.1.6
Local Counsel

Schedule 7.1.1(a)
Pledged Collateral

Schedule 7.1.1(b)
Additional Collateral Provisions

Schedule 7.1(c)
Commercial Tort Claims

Schedule 8.3
Deposit Accounts ***CONFIDENTIAL***

Schedule 9.1.11
Subsidiaries

Schedule 9.1.14
Labor Matters

Schedule 10.1.13(a)
Further Assurances and Post-Closing Conditions

Schedule 10.2.1(b)
Liens

Schedule 10.2.2(e)
Investments

Schedule 10.2.3(b)    Debt
Schedule 10.2.5
Closing Date Dispositions

Schedule 10.2.8
Transactions with Affiliates

Schedule 10.2.9
Burdensome Agreements







LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of February 13,
2014, by and among YRC WORLDWIDE INC., a Delaware Corporation (“Parent”), as
administrative borrower (in such capacity, “Administrative Borrower”), Parent,
YRC INC., a Delaware Corporation (“YRC”), USF REDDAWAY INC., an Oregon
Corporation (“Reddaway”), USF HOLLAND INC., a Michigan Corporation (“Holland”),
and NEW PENN MOTOR EXPRESS, INC., a Pennsylvania Corporation (“New Penn”, and
together with Parent, YRC, Holland and Reddaway, “Borrowers” and each a
“Borrower”), those Subsidiaries of Parent identified on Schedule 1.1(a) attached
hereto (as updated from time to time) (collectively, “Guarantors” and each, a
“Guarantor”); the financial institutions from time to time party to this
Agreement as lenders (collectively, “Lenders” and each a “Lender”), the
financial institutions from time to time party to this Agreement as issuing
banks (collectively, “Issuing Banks” and each an “Issuing Bank”), and RBS
CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a subsidiary
of RBS Citizens, N.A., as agent for Lenders and Issuing Banks (in such capacity,
“Agent”).


R E C I T A L S:


Borrowers have requested that Agent, Lenders and Issuing Banks make available a
credit facility, to be used by Parent and Restricted Subsidiaries to finance
their business enterprises. Agent, Lenders and Issuing Banks are willing to
provide such credit facility on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
1    ABL Priority Collateral – as defined in the Term Debt Intercreditor
Agreement.
2    Accelerated Reporting Trigger Event – shall occur when Availability is less
than or equal to fifteen percent (15%) of the Collateral Line Cap.
3    Accelerated Reporting Trigger Period – shall commence upon the occurrence
of an Accelerated Reporting Trigger Event, and shall continue until the date
that the Accelerated Reporting Trigger Event shall have ceased to exist for a
period of at least thirty (30) consecutive calendar days.
4    Account(s) - “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered, or (c) arising out of the use
of a credit or charge card.
5    Account Debtor - any Person who is or who may become obligated to any Loan
Party under, with respect to or on account of an Account.
6    Administrative Borrower - as defined in the preamble to this Agreement.
7    Affiliate - with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Control shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Controlling and Controlled
have meanings correlative thereto.
8    Agent - as defined in the preamble to this Agreement.
9    Agent Indemnitees - Agent and its respective officers, directors,
employees, Affiliates, agents and attorneys.
10    Agent Payment Account - an account designated by Agent to Administrative
Borrower on the Closing Date and such other account as Agent may from time to
time designate to Administrative Borrower as the “Agent Payment Account” for
purposes of this Agreement and the other Loan Documents.
11    Agent Professionals - attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent, as
applicable.
12    Agreed 1Q2014 Amount - as defined in the definition of Consolidated Fixed
Charges.
13    Applicable Debt - as defined in the definition of Weighted Average Life to
Maturity.
14    Applicable Law - with respect to any Person, all laws, rules, regulations
and governmental guidelines applicable to such Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of,
requirements, and agreements with, any Governmental Authority.
15    Applicable Margin - with respect to any Type of Loan on any day, the
margin set forth below for such type of Loan, as determined by the Average
Availability for the most recently completed calendar quarter:
Level
Average Availability
Base Rate Loans
LIBOR Loans
I
Greater than or equal to $140,000,000
1.00%
2.00%
II
Less than $140,000,000 but greater than or equal to $70,000,000
1.25%
2.25%
III
Less than $70,000,000
1.50%
2.50%



The Applicable Margin shall be determined through March 31, 2014 as if Level III
were applicable. Thereafter, the Applicable Margin shall be subject to increase
or decrease based upon the Average Availability for the most recently completed
calendar quarter (or, for Applicable Margin for the calendar quarter ending June
30, 2014, for the period from the Closing Date through March 31, 2014), which
change shall be effective on the first (1st) day of each calendar quarter. In
the event that, at any time after the end of a calendar quarter, and prior to
Full Payment of the Obligations, it is determined that the Average Availability
for such calendar quarter used for the determination of the Applicable Margin
was (i) less than the actual amount of the Average Availability for such
calendar quarter, the Applicable Margin for such prior calendar quarter shall be
adjusted to the applicable percentage based on such actual Average Availability
and any additional interest for the applicable period as a result of such
recalculation shall be promptly paid to Agent upon written demand therefor (and
in no event later than three (3) Business Days after such written demand) or
(ii) greater than the actual amount of the Average Availability for such
calendar quarter, the Applicable Margin for such prior calendar quarter shall be
adjusted to the applicable percentage based on such actual Average Availability
and any reduction in interest for the applicable period as a result of such
recalculation shall be promptly credited to the loan account of Borrowers.
Notwithstanding the foregoing, any additional interest described in clause (i)
above shall not be due and payable until written demand is made for such payment
pursuant to clause (i) above and, accordingly, any nonpayment of such interest
as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the Default Rate), at any time prior to a
failure to pay when due following such written demand.
Notwithstanding the foregoing, the Applicable Margin set forth above shall be
reduced by 0.25% during each period when the financial statements most recently
submitted by Administrative Borrower pursuant to Section 10.1.1 demonstrate that
the Total Leverage Ratio of Parent and Restricted Subsidiaries, on a
consolidated basis, is less than 2.50:1.00 for the Test Period covered by such
financial statements.
16    Approved Fund - any Person (other than a natural person) that is primarily
engaged in making, holding or investing in extensions of credit in its ordinary
course of business and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.
17    Assignment and Acceptance - an assignment agreement between a Lender and
Eligible Assignee, substantially in the form of Exhibit A.
18    Attributable Debt - on any date, in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
Audited Financial Statements - shall mean the audited consolidated balance
sheets of Parent and its consolidated Subsidiaries for the Fiscal Years ending
December 31, 2010, December 31, 2011 and December 31, 2012 and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows of Parent and its consolidated Subsidiaries.
Auto-Extension Letter of Credit – is defined in Section 2.2.1(f).
19    Availability - as of any date of determination calculated on a Pro Forma
Basis, the amount equal to: (a) the Collateral Line Cap, minus (b) the then
outstanding Facility Exposure; provided, that solely for the purposes of
determining whether an Accelerated Reporting Trigger Event has occurred,
Availability may be increased by the amount of cash maintained by Loan Parties
in one or more Dominion Accounts (excluding the Borrowing Base Cash Account) in
an aggregate amount not to exceed $25,000,000 at any time; provided, that during
the period from the Closing Date to the date that is forty-five (45) days after
the Closing Date (or such longer period as Agent may agree in its reasonable
discretion), Dominion Accounts shall be deemed to include any deposit account of
Loan Parties as to which a Deposit Account Control Agreement is required to be
delivered (or other method of control effected) under this Agreement whether or
not such requirement has been satisfied.
Availability Reserve - on any day, the sum (without duplication of any other
reserve or eligibility criteria) of (a) the aggregate amount of liabilities
secured by Liens (other than Permitted Liens) upon Collateral that are senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (b)  amounts to reflect events, conditions,
contingencies or risks which, as determined by Agent in its Permitted
Discretion, adversely affect, or would have a reasonable likelihood of adversely
affecting, the ability of Agent to realize upon the Collateral of the type that
is included in the Borrowing Base; (c) amounts to reflect Agent’s good faith
belief that any collateral report or financial information furnished by or on
behalf of any Borrower or Loan Party to Agent is or may have been incomplete,
inaccurate or misleading in any material respect (to the extent thereof); or
(d) amounts in respect of any state of facts which Agent determines in its
Permitted Discretion constitutes an Event of Default. The amount of any
Availability Reserve established by Agent shall have a reasonable relationship
to the event, condition or other matter which is the basis for such reserve as
determined by Agent in its Permitted Discretion.
20    Agent shall have the right to establish and modify components of the
Availability Reserve against the Borrowing Base assets from time to time in its
Permitted Discretion in accordance with the terms above, provided, that so long
as no Specified Event of Default has occurred and is continuing, Agent has
provided Administrative Borrower with at least two (2) Business Days’ prior
written notice of such establishment or modification and Administrative Borrower
shall have the opportunity during such two (2) Business Day period to discuss
such establishment or modification with Agent; provided, that (x) no Letters of
Credit shall be issued or Loans funded during such two (2) Business Day period
if, after giving effect to such establishment or modification, the requested
issuance or funding would result in an Overadvance, and (y) no such notice shall
be required for changes resulting by virtue of mathematical calculations or if a
Material Adverse Effect would occur if such reserves were not established.
21    Average Availability - for any period, the daily average of Availability
for such period as calculated by Agent.
22    Average Revolver Usage - for any period, the average daily aggregate
Facility Exposure for such period divided by the Commitments on the last day of
such period.
23    Bank Product - any of the following products, services or facilities
extended to any Loan Party or Subsidiary by a Bank Product Provider: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card, purchase card, corporate credit card and merchant card services;
and (d) other banking products or services as may be requested by any Loan Party
or Subsidiary, other than Letters of Credit; provided, however, that for any of
the foregoing to be included as an “Obligation” for purposes of a distribution
under Section 5.7.1, the applicable Bank Product Provider must have previously
provided written notice to Agent and Administrative Borrower of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder (“Bank Product Amount”) and (iii) the methodology to be used
by such parties in determining the Bank Product Debt owing from time to time.
The Bank Product Amount may be changed from time to time upon written notice to
Agent and Administrative Borrower by the applicable Bank Product Provider. No
Bank Product Amount may be established or increased (other than increases in
connection with marking to market products under Hedging Agreements) at any time
that a Default or Event of Default exists, or if a reserve in such amount would
cause an Overadvance.
24    Bank Product Amount - as defined in the definition of Bank Product.
25    Bank Product Debt - Debt and other obligations of a Loan Party relating to
Bank Products.
26    Bank Product Provider - RBS, any other Lender or any of their respective
Affiliates (other than a Disqualified Lender) that provides Bank Products to any
Loan Party or Subsidiary.
27    Bankruptcy Code - the United States Bankruptcy Code, being Title 11 of the
United States Code, as the same now exists or may from time to time hereafter be
amended, modified, recodified or supplemented.
28    Base Rate - for any day, a variable rate of interest per annum equal to
the highest of (a) the “prime rate” as determined by Agent announced from time
to time by RBS at its offices in Boston, Massachusetts (or any successor to the
foregoing) as its “prime rate”, subject to each increase or decrease in such
prime rate, effective as of the day any such change occurs (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by such bank), (b) the Federal Funds Effective Rate (as defined below) from time
to time plus one-half of one percent (0.50%), and (c) the LIBOR Rate for a one
(1) month Interest Period on such day plus one percent (1%). The term “Federal
Funds Effective Rate” shall mean, for any period, a fluctuating interest rate
per annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not published for any day
that is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal Funds brokers of recognized
standing selected by it.
29    Base Rate Loan - a Loan that bears interest based on the Base Rate.
30    Blocked Person - any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC.
31    Board - the Board of the Federal Reserve System of the United States of
America.
32    Borrower or Borrowers - as defined in the preamble to this Agreement and
any other Person that at any time after the date hereof becomes a Borrower.
33    Borrowing - a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
34    Borrowing Base - on any date of determination and without duplication, an
amount equal to the sum of:
(a)    eighty five percent (85%) of the sum of (x) Eligible Accounts minus (y)
the Dilution Reserve, plus
(b)    one hundred percent (100%) of the amount of Eligible Borrowing Base Cash,
minus
(c)    the Deferred Revenue Reserve, minus
(d)    the Availability Reserve.
Borrowing Base Cash Account - account maintained by Administrative Borrower, on
behalf of Borrowers, with Agent as designated in a letter agreement between
Administrative Borrower and Agent on the Closing Date and any other account
maintained with Agent and designated as the “Borrowing Base Cash Account” by
Administrative Borrower and Agent from time to time.
Borrowing Base Cash Release - as defined in Section 8.3.3.
35    Borrowing Base Certificate - a certificate substantially in the form
attached hereto as Exhibit B, as such form may be modified by Agent and
Administrative Borrower from time to time in a manner consistent with the terms
of this Agreement, by which Administrative Borrower, on behalf of Borrowers,
certifies calculation of the Borrowing Base as of the date delivered.
36    Business Day - any day (a) which is neither a Saturday or Sunday nor a day
on which commercial banks are authorized or required to be closed in New York
City; (b) when such term is used to describe a day on which a borrowing,
payment, prepayment, or repayment is to be made in respect of any LIBOR Loan,
any day which is: (i) neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in New York City; and (ii) a
London Banking Day; and (c) when such term is used to describe a day on which an
interest rate determination is to be made in respect of any LIBOR Loan, any day
which is a London Banking Day.
37    Capital Expenditures - for any period of determination with respect to
Parent and Restricted Subsidiaries, the aggregate of (a) all amounts that would
be reflected as additions to property, plant or equipment on a consolidated
statement of cash flows of Parent and Restricted Subsidiaries in accordance with
GAAP and (b) the value of all assets under Capitalized Leases incurred by Parent
and Restricted Subsidiaries during such period; provided, that, Capital
Expenditures shall not include (i) the purchase price paid in connection with a
Permitted Acquisition or other Investment of all or substantially all of the
assets of another Person or business line permitted hereby, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding Parent or any
Restricted Subsidiary) and for which none of Parent nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), (v) property, plant and equipment
taken in settlement of accounts, and (vi) expenditures made with the net
proceeds of any Debt (other than Loans advanced hereunder) or equity issuance.
38    Capitalized Lease - any lease that is required to be capitalized for
financial reporting purposes and reflected as a liability on a balance sheet of
such Person in accordance with GAAP.
39    Cash Collateral - cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations.
40    Cash Collateral Account - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
41    Cash Collateralize - the delivery of cash to Agent, as security for the
payment of the Obligations, with respect to any LC Obligations, in an amount
equal to one hundred two percent (102%) of such LC Obligations (excluding
amounts owing pursuant to clause (c) of the definition thereof). Cash
Collateralization has a correlative meaning.
42    Cash Dominion Trigger Event - shall occur when either (i) a Specified
Event of Default has occurred; or (ii) Borrowers fail to maintain Availability
in an amount at least equal to twelve and one-half percent (12.5%) of the
Collateral Line Cap for five (5) consecutive Business Days; or (iii) Borrowers
shall fail to maintain at any time Availability in an amount at least equal to
ten percent (10%) of the Collateral Line Cap.
43    Cash Dominion Trigger Period - shall commence upon the occurrence of a
Cash Dominion Trigger Event, and shall continue until the date that (i) no
Specified Event of Default exists; and (ii) Borrowers have maintained
Availability of not less than twelve and one-half percent (12.5%) of the
Collateral Line Cap for a period of thirty (30) consecutive calendar days.
44    Cash Equivalents –
45    (a) Dollars and, to the extent consistent with past practice, Canadian
Dollars;
46    (b) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
47    (c) investments in commercial paper maturing within 270 days from the date
of issuance thereof and having, at such date of acquisition, rated at least A-1
or P-1 by S&P or Moody’s;
48    (d) investments in demand deposits, certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, Agent, Term Agent or any domestic office
of any commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 and that issues (or the parent of which
issues) commercial paper rated at least “Prime 1” (or the then equivalent grade)
by Moody’s or “A 1” (or the then equivalent grade) by S&P;
49    (e) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b) above and entered into with
a financial institution satisfying the criteria of clause (d) above;
50    (f) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(e) above; and
51    (g) other short-term investments of any Foreign Subsidiary entered into in
accordance with normal investment policies and practices of such Foreign
Subsidiary consistent with past practices for cash management and constituting
investments in governmental obligations and investment funds analogous to and
having a credit risk not greater than investments of the type described in
clauses (a) through (f) above.
52    Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided,
that such amounts are converted into currencies listed in clause (a) within ten
Business Days following the receipt of such amounts.
53    Cash Management Services - any services provided from time to time by RBS
or any other Lender or any of its Affiliates to any Loan Party or Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services.
Cash Pension Contribution - as to any period of determination, the actual cash
pension funding payments made by Parent and Restricted Subsidiaries with respect
to pension funding obligations during such period.


54    Casualty Event - any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property or as compensation for such condemnation event.
55    CFC – a “controlled foreign corporation” within the meaning of Section 957
of the Code.
56    Change in Law - the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
57    Change of Control - shall mean:
(a)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), of Equity Interests representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Parent;
(b)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of Parent by Persons who were neither (i) nominated by the
board of directors of Parent nor (ii) appointed by directors so nominated; or
(c)    a “change of control” (or similar event) shall occur under (i) the Term
Debt Documents or any Permitted Refinancing thereof or (ii) any other Debt for
borrowed money with an aggregate principal amount (in the case of this clause
(ii)) in excess of the Threshold Amount.
1    Claims - all liabilities, obligations, actual losses, damages, penalties,
judgments, proceedings, costs and expenses of any kind (including remedial
response costs, reasonable and documented out-of-pocket attorneys’ fees (limited
in the case of attorney’s fees to one primary counsel for Agent and Lenders
taken as a whole and one additional counsel in each relevant jurisdiction and,
in the event of any actual or reasonably perceived conflict of interest, one
additional counsel of each type to similarly situated parties) and Extraordinary
Expenses) at any time incurred by or asserted against any Indemnitee in any way
relating to (a) any Loan Documents or transactions contemplated thereby, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens under the Loan
Documents, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or under Applicable Law in connection with the
Loan Documents, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all reasonable and documented
out-of-pocket costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto
(limited in the case of attorney’s fees to one primary counsel for Agent and
Lenders taken as a whole and one additional counsel in each relevant
jurisdiction and, in the event of any actual or reasonably perceived conflict of
interest, one additional counsel of each type to similarly situated parties).
2    Closing Date - as defined in Section 6.1.
3    Code - the U.S. Internal Revenue Code of 1986, as amended.
Collateral - all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations;
provided, that it shall exclude all Excluded Property and all defined terms used
therein shall exclude Excluded Property.
Collateral and Guarantee Requirement - shall mean, at any time, the requirement
that:
(a)    on the Closing Date, Agent shall have received each Security Document to
the extent required to be delivered on the Closing Date pursuant to Section 6.1,
subject to the limitations and exceptions of this Agreement, duly executed by
each Loan Party party thereto;
(b)    in each case subject to the limitations and exceptions set forth in this
Agreement and the Security Documents, any action required to be taken by Agent
to effectuate the same and the lien subordination set forth in the Term Debt
Intercreditor Agreement, the Obligations shall have been secured by:
(i)    a perfected first priority security interest (subject to Liens permitted
by Section 10.2.1) in all personal property of Loan Parties consisting of all
accounts receivable, Cash and Cash Equivalents, deposit accounts and supporting
obligations and books and records related to the foregoing and, in each case,
proceeds thereof;
(ii)    a perfected second priority pledge (subject to Liens permitted by
Section 10.2.1) of all Equity Interests directly held by any Loan Party
(provided, that (A) such pledge of Equity Interests shall not include more than
65% of the voting Equity Interests of (x) each Foreign Subsidiary and (y) each
Domestic Subsidiary that is a disregarded entity for U.S. Federal income Tax
purposes if substantially all of its assets consist of the Equity Interests or
Debt of one or more Foreign Subsidiaries, and (B) such pledge of Equity
Interests shall not include (x) margin stock and (y) Equity Interests in any
joint venture, alliance or marketing arrangement or in any Subsidiary that is
not a wholly owned Subsidiary of Parent (but shall include proceeds thereof),
but only to the extent that the creation of a security interest in such Equity
Interests is prohibited or restricted by the Organization Documents of such
joint venture, alliance or marketing arrangement or Subsidiary or by any
contractual restriction contained in any agreement with third party holders of
other Equity Interests in such joint venture, alliance or marketing arrangement
or Subsidiary which holders are not Affiliates of Parent (except to the extent
any such prohibition or restriction is deemed ineffective under the UCC or other
applicable Law) or (z) Equity Interests of (or held as assets by) Unrestricted
Subsidiaries, Immaterial Subsidiaries or captive insurance Subsidiaries);
(iii)    a perfected second priority security interest (subject to Liens
permitted by Section 10.2.1) in, and Mortgages on, each Material Real Property
(provided, that Mortgages may be delivered after the Closing Date in accordance
with the Post-Closing Side Letter);
(iv)    a perfected second priority security interest (subject to Liens
permitted by Section 10.2.1) in substantially all plant and equipment of Loan
Parties and in substantially all motor vehicles (including tractors, trailers
and other Rolling Stock but excluding employee or light vehicles and other
assets subject to certificates of title with an individual fair market value of
$40,000) of Loan Parties; and
(v)    a perfected second priority security interest (subject to Liens permitted
by Section 10.2.1) in substantially all other personal property of Loan Parties,
including investment property, contracts, Patents, Copyrights, Trademarks and
other general intangibles (subject to the Term Debt Intercreditor Agreement),
commercial tort claims, letter of credit rights, intercompany notes and proceeds
of the foregoing;
(c)    subject to the limitations and exceptions set forth in this Agreement and
the Security Documents, to the extent a security interest in and mortgage lien
on any Material Real Property is required under Section 6.1, 10.1.11 or 10.1.13
(together with any Material Real Property that is subject to a Mortgage on the
Closing Date, each, a “Mortgaged Property”), Agent shall have received (i)
counterparts of a Mortgage with respect to such Mortgaged Property duly executed
and delivered by the record owner of such property in form suitable for filing
or recording in all filing or recording offices that Agent may reasonably deem
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of Agent for the
benefit of Lenders, and evidence that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably satisfactory to
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the property at
the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property (the
“Mortgage Policies”) issued by Chicago Title or another nationally recognized
title insurance company reasonably acceptable to Agent in form and in an amount
reasonably acceptable to Agent (not to exceed 100% of the fair market value of
the Real Property (or interest therein, as applicable) covered thereby),
insuring the Mortgages to be valid, subsisting Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 10.2.1, each of which shall (A) to the extent reasonably necessary,
include such reinsurance arrangements (with provisions for direct access, if
reasonably necessary) as shall be reasonably acceptable to Agent, (B) contain a
“tie-in” or “cluster” endorsement, if available under Applicable Law (i.e.,
policies which insure against losses regardless of location or allocated value
of the insured property up to a stated maximum coverage amount), (C) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to Agent) as shall be reasonably requested by Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit (if available after the applicable Loan Party uses
commercially reasonable efforts), doing business, non-imputation, public road
access, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot and so-called comprehensive coverage over covenants and
restrictions), (iii) either (1) an American Land Title Association/American
Congress of Surveying and Mapping (ALTA/ACSM) form of survey for which all
charges have been paid, dated a date, containing a certification and otherwise
being in form and substance reasonably satisfactory to Agent or (2) such
documentation as is sufficient to omit the standard survey exception to coverage
under the Mortgage Policy with respect to such Mortgaged Property and
affirmative endorsements reasonably requested by Agent, including “same as”
survey and comprehensive endorsements, (iv) customary legal opinions, addressed
to Agent and Lenders, and (v) in order to comply with the Flood Laws, the
following documents: (A) a completed standard “life of loan” flood hazard
determination form (a “Flood Determination Form”); (B) if any of the material
improvement(s) to the improved Material Real Property is located in a special
flood hazard area, a notification thereof to the applicable Loan Party (“Flood
Notice”) and, if applicable, notification to the applicable Loan Party that
flood insurance coverage under the National Flood Insurance Program (“NFIP”) is
not available because the community in which the property is located does not
participate in the NFIP; (C) documentation evidencing the applicable Loan
Party’s receipt of the Flood Notice (e.g., a countersigned Flood Notice or
return receipt of certified U.S. Mail or overnight delivery); and (D) if the
Flood Notice is required to be given and flood insurance is available in the
community in which such Material Real Property is located, a copy of one of the
following: the flood insurance policy, the applicable Loan Party’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued or such other evidence of flood
insurance reasonably satisfactory to Agent and documentation reasonably
satisfactory to Agent supporting the amount of flood insurance required for such
Material Real Property (any of the foregoing being “Evidence of Flood
Insurance”); and
(d)    after the Closing Date, each Restricted Subsidiary of Parent that is not
an Excluded Subsidiary shall become a Guarantor pursuant to a joinder agreement
in accordance with Section 10.1.11 or 10.1.13, as applicable, and signatory to
this Agreement; provided, that notwithstanding the foregoing provisions, any
Subsidiary of Parent that Guarantees any Term Debt, any Term Refinancing Debt,
any Permitted Junior Debt or any Permitted Refinancing of any of the foregoing,
or that is a borrower under the Term Debt Documents (or any Permitted
Refinancing thereof) shall be a Guarantor hereunder for so long as it Guarantees
such Debt (or is a borrower with respect thereto).
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, the obtaining of title insurance with respect to or the taking
of any other actions with respect to: (i) any fee owned Real Property that is
not Material Real Property or any Leasehold Property (it being understood there
shall be no requirement to obtain any landlord waivers, estoppels, consents or
collateral access letters), (ii) motor vehicles (other than tractors, trailers
and other Rolling Stock) consisting of an employee or light vehicle and other
assets subject to certificates of title with an individual fair market value of
less than $40,000, (iii) letter of credit rights (other than to the extent
consisting of supporting obligations that can be perfected solely by the filing
of a UCC financing statement) of an amount less than $5,000,000 and commercial
tort claims where the amount of damages claimed by the applicable Loan Party is
less than $5,000,000, (iv) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby (except to the extent such prohibition or restriction is
rendered ineffective under the UCC or other Applicable Law), (v) Collateral in
which pledges or security interests are prohibited or restricted by Applicable
Law or require the consent of any governmental authority or third party, which
consent has not been obtained, (vi) Margin Stock, (vii) Equity Interests in
joint ventures and other non-wholly owned Subsidiaries of Parent (but only to
the extent that the organizational documents of such Subsidiaries or agreements
with other equity holders prohibit or restrict the pledge thereof under
restrictions that are enforceable under the UCC or other Applicable Law),
(viii) Equity Interests of (or held as assets by) Unrestricted Subsidiaries,
Immaterial Subsidiaries, or captive insurance Subsidiaries, (ix) any lease,
license or agreement or any Property to the extent a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto after giving
effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law, other than proceeds and receivables thereof, the assignment of
which is deemed effective under the UCC or other Applicable Law, notwithstanding
such prohibition, (x) any assets or rights subject to a purchase money security
interest, Capitalized Lease or similar arrangement, (xi) with respect to Term
Priority Collateral, any asset on which perfection action is not required under
the Term Debt Documents, (xii) any assets to the extent a security interest in
such assets could result in an adverse Tax consequences as reasonably determined
by Parent, in consultation with Agent; provided, that no Collateral described in
subclauses (b)(i) through (iv) above will be subject to this clause (xii),
(xiii) any intent-to-use Trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use Trademark application under applicable Federal law, (xiv) any
equipment or other collateral with a net book value in an aggregate amount not
to exceed $5,000,000, (xv) other assets not specifically included in the
Collateral in circumstances where the cost of obtaining a security interest in
such assets exceeds the practical benefit to Lenders afforded thereby as
reasonably determined by Agent in consultation with Parent, and (xvi) any
non-U.S. assets or assets of the Loan Parties that require action under the law
of any non-U.S. jurisdiction to create or perfect a security interest in such
assets, including any Intellectual Property in any non-U.S. jurisdiction other
than foreign deposit accounts of any Loan Party containing the proceeds of ABL
Priority Collateral at any time (and no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction shall be required in
respect of such assets);
(B)    (i) perfection by possession or control shall not be required with
respect to (x) any intercompany notes in an aggregate principal amount not to
exceed $5,000,000 and (y) any other notes or other evidence of Debt in an
aggregate principal amount not to exceed $5,000,000; (ii) no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the United States (including the Equity Interests of any
Foreign Subsidiary) or to perfect such security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction); and (iii) except to the extent that
perfection and priority may be achieved (w) by the filing of a financing
statement under the Uniform Commercial Code with respect to a Loan Party, (x)
with respect to Real Property and the recordation of Mortgages in respect
thereof, as contemplated by clauses (b)(iii) and (c) above, (y) with respect to
Equity Interests or Debt, by the delivery of certificates or instruments
representing or evidencing such Equity Interests or Debt along with appropriate
undated instruments of transfer executed in blank, or (z) by notation of liens
on certificate of title, the Loan Documents shall not contain any requirements
as to perfection or priority with respect to any assets or property described in
clause (A) above and this clause (B);
(C)    Agent in its reasonable discretion may grant extensions of time for the
creation or perfection of security interests in, and Mortgages on, or obtaining
of title insurance or taking of other actions with respect to, particular assets
(including extensions beyond the Closing Date) or any other compliance with the
requirements of this definition (or any similar requirements set forth herein or
in any other Loan Documents) where it reasonably determines, in consultation
with Parent, that such creation or perfection of security interests or
Mortgages, or such obtaining of title insurance or taking of other actions, or
any other compliance with the requirements of this definition cannot be
accomplished without undue delay, burden or expense by the time or times at
which such act would otherwise be required by this Agreement or any Security
Documents; provided, that Agent shall have received on or prior to the Closing
Date, (i) UCC financing statements in appropriate form for filing under the UCC
in the jurisdiction of incorporation or organization of each Loan Party, and
(ii) evidence that the Term Agent shall be in possession of any certificates or
instruments representing or evidencing Equity Interests of Loan Parties and each
directly wholly owned Domestic Subsidiary of Loan Parties, in each case
accompanied by undated instruments of transfer and stock powers endorsed in
blank; and
(D)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to the exceptions and limitations set
forth in this Agreement and the Security Documents.
1    Collateral Line Cap - at any date of determination, the lesser of (x) the
Commitments and (y) the Borrowing Base.
2    Commitment - for any Lender, its obligation to make Loans and to
participate in LC Obligations (excluding amounts owing pursuant to clause (c) of
the definition of LC Obligations) up to the maximum principal amount shown on
Schedule 1.1(b), or as specified hereafter in the most recent Assignment and
Acceptance to which it is a party. “Commitments” means the aggregate amount of
such commitments of all Lenders. The Commitments on the Closing Date are equal
to $450,000,000.
3    Commercial Software License - any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Loan
Party from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.
4    Commitment Termination Date - the earliest to occur of (a) the Latest
Maturity Date; (b) the date on which Borrowers terminate the Commitments
pursuant to Section 2.1.4; or (c) the date on which the Commitments are
terminated pursuant to Section 11.2.
5    Commodity Exchange Act - the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
6    Compliance Certificate - a certificate substantially in the form attached
hereto as Exhibit C, as such form may be modified by Agent and Administrative
Borrower from time to time in a manner consistent with the terms of this
Agreement, by which Administrative Borrower, on behalf of Loan Parties,
calculates the Fixed Charge Coverage Ratio for the period covered by the most
recent financial statements delivered pursuant to Section 10.1.1 whether or not
such Compliance Certificate is delivered during a Financial Reporting Trigger
Period.
7    Concentration Account - account maintained by Administrative Borrower, on
behalf of Borrowers, with Agent as designated in a letter agreement between
Administrative Borrower and Agent on the Closing Date and any other account
designated as the “Concentration Account” by Administrative Borrower and Agent
from time to time.
8    Consolidated EBITDA - for any period of determination calculated on a Pro
Forma Basis, the Consolidated Net Income for such period, plus:
(a)    without duplication and to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income (other than clauses (viii)
or (xi)), the sum of the following amounts for such period with respect to
Parent and Restricted Subsidiaries:
(ii)    total interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any expenses or losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains on such hedging
obligations or other derivative obligations, letter of credit fees, costs of
surety bonds in connection with financing activities and any bank fees and
financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Debt and all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Debt (whether amortized or immediately
expensed),
(iii)    provision for taxes based on income, profits or capital gains of Parent
and Restricted Subsidiaries, including, without limitation, federal, state,
local, franchise and similar taxes and foreign withholding taxes paid or accrued
during such period,
(iv)    depreciation and amortization,
(v)    extraordinary, unusual or non-recurring charges, expenses or losses,
(vi)    non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, purchase accounting adjustments
and stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided, that if any of the non-cash charges
referred to in this clause (v) represents an accrual or reserve for potential
cash items in any future period, (1) Parent may determine not to add back such
non-cash charge in the current period and (2) to the extent Parent does decide
to add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to the extent paid,
(vii)    restructuring costs and charges, integration costs, retention,
recruiting, relocation and signing bonuses and expenses, and severance costs
(including, for the avoidance of doubt, any bonuses payable in connection with
the IBT Transactions in 2014 and 2015),
(viii)    Transaction Expenses,
(ix)    pro forma results for acquisitions (including the commencement of
activities constituting such business) and material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition, and operational changes and
operational initiatives (including, to the extent applicable, from the
Transactions but excluding the IBT Transactions), including any synergies,
operating expense reductions, other operating improvements and cost savings as
certified by Parent as having been determined in good faith to be reasonably
anticipated to be realizable within twelve (12) months following any such
acquisition or disposition, operational change and operational initiatives (with
the total add-back pursuant to this clause (viii) or Section 1.5(c) to be
limited in the aggregate to 20% of Consolidated EBITDA (prior to giving effect
to any such adjustments pursuant to this clause (viii) and Section 1.5 but
otherwise on a pro forma consolidated basis) in any Test Period; provided, that
such limitation on add-backs shall not apply if supported by a quality of
earnings report prepared by a nationally recognized accounting firm or other
third-party advisor reasonably acceptable to Agent or if such adjustments
satisfy the requirements of Regulation S-X),
(x)    other transaction specific accruals, costs, charges, fees and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses) related to the Transactions, acquisitions, investments, restricted
payments, dispositions or issuances, amendments, waivers or modifications of
debt or equity (whether or not consummated) reasonably expected to be permitted
under this Agreement or the consummation of which would result in the repayment
in full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations and obligations of any Loan Party arising under any
Hedging Agreement),
(xi)    proceeds of business interruption insurance received or reasonably
expected to be received within 365 days; provided, that any such expected
amounts that are not actually received in such 365 day period shall be deducted
from Consolidated EBITDA in fiscal quarter immediately following such 365 day
period,
(xii)    charges, losses or expenses to the extent indemnified or insured or
reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after such charge, loss or expense; provided, that
any such expected amounts that are not actually received in such 365 day period
shall be deducted from Consolidated EBITDA in fiscal quarter immediately
following such 365 day period,
(xiii)    the amount of any minority interest expense attributable to minority
interests of third parties in the positive income of any non-wholly owned
Restricted Subsidiary,
(xiv)    any net loss from disposed, abandoned or discontinued operations,
(xv)    net realized losses from Swap Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements,
(xvi)    the cumulative effect of a change in accounting principles,
(xvii)    realized non-cash foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of Parent and Restricted Subsidiaries, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) and all other
non-cash items of income for such period, (ii) any gains and income from
investments recorded using the equity method, and (iii) any gains arising out of
transactions of the types described in clauses (a)(xii), (xiii), (xiv), (xv) and
(xvi) above; provided, that, for the avoidance of doubt, any gain representing
the reversal of any non-cash charge referred to in clause (a)(v)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received).
1    Consolidated Fixed Charges - for any period of determination calculated on
a Pro Forma Basis, (a) cash interest expense payable during such period
(including amounts payable under Capitalized Leases), (b) regularly scheduled
principal payments payable in cash during such period (including amounts payable
under Capitalized Leases), and (c) letter of credit fees payable in cash during
such period. Notwithstanding the foregoing, (i) Consolidated Fixed Charges for
the Test Period ending March 31, 2014 (or, if necessary under Section 10.2.10,
December 31, 2013) shall be calculated by multiplying (x) $[30,225,000] (the
“Agreed 1Q2014 Amount”) by (y) four, (ii) Consolidated Fixed Charges for the
Test Period ending June 30, 2014 shall be calculated by multiplying (x) the sum
of the Agreed 1Q2014 Amount plus the actual amount of Consolidated Fixed Charges
for the Fiscal Quarter ending June 30, 2014 by (y) two, (iii) Consolidated Fixed
Charges for the Test Period ending September 31, 2014 shall be calculated by
multiplying (x) the sum of the Agreed 1Q2014 Amount plus the actual amount of
Consolidated Fixed Charges for the two Fiscal Quarters ending September 30, 2014
by (y) the product of four divided by three, and (iv) Consolidated Fixed Charges
for the Test Period ending December 31, 2014 shall equal the sum of the Agreed
1Q2014 Amount plus the actual amount of Consolidated Fixed Charges for the three
(3) Fiscal Quarters ending December 31, 2014.
Consolidated Fixed Charge Coverage Ratio - for any period of determination
calculated on a Pro Forma Basis, the ratio of: (a) (i) Consolidated EBITDA
calculated on a Pro Forma Basis for such period, minus (ii) Capital Expenditures
made during such period, minus (iii) the aggregate amount of net cash taxes paid
in cash during such period, minus (iv) the amount, if any, by which the Cash
Pension Contribution for such period exceeds the Pension Expense for such
period, and plus (v) the amount, if any, by which the Pension Expense for such
period exceeds the Cash Pension Contribution for such period, divided by (b) the
Consolidated Fixed Charges for such period.
2    Consolidated Net Income - for any period of determination, the net income
(or loss) of Parent and Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP on a consolidated basis (without
duplication) for such period (without deduction for minority interests);
provided, that (a) in determining Consolidated Net Income, the net income of any
other Person which is not a Restricted Subsidiary, is an Unrestricted Subsidiary
or is accounted for by Parent by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or cash
distributions by such other Person to Parent, Restricted Subsidiaries or another
Restricted Subsidiary during such period, (b) the net income of any Subsidiary
of Parent shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary (other than
(x) restrictions that have been waived or otherwise released, (y) restrictions
pursuant to the Loan Documents and or the Term Debt Documents and
(z) restrictions arising pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to Secured Parties than the
encumbrances and restrictions contained in the Loan Documents (as determined by
Parent in good faith)) and (c) the income or loss of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with a Loan
Party or any Subsidiary or the date that such Person’s assets are acquired by
Parent or any Subsidiary shall be excluded.
Consolidated Total Assets - total assets of Parent and Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the
consolidated balance sheet of Parent and Restricted Subsidiaries for the most
recently completed Fiscal Quarter for which financial statements have been
delivered pursuant to Section 10.1.1(a) or (b).
Consolidated Total Debt - as of any date of determination calculated on a Pro
Forma Basis, the aggregate principal amount of Debt of Parent and Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Debt as provided in
Section 1.4), consisting of Debt for borrowed money, Attributable Debt or
purchase money Debt, debt obligations evidenced by bonds, debentures, promissory
notes, loan agreements or similar instruments, and all Guarantees of any of the
foregoing; provided, that (i) Consolidated Total Debt shall not include Debt in
respect of letters of credit, bankers’ acceptances and other similar contingent
obligations, except to the extent of unreimbursed amounts thereunder,
(ii) Consolidated Total Debt shall not include obligations under Hedging
Agreements permitted hereunder, and (iii) Consolidated Total Debt shall not
include any Debt which Parent or any Restricted Subsidiary has either defeased
or discharged and satisfied.
Contractual Obligation – as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
Contribution Deferral Agreement - that certain Second Amended and Restated
Contribution Deferral Agreement, dated as of January 31, 2014, among YRC,
Holland, New Penn, Reddaway, certain other of the Subsidiaries of Parent, the
Trustees for the Central States, Southeast and Southwest Areas Pension Fund, the
Pension Fund Entities and each other pension fund from time to time party
thereto and Wilmington Trust Company, all as the same may be amended, amended
and restated, restated, supplemented or otherwise modified in accordance with
the terms hereof.
3    Control – as defined in the definition of Affiliate.
4    Copyright License - any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Loan Party material to the operation of the business of any Loan Party or
that such Loan Party otherwise has the right to license material to the
operation of the business of any Loan Party, or granting any right to any Loan
Party under any Copyright now or hereafter owned by any third party, and all
rights of such Loan Party under any such agreement.
5    Copyrights - all of the following now owned or hereafter acquired by or
assigned to any Loan Party: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule
1.1(c), (c) all rights and privileges arising under Applicable Law with respect
to such Loan Party’s use of such Copyrights, (d) all derivatives, reissues,
renewals, continuations and extensions thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to the foregoing, including damages and payments for
past, present or future infringements thereof, (f) all rights corresponding
thereto throughout the world and (g) all rights to sue for past, present or
future infringements thereof.
Debt - as to any Person at any time, without duplication and without reference
to what constitutes indebtedness or a liability in accordance with GAAP, all of
the following: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount (after giving
effect to any prior drawings or reductions which may have been reimbursed) of
all outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person; (c) net
obligations of such Person under any Hedging Agreement; (d) all obligations of
such Person to pay the deferred purchase price of property or services;
(e) indebtedness (excluding prepaid interest thereon) described in clauses (a)
through (d) and (f) through (h) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) all Attributable Debt; (g) all obligations of such Person to purchase,
redeem, retire or otherwise acquire for value any Disqualified Equity Interests
(but solely to the extent required to occur on or prior to the Latest Maturity
Date (other than as a result of a change of control, asset sale or similar
event)); and (h) to the extent not otherwise included above, all Guarantees of
such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person (i) shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent such Person’s liability for such
Debt is otherwise expressly contractually limited and only to the extent such
Debt would be included in the calculation of Consolidated Total Debt and (ii)
shall exclude (A) trade accounts payable in the ordinary course of business, (B)
any earn-out obligation until such earn-out obligation has become due and
payable, (C) any current and undeferred pension contributions or health and
welfare contributions due from such Person and/or its applicable Subsidiaries to
any Pension Fund Entity, (D) liabilities accrued in the ordinary course, (E)
deferred revenues, liabilities associated with customer prepayments and deposits
and any such obligations incurred under ERISA, and other accrued obligations
(including transfer pricing), in each case incurred in the ordinary course of
business, (F) operating leases, (G) customary obligations under employment
agreements and deferred compensation, and (H) deferred tax liabilities. The
amount of any net obligation under any Hedging Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date. The amount of
Debt of any Person for purposes of clause (e) that is limited in recourse to the
property encumbered thereby shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Debt and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
Debtor Relief Laws - the Bankruptcy Code as now or hereafter in effect or any
successor thereto, as well as all other liquidation, conservatorship,
bankruptcy, assignment for benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States federal or state law or of any applicable foreign law from time to
time in effect affecting the rights of creditors generally.
Debt Repayment Conditions - at the time of determination with respect to any
proposed repayment of Debt (to the extent that such repayment is subject to the
Debt Repayment Conditions in accordance with the terms of this Agreement), and
subject to Section 2.3.4, that (a) no Event of Default then exists or would
arise as a result of repaying such Debt, and (b) Availability on the date of
such proposed repayment (after giving effect thereto) is not less than
$67,500,000. Prior to consummating any proposed transaction which is subject to
the Debt Repayment Conditions, Administrative Borrower shall deliver to Agent
evidence acceptable to Agent of the satisfaction of the conditions set forth
above on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to Agent.
6    December 2013 Exchange Agreements - each of the exchange agreements dated
as of December 22, 2013, as amended, restated, modified, waived, supplemented or
consented to, by and among Administrative Borrower and certain of the holders of
the Series B Senior Secured Notes due 2015 that are party thereto.
7    December 2013 Registration Rights Agreement - the Registration Rights
Agreement dated as of December 22, 2013, as amended, restated modified, waived,
supplemented or consented to, by and among Administrative Borrower and each of
the purchasers signatory thereto.
8    December 2013 Stock Purchase Agreements - each of the stock purchase
agreements dated as of December 22, 2013, as amended, restated, modified,
waived, supplemented or consented to, by and among Administrative Borrower and
each of the purchasers party thereto.
9    Default - an event or condition that, with the lapse of time or giving of
notice, without any waiver or cure hereunder, would constitute an Event of
Default.
Defaulting Lender - any Lender that (a) has failed to fund any amounts required
to be funded by it under this Agreement within one (1) Business Day of the date
that it is required to do so under the Agreement, (b) notified Administrative
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement, (d) failed, within one (1) Business Day
after written request by Agent, to confirm that it will comply with the terms of
the Agreement relating to its obligations to fund any amounts required to be
funded by it under the Agreement, (e) otherwise failed to pay over to Agent or
any other Lender any other amount required to be paid by it under the Agreement
within one (1) Business Day of the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
made in good faith by Agent that a Lender is a Defaulting Lender under clauses
(a) through (f) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, each Issuing Bank and
each Lender.
10    Default Rate - for any Obligation described in Section 3.1.1(b)
(including, to the extent permitted by law, accrued but unpaid interest), two
percent (2%) plus the interest rate otherwise applicable thereto.
11    Deferred Revenue Reserve – at any date of determination, 85% of “deferred
revenue liability” as reflected on the balance sheet of Parent and Restricted
Subsidiaries as of the last day of the most recently completed Fiscal Month.
12    Deposit Account Control Agreements - the written agreements, in form and
substance reasonably satisfactory to Agent and Administrative Borrower, by and
among Agent, for the benefit of Secured Parties, each Loan Party with a deposit
account at any bank and the bank at which such deposit account is at any time
maintained, which provides that such bank will comply with instructions
originated by Agent directing disposition of the funds in such deposit account
without further consent by such Loan Party and has such other terms and
conditions as Agent may reasonably require.
13    Dilution – as of any date of determination on a consolidated basis for all
Loan Parties, a percentage, based upon the experience of the immediately prior
365 consecutive days, that is the result of dividing the Dollar amount of
(a) bad debt write-downs, discounts, advertising allowances, credits or other
dilutive items with respect to Loan Parties’ Accounts during such period, by (b)
Loan Parties’ billings with respect to Accounts during such period.
14    Dilution Reserve - as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).
Disposition or Dispose - the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale of Equity Interests
in a Restricted Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
Disqualified Equity Interests - any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (c) provides for scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Debt or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the then Latest Maturity Date; provided, that if such
Equity Interests are issued pursuant to, or in accordance with, a plan for the
benefit of employees of Parent or Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Parent or
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
15    Disqualified Lender – (i) those banks, financial institutions and other
entities identified in writing by Administrative Borrower to Agent prior to the
date hereof, (ii) any competitors of Parent or its Subsidiaries, and (iii) any
of their known Affiliates; provided, that a “competitor” or an affiliate of a
competitor or an entity referenced in clause (i) above shall not include any
bona fide debt fund or investment vehicle (other than a person which is excluded
pursuant to clause (i) above) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business.
16    Dollar(s) - lawful money of the United States.
17    Domain Names - all internet domain names and associated URL addresses in
or to which any Loan Party now or hereafter has any right, title or interest.
18    Domestic Subsidiary - any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia; provided, that
notwithstanding the foregoing, “Domestic Subsidiary” shall not include any
Subsidiary substantially all of the assets of which are Equity Interests or Debt
in (or owed by) one or more Subsidiaries that are not Domestic Subsidiaries.
19    Dominion Account - any special account, lockbox, blocked account or other
deposit account established by Loan Parties at RBS, JPMorgan Chase Bank,
National Association, Bank of Nova Scotia, The Toronto-Dominion Bank, or another
bank reasonably acceptable to Agent which is subject to a Deposit Account
Control Agreement in favor of Agent.
20    Eligible Account - an Account owing to a Loan Party that arises in the
Ordinary Course of Business (or, subject to Section 10.2.2, acquired by a Loan
Party in connection with any Permitted Acquisition or other acquisition
permitted hereunder and, in any such instance, has been reviewed as part of a
field exam conducted by the Agent pursuant to Section 10.1.10) from the sale or
lease of goods or rendition of services and is payable in Dollars or Canadian
Dollars; provided, that in no event shall an Account be an Eligible Account if:
21    (a)    such Account is unpaid for more than one hundred twenty (120) days
after the original invoice date; provided, that, on any date of determination,
the aggregate amount of Accounts which remain unpaid for more than ninety (90)
days after the original invoice date thereof and are included in the calculation
of Eligible Accounts may not exceed 3.5% of all Eligible Accounts on such date;
22    (b)    fifty percent (50%) or more of the aggregate Accounts owing by the
Account Debtor to such Loan Party are not Eligible Accounts under the foregoing
clause (a);
23    (c)    such Account, when aggregated with other Accounts owing by the
applicable Account Debtor, exceeds fifteen percent (15%) of the aggregate
Eligible Accounts of Loan Parties (or such higher percentage as Agent may
establish for any specific Account Debtor from time to time);
24    (d)    such Account is owing by an account debtor appearing on the most
recently published OFAC Specially Designated Nationals and Blocked Persons List;
25    (e)    such Account is owing by a creditor or supplier, or is otherwise
subject to a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance including, without
limitation, off bill discounts, overcharge claims, cargo claims, due to
interlines, A/R credits payable (but ineligibility shall be limited solely to
the amount thereof);
26    (f)    an Insolvency Proceeding has been commenced by or against the
Account Debtor, or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or to Loan
Parties’ knowledge, is not Solvent; provided, that, in the case of an Insolvency
Proceeding, so long as (x) an order exists permitting such Account Debtor to pay
the applicable Loan Party as a “critical vendor”, and (y) such Account Debtor
has obtained adequate postpetition financing to pay the Accounts of such Loan
Party arising postpetition, the Accounts of such Loan Party that arise
postpetition shall not be deemed ineligible under the provisions of this clause
(f) to the extent that the order permitting such financing allows the payment of
such postpetition Accounts.
27     (g)    the Account Debtor does not maintain its principal place of
business inside the United States or Canada; except, that at Agent’s option,
such Account owing by an Account Debtor that does not maintain its principal
place of business inside the United States or Canada may be deemed an Eligible
Account if either: (x) the applicable Account Debtor has delivered to such Loan
Party an irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States and in Dollars,
sufficient to cover such Account, in form and substance reasonably satisfactory
to Agent and if required by Agent, the original of such letter of credit has
been delivered to Agent or Agent’s agent, and such Loan Party has complied with
the terms of Section 7.4.2 with respect to the assignment of any
Letter-of-Credit-Rights to Agent or naming Agent as transferee beneficiary
thereunder, as Agent may specify, (y) such Account is subject to credit
insurance payable to Agent issued by an insurer and on terms and in an amount
reasonably acceptable to Agent, or (z) such Account is otherwise reasonably
acceptable in all respects to Agent (subject to such lending formula with
respect thereto as Agent may determine in its Permitted Discretion);
28    (h)    such Account is owing by a Governmental Authority, unless the
applicable Account Debtor is the United States, any state or territory thereof
or any department, agency or instrumentality thereof and the Account has been
assigned to Agent in compliance with the Assignment of Claims Act or other
Applicable Law; provided, that, notwithstanding the foregoing provisions of this
clause (h), Accounts owing by a Governmental Authority that have not been
assigned to Agent in compliance with the Assignment of Claims Act or other
Applicable Law may be included in the Borrowing Base at any time so long as such
Accounts otherwise constitute Eligible Accounts and the aggregate amount of such
Accounts included in the calculation of Eligible Accounts (before giving effect
to the applicable advance rate) does not exceed 2.5% of the aggregate amount of
all Eligible Accounts at such time; and provided, further, that, notwithstanding
the foregoing provisions of this clause (h), during a Cash Dominion Trigger
Period no Account owing by a Governmental Authority shall be deemed an Eligible
Account unless the Account Debtor is the United States, any state or territory
thereof or any department, agency or instrumentality thereof and the Account has
been assigned to Agent in compliance with the Assignment of Claims Act or other
Applicable Law;
29    (i)    such Account is not subject to a duly perfected, first priority
Lien in favor of Agent, or is subject to any other Lien (including, without
limitation, any Lien to secure the performance of a surety, performance bond or
similar instrument);
30    (j)    such Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment unless such Chattel Paper or Instrument
has been delivered to Agent;
31    (k)    payment has been extended as to such Account, the applicable
Account Debtor has made a partial payment, or such Account arises from a sale on
a cash-on-delivery or cash-in-advance basis;
32    (l)    such Account arises from a sale to an Affiliate, or from a sale on
a bill-and-hold, guaranteed sale, sale or return, sale on approval, consignment,
or other repurchase or return basis; provided, that, this clause (l) shall not
apply to Accounts generated by Loan Parties in the Ordinary Course of Business
from any Account Debtor that constitutes an Affiliate solely because such
Account Debtor shares a common material equityholder with Parent;
33    (m)    such Account represents a progress billing or retainage or has not
been invoiced;
34    (n)    such Account includes a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof;
35    (o)    such Account is subject to a legally binding commitment to be sold
to a third party or was generated by a Loan Party or any division or operating
unit thereof that is subject to a legally binding commitment to be sold to a
third party;
36    (p)    payment of such Account is being administered by an outside
collection agency; or
37    (q)    Loan Parties’ records with respect to such Account do not identify
the Account Debtor with respect thereto.
Any Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral except to the extent that they constitute Excluded Property.
38    Eligible Assignee - a Person that is (a) a Lender (other than a Defaulting
Lender), an Affiliate of a Lender or Approved Fund; (b) prior to the occurrence
of an Event of Default under Section 11.1(a) or (j), any other Person approved
by Agent and Administrative Borrower (which approval by Administrative Borrower
shall (i) not be unreasonably withheld or delayed, and (ii) be deemed granted if
the Administrative Borrower has not objected thereto in writing to the Agent
within ten days of receiving a request for approval), that is organized under
the laws of the United States or any state or district thereof, has total assets
in excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
non-exempt prohibited transaction under Section 4975 of ERISA or any other
Applicable Law; and (c) during the continuance of any Event of Default under
Section 11.1(a) or (j), any Person acceptable to Agent in its Permitted
Discretion; provided, that notwithstanding the foregoing, no Disqualified Lender
or Defaulting Lender shall qualify as an Eligible Assignee, and in any event no
Loan Party shall qualify as an Eligible Assignee.
39    Eligible Borrowing Base Cash - cash from time to time deposited in the
Borrowing Base Cash Account.
40    Enforcement Action - any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
41    Environmental Laws - all federal, state, local and foreign laws (including
common law), treaties, regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and agreements in each
case, relating to protection of the environment, natural resources, human health
and safety (with respect to exposure to hazardous or toxic substances or wastes)
or the presence, Release of, or exposure to, hazardous or toxic substances or
wastes, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, hazardous or toxic substances or wastes.
Environmental Liability - all liabilities, obligations, damages, losses, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, capital and operating costs,
injunctive relief, costs associated with financial assurance, permitting or
closure requirements, natural resource damages and investigation or remediation
costs), whether contingent or otherwise, arising out of or relating to (a)
compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials, or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
Environmental Permit - any permit, approval, identification number, license or
other authorization required under any Environmental Law.
Equipment - means (x) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, vehicles,
Tractor Trailers and Rolling Stock now or hereafter owned by any Loan Party in
each case, regardless of whether characterized as equipment under the UCC and
(y) and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.
42    Equity Interests - with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding in each case any debt security
that is convertible into, or exchange for, Equity Interest.
43    ERISA - the Employee Retirement Income Security Act of 1974.
44    ERISA Affiliate - any corporation that is part of the same controlled
group of corporations as Parent and/or its Subsidiaries within the meaning of
Section 414(b) of the Code, and any trade or business (whether or not
incorporated) under common control with Parent and/or its Subsidiaries within
the meaning of Section 414(c) of the Code.
ERISA Event - (a) a Reportable Event; (b) the failure to satisfy the minimum
funding standard with respect to a Plan within the meaning of Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred), (c) a determination that a Plan is, or is expected to be, in
“at risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (d) the receipt by Parent, any Restricted Subsidiary or any of
their respective ERISA Affiliates of notice pursuant to Section 305(b)(3)(D) of
ERISA that a Multiemployer Plan is or will be in “endangered status” or
“critical status” (as defined in Section 305(b) of ERISA), or is, or is expected
to be, “insolvent” (within the meaning of Section 4245 of ERISA) or in
“reorganization” (within the meaning of Section 4241 of ERISA); (e) the filing
pursuant to Section 431 of the Code or Section 304 of ERISA of an application
for the extension of any amortization period; (f) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan;
(g) the filing of a notice to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (h) the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan under Section 4041(c) of ERISA; (i) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (j) the
incurrence by Parent, any Restricted Subsidiary or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (k) the receipt by Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates from the PBGC or a plan administrator
of any notice of an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (l) the receipt by
Parent, any Restricted Subsidiary or any of their respective ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from Parent, any Restricted
Subsidiary or any of their respective ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability; (m) the occurrence of any event or
condition that would reasonably be expected to result in the termination of a
Plan or the appointment of a trustee to administer a Plan; or (o) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) with respect to any Plan which could result
in liability to Parent or any Restricted Subsidiary or with respect to which
Parent or any Restricted Subsidiary is a “disqualified person” (as defined in
Section 4975 of the Code) or a “party in interest” (as defined in Section 3(14)
of ERISA).
45    Event of Default - as defined in Section 11.1.
46    Evidence of Flood Insurance - as defined in the definition of Collateral
and Guarantee Requirement.
47    Excluded Deposit Accounts - collectively, (a) deposit accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Loan Parties’ salaried
employees, (b) petty cash accounts to the extent the balances therein do not
exceed (x) $1,000,000 in the aggregate for more than five (5) Business Days,
and/or (y) $5,000,000 in the aggregate for more than one (1) Business Day,
(c) zero-balance accounts, (d) deposit accounts specifically and exclusively
used to maintain cash collateral required pursuant to the Term Debt Agreement,
or (e) escrow amounts; provided, that any deposits or other amounts in excess of
the amounts permitted under clause (b) and maintained in petty cash accounts
above shall be remitted promptly to a Dominion Account.
48    Excluded Property - assets described in clause (A) of the
“notwithstanding” clause in the definition of Collateral and Guarantee
Requirement.
49    Excluded Real Property - (a) any Real Property having a fair market value
of less than $2,000,000 (at the Closing Date or, with respect to any such Real
Property acquired after (or held by a Person that becomes a Loan Party after)
the Closing Date as described in Section 10.1.11 or 10.1.13, as applicable, at
the time of acquisition (or at the time such Person becomes a Loan Party)), in
each case, as reasonably estimated by Administrative Borrower in good faith;
provided, that the aggregate value of Real Property excluded pursuant to this
clause (a) shall not exceed $20,000,000 or (b) any Real Property for so long as
such Real Property secures the obligations of certain Loan Parties under the
Contribution and Deferral Agreement on a first lien basis on the Closing Date
and is listed on Schedule 1.1(d); and provided, further, that in the case of
each of clauses (a) and (b), Administrative Borrower (or its counsel) shall
designate any such property as an “Excluded Real Property” by written notice
(which may include email or other electronic communication) to Agent (or its
counsel) on or prior to the Closing Date or, in the case of clause (a), from
time to time thereafter.
50    Excluded Subsidiary - (a) any Subsidiary that is not a wholly owned
Subsidiary of Parent, (b) any Immaterial Subsidiary, (c) any Subsidiary that is
prohibited by Applicable Law whether or not existing on the Closing Date or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from Guaranteeing the Obligations or if
Guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such contractual obligation
is waived or otherwise removed or such consent, approval, license or
authorization has been obtained), (d) any other Subsidiary with respect to
which, in the reasonable judgment of Agent, in consultation with Administrative
Borrower, the burden or cost or other consequences (other than adverse tax
consequences) of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by Secured Parties therefrom, (e) any other
Subsidiary with respect to which, in the reasonable judgment of Administrative
Borrower, the tax consequences of providing a Guarantee could be adverse,
(f) any Foreign Subsidiary of Parent or of any other direct or indirect Domestic
Subsidiary or Foreign Subsidiary, (g) any Unrestricted Subsidiary, (h) any
captive insurance company or non-profit Subsidiary, (i) any Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary that is a CFC, (j) Receivables SPV
(so long as Receivables SPV does not hold any ABL Priority Collateral), and
(k) any Domestic Subsidiary that is a disregarded entity for U.S. federal income
tax purposes and substantially all of the assets of which consist of (x) the
capital stock or indebtedness of (or owed by) one or more CFCs and (y) not more
than an immaterial amount of cash. The Excluded Subsidiaries as of the Closing
Date are identified on Schedule 9.1.11.
51    Excluded Swap Obligation - with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or would otherwise become
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Loan Party or the grant of such security interest would
otherwise become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal or unlawful.
52    Excluded Tax - with respect to any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) income or franchise (or similar) Taxes imposed on (or measured
by) its gross or net income by the United States, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which any Borrower or
Guarantor, as applicable, is located, (c) any U.S. Tax that is imposed on
amounts payable to a Lender at the time it becomes a party to this Agreement,
acquires additional interests in the credit facility contemplated hereunder, or
designates a new lending office (except to the extent a Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrowers with
respect to such Tax pursuant to Section 5.10, (d) Taxes attributable to a
failure to comply with Section 5.11, (e) Taxes imposed by a jurisdiction as a
result of any connection between such party and such jurisdiction other than any
connection arising solely from executing, delivering, being a party to, engaging
in any transactions pursuant to, performing its obligations under, or enforcing
any, Loan Document, (f) any Taxes, charges or similar levies arising from an
Assignment and Acceptance, grant of a participation described in Section 13.2
hereof or a transfer or assignment to or designation of a new applicable lending
office for receiving payment under any loan document, (g) any withholding Taxes
imposed pursuant to FATCA, and (h) interest, penalties and additions to Tax on
the foregoing amounts.
53    Existing 6% Senior Notes - those certain 6% Convertible Senior Notes due
2014 under that certain Indenture, dated as of February 23, 2010 (as amended,
restated, modified or supplemented from time to time prior to the date hereof),
among Parent, as issuer, the guarantors party thereto and US Bank, National
Association, as trustee.
54    Existing ABL Facility - the credit facility governed by that certain
Credit Agreement, dated as of July 22, 2011 (as amended, restated, modified or
supplemented from time to time prior to the date hereof), among Receivables SPV,
as borrower, Parent, as servicer, the lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as agent.
55    Existing Term Facility - the term loan facility governed by that certain
Amended and Restated Credit Agreement, dated as of July 22, 2011 (as amended,
restated, modified or supplemented from time to time prior to the date hereof),
among Parent, the lenders party thereto from time to time and JPMorgan Chase
Bank, National Association, as agent.
56    Existing Letters of Credit – those Letters of Credit identified on
Schedule 1.1(e) hereto.
57    Existing Series A Notes - those certain 10% Series A Convertible Senior
Secured Notes due 2015 under that certain Indenture, dated as of July 22, 2011
(as amended, restated, modified or supplemented from time to time prior to the
date hereof), among Parent, as issuer, the subsidiaries party thereto as
guarantors and U.S. Bank National Association, as trustee.
58    Existing Series B Notes - those certain 10% Series B Convertible Senior
Secured Notes due 2015 under that certain Indenture, dated as of July 22, 2011
(as amended, restated, modified or supplemented from time to time prior to the
date hereof), among Parent, as issuer, the subsidiaries party thereto as
guarantors and U.S. Bank National Association, as trustee.
59    Extended Commitment – as defined in Section 2.4.1.
60    Extension – as defined in Section 2.4.1.
61    Extension Amendment – as defined in Section 2.4.3.
62    Extension Offer – as defined in Section 2.4.1.
63    Extraordinary Expenses - all reasonable and documented out-of-pocket
costs, expenses or advances that Agent (or, to the extent expressly provided
herein, a Lender) may incur during an Event of Default, or during the pendency
of an Insolvency Proceeding of a Loan Party (limited (i) in the case of legal
fees, to one primary outside counsel for Agent and Lenders taken as a whole, one
additional counsel in each relevant foreign jurisdiction and, in the event of
any actual or reasonably perceived conflict of interest, one additional counsel
of each type to similarly situated parties and (ii) in the case of third party
advisors, to one such advisor approved by Agent with the prior consultation of
Administrative Borrower), including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Loan Party, any representative
of creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral in accordance with the terms herein; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan
Documents, Loans or Letters of Credit; or (g) Protective Advances.
64    Facility Exposure - the aggregate outstanding Loans plus LC Obligations
(excluding amounts owing pursuant to clause (c) of the definition of LC
Obligations).
65    FATCA - Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantively comparable),
and any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections or any intergovernmental
agreement between the United States and any other jurisdiction in connection
therewith whether in existence on the Closing Date or promulgated or published
thereafter.
66    Federal Funds Effective Rate – as defined in the definition of Base Rate.
67    Fee Letter –the fee letter agreement, dated as of the Closing Date,
between Agent and Parent, on behalf of itself and the other Loan Parties.
Financial Covenant Trigger Event- shall occur when Borrowers fail to maintain
Availability in an amount at least equal to ten percent (10%) of the Collateral
Line Cap.
68    Financial Covenant Trigger Period – shall commence on the occurrence of a
Financial Covenant Trigger Event, and shall continue until the date that the
Financial Covenant Trigger Event shall have ceased to exist for a period of at
least thirty (30) consecutive calendar days.
69    Fiscal Month – a calendar month.
70    Fiscal Quarter – a consecutive three-month period ending March 31, June
30, September 30 or December 31, as adjusted from time to time to the extent not
prohibited hereunder.
71    Fiscal Year - a consecutive twelve-month period ending December 31, as
adjusted from time to time to the extent not prohibited hereunder.
72    Flood Laws - the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board).
73    Flood Notice – as defined in the definition of Collateral and Guarantee
Requirement.
74    FLSA - the Fair Labor Standards Act of 1938.
75    Foreign Lender - any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
76    Foreign Subsidiary - a Subsidiary other than a Domestic Subsidiary.
77    Full Payment of the Obligations - the occurrence of the following: (a) the
Commitments have terminated, (b) all Obligations have been paid in full (other
than contingent indemnification obligations and Bank Product Debt as to which
arrangements with respect thereto reasonably satisfactory the applicable Bank
Product Provider shall have been made), and (c) all Letters of Credit have
terminated, expired or Cash Collateralized (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the applicable
Issuing Bank shall have been made). For the avoidance of doubt, “Full Payment of
the Obligations” shall not include payment of Bank Product Debt.
78    GAAP - generally accepted accounting principles in the United States in
effect from time to time; provided, however, that if Administrative Borrower
notifies Agent that Administrative Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that Required Lenders
request an amendment to any provision hereof for such purposes), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
General Intangibles - has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Loan Party, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Loan Party.
79    Governmental Authority - any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
80    Grant of Security Interest - a Grant of Security Interest in certain
Intellectual Property Collateral substantially in the form of Exhibit E, F or G
attached hereto.
Guarantee - as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Debt of the
payment or performance of such Debt, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Debt, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt of any
other Person, whether or not such Debt is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Debt to obtain any such Lien);
provided, that the term Guarantee shall not include (i) endorsements for
collection or deposit, in either case in the ordinary course of business,
(ii) customary and reasonable indemnity obligations in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Debt), or (iii) product warranties. The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term Guarantee as a verb has a corresponding meaning.
81    Guarantor or Guarantors - as defined in the preamble to this Agreement and
any other Person that at any time after the date hereof becomes a Guarantor
(together with their respective successors and assigns).
82    Guaranty - the guaranty set forth in Section 14 of this Agreement and any
other guaranty of the Obligations of Borrowers now or hereafter executed by a
Guarantor in favor of Agent, for the benefit of Secured Parties.
Hazardous Materials - (a) any petroleum products, distillates or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
Hedge Termination Value - in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
83    Hedging Agreement - an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
84    Holland - as defined in the preamble to this Agreement.
IBT - the International Brotherhood of Teamsters.
85    IBT Agreement - that certain National Master Freight Agreement, effective
April 1, 2008, among the IBT, YRC, Holland and New Penn, as amended, restated,
modified, supplemented, extended, renewed or replaced from time to time.
86    IBT Extension Agreement - that certain Extension of the Agreement for the
Restructuring of the YRC Worldwide Inc. Operating Companies, by and among YRC,
Holland, New Penn, Reddaway and the Teamsters National Freight Industry
Negotiating Committee of the IBT.
87    IBT Transactions - the modification and extension through March 31, 2019
of the IBT Agreement and the approval and ratification of the IBT Extension
Agreement by the members of the IBT in all material respects in accordance with
all Applicable Law and other requirements relating thereto.
88    Immaterial Subsidiary - any Subsidiary of Parent constituting a Restricted
Subsidiary that does not individually have total assets or annual revenues in
that exceed 1% of Parent’s and Restricted Subsidiaries’ total assets or annual
revenues as of the end of each Fiscal Quarter; provided, that the aggregate
amount of assets or annual revenues of such all Immaterial Subsidiaries shall
not, at any time, exceed 2.5% of Parent’s and Restricted Subsidiaries’ total
assets or annual revenues as of the end of each Fiscal Quarter; and provided,
further, that if, as of the date the financial statements for any Fiscal Quarter
of Parent and Restricted Subsidiaries are delivered or required to be delivered
hereunder, the consolidated assets or revenues of all Restricted Subsidiaries so
designated by Parent as Immaterial Subsidiaries shall have, as of the last day
of such Fiscal Year, exceeded the limits set forth above, then within ten (10)
Business Days (or such later date as agreed by Agent in its reasonable
discretion) after the date such financial statements are so delivered (or so
required to be delivered), Parent shall redesignate one or more Immaterial
Subsidiaries, in each case in a written notice to Agent, such that, as a result
thereof, the consolidated assets and revenues of all Restricted Subsidiaries
that are still designated as Immaterial Subsidiaries do not exceed such limits.
Upon any such Restricted Subsidiary ceasing to be an Immaterial Subsidiary
pursuant to the preceding sentence, such Restricted Subsidiary, to the extent
not otherwise qualifying as an Excluded Subsidiary, shall comply with Section
10.1.11, to the extent applicable. The Immaterial Subsidiaries as of the Closing
Date are identified on Schedule 9.1.11.
89    Increase Effective Date – as defined in Section 2.3.3.
90    Incremental Amendment – as defined in Section 2.3.3.
91    Increase Notice – as defined in Section 2.3.1.
92    Incremental Facility – as defined in Section 2.3.1.
93    Incremental Lenders – as defined in Section 2.3.3.
94    Indemnitees - Agent Indemnitees, Lender Indemnitees, and Issuing Bank
Indemnitees.
95    Insolvency Proceeding - any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or substantially all of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.
96    Intellectual Property - all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Loan Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know how, show
how or other data or information, software (including all data and source code
and related documentation), databases, all other proprietary information,
including but not limited to Domain Names, social media identifications and tags
including Twitter usernames and Facebook usernames, and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
97    Intellectual Property Collateral - Collateral consisting of Intellectual
Property.
98    Intercompany Claims – as defined in Section 14.9.
99    Intercompany Note – one or more promissory notes evidencing Debt owed
among Parent and Restricted Subsidiaries subordinated to the Obligations on
terms reasonably acceptable to Agent.
100    Intercreditor Provisions – as defined in Section 11.1(o).
101    Interest Period - relative to any LIBOR Loan:
(a)    initially, the period beginning on (and including) the date on which such
LIBOR Loan is made or continued as, or converted into, a LIBOR Loan pursuant to
this Agreement and ending on (but excluding) the day which numerically
corresponds to such date one, two, three or six months thereafter (or, if such
month has no numerically corresponding day, on the last Business Day of such
month), in each case as Administrative Borrower may select in its notice
pursuant to this Agreement; and
(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, two, three or six
months thereafter, as selected by Administrative Borrower by irrevocable notice
to Agent not less than two (2) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided, however, that:
(i)    Administrative Borrower shall not be permitted to select Interest Periods
to be in effect at any one time which have expiration dates occurring on more
than eight different dates;
(ii)    Interest Periods commencing on the same date for LIBOR Loans comprising
part of the same advance under this Agreement shall be of the same duration;
(iii)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
unless such day falls in the next calendar month, in which case such Interest
Period shall end on the first preceding Business Day; and
(iv)    no Interest Period may end later than the Commitment Termination Date.
102    Investment - any acquisition of all or substantially all assets of
another Person; any acquisition of record or beneficial ownership of any Equity
Interests of another Person; or any advance or capital contribution to or other
investment in another Person.
103    Issuing Bank - RBS (or one or more designated Affiliates of RBS), PNC
Bank, Bank of America, N.A. and any other Lender or Affiliate of a Lender
designated as an Issuing Bank by Administrative Borrower from time to time with
the approval of Agent (such approval not to be unreasonably withheld,
conditioned or delayed). As of the Closing Date, the Issuing Banks are RBS, PNC
Bank and Bank of America, N.A.
104    Issuing Bank Indemnitees - Issuing Banks and their respective officers,
directors, employees, Controlled Affiliates, agents and attorneys.
105    Junior Financing - any Subordinated Debt and any other Debt that is
required to be subordinated in right of payment to the Obligations.
106    Junior Financing Documentation - any documentation governing any Junior
Financing.
107    Knowledge - as to any Person, the actual knowledge of any Responsible
Officer of such Person.
Latest Maturity Date - at any date of determination, the latest maturity or
expiration date applicable to any Commitment hereunder at such time.
LC Application - an application by Administrative Borrower, on behalf of any
Borrower, to any Issuing Bank for the issuance of a Letter of Credit, in
customary form and substance which shall be reasonably satisfactory to Agent and
such Issuing Bank.
108    LC Conditions - the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 6.2; (b) after
giving effect to such issuance, total LC Obligations under clauses (a) and (b)
of the definition thereof do not exceed the Letter of Credit Subline, no
Overadvance exists or would be caused thereby, and, if no Loans are outstanding,
the LC Obligations under clauses (a) and (b) of the definition thereto do not
exceed the Collateral Line Cap; (c) the expiration date of such Letter of Credit
is (i) no more than three hundred sixty-five (365) days from issuance (or in the
case of any renewal or extension thereof, three hundred sixty-five (365) days
from such renewal or extension), in the case of standby Letters of Credit,
(ii) no more than one hundred twenty (120) days from issuance, in the case of
documentary Letters of Credit, and (iii) no later than the Latest Maturity Date
unless the requested Letter of Credit is Cash Collateralized on the date of
issuance in a manner acceptable to the applicable Issuing Bank; (d) the Letter
of Credit and payments thereunder are denominated in Dollars; (e) the form of
the proposed Letter of Credit is reasonably satisfactory to Agent and Issuing
Bank in their Permitted Discretion; and (f) with respect to any Issuing Bank,
the stated amount of all outstanding Letters of Credit issued by such Issuing
Bank in the aggregate shall not exceed such Issuing Bank’s, LC Issuance Sublimit
following the issuance of such Letter of Credit without the consent of such
Issuing Bank in its sole discretion.
109    LC Documents - all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Administrative Borrower, Loan Parties
or any other Person to any Issuing Bank or Agent in connection with issuance,
amendment or renewal of, or payment under, any Letter of Credit.
110    LC Issuance Sublimit – for any Issuing Bank, its obligation to issue
Letters of Credit up to the maximum aggregate stated amount shown on Schedule
1.1(b), or as specified hereafter in the most recent Assignment and Acceptance
to which it is a party. The LC Issuance Sublimit of any Issuing Bank may be
increased from time to time with the consent of such Issuing Bank and the
approval of Agent.
111    LC Obligations - the sum (without duplication) of (a) all amounts owing
by Borrowers for any drawings under Letters of Credit; (b) the aggregate undrawn
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing by Borrowers with respect to Letters of Credit.
112    LC Request - a request for issuance of a Letter of Credit, to be provided
by Administrative Borrower, on behalf of a Borrower, to Issuing Bank, in
customary form which shall be in form and substance reasonably satisfactory to
Agent and Issuing Bank.
113    Leasehold Property – any leasehold interest of any Loan Party as lessee
under any lease of Real Property.
114    Lender Indemnitees - Lenders and their officers, directors, employees,
Controlled Affiliates, agents and attorneys.
115    Lenders - as defined in the preamble to this Agreement, including Agent
and any other Person who hereafter becomes a “Lender” pursuant to an Assignment
and Acceptance or otherwise.
116    Letter of Credit - any standby or documentary letter of credit, including
all Existing Letters of Credit, issued by any Issuing Bank for the account of
any Loan Party.
117    Letter of Credit Subline - $450,000,000.
118    LIBOR Lending Rate - relative to any LIBOR Loan to be made, continued or
maintained as, or converted into, a LIBOR Loan for any Interest Period, a rate
per annum determined pursuant to the following formula:
LIBOR Lending Rate    =             LIBOR Rate           
(1.00 - LIBOR Reserve Percentage)
119    LIBOR Loan - any Loan that bears interest based on the LIBOR Lending
Rate.
120    LIBOR Loan Prepayment Fee - as defined in Section 5.5.1.
121    LIBOR Rate - with respect to any LIBOR Loan for the Interest Period
applicable thereto, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by Agent from time to time
for purposes of providing quotations of interest rates applicable to eurodollar
deposits in dollars in the London interbank market) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, that if more
than one rate is specified on such Page for such comparable period, the
applicable rate shall be the arithmetic mean of all such rates. In the event
that such rate is not available at such time for any reason, then the term
“LIBOR Rate” shall mean, with respect to any LIBOR Loan for the Interest Period
applicable thereto, the rate of interest per annum at which dollar deposits in
the approximate amount of the LIBOR Loan being made, continued or converted and
for a term comparable to such Interest Period are offered by the principal
London office of Agent in immediately available funds to major banks in the
London interbank market at approximately 11:00 a.m. London time two (2) Business
Days prior to the commencement of such Interest Period.
122    LIBOR Reserve Percentage - relative to any day of any Interest Period for
LIBOR Loans, the maximum aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board or other Governmental Authority having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.
123    License - any Patent License, Trademark License, Copyright License,
Commercial Software License or other license or sublicense agreement granting
rights under Intellectual Property to which any Loan Party is a party, including
those listed on Schedule 1.1(f).
124    Lien - any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).
125    Liquidity - as of any date of determination calculated on a Pro Forma
Basis, the amount equal to: (a) Availability on such date, plus (b) all cash
maintained by Loan Parties in one or more Dominion Accounts on such date
(excluding the Borrowing Base Cash Account); provided, that during the period
from the Closing Date to the date that is forty-five (45) days after the Closing
Date (or such longer period as Agent may agree in its reasonable discretion),
Dominion Accounts shall be deemed to include any deposit account of Loan Parties
as to which a Deposit Account Control Agreement is required to be delivered (or
other method of control effected) under this Agreement whether or not such
requirement has been satisfied.
126    Loan - a loan made pursuant to Section 2.1, and any Overadvance Loan or
Protective Advance; collectively, Loans.
127    Loan Account - the loan account established by each Lender on its books
pursuant to Section 5.9.
128    Loan Documents - this Agreement, Other Agreements and Security Documents.
For the avoidance of doubt, Hedging Agreements and any agreements in respect of
Bank Product Debt do not constitute Loan Documents.
129    Loan Party or Loan Parties - each Borrower and/or Guarantor as
applicable.
130    London Banking Day - a day on which dealings in US dollars deposits are
transacted in the London interbank market.
131    Margin Stock - as defined in Regulation U of the Board.
Master Account – account maintained by Administrative Borrower, on behalf of
Borrowers, with Agent as designated in a letter agreement between Administrative
Borrower and Agent on the Closing Date and any other account designated as the
“Master Account” by Administrative Borrower and Agent from time to time.
Material Adverse Effect - a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent), operating results or
financial condition of Parent and Restricted Subsidiaries, taken as a whole; (b)
material adverse effect on the ability of Loan Parties (taken as a whole) to
fully and timely perform their payment obligations under the Loan Documents to
which any Loan Party is a party; or (c) material adverse effect on the rights
and remedies available to Lenders or Agent under any Loan Document (other than
due to the action or inaction of Agent or any Lender).
132    Material Real Property - each Real Property that is (i) owned in fee by a
Loan Party, (ii) located in the United States and (iii) not an Excluded Real
Property; provided, that Material Real Property shall include any Real Property
subject to a mortgage under the Term Debt Documents.
133    Maturity Date - (i) with respect to the Commitments in existence on the
Closing Date that have not been extended pursuant to Section 2.4, February 13,
2019 (the “Original Maturity Date”), (ii) with respect to any Commitments as to
which the final maturity date has been extended pursuant to Section 2.4, the
final maturity date as specified in the Extension Offer accepted by the
applicable Lender or Lenders holding such Commitments, and (iii) with respect to
any Incremental Facility, the final maturity date as specified in the
Incremental Amendment governing the Commitments.
134    Maximum Incremental Facility Amount - as defined in Section 2.3.1.
135    Minimum Extension Condition - as defined in Section 2.4.2.
136    Moody’s - Moody’s Investors Service, Inc., and its successors.
137    Mortgage - each mortgage, deed of trust or deed to secure debt pursuant
to which a Loan Party grants to Agent, for the benefit of Secured Parties, Liens
upon the Real Property owned by such Loan Party, as security for the
Obligations.
138    Mortgage Policies - as defined in the definition of Collateral and
Guarantee Requirement.
139    Mortgaged Property - as defined in the definition of Collateral and
Guarantee Requirement.
140    Multiemployer Plan - any employee benefit plan or arrangement described
in Section 4001(a)(3) of ERISA that is contributed to by any Loan Party or
Subsidiary or ERISA Affiliate.
141    Net Proceeds - 100% of the cash proceeds actually received by Parent or
any wholly-owned Restricted Subsidiary (provided that, for the avoidance of
doubt, JHJ International Transportation Co., Ltd. is not a wholly-owned
Restricted Subsidiary) (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation and similar awards, but in each case only as and
when received) from any Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations that
are secured by the applicable asset or property (including without limitation
principal amount, premium or penalty, if any, interest, fees and expenses and
other amounts) (other than pursuant to the Loan Documents, the Term Debt
Documents (other than in respect of Term Priority Collateral) or any Term
Refinancing Debt), other expenses and brokerage, consultant and other fees
actually incurred in connection therewith, (ii) in the case of any Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (ii))
attributable to minority interests and not available for distribution to or for
the account of Parent or a wholly owned Restricted Subsidiary as a result
thereof, (iii) taxes paid or reasonably estimated to be payable as a result
thereof (provided, that if the amount of any such estimated taxes exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition or Casualty Event, the aggregate amount of such excess shall
constitute Net Proceeds at the time such taxes are actually paid), and (iv) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (iii) above) (x) related to any of the applicable
assets and (y) retained by Parent or any of the Restricted Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Casualty Event occurring
on the date of such reduction); provided, that if no Event of Default exists
such proceeds may be applied by Parent or any Restricted Subsidiary to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of Parent or Restricted Subsidiaries or to make Permitted Acquisitions
or any acquisition permitted hereunder of all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person (or any subsequent investment
made in a Person, division or line of business previously acquired), in each
case within 270 days of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 270 days of such
receipt, so used or contractually committed with a third party that is not to be
so used (it being understood that if any portion of such proceeds are not so
used within such 270 day period but within such 270 day period are contractually
committed with a third party that is not to be used, then upon the termination
of such contract or if such Net Proceeds are not so used within the later of
such 270 day period and 180 days from the entry into such contractual
commitment, such remaining portion shall constitute Net Proceeds as of the date
of such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Event of Default at the time of a
proposed reinvestment unless such proposed reinvestment is made pursuant to a
binding commitment with a third party that is not entered into at a time when no
Specified Event of Default was continuing); provided, further, that no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless the aggregate net proceeds exceeds $7,500,000 in
any Fiscal Year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)), and
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent or any Restricted Subsidiary shall be
disregarded.
142    New Penn - as defined in the preamble to this Agreement.
143    NFIP - as defined in the definition of Collateral and Guarantee
Requirement.
144    Note - any promissory note to be executed by Borrowers in favor of a
Lender, which shall be in the amount of such Lender’s Commitment and shall
evidence the Loans made by such Lender.
145    Notice of Borrowing - a Notice of Borrowing to be provided by
Administrative Borrower to request the funding of a Borrowing of Loans, in
substantially the form attached as Exhibit D hereto.
146    Notice of Conversion/Continuation - a Notice of Conversion/Continuation
to be provided by Administrative Borrower to request a conversion or
continuation of any Loans as LIBOR Loans, in substantially the form attached as
Exhibit I hereto.
147    Obligations - all (a) principal of and premium, if any, on the Loans, (b)
LC Obligations, (c) interest, expenses, fees and other sums payable by Loan
Parties under Loan Documents, (d) obligations of Loan Parties under any
indemnity for Claims, (e) Extraordinary Expenses, (f) Bank Product Debt, and (g)
other Debts, obligations and liabilities of any kind owing by Loan Parties
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several. Subject to Section 14.13, in no event shall the
Obligations include any Excluded Swap Obligations.
148    OFAC – the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
149    Ordinary Course of Business - any business practice currently or
previously engaged in by Parent and Restricted Subsidiaries, and any similar,
ancillary, complementary or other business practice reasonably related thereto
or that is a reasonable extension, development or expansion thereof.
150    Organization Documents - (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
151    Original Maturity Date - as defined in the definition of Maturity Date.
152    Other Agreement - each Note; LC Document; Fee Letter; Borrowing Base
Certificate; Compliance Certificate; Perfection Certificate; Term Debt
Intercreditor Agreement; Post-Closing Side Letter; custodial administration
agreement; subordination agreement; or other document, instrument or agreement
(other than this Agreement or a Security Document) now or hereafter executed or
delivered by a Loan Party to Agent or a Lender pursuant to this Agreement or any
other Loan Document.
153    Overadvance - as defined in Section 2.1.5.
154    Overadvance Loan - a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
155    Parent - as defined in the preamble to this Agreement.
156    Participant - as defined in Section 13.2.1.
157    Participant Register - as defined in Section 13.2.4.
158    Patent License - any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Loan Party or that any Loan Party otherwise has the right
to license, is in existence, or granting to any Loan Party any such right with
respect to any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of any Loan Party under any such
agreement.
159    Patents - means all of the following now owned or hereafter acquired by
any Loan Party: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 1.1(g), (b) all
rights and privileges arising under Applicable Law with respect to such Loan
Party’s use of any Patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to any of the foregoing including damages and
payments for past, present or future infringements thereof, (f) all rights
corresponding thereto throughout the world and (g) rights to sue for past,
present or future infringements thereof.
160    Patriot Act - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
161    Payment Conditions - at the time of determination with respect to any
proposed transaction, and subject to Section 2.3.4, that (a) no Event of Default
then exists or would arise as a result of consummating such transaction, and
(b) (i) Liquidity on the date of such proposed transaction (after giving effect
thereto) is not less than $100,000,000 (with not less than $67,500,000 of such
Liquidity being attributable to Availability), or (ii) (x) Availability on the
date of such proposed transaction (after giving effect thereto) is not less than
$67,500,000, and (y) the Consolidated Fixed Charge Coverage Ratio for the most
recently completed Test Period for which financial statements have been provided
pursuant to Section 10.1.1 calculated on a Pro Forma Basis (giving effect to
such proposed transaction) is equal to or greater than 1.10 to 1.00. Prior to
consummating any proposed transaction which is subject to the Payment
Conditions, Administrative Borrower shall deliver to Agent evidence acceptable
to Agent of the satisfaction of the conditions set forth above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to Agent.
162    Payment Item - each check, draft or other item of payment payable to a
Loan Party, including those constituting proceeds of any Collateral.
163    PBGC - the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
Pension Expense - the actual pension expense for the applicable period of Parent
and its Subsidiaries pursuant to the profit and loss statement charge (or
benefit) with respect to such pension funding obligations for such period.
Pension Fund Entities - those entities identified on Schedule 1.1(h) hereto.
Perfection Certificate - means a certificate substantially in the form of
Exhibit H, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by any Responsible Officer of
Administrative Borrower.
164    Permitted Acquisition - as defined in Section 10.2.2.
Permitted Additional Debt - shall mean Debt incurred by any Loan Party;
provided, that (i) such Debt may only be secured by assets consisting of
Collateral and may not be secured by any assets other than the Collateral, (ii)
such Debt is not at any time guaranteed by any Subsidiaries that are not Loan
Parties, (iii) the other terms and conditions of such Debt (excluding pricing,
fees, rate floors and optional prepayment or redemption terms), if different
from those contained herein or in the Term Debt Documents, are customary market
terms for Debt of such type (provided, that a certificate of a Responsible
Officer of Parent delivered to Agent at least five (5) Business Days prior to
the incurrence of such Debt (or such shorter period as Agent may agree in its
sole discretion), together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless Agent notifies Parent within such five (5) Business Day period (or such
shorter period as Agent may agree in its sole discretion) that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)), (iv) the security agreements (taken as a whole) relating to such
Debt, if applicable, are substantially the same as or more favorable to the Loan
Parties than the security documents governing the Term Debt, with such
differences as are reasonably satisfactory to Agent, (v) no Event of Default
shall exist immediately prior to or after giving effect to such incurrence, (vi)
a representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of the Term Debt Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
satisfactory to Agent and Administrative Borrower that contains terms
substantially similar to the Term Debt Intercreditor Agreement or other
intercreditor agreement on market terms as determined by the Agent in good
faith, and (vii) if applicable, the priority position of the holders of such
Debt with respect to the Collateral under the Term Debt Intercreditor Agreement
shall be equivalent or junior to the position of the holders of the Term Debt
and all obligations under such Debt shall constitute Term Obligations under (and
as defined in) the Term Debt Intercreditor Agreement. Notwithstanding the
foregoing, Permitted Additional Debt shall include all Permitted Additional Debt
(as defined in the Term Debt Agreement as in effect on the date hereof).
165    Permitted Discretion - Agent’s judgment exercised in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
166    Permitted Junior Debt - unsecured Debt incurred by any Loan Party in the
form of one or more series of unsecured notes or loans; provided, that (i) if
constituting Subordinated Debt, (A) such Debt (including any Guarantee thereof)
is subordinated to the Obligations on terms customary for high yield
subordinated debt securities or otherwise reasonably satisfactory to Agent and
(B) the Obligations at all times constitute “Designated Senior Debt” (or
comparable term) under the documents governing such Debt, (ii) such Debt does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale, change of control or similar provisions
or AHYDO “catch-up” payments), in each case prior to the date that is ninety-one
(91) days after the then Latest Maturity Date, (iii) such Debt is not at any
time guaranteed by any Person that is not a Loan Party and (iv) the other terms
and conditions of such Debt (excluding pricing, fees, rate floors and optional
prepayment or optional redemption terms), if different than the terms hereof,
are customary market terms for Debt of such type (provided, that a certificate
of a Responsible Officer of Parent delivered to Agent at least five (5) Business
Days prior to the incurrence of such Debt (or such shorter period as Agent may
agree in its sole discretion), together with a reasonably detailed description
of the material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless Agent notifies Parent within such five (5) Business Day period (or such
shorter period as Agent may agree in its sole discretion) that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)).
167    Permitted Lien - as defined in Section 10.2.1.
168    Permitted Refinancing - with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Debt of such
Person; provided, that (a) the original aggregate principal amount of such Debt
(or accreted value, if applicable) does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Debt so modified, refinanced,
refunded, renewed, replaced or extended except (i) by an amount equal to accrued
but unpaid interest, premiums and fees payable by the terms of such Debt and
reasonable fees, expenses, original issue discount and upfront fees incurred in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and (ii) by an amount equal to any existing available commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Debt permitted pursuant to Section 10.2.3(e), the Debt resulting from
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Debt being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Debt permitted pursuant to Sections 10.2.3(e), at the
time thereof, no Event of Default shall have occurred and be continuing and (d)
if such Debt being modified, refinanced, refunded, renewed, replaced or extended
is Debt permitted pursuant to Section 10.2.3(b) or 10.2.3(r), or is otherwise a
Junior Financing, (i) to the extent such Debt being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment or
in lien priority to the Obligations, the Debt resulting from such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment or in lien priority, as applicable, to the Obligations on terms
(taken as a whole) (x) at least as favorable to Lenders as those contained in
the documentation governing the Debt being modified, refinanced, refunded,
renewed, replaced or extended (provided, that a certificate of a Responsible
Officer of Parent delivered to Agent at least five (5) Business Days prior to
the incurrence of such Debt (or such shorter period as Agent may agree in its
sole discretion), together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
Agent notifies Parent within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)) or (y) otherwise reasonably acceptable to Agent, (ii) the
obligors (including any guarantors) in respect of the Debt resulting from such
modification, refinancing, refunding, renewal, replacement or extension shall
not include any Person other than the obligors (including any guarantors) of the
Debt being modified, refinanced, refunded, renewed, replaced or extended unless
otherwise permitted hereby, and (iii) in the case of any Permitted Refinancing
in respect of the Term Debt or any Term Refinancing Debt, such Permitted
Refinancing is secured, if at all, only by all or any portion of the collateral
securing the Term Debt (but not by any other assets) pursuant to one or more
security agreements subject, in the case of assets constituting (or required to
constitute) Collateral, to the Term Debt Intercreditor Agreement or any
replacement intercreditor agreement reasonably satisfactory to Agent, that
contains terms substantially similar to the Term Debt Intercreditor Agreement or
other intercreditor agreement on market terms as determined by the Agent in good
faith. When used with respect to any specified Debt, Permitted Refinancing shall
mean the Debt incurred to effectuate a Permitted Refinancing of such specified
Debt.
169    Person - any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
170    Plan - an employee pension benefit plan (other than a Multiemployer Plan)
that is either (a) maintained by a Loan Party or Subsidiary for employees or (b)
maintained pursuant to a collective bargaining agreement, or other arrangement
under which more than one employer makes contributions and to which a Loan Party
or Subsidiary is making or accruing an obligation to make contributions or has
within the preceding five years made or accrued such contributions.
Pledged Collateral – as defined in Section 7.1.1.
Pledged Debt – as defined in Section 7.1.1.
Pledged Equity – as defined in Section 7.1.1.
Pledged Securities - means any Promissory Notes, stock certificates or other
Securities, certificates or Instruments now or hereafter included in the Pledged
Collateral, including all Pledged Equity, Pledged Debt and all other
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
Post-Closing Side Letter – the post-closing side letter as of the date hereof
among certain Loan Parties and Agent.
Projections – as defined in Section 10.1.1(c).
171    Pro Rata - with respect to any Lender, a percentage (expressed as a
decimal, rounded to the third (3rd) decimal place) determined (a) while
Commitments are outstanding, by dividing the amount of such Lender’s Commitment
by the aggregate amount of all Commitments; and (b) at any other time, by
dividing the amount of such Lender’s outstanding Loans and LC Obligations (under
clauses (a) and (b) of the definition thereof) by the aggregate amount of all
outstanding Loans and LC Obligations (under clauses (a) and (b) of the
definition thereof).
172    Pro Forma Basis - with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.5.
173    Property - any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
174    Protective Advances - as defined in Section 2.1.6.
175    Qualified ECP Loan Party - in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
176    RBS - RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a New York corporation, a subsidiary of RBS Citizens, N.A.
177    Real Property - collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
178    Recapitalization Transactions - (a) retiring by (x) exchanging for equity
interests of Parent, (y) repaying through the net cash proceeds of one or more
equity offerings by Parent or (z) setting aside a sufficient amount of cash to
redeem at maturity, at least 90% of the aggregate outstanding principal amount
of Parent’s Existing Series A Notes and Existing Series B Notes, (b) amending
and restating that certain Amended and Restated Contribution and Deferral
Agreement, dated as of July 22, 2011, among YRC, Holland, New Penn and Reddaway,
collectively as primary obligors, the Trustees for the Central States, Southeast
and Southwest Areas Pension Fund, the Wilmington Trust Company, as agent, and
the other funds party thereto, to, among other changes, release all collateral
currently securing such indebtedness (other than first lien real estate
collateral constituting Excluded Property) and extend the maturity to December
31, 2019 and (c) refinancing, redeeming, defeasing or otherwise paying in full
in cash (or depositing such amount with the trustee thereof) all of Parent’s
Existing 6% Senior Notes.
179    Receivables Assets - (a) any Accounts owed to Parent or a Restricted
Subsidiary subject to a Receivables Facility and the proceeds thereof and (b)
all Accounts, all contracts and contract rights, guarantees or other obligations
in respect of such Accounts, all records with respect to such Accounts and any
other assets customarily transferred together with Accounts in connection with a
non-recourse accounts receivable factoring arrangement, except for Standard
Receivables Undertakings, assigned or otherwise transferred or pledged by Parent
in connection with a Receivables Facility.
180    Receivables Facility - an arrangement between Parent or a Restricted
Subsidiary and another Person pursuant to which (a) Parent or such Restricted
Subsidiary, as applicable, sells (directly or indirectly) in the Ordinary Course
of Business to such Person Accounts owing from by customers, together with
Receivables Assets related thereto, (b) the obligations of Parent or such
Restricted Subsidiary, as applicable, thereunder are non-recourse (except for
Receivables Purchase Obligations) to Parent and such Restricted Subsidiary and
(c) the financing terms, covenants, termination events and other provisions
thereof shall be on market terms (as determined in good faith by Parent) and may
include Standard Receivables Undertakings.
181    Receivables Purchase Obligation - any obligation of Parent or a
Restricted Subsidiary in respect of Receivables Assets in a Receivables Facility
to purchase Receivables Assets arising as a result of a breach of a
representation, warranty or covenant otherwise, including as a result of receive
or portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to such party.
182    Receivables SPV - YRCW Receivables LLC, a Delaware limited liability
company.
183    Reddaway - as defined in the preamble to this Agreement.
Refinancing Transactions - the repayment of all amounts due or outstanding under
or in respect of, and the termination of, the Existing Term Facility and the
Existing ABL Facility, the release of all cash and other amounts restricted
under or by the Existing Term Facility and the Existing ABL Facility and the
termination and release of any and all commitments, security interests and
guaranties in connection therewith on the Closing Date.
184    Register – as defined in Section 13.3.3.
185    Reimbursement Date - as defined in Section 2.3.2.
Release - any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment.
186    Report - as defined in Section 12.2.3.
187    Reportable Event - any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived with respect to a Plan.
188    Required Lenders - subject to Section 4.2, (a) Lenders holding in excess
of fifty-one percent (51%) of the Commitments; or (b) if the Commitments have
terminated, Lenders holding Facility Exposure in excess fifty-one percent (51%)
of the aggregate Facility Exposure. For the avoidance of doubt, no Defaulting
Lender shall be included in the calculation of Required Lenders.
189    Resignation Effective Date - as defined in Section 12.8.1.
Responsible Officer - the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer, director of treasury or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed by the recipient of such document to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed by the recipient of such document to have acted on behalf of such Loan
Party.
190    Restricted Payment - any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest of Parent or any Restricted Subsidiary,
or on account of any return of capital to Parent’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).
191    Restricted Subsidiary - any Subsidiary of Parent other than an
Unrestricted Subsidiary. The Restricted Subsidiaries as of the Closing Date are
identified on Schedule 9.1.11.
192    Rolling Stock - any railroad car, locomotive, stacktrain or other rolling
stock, or accessories used on such railroad cars, locomotives or other rolling
stock (including superstructures and racks); provided, that Rolling Stock shall
exclude Tractor Trailers.
Sale and Leaseback Transaction - shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same property.
193    S&P - Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
SEC - the Securities and Exchange Commission or any Governmental Authority that
is the successor thereto.
194    Secured Parties - Agent, Issuing Bank, Lenders and Bank Product
Providers.
195    Security Documents – the Vehicle Collateral Agreement, the Vehicle
Custodial Administration Agreement, any Guaranty, Mortgages, Deposit Account
Control Agreements and all Loan Documents, Grants of Security Interest,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
Security – means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
Security Interest – as defined in Section 7.1.2
196    Solvent - as to Parent and Restricted Subsidiaries on a consolidated
basis on any date of determination, (a) the fair value of the assets of Parent
and Restricted Subsidiaries, on a consolidated basis (on a going concern basis),
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value (on a going concern
basis) of the property of Parent and Restricted Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business; (c) Parent and
Restricted Subsidiaries, on a consolidated basis, are able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured; and (d) Parent and Restricted Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.
197    Specified Event of Default - any Event of Default under Section 11.1(a),
11.1(b) (solely to the extent arising from a material breach of any
certification, representation or warranty made or deemed made by Administrative
Borrower in any Borrowing Base Certificate), 11.1(c) (solely to the extent
arising with respect to a breach of Section 8.l, 8.3, 10.1.10 or 10.2.10 (during
a Financial Covenant Trigger Period)), 11.1(f) (solely to the extent arising
from a payment default or acceleration under any such document, instrument or
agreement), 11.1(i) or 11.1(j).
Specified Pension Fund Obligations - the payment obligations due from Parent
and/or its applicable Subsidiaries to the Pension Fund Entities under the terms
and conditions of the Contribution Deferral Agreement.
Specified Transaction - any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition,
any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of Parent, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of Parent or a
Restricted Subsidiary, in each case consummated after the Closing Date and
whether by merger, consolidation, amalgamation or otherwise, and any incurrence
or repayment of Debt or Restricted Payment, in each case, that by the terms of
this Agreement requires a financial ratio or test to be calculated on a “Pro
Forma Basis”.
Standard Receivables Undertakings - representations, warranties, covenants,
guarantees and indemnities entered into by Parent or any Restricted Subsidiary,
which Parent has determined in good faith to be customary in a Receivables
Facility, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a non-credit related recourse accounts receivable factoring
arrangement.
198    Subordinated Debt - Debt incurred by a Loan Party that is expressly
subordinate and junior in right of payment to Full Payment of the Obligations.
199    Subsidiary - any entity at least fifty percent (50%) of whose voting
securities or Equity Interests is owned by a Loan Party or any combination of
Loan Parties (including indirect ownership by a Loan Party through other
entities in which any Loan Party directly or indirectly owns fifty percent (50%)
of the voting securities or Equity Interests).
200    Successor Parent – as defined in Section 10.2.4(d).
201    Supermajority Lenders – subject to Section 4.2 (a) Lenders holding in
excess of sixty-six and two thirds percent (66 2/3%) of the aggregate
Commitments; and (b) the Commitments have terminated, at least two Lenders
holding Facility Exposure in excess of sixty-six and two thirds percent (66
2/3%) of the aggregate Facility Exposure. For the avoidance of doubt, no
Defaulting Lender shall be included in the calculation of Supermajority Lenders.
202    Swap Obligation - with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
203    Tax or Taxes - any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges in the nature of taxes imposed by any
Governmental Authority, including income, receipts, excise, property, sales,
use, transfer, license, payroll, withholding, social security, franchise,
intangibles, stamp or recording taxes, and all interest, penalties and similar
liabilities relating thereto.
204    Term Agent – Credit Suisse AG, Cayman Islands Branch, as Agent and
Collateral Agent under the Term Debt Agreement, any affiliate thereof, or
successor or replacement thereto (subject to the Term Debt Intercreditor
Agreement).
205    Term Debt Agreement - that certain Credit Agreement by and among Parent,
the guarantors party thereto, Term Agent, and the lenders from time to time
party thereto, dated as of February __, 2014, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Term Debt Intercreditor Agreement.
206    Term Debt - means Debt and all other obligations outstanding under or
secured by the Term Debt Documents (including, for the avoidance of doubt, Term
Refinancing Debt and Incremental Term Loans (as defined in the Term Debt
Agreement as in effect on the date hereof) and, in each case, all Permitted
Refinancings thereof.
207    Term Debt Documents - the Term Debt Agreement and the “Loan Documents” as
defined therein.
208    Term Debt Intercreditor Agreement - that certain intercreditor agreement,
dated as of even date hereof, between Agent and Term Agent as acknowledged by
Loan Parties, as amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms thereof.
209    Term Priority Collateral - as defined in the Term Debt Intercreditor
Agreement.
210    Term Refinancing Amendment - an amendment to the Term Debt Agreement
executed by each of (a) Parent, (b) Term Agent, (c) each additional lender under
the Term Debt Agreement that will make an Other Term Loan (as defined in the
Term Debt Agreement as in effect on the date hereof) pursuant to such Term
Refinancing Amendment and (d) each existing lender under the Term Debt Agreement
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness (as defined in the Term Debt Agreement as in effect on the date
hereof) being incurred pursuant thereto, in accordance with Section 2.18 of the
Term Debt Agreement.
211    Term Refinancing Debt - Permitted Additional Debt or Indebtedness
incurred pursuant to a Term Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Debt) in exchange for, or to extend, renew, replace, restructure or
refinance, in whole or part, existing Term Debt (including any successive Credit
Agreement Refinancing Indebtedness (as defined in the Term Debt Agreement as in
effect on the date hereof).
212    Test Period - for any date of determination, the most recent period as of
such date of four consecutive Fiscal Quarters for which financial statements
have been delivered (or were required to have been delivered) pursuant to
Section 10.1.1(a) or 10.1.1(b), as applicable.
213    Threshold Amount - $30,000,000.
214    Total Leverage Ratio - as of any date of determination calculated on a
Pro Forma Basis, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDA for the Test Period ending on such date of determination.
215    Tractor Trailers - shall mean any vehicle, truck, tractor, trailer, tank
trailer or other trailer or similar vehicle or other trailer.
216    Trademark License - any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Loan Party material to the operation of the business of any Loan
Party or that any Loan Party otherwise has the right to license material to the
operation of the business of any Loan Party, or granting to any Loan Party any
right to use any Trademark now or hereafter owned by any third party, and all
rights of any Loan Party under any such agreement.
217    Trademarks - all of the following now owned or hereafter acquired by any
Loan Party: (a) all Trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule 1.1(i), (b) all rights and
privileges arising under Applicable Law with respect to such Loan Party’s use of
any Trademarks, (c) all reissues, continuations, extensions and renewals thereof
and amendments thereto, (d) all income, fees, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing,
including damages, claims and payments for past, present or future infringements
thereof, (e) all rights corresponding thereto throughout the world and (f)
rights to sue for past, present and future infringements or dilutions thereof or
other injuries thereto.
218    Transaction Expenses - any costs, fees or expenses incurred or paid by
Parent and its Subsidiaries in connection with the Transactions (including costs
and bonuses associated with the IBT Transactions and, for the avoidance of
doubt, any costs, fees or expenses under the Contribution Deferral Agreement in
connection with the closing of the second amendment and restatement thereof),
this Agreement and the other Loan Documents.
219    Transactions - collectively, (a) the consummation of the IBT
Transactions, (b) the consummation of the Recapitalization Transactions, (c) the
execution and delivery by Loan Parties of the Loan Documents to which they are a
party and the making of the Loans hereunder on the Closing Date, (d) the
execution and delivery by Parent and its Subsidiaries party thereto of the Term
Debt Documents and the funding under the Term Debt on the Closing Date, (e) the
execution and delivery by Parent and its Subsidiaries party thereto of the
Contribution Deferral Agreement on January 31, 2014, (f) the performance by
Parent of its obligations under the December 2013 Stock Purchase Agreements,
December 2013 Exchange Agreements and the December 2013 Registration Rights
Agreement, (g) the consummation of the Refinancing Transactions, and (h) the
payment of the Transaction Expenses.
220    Transferee - any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations.
221    Type - any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has
the same interest option and, in the case of LIBOR Loans, the same Interest
Period.
Unaudited Financial Statement - the unaudited consolidated balance sheets and
related statements of operations and cash flows of Parent and its consolidated
Subsidiaries as at the end of and for the Fiscal Quarters ended September 30,
2013.
222    Unused Line Fee Percentage - for any day, a percentage per annum equal to
(a) initially, 0.250% per annum; and (b) following March 31, 2014, the following
percentages per annum of the Commitments based upon the Average Revolver Usage
for the immediately preceding calendar month:
223    Average Revolver Usage        Unused Line Fee Percentage
224    Less than 50%                0.375%
225    Greater than or equal to 50%        0.250%
226    UCC - the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction.
227    Unrestricted Subsidiary – any Subsidiary of Parent designated by the
Board of Directors of Parent as an Unrestricted Subsidiary pursuant to
Section 10.1.14. The Unrestricted Subsidiaries as of the Closing Date are
identified on Schedule 9.1.11.
228    U.S. Lender – as defined in Section 5.11.1(b).
USCO – means the U.S. Copyright Office.
USPTO – means the U.S. Patent and Trademark Office.
229    U.S. Tax Compliance Certificate – as defined in Section 5.11.1(a).
230    Vehicle Collateral Agreement – the security and collateral agency
agreement, dated as of the date hereof, among Credit Suisse AG, Cayman Islands
Branch, as collateral agent, Term Agent, as term loan representative, Agent, as
ABL representative, and Loan Parties.
231    Vehicle Custodial Administration Agreement - the custodial administration
agreement, dated as of the date hereof, among Parent, the Subsidiaries of Parent
from time to time party thereto, Vintek, Inc., as custodial administrator, Term
Agent, Agent and Credit Suisse AG, Cayman Islands Branch, as collateral agent
under the Vehicle Collateral Agreement.
232    Weighted Average Life to Maturity - when applied to any Debt at any date,
the number of years obtained by dividing: (i) the sum of the products obtained
by multiplying (a) the amount of each then remaining scheduled installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final scheduled maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Debt; provided, that for purposes of determining the Weighted
Average Life to Maturity of any Debt that is being modified, refinanced,
refunded, renewed, replaced, restructured or extended (the “Applicable Debt”),
the effects of any amortization of or prepayments made on such Applicable Debt
prior to the date of the applicable modification, refinancing, restructuring,
refunding, renewal, replacement or extension shall be disregarded.
233    wholly owned - with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
234    Withdrawal Liability - shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
235    YRC - as defined in the preamble to this Agreement.
1.2    Terms Defined in UCC. Capitalized terms used in this Agreement and not
otherwise defined herein but defined in the UCC shall have the meanings
specified therefor in the UCC.
1.3    Accounting Terms. Notwithstanding any other provision contained herein or
in any other Loan Document, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (a) without giving effect to any election under
Statement of Financial Accounting Standards 159 or Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of Parent or any Restricted Subsidiaries at “fair
value”, as defined therein; (b) without giving effect to any treatment of Debt
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 and/or Statement of Financial Accounting Standards 150 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof; and (c) treating
Unrestricted Subsidiaries as if they were not consolidated with Parent or any
Restricted Subsidiary and otherwise eliminating all accounts of Unrestricted
Subsidiaries. Furthermore, unless Administrative Borrower elects otherwise,
notwithstanding any other provision contained herein or in any other Loan
Document, for all purposes under this Agreement and the other Loan Documents,
including negative covenants, financials covenants and component definitions,
operating leases and Capitalized Leases will be deemed to be treated in a manner
consistent with their current treatment under GAAP as in effect on the Closing
Date, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter. For the avoidance of doubt, the principal amount of any
non-interest bearing Debt or other discount security constituting Debt at any
date shall be the principal amount thereof that would be shown on a balance
sheet of Parent dated such date prepared in accordance with GAAP, except as
expressly set forth in clauses (a) and (b) of this Section 1.3.
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions, refinancings, replacements, restructuring or renewals (solely to the
extent applicable, to the extent permitted by the Loan Documents and subject, in
any event, to the definition of Permitted Refinancings as applicable); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person includes successors and permitted assigns; or (f)
time of day means time of day in New York, New York. All certifications to be
made hereunder by an officer or representative of a Loan Party shall be made by
such a Person in his or her capacity solely as an officer or representative of
such Loan Party, on such Loan Party’s behalf and not in such Person’s individual
capacity. Any financial ratios required to be maintained by Parent pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). All calculations of fundings of Loans, issuances of Letters of Credit
and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of Borrowing Base
and financial covenants) made from time to time under the Loan Documents shall
be made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise reasonably satisfactory to Agent in its Permitted
Discretion (and not necessarily calculated in accordance with GAAP). When the
performance of any covenant, duty or obligation under any Loan Document is
stated to be required on a day which is not a Business Day, the date of such
performance shall extend to the immediately succeeding Business Day. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Whenever
the phrase “to the best knowledge” of any Loan Party or words of similar import
are used in any Loan Documents, it means “Knowledge,” as defined herein. For
purposes of determining compliance with any one of Sections 10.2.1, 10.2.2,
10.2.3, 10.2.5, 10.2.6, 10.2.8, 10.2.9 and 10.2.13, in the event that any Lien,
Investment, Debt, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of Debt meets the criteria of more than one
of the categories of transactions permitted pursuant to any clause of such
Section, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by Administrative Borrower (and
Administrative Borrower shall be entitled to redesignate use of any such clauses
from time to time) in its sole discretion at such time. For purposes of
determining the Total Leverage Ratio or Consolidated Fixed Charge Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing Parent’s financial statements
corresponding to the test period with respect to the applicable date of
determination and will, in the case of Debt, reflect the currency translation
effects, determined in accordance with GAAP, of Hedging Agreements permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar equivalent of such Debt. All
certifications to be made hereunder by an officer or representative of a Loan
Party shall be made by such a Person in his or her capacity solely as an officer
or representative of such Loan Party, on such Loan Party’s behalf and not in
such Person’s individual capacity. The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
1.5    Pro Forma Calculations.
1.5.1    Notwithstanding anything to the contrary herein, the Total Leverage
Ratio, Consolidated Fixed Charge Ratio, Availability and Liquidity shall be
calculated in the manner prescribed by this Section 1.5.
1.5.2    For purposes of calculating the Total Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio, the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of Parent
and may include, for the avoidance of doubt, any synergies, operating expense
reductions, other operating improvements and cost savings as certified by Parent
as having been determined in good faith to be reasonably anticipated to be
realizable within twelve (12) months following any such acquisition or
disposition, operational change and operational initiatives. Notwithstanding the
foregoing, (A) all pro forma adjustments under this Section 1.5.2 shall not,
taken together with those added pursuant to clause (a)(viii) of the definition
of "Consolidated EBITDA", increase pro forma Consolidated EBITDA by more than
20% for any test period (calculated prior to giving effect to any addback
pursuant to this Section 1.5.2 or clause (a)(viii) of the definition of
"Consolidated EBITDA"); provided, that such limitation on pro forma adjustments
shall not apply if supported by a quality of earnings report prepared by a
nationally recognized accounting firm or other third-party advisor reasonably
acceptable to Agent or if such adjustments satisfy the requirements of
Regulation S-X and (B) no pro forma adjustments under this Section 1.5.2 shall
be made in respect of the Transactions (including in respect of the IBT
Transaction).
1.5.3    Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Parent and may include, for the avoidance
of doubt, any synergies, operating expense reductions, other operating
improvements and cost savings as certified by the Parent as having been
determined in good faith to be reasonably anticipated to be realizable within
eighteen (18) months following any such acquisition or disposition, operational
change and operational initiatives. Notwithstanding the foregoing, (A) all pro
forma adjustments under this Section 1.5.3 shall not, taken together with those
added pursuant to clause (a)(viii) of the definition of "Consolidated EBITDA"
and Section 1.5.2, increase pro forma Consolidated EBITDA by more than 20% for
any test period (calculated prior to giving effect to any addback pursuant to
this Section 1.5.3 or clause (a)(viii) of the definition of "Consolidated
EBITDA" and Section 1.5.2); provided, that such limitation on pro forma
adjustments shall not apply if supported by a quality of earnings report
prepared by a nationally recognized accounting firm or other third-party advisor
reasonably acceptable to Agent or if such adjustments satisfy the requirements
of Regulation S-X and (B) no pro forma adjustments under this Section 1.5.3
shall be made in respect of the Transactions (including in respect of the IBT
Transaction).
1.5.4    In the event that Parent or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Debt included in the calculations of the Total
Leverage Ratio, Consolidated Fixed Charge Coverage Ratio, Availability and
Liquidity (other than Debt incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes), (i)
during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Total Leverage Ratio,
Consolidated Fixed Charge Coverage Ratio, Availability, and Liquidity shall be
calculated giving pro forma effect to such incurrence or repayment of Debt, to
the extent required, as if the same had occurred on the last day of the
applicable Test Period (or, with respect to the calculation of Availability and
Liquidity, the applicable date of determination) of the Total Leverage Ratio,
Availability and Liquidity. Interest on a Capitalized Lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of Parent to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP. Interest on Debt that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a London interbank offered rate, or other rate, shall be determined to
have been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as Parent or such Restricted Subsidiary may designate.
1.5.5    For purposes of calculating the Consolidated Fixed Charge Coverage
Ratio in any Test Period in which a Specified Transaction occurs, Capital
Expenditures in clause (ii) of the definition of Consolidated Fixed Charge
Coverage Ratio shall (a) include any Capital Expenditures of the target of a
Permitted Acquisition consummated in such Test Period (whether or not such
Permitted Acquisition was consummated at the time such Capital Expenditures were
made) and (b) exclude any Capital Expenditures made by any Person or that are
attributable to any division or line of business, in each case, that is disposed
of in such Test Period.
1.5.6    In determining the Consolidated Fixed Charges for any period in which a
Specified Transaction occurs, (a) pro forma effect will be given to the
incurrence, repayment or retirement of any Debt of Parent and/or any of its
Restricted Subsidiaries since the first day of such period as if such Debt was
incurred, repaid or retired on the first day of such period and if such Debt
bears, at the option of Parent and/or any Restricted Subsidiaries, a fixed or
floating rate of interest, interest thereon will be computed by applying, at the
option of Parent, either the fixed or floating rate, and (b) Consolidated Fixed
Charges will include fees attributable to any letters of credit issued for the
account of the target of a Permitted Acquisition consummated in such Test Period
to the extent that such letters of credit (or replacements thereof) remain
outstanding after the consummation of such Permitted Acquisition.
1.5.7    Whenever any provision of this Agreement requires Parent to have a
Total Leverage Ratio or a Consolidated Fixed Charge Coverage Ratio (in each
case) on a Pro Forma Basis in connection with any action to be taken by Parent
or any Restricted Subsidiary hereunder, Parent shall deliver to Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance or such Total Leverage Ratio or
Consolidated Fixed Charge Coverage Ratio, as applicable.
SECTION 2.    CREDIT FACILITIES
2.1    Commitment.
2.1.1    Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time through the Commitment Termination Date. The Loans may be repaid and
reborrowed (without premium or penalty other than any LIBOR Loan Prepayment Fee)
as provided herein. In no event shall Lenders have any obligation to honor a
request for a Loan if the Facility Exposure (including after giving effect to
the requested Loan) would exceed an amount equal to the Collateral Line Cap.
2.1.2    Notes. The Loans made by each Lender and interest accruing thereon
shall be evidenced by the records of Agent and such Lender. Promptly following
the request of any Lender, Borrowers shall deliver a Note to such Lender.
2.1.3    Use of Proceeds. The proceeds of Loans shall be used by Borrowers
solely (in each case to the extent permitted hereunder) (a) on the Closing Date,
(ii) to pay Transaction Expenses; and (iii) to consummate the Refinancing
Transactions; and (b) after the Closing Date (i) to pay Obligations in
accordance with this Agreement; and (ii) for working capital and other lawful
purposes of Borrowers (including Permitted Acquisitions, investments, capital
expenditures and restricted payments), and to pay all other payments expressly
permitted under this Agreement. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any Debt which was originally incurred to
purchase or carry any margin security or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation U of the Board of the Federal Reserve System, as amended.
2.1.4    Voluntary Reduction or Termination of Commitments.
(a)    The Commitments shall terminate on the Commitment Termination Date. Upon
at least three (3) Business Days prior written notice to Agent at any time,
Administrative Borrower, on behalf of Borrowers, may, at its option, terminate
the Commitments and this credit facility. Any notice of termination given by
Administrative Borrower, on behalf of Borrowers, shall be irrevocable; provided,
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other events, in which case such notice may be revoked by Administrative
Borrower (by notice to Agent on or prior to the specified effective date) if
such condition is not satisfied. On the termination date, Borrowers shall make
Full Payment of the Obligations.
(b)    Borrowers may permanently reduce the Commitments, on a Pro Rata basis for
each Lender, from time to time upon written notice to Agent, which notice shall
specify the amount of the reduction, shall be irrevocable once given, shall be
given at least three (3) Business Days prior to the end of a calendar month and
shall be effective as of the first (1st) day of the next calendar month. Each
reduction shall be in a minimum amount of $2,500,000, or an increment of
$1,000,000 in excess thereof, provided, that in no event shall the Commitments
be reduced to an amount less than $350,000,000.
2.1.5    Overadvances. If the Facility Exposure exceeds, at any time, the
Collateral Line Cap (“Overadvance”), the excess amount (which shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents) shall be payable by Borrowers on demand by Agent (or within
two (2) Business Days with respect to the repayment of outstanding Loans in the
event of an Overadvance caused by an establishment or modification of any
component of the Availability Reserve then in effect to the extent that such
establishment or modification is not subject to a two (2) Business Day notice
period under the definition of Availability Reserve). Unless its authority has
been revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (i) when no other Event of Default is known to Agent, as long as
(A) the Overadvance does not continue for more than thirty (30) consecutive days
(and no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (B) the Overadvance is not
known by Agent to exceed, when combined with Protective Advances under
Section 2.1.6, ten percent (10%) of the Borrowing Base; and (ii) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (A) is not increased by more than $10,000,000, and (B) does not
continue for more than thirty (30) consecutive days. In no event shall an
Overadvance Loan be made that would cause the outstanding Facility Exposure to
exceed the aggregate Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Loan Party be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
Overadvances may be made even if the conditions precedent set forth in
Section 6.2 have not been satisfied (or waived).
2.1.6    Protective Advances. Agent shall be authorized, in its Permitted
Discretion (with written notice to Administrative Borrower, provided, that
Agent’s failure to provide such notice shall not in any way impair Agent’s right
to make such a Protective Advance or the enforceability of such Protective
Advance as part of the Obligations), at any time that an Event of Default exists
or any conditions in Section 6 are not satisfied (or waived) to make Base Rate
Loans (“Protective Advances”) (a) up to an aggregate amount (together with
Overadvances under Section 2.1.5) equal to the greater of (i) $45,000,000 and
(ii) ten percent (10%) of the Commitments at such time, if Agent deems such
Loans necessary or desirable to preserve or protect any Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Loan Parties under any Loan Documents, including costs,
fees and expenses not paid by Borrowers when required hereunder. All Protective
Advances shall be Obligations, secured by the Collateral, and shall be treated
for all purposes as Extraordinary Expenses. Each Lender shall participate in
each Protective Advance on a Pro Rata basis. Required Lenders may at any time
revoke Agent’s authorization to make further Protective Advances by written
notice to Agent with a copy to Administrative Borrower. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive. In no event shall any Protective Advance be made that would cause
the outstanding Facility Exposure to exceed the aggregate Commitments.
Protective Advances may be made even if the conditions precedent set forth in
Section 6.2 have not been satisfied or waived.
2.2    Letter of Credit Facility.
2.2.1    Issuance of Letters of Credit. Subject to the LC Conditions, each
Issuing Bank agrees to issue Letters of Credit from time to time until one (1)
Business Day prior to the Latest Maturity Date, on the terms set forth herein,
including the following:
(a)    Each Borrower acknowledges that each Issuing Bank’s willingness to issue
any Letter of Credit is conditioned upon such Issuing Bank’s and Agent’s receipt
of a LC Application with respect to the requested Letter of Credit, as well as
such other instruments and agreements as Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (ii) such Issuing
Bank and Agent receives a LC Request and LC Application at least two (2)
Business Days prior to the requested date of issuance; and (iii) each LC
Condition is satisfied or waived. No Issuing Bank shall issue a Letter of Credit
if any LC Condition has not been satisfied. All Existing Letters of Credit shall
be deemed to be Letters of Credit issued hereunder on the Closing Date
(b)    Letters of Credit may be requested by Administrative Borrower, for the
benefit of a Loan Party, only (iv) to support obligations of such Loan Party; or
(v) for other lawful purposes. The renewal or extension of any Letter of Credit
shall be treated as the issuance of a new Letter of Credit; except, that
delivery of a new LC Application shall be required at the discretion of the
applicable Issuing Bank.
(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with the issuance of any
Letter of Credit, other than the gross negligence, willful misconduct or bad
faith of Agent, any Issuing Bank or any Lender as determined in a final,
non-appealable judgment by a court of competent jurisdiction, none of Agent, any
Issuing Bank or any Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of any Issuing Bank, Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of any Issuing Bank under the Loan Documents shall be cumulative.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, notice or other communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Each Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence (other than gross negligence) or
misconduct (other than willful misconduct) of any such agents or
attorneys-in-fact selected with reasonable care.
(e)    Notwithstanding anything contained herein to the contrary, no Issuing
Bank shall be under any obligation to issue any Letter of Credit if any Lender
is at such time a Defaulting Lender hereunder, unless (w) Defaulting Lender has
been replaced pursuant to Section 3.8.2 or otherwise, (x) the LC Obligations of
such Defaulting Lender have been Cash Collateralized, (y) the Commitments of the
other Lenders have been increased by an amount sufficient to satisfy Agent that
all future LC Obligations will be covered by all Lenders that are not Defaulting
Lenders, or (z) all of the LC Obligations of such Defaulting Lenders are able to
be reallocated to other Lenders in a manner consistent with the last sentence of
Section 4.2.
(f)    If Administrative Borrower requests in any LC Request, the applicable
Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided,
that any such Auto-Extension Letter of Credit must permit such Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof and Administrative Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by such
Issuing Bank, Administrative Borrower shall not be required to make a specific
request to Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Latest Maturity date, unless
otherwise agreed upon by Agent and Issuing Bank; provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of the LC
Conditions), or (B) it has received written notice on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from Agent, any
Lender or Administrative Borrower that one or more of the applicable conditions
specified in Sections 6.2 are not then satisfied, and in each such case
directing such Issuing Bank not to permit such extension.
2.2.2    Reimbursement; Participations.
(c)    If any Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to such Issuing Bank, on the same day
(“Reimbursement Date”), the amount paid by such Issuing Bank under such Letter
of Credit, together with interest at the interest rate for Base Rate Loans from
the Reimbursement Date until date of payment by Borrowers. The obligation of
Borrowers to reimburse an Issuing Bank for any payment made under a Letter of
Credit issued by it shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Administrative Borrower submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due to the applicable Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied (or
waived).
(d)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the applicable Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations (excluding amounts owing pursuant to clause (c) of the
definition of LC Obligations) relating to the Letter of Credit. If any Issuing
Bank makes any payment under a Letter of Credit and Borrowers do not reimburse
such payment on the Reimbursement Date, Agent shall promptly notify Lenders and
each Lender shall promptly (within one (1) Business Day) and unconditionally pay
to Agent, for the benefit of such Issuing Bank, Lender’s Pro Rata share of such
payment. Upon request by a Lender, each Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
(e)    The obligation of each Lender to make payments to Agent for the account
of each Issuing Bank in connection with such Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Issuing Bank assumes any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. No Issuing Bank makes to Lenders any express
or implied warranty, representation or guaranty with respect to the Collateral,
LC Documents or any Loan Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party.
(f)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of (i) its own (or its affiliates’, directors’, officers’,
employees’ or agents’) gross negligence, bad faith or willful misconduct, or
(ii) its own (or its affiliates’, directors’, officers’, employees’ or agents’)
material breach of its obligations hereunder. No Issuing Bank shall have any
liability to any Lender if such Issuing Bank refrains from any action under any
Letter of Credit or LC Documents until it receives written instructions from
Required Lenders.
(g)    In the event of any conflict between the terms hereof and the terms of
any LC Document, the terms hereof shall control and any grant of security
interest in any LC Documents shall be void.
2.2.3    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (c) that an Event of
Default exists, (d) that Availability is less than zero, or (e) on or after the
Latest Maturity Date (to the extent not otherwise Cash Collateralized at the
time of issuance in accordance with the terms hereof), then Borrowers shall, at
the applicable Issuing Bank’s or Agent’s request, pay to the applicable Issuing
Bank the amount of all outstanding LC Obligations under clauses (a) and (c) of
the definition thereof and Cash Collateralize the undrawn amount of all
outstanding Letters of Credit within two (2) Business Days after written request
therefor. If Borrowers fail to Cash Collateralize outstanding Letters of Credit
as required herein, Lenders may (and shall upon direction of Agent) advance, as
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists, or the conditions in Section
6 are satisfied or waived).
2.3    Increase in Commitments.
2.3.1    General. Administrative Borrower may at any time or from time to time
after the Closing Date, by notice to Agent (any such notice, an “Increase
Notice”) (whereupon Agent shall promptly make a copy of such Increase Notice
available to Lenders), request one or more increases to the Commitments (any
such increase, an “Incremental Facility”) in an aggregate amount not to exceed
$100,000,000 (the “Maximum Incremental Facility Amount”). Each Incremental
Facility shall be in an aggregate amount that is not less than $5,000,000 and
shall be in an increment of $1,000,000 (provided, that such amount may be less
than $5,000,000 and in lower increments if such amount represents all remaining
availability under the Maximum Incremental Facility Amount).
2.3.2    Terms of Incremental Facilities. The following terms shall apply to any
Incremental Facility established pursuant to an Incremental Amendment: (i) such
Incremental Facility shall rank pari passu in right of payment and of security
with all other Commitments; (ii) the maturity date of such Incremental Facility
shall not be earlier than the Original Maturity Date; (iii) such Incremental
Facility shall not be secured by any Lien on any asset of Loan Parties that does
not also secure the then outstanding Commitments; (iv) the covenants, events of
default and guarantees of such Incremental Facility shall be consistent with the
terms of then outstanding Commitments, (v) pricing in connection with the
Incremental Facility shall be consistent with the terms of the then outstanding
Commitments, and (vi) fees to be paid in connection with such Incremental
Facility shall be mutually agreed upon by Administrative Borrower, Agent and the
financial institutions participating in such Incremental Facility. To the extent
commitments from additional financial institutions are required in connection
with any Incremental Facility, Agent shall control all aspects of the selection
and syndication process (in consultation with Administrative Borrower) and be
compensated for the arranging of the Incremental Facility in an amount to be
mutually agreed with Administrative Borrower.
2.3.3    Increase Notices. Each Increase Notice shall set forth (i) the
requested amount and proposed terms of the relevant Incremental Facility and
(ii) the date on which the relevant Incremental Facility is requested to become
effective (the “Increase Effective Date”). Commitments under any Incremental
Facility may be provided by any existing Lender (but no existing Lender shall
have any obligation to participate in make any Incremental Facility except to
the extent that it has agreed to do so pursuant to an Incremental Amendment) or
by any other additional Lender (Lenders or additional Lenders participating in
such Incremental Facility, collectively, “Incremental Lenders”). Commitments in
respect of Incremental Facilities shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Administrative Borrower, each
Incremental Lender and Agent. Each Incremental Amendment shall be on the terms
and pursuant to documentation to be determined by Administrative Borrower and
the relevant Incremental Lenders; provided, that to the extent such terms and
documentation (taken as a whole) are not consistent with this Agreement in any
material respect (except to the extent permitted by the foregoing clauses), they
shall be reasonably satisfactory to Agent; provided, in any event that such
terms shall be consistent with Section 2.3.2 above. The effectiveness of any
Incremental Facility shall be subject to the satisfaction (or waiver) on the
date thereof of each of the conditions set forth in Section 6.2 (and for
purposes thereof the closing of the Incremental Facility shall be deemed to be a
request for a credit extension) and, to the extent reasonably requested by
Agent, receipt by Agent of customary legal opinions, board resolutions,
officers’ certificates and a solvency certificate or representation, in each
case consistent with those delivered on the Closing Date under Section 6.1
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
Agent), and customary reaffirmation agreements.
2.3.4    Incremental Amendment. Notwithstanding anything to the contrary in
Section 15.1 or otherwise in this Agreement, any Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Agent and Administrative Borrower, to effect the terms
thereof, to the extent such terms are permitted under this Section 2.3. Any such
Incremental Amendment may include ratable increases in the thresholds set forth
in the definition of Payment Conditions and Debt Repayment Conditions.
Notwithstanding the foregoing, Agent shall have the right (but not the
obligation) to seek the advice or concurrence of Required Lenders with respect
to any matter contemplated by this Section 2.3 and, if Agent seeks such advice
or concurrence, it shall be permitted to enter into such amendments with
Administrative Borrower in accordance with any instructions actually received by
such Required Lenders and shall also be entitled to refrain from entering into
such amendments with Administrative Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by Agent for any such advice or concurrence, all such
amendments entered into with Administrative Borrower by Agent hereunder shall be
binding and conclusive on Lenders. Without limiting the foregoing, in connection
with any Incremental Amendment and as required by Applicable Law to protect
Agent’s perfected security interest thereon, the respective Loan Parties shall
(at their expense) amend (and Agent is hereby directed to amend) any Mortgage
that has a maturity date prior to the then Latest Maturity Date so that such
maturity date is extended to the Latest Maturity Date after giving effect to
such Incremental Amendment (or such later date as may be advised by local
counsel to Agent).
2.3.5    Incremental Facility. Except as otherwise specifically set forth herein
or in the Incremental Amendment, all of the other terms and conditions
applicable to any Incremental Facility shall be identical to the terms and
conditions applicable to the Commitments immediately prior to the Incremental
Facility.
2.4    Extensions of Commitments.
2.4.8    Notwithstanding anything to the contrary in Section 15.1 or any other
provision of this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by Administrative Borrower to all Lenders on a
Pro Rata basis and on the same terms to each such Lender, Administrative
Borrower may from time to time with the consent of any Lender that shall have
accepted such offer extend the maturity date of the Commitments and modify the
interest rate or fees payable in respect of the Commitments of such Lender
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Commitments) (each, an “Extension”, and each group of Commitments as so
extended, as well as the group of original Commitments not so extended, being a
“tranche”; any Extended Commitments shall constitute a separate tranche of
Commitments from the tranche of Commitments from which they were converted and a
separate class of Commitments), so long as the following terms are satisfied (or
waived): (i) except as to interest rates, fees and final maturity date, the
Commitments of any Lender extended pursuant to any Extension (“Extended
Commitments”) shall have the terms and conditions that are substantially
identical to all other Commitments; provided, that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Commitments (and related outstandings), (B) repayments required upon
the maturity date of the non-extended Commitments and (C) repayments made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Commitments after the effective date of the applicable
Extension shall be made on a pro rata basis or less in the event the Borrowers
elect to reduce the Commitments of non-extending Lenders with all other
Commitments, (2) all Letters of Credit shall be participated on a pro rata basis
or less in the event the Borrowers elect to reduce the Commitments of
non-extending Lenders by all Lenders with Commitments in accordance with their
percentage of the Commitments, (3) the permanent repayment of Loans with respect
to, and termination of, Extended Commitments after the effective date of the
applicable Extension shall be made on a pro rata basis with all other
Commitments, except that Administrative Borrower shall be permitted to
permanently repay and terminate commitments of any such class on a non-pro rata
basis at maturity as compared to any other class with a later maturity date than
such class, and (4) assignments and participations of Extended Commitments and
Extended Loans shall be governed by the same assignment and participation
provisions applicable to Commitments and Loans, (iii) the final maturity date of
any Extended Commitment shall be no earlier than the then Latest Maturity Date,
(iv) if the aggregate amount of Commitments in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments offered to be extended by Administrative
Borrower pursuant to such Extension Offer, then the Commitments of such Lenders
shall be extended ratably up to such maximum amount based on the respective
amounts with respect to which such Lenders have accepted such Extension Offer,
(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and (vi) any applicable Minimum Extension Condition shall be
satisfied unless waived by Administrative Borrower.
2.4.9    With respect to all Extensions consummated pursuant to this Section
2.4, (i) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided, that Administrative Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in Administrative Borrower’s sole discretion and may be
waived by Administrative Borrower) of Commitments of any or all applicable
classes to participate in such Extension. Agent and Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 2.4
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any other
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.4.
2.4.10    Each of the parties hereto hereby (A) agrees that this Agreement and
the other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Commitments incurred pursuant thereto, and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent and Administrative Borrower, to
effect the provisions of this Section 2.4, and Required Lenders hereby expressly
and irrevocably, for the benefit of all parties hereto, authorize Agent to enter
into any such Extension Amendment and (B) consent to the transactions
contemplated by this Section 2.4 (including, for the avoidance of doubt, payment
of interest, fees or premiums in respect of any Extended Commitments on such
terms as may be set forth in the relevant Extension Amendment). Without limiting
the foregoing, in connection with any Extension, if necessary, the respective
Loan Parties shall (at their expense) amend (and Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the Latest Maturity Date after
giving effect to such Extension (or such later date as may be advised by local
counsel to Agent).
2.4.11    Notice. In connection with any Extension, Administrative Borrower
shall provide Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.4.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1    Interest.
3.1.4    Rates and Payment of Interest.
(b)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at the LIBOR Lending Rate for the applicable Interest Period, plus the
Applicable Margin; and (iii) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Loans. Interest shall
accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrowers. If a Loan is repaid on the same day made, one
(1) day’s interest shall accrue.
(c)    During an Insolvency Proceeding with respect to any Loan Party (other
than an Immaterial Subsidiary), or during any other Event of Default if Required
Lenders so elect, Obligations consisting of principal and accrued but unpaid
interest on the Loans shall bear interest at the Default Rate; provided, that
the Default Rate shall not accrue on the Obligations of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Each Loan Party acknowledges
that the cost and expense to Agent and each Lender due to an Event of Default
are difficult to ascertain and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lenders for such added cost and expense.
(d)    Interest accrued on the Loans shall be due and payable in arrears, (i)
for any Base Rate Loan, on the first (1st) day of each calendar quarter and, for
any LIBOR Loan, the last day of its Interest Period provided, that in the case
of Interest Periods of more than three (3) months, accrued interest on LIBOR
Loans shall also be paid on the 90th day of the Interest Period; (ii) on any
date of prepayment, with respect to the principal amount of LIBOR Loans being
prepaid; and (iii) on the Maturity Date applicable thereto. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable promptly after
written demand. Notwithstanding the foregoing, interest accrued at the Default
Rate shall be due and payable promptly after written demand.
3.1.5    Continuation and Conversion Elections. By delivering a Notice of
Conversion/Continuation to Agent on or before 2:00 p.m. on a Business Day,
Administrative Borrower may from time to time irrevocably elect, on not less
than three (3) nor more than five (5) Business Days’ notice, that, subject to
Section 4.3 below, (c) any Base Rate Loan be converted to a LIBOR Loan or (d)
any LIBOR Loan be converted on the last day of an Interest Period into a LIBOR
Loan with a different Interest Period, or continued on the last day of an
Interest Period as a LIBOR Loan with a similar Interest Period; provided,
however, that, upon election of Required Lenders by written notice to
Administrative Borrower, no portion of the outstanding principal amount of any
Loans may be converted to, or continued as, LIBOR Loans when any Event of
Default has occurred and is continuing. In the absence of delivery of a Notice
of Conversion/Continuation with respect to any LIBOR Loan at least three (3)
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBOR Loan shall, on such last day, automatically convert
to a Base Rate Loan.
3.1.6    Repayments, Continuations and Conversions of LIBOR Loans. LIBOR Loans
shall mature and become payable in full on the last day of the Interest Period
relating to such LIBOR Loan. Upon maturity, a LIBOR Loan may be continued for an
additional Interest Period or may be converted to a Base Rate Loan, as set forth
in Section 3.1.2.
3.1.7    Substitute Rate.
(a)    If Agent shall have determined in good faith after the Closing Date that:
(iv)    Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to Agent in the London interbank market or that the
rates at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to the majority of Lenders of making or maintaining
LIBOR Loans during such Interest Period; or
(v)    by reason of circumstances affecting Agent in the London interbank
market, adequate means do not exist for ascertaining the LIBOR Rate applicable
hereunder to LIBOR Loans of any duration,
then, upon written notice from Agent to Administrative Borrower, the obligations
of Lenders hereunder to make or continue any Loans as, or to convert any Loans
into, LIBOR Loans of such duration shall forthwith be suspended until Agent
shall notify Administrative Borrower that the circumstances causing such
suspension no longer exist.
(b)    If any Lender shall have determined in good faith that the LIBOR Rate no
longer adequately reflects such Lender’s cost of funding loans, then, upon
notice from such Lender to Administrative Borrower and Agent, the obligations of
such Lender under this Section to make or continue any Loans as, or to convert
any Loans into, LIBOR Loans of such duration shall forthwith be suspended until
such Lender shall notify Administrative Borrower and Agent that the
circumstances causing such suspension no longer exist.
3.2    Fees.
3.2.6    Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders (other than any Defaulting Lender), a fee equal to the applicable
Unused Line Fee Percentage multiplied by the amount by which the Commitments
exceed the average daily principal balance of Loans and the stated amount of
Letters of Credit during any calendar quarter. Such fee shall be payable in
arrears, on the first (1st) day of each calendar quarter and on the Maturity
Date applicable thereto. For the avoidance of doubt, no fees shall accrue under
this Section 3.2.1 in favor of any Defaulting Lender for so long as it remains a
Defaulting Lender.
3.2.7    LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders (other than any Defaulting Lender), a fee equal to the
Applicable Margin in effect for LIBOR Loans multiplied by the average daily
stated amount of Letters of Credit, which fee shall be payable quarterly in
arrears, on the first (1st) day of each calendar quarter; (b) to Agent, for the
account of Issuing Bank, a fronting fee equal to one-eighth of one percent
(.125%) of the stated amount of each Letter of Credit, which fee shall be
payable upon issuance of the Letter of Credit and quarterly in arrears, on the
first (1st) day of each calendar quarter thereafter, and shall be payable on any
increase in stated amount made between any such dates; and (c) to Issuing Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred. During an
Insolvency Proceeding with respect to any Loan Party (other than an Immaterial
Subsidiary), or during any other Event of Default if Required Lenders so elect,
the fee payable under clause (a) shall be increased by two percent (2%) per
annum. For the avoidance of doubt, no fees shall accrue under this Section 3.2.2
in favor of any Defaulting Lender for so long as it remains a Defaulting Lender.
3.2.8    Other Fees. Borrowers shall pay to Agent the other fees and amounts set
forth in the Fee Letter in the amounts and at the times specified therein. To
the extent payment in full of the applicable fee as set forth in the Fee Letter
is received by Agent from Borrowers on or about the date hereof, Agent shall pay
to each Lender its share of such fees in accordance with the terms of the
arrangements of Agent with such Lender.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of three hundred sixty (360) days (or
365/366 days, in the case of Base Rate Loans). Each determination by Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate or refund, nor subject to proration
except as specifically provided herein. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.10 (which shall include the method for calculating such amount), submitted
to Administrative Borrower by Agent or the affected Lender, as applicable, shall
be final, conclusive and binding for all purposes, absent manifest error.
Failure to or delay on the part of Agent or any Lender to demand compensation
pursuant to any of Sections 3.4, 3.6, 3.7, 3.9 or 5.10 shall not constitute a
waiver of Agent’s or such Lender’s right to demand such compensation; provided,
that Borrowers shall not be required to compensate Agent or any Lender pursuant
to any such Section for any increased costs, reductions or other amounts
incurred more than 180 days prior to the date that such Agent or such Lender, as
applicable, notifies Administrative Borrower of circumstances and/or events
giving rise to such increased costs, reductions or other amounts and of Agent’s
or such Lender’s intention to claim compensation therefor; provided, further,
that, if the circumstance and/or event giving rise to such increased costs,
reductions or other amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
3.4    Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
and documented out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (e) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (f) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (g) subject to the
limits of Section 10.1.10, each inspection, audit or appraisal with respect to
any Loan Party or Collateral, whether prepared by Agent’s personnel or a third
party. All amounts reimbursable by Borrowers under this Section shall constitute
Obligations secured by the Collateral and shall be payable (x) in the case of
Extraordinary Expenses, promptly upon written demand, and (y) with respect to
all other amounts due pursuant to this Section 3.4, within thirty (30) days of
written demand thereof, in each case including customary documentation
supporting such request.
3.5    Illegality. If a Lender shall reasonably determine (which determination
shall, upon notice thereof to Administrative Borrower and Agent be conclusive
and binding on Borrowers) that any Change in Law makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender to make, continue or maintain any LIBOR Loan as, or to convert any
Loan into, a LIBOR Loan of a certain duration, the obligations of such Lender to
make, continue, maintain or convert into any such LIBOR Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify Borrower
and Agent that the circumstances causing such suspension no longer exist, and
all LIBOR Loans of such type shall automatically convert into Base Rate Loans at
the end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion.
3.6    Increased Costs. If on or after the date hereof any Change in Law:
(a)    shall subject any Lender to any Tax with respect to its LIBOR Loans or
its obligation to make LIBOR Loans, or shall change the basis of taxation of
payments to such Lender of the principal of or interest on its LIBOR Loans or
any other amounts due under this Agreement in respect of its LIBOR Loans or its
obligation to make LIBOR Loans (except for Excluded Taxes); or
(b)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board) against assets of, deposits with or for the account of, or credit
extended by, such Lender or shall impose on such Lender or on the London
interbank market any other condition affecting its LIBOR Loans or its obligation
to make LIBOR Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any available LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement with respect
thereto, by an amount deemed by such Lender to be material, then, within fifteen
(15) days after written demand (including customary documentation supporting
such request) by such Lender, Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction; provided, that Borrowers shall not be required to compensate any
Lender pursuant to this Section 3.6 for any Taxes which are otherwise the
subject of Section 5.10 or for any Excluded Tax.
3.7    Increased Capital Costs. If any Change in Law affects the amount of
capital or liquidity required or expected to be maintained by any Lender, or
Person Controlling such Lender, and such Lender determines (in its Permitted
Discretion) that the rate of return on its or such Controlling Person’s capital
as a consequence of its Commitments or the Loans made by such Lender is reduced
to a level below that which such Lender or such Controlling Person could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by such Lender to Borrower and Agent, Borrowers
shall promptly pay, after presentment of the certificate described in Section
3.3, directly to such Lender additional amounts sufficient to compensate such
Lender or such Controlling Person for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on Borrowers. In determining such amount, such
Lender may use any method of averaging and attribution that it (in its Permitted
Discretion) shall deem applicable.
3.8    Mitigation; Replacement of Lenders.
3.8.1    Mitigation. Each Lender agrees that, upon becoming aware that it is
subject to Section 3.5, 3.6, 3.7 or 5.10, it will take reasonable measures to
reduce Borrowers’ obligations under such Sections, including funding or
maintaining its Commitments or Loans through another office, as long as use of
such measures would not adversely affect Lender’s Commitments, Loans, business
or interests, and would not be inconsistent with any internal policy or
applicable legal or regulatory restriction.
3.8.2    Replacement of Lenders.
(a)    If any Lender requests compensation under Section 3.6 or Section 3.7, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.10 or
5.11, or if any Lender ceases to make LIBOR Loans as a result of any of the
conditions in Section 3.5, then Administrative Borrower may, at its sole expense
and effort, upon notice to such Lender and Agent, require such Lender (and such
Lender shall be obligated) to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.3), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided, that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in drawn Letters of Credit and, other than in the case of a
Defaulting Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Administrative Borrower (in the case
of all other amounts), and (ii) in the case of any such assignment resulting
from a claim for compensation under Section 3.6 or 3.7 or payments required to
be made pursuant to Section 5.10 or 5.11, such assignment will result in a
reduction in such compensation or payments.
(b)    Any Lender being replaced pursuant to clause (a) above shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender's
Commitment and outstanding Loans and participations in drawn Letters of Credit,
as applicable (provided, that the failure of any such Lender to execute an
Assignment and Acceptance shall not render such assignment invalid and such
assignment shall be recorded in the Register) and (ii) deliver Notes, if any,
evidencing such Loans to Administrative Borrower or Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender's Commitments and
outstanding Loans and participations in drawn Letters of Credit, as applicable,
(B) all obligations of Loan Parties owing to the assigning Lender relating to
the Loan Documents and participations so assigned shall be paid in full by the
assignee Lender or Administrative Borrower (as applicable) to such assigning
Lender concurrently with such Assignment and Acceptance, any amounts owing to
the assigning Lender (other than a Defaulting Lender) under Section 13.1 as a
consequence of such assignment and (C) upon such payment and, if so requested by
the assignee Lender, the assignor Lender shall deliver to the assignee Lender
the appropriate Note or Notes executed by Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
3.9    Indemnities. In addition to (but without duplication of) the LIBOR Loan
Prepayment Fee payable under Section 5.5.1, Borrowers agree to reimburse each
Lender (without duplication) for any increase in the cost to such Lender, or
reduction in the amount of any sum receivable by such Lender, in respect, or as
a result of:
(c)    any conversion or repayment or prepayment of the principal amount of any
LIBOR Loans on a date prior to the scheduled last day of the Interest Period
applicable thereto;
(d)    any Loans not being made as LIBOR Loans in accordance with the Notice of
Borrowing thereof;
(e)    any Loans not being continued as, or converted into, LIBOR Loans in
accordance with the Notice of Conversion/ Continuation notice thereof; or
(f)    any costs associated with marking to market any obligations under any
Hedging Agreement with a Bank Product Provider that (in the reasonable
determination of Agent) are required to be terminated as a result of any
conversion, repayment or prepayment of the principal amount of any LIBOR Loan on
a date other than the scheduled last day of the Interest Period applicable
thereto.
Such Lender shall promptly notify Administrative Borrower and Agent in writing
of the occurrence of any such event, such notice to state, in reasonable detail,
the reasons therefor and the additional amount required to fully compensate such
Lender for such increased cost or reduced amount. Such additional amounts shall
be payable by Borrowers to such Lender within fifteen (15) days of its receipt
of such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on Borrowers. Borrowers understand, agree and acknowledge
the following: (i) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR Rate as a basis for calculating the
rate of interest on a LIBOR Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) each Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Loan Prepayment Fee, and other funding losses incurred by Lenders. Borrowers
further agree to pay the LIBOR Loan Prepayment Fee and other funding losses
(except for lost profits), if any, whether or not the applicable Lender elects
to purchase, sell and/or match funds. Notwithstanding anything to the contrary
in this Section 3.9, Borrowers shall not be required to compensate any Lender
pursuant to this Section 3.9 for any Taxes which are otherwise the subject of
Section 5.10 or for any Excluded Tax.
3.10    Maximum Interest. In no event shall interest, charges or other amounts
that are contracted for, charged or received by Agent and Lenders pursuant to
any Loan Documents and that are deemed interest under Applicable Law
(“interest”) exceed the highest rate permissible under Applicable Law (“maximum
rate”). If, in any calendar month, any interest rate, absent the foregoing
limitation, would have exceeded the maximum rate, then the interest rate for
that month shall be the maximum rate and, if in a future month, that interest
rate would otherwise be less than the maximum rate, then the rate shall remain
at the maximum rate until the amount of interest actually paid equals the amount
of interest which would have accrued if it had not been limited by the maximum
rate. If, upon Full Payment of the Obligations, the total amount of interest
actually paid under the Loan Documents is less than the total amount of interest
that would, but for this Section, have accrued under the Loan Documents, then
Borrowers shall, to the extent permitted by Applicable Law, pay to Agent, for
the account of Lenders, (a) the lesser of (i) the amount of interest that would
have been charged if the maximum rate had been in effect at all times, or (ii)
the amount of interest that would have accrued had the interest rate otherwise
set forth in the Loan Documents been in effect, minus (b) the amount of interest
actually paid under the Loan Documents. If a court of competent jurisdiction
determines that Agent or any Lender has received interest in excess of the
maximum amount allowed under Applicable Law, such excess shall be deemed
received on account of, and shall automatically be applied to reduce,
Obligations other than interest (regardless of any erroneous application thereof
by Agent or any Lender), and upon Full Payment of the Obligations, any balance
shall be refunded to Borrowers. In determining whether any excess interest has
been charged or received by Agent or any Lender, all interest at any time
charged or received from Borrowers in connection with the Loan Documents shall,
to the extent permitted by Applicable Law, be amortized, prorated, allocated and
spread in equal parts throughout the full term of the Obligations.
SECTION 4.    LOAN ADMINISTRATION
4.1    Manner of Borrowing and Funding Loans.
4.1.9    Notice of Borrowing.
(c)    Whenever Borrowers desire funding of a Borrowing of Loans, Administrative
Borrower shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 2:00 p.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least two (2) Business Days
prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 2:00 p.m. shall be deemed received on the next Business Day. Each
Notice of Borrowing shall be irrevocable and shall specify (A) the principal
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one (1) month if not specified).
(d)    Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation.
(e)    At such time as Borrowers have established and maintain controlled
disbursement accounts with Agent or Agent’s Affiliate, the parties agree that
the presentation for payment of any check or other item of payment drawn on, or
other transfer made from, such account at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Loans on the
date of such presentation, in the amount of the check and items presented for
payment. At such time, the proceeds of such Loans may be disbursed directly to
the controlled disbursement accounts or other appropriate account.
4.1.10    Fundings by Lenders. Each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing) by 2:00 p.m. on the proposed funding date
for Base Rate Loans or by 3:00 p.m. at least two (2) Business Days before the
proposed funding date for LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 3:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided in the
immediately preceding sentence, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. on the Business Day immediately following the requested
funding date. Subject to its receipt of such amounts from Lenders, Agent shall
disburse the proceeds of the Loans as directed by Administrative Borrower.
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its Pro Rata share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to Borrowers. If
a Lender’s share of any Borrowing is not in fact received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.
4.1.11    Notices. Each Loan Party authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed instructions.
Administrative Borrower, for the account of Borrowers, shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern absent manifest error. Neither Agent nor any Lender shall
have any liability for any loss suffered by a Loan Party as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Loan Party’s behalf.
4.2    Defaulting Lender. Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees and whether in
respect of Loans, participation interests or otherwise). For purposes of voting
or consenting to matters with respect to this Agreement and the other Loan
Documents and determining Pro Rata, such Defaulting Lender shall be deemed not
to be a “Lender” and such Lender’s Commitment shall be deemed to be zero (0). At
any time that there is a Defaulting Lender, payments received for application to
the Obligations payable to Lenders (other than the Defaulting Lender) in
accordance with the terms of this Agreement shall be distributed to such
non-defaulting Lenders on a Pro Rata basis calculated after giving effect to the
reduction of the Defaulting Lender’s Loan to zero (0) as provided herein or at
Agent’s option, Agent may instead receive and retain such amounts that would be
otherwise attributable to the Pro Rata share of the Defaulting Lender. To the
extent that Agent elects to receive and retain such amounts, Agent may hold them
and, in its reasonable discretion, relend such amounts to Borrowers. To the
extent that Agent exercises its option to relend such amounts, such amounts
shall be treated as Loans for the account of Agent in addition to the Loans that
are made by Lenders, other than Defaulting Lenders, on a Pro Rata basis as
calculated after giving effect to the reduction of the Defaulting Lender’s
Commitment to zero (0) as provided herein but shall be repaid in the same order
of priority as Protective Advances for purposes of Section 5.7.1 hereof, except
as Agent may otherwise elect. Agent shall determine whether any Loans requested
shall be made from relending such amounts or from Loans from Lenders other than
the Defaulting Lenders and any allocation of requested Loans between them. The
rights of a Defaulting Lender shall be limited as provided herein until such
time as the Defaulting Lender (a) has made all payments to Agent of the amounts
that it had failed to pay causing it to become a Defaulting Lender, (b) has made
any other payments as it would have been required to make as a Lender during the
period that it was a Defaulting Lender other than in respect of the principal
amount of Loans, which payments as to the principal amount of Loans shall be
settled and funded based on the outstanding principal balance of the Loans on
the date that Defaulting Lender makes all of the payments required to be made
under Section 4.2(a) above or shall be settled and funded by such Lender at such
other time thereafter as Agent may specify, and (c) is otherwise in compliance
with the terms of this Agreement. Upon the making of such payment or payments by
Defaulting Lender with respect to the event that is the basis for it having
become a Defaulting Lender, such Lender shall (i) cease to be a Defaulting
Lender, (ii) only be entitled to receive the payment of interest (and no other
amounts) accrued during the period that such Lender was a Defaulting Lender to
the extent previously received and retained by Agent from or for the account of
Borrowers relating to the funds constituting Loans funded by such Lender prior
to the date that such Lender became a Defaulting Lender (and not previously paid
to such Lender), (iii) have its Commitment reinstated for all purposes and (iv)
fund Loans and settle in respect of the Loans and other Obligations in
accordance with the terms hereof. The existence of a Defaulting Lender and the
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse (except as otherwise
expressly provided herein with respect to such Defaulting Lender) the
performance by any Borrower or Guarantor of its duties and obligations
hereunder. During any period in which there is a Defaulting Lender with a
Commitment, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit the Pro Rata share of each non-Defaulting Lender with a Commitment shall
be computed without giving effect to the Commitment of that Defaulting Lender,
and such obligation to so acquire, refinance or fund participations in such
Letters of Credit shall automatically be reallocated among the non-Defaulting
Lenders with Commitments or Commitments, as applicable, upon such Defaulting
Lender becoming a Defaulting Lender; provided, that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in such
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Loans of that Lender. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender with a Commitment arising from that Lender having become a Defaulting
Lender, including any claim of a non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
4.3    Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Loans having the same length and beginning date of
their Interest Periods shall be aggregated together, and such Loans shall be
allocated among Lenders on a Pro Rata basis. No more than eight aggregated LIBOR
Loans may be outstanding at any time, and each aggregate LIBOR Loan when made,
continued or converted shall be in a minimum amount of $1,000,000, or an
increment of $250,000 in excess thereof.
Upon determining the LIBOR Lending Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Administrative Borrower thereof by
telephone or electronically and, if requested by Administrative Borrower, shall
confirm any telephonic notice in writing.
4.4    Administrative Borrower.
(e)    Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement and the Loan Documents from Agent or any Lender in
the name or on behalf of such Borrower, Agent and Lenders may disburse the Loans
to such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Loan Party. Notwithstanding anything to the contrary contained
herein, Agent may at any time and from time to time require that Loans to or for
the account of any Borrower be disbursed directly to an operating account of
such Borrower.
(f)    Administrative Borrower hereby accepts the appointment by Borrowers to
act as Agent of Borrowers pursuant to this Section 4.4. Administrative Borrower
shall ensure that the disbursement of any Loans to each Borrower requested by or
paid to or for the account of Borrowers, or the issuance of any Letters of
Credit for a Borrower hereunder, shall be paid to or for the account of such
Borrower.
(g)    Each Borrower and Guarantor hereby irrevocably appoints and constitutes
Administrative Borrower as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the Loan Documents.
(h)    Any notice, election, representation, warranty, agreement or undertaking
by or on behalf of any other Loan Party by Administrative Borrower shall be
deemed for all purposes to have been made by such Loan Party, as the case may
be, and shall be binding upon and enforceable against such Loan Party to the
same extent as if made directly by such Loan Party.
(i)    No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent (or such shorter period as approved by Agent).
4.5    One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and shall be secured by Agent’s
Lien upon all Collateral; provided, however, that Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.
4.6    Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations (other than Bank Product Debt) shall be immediately
due and payable, and any Lender may terminate its and its Affiliates’ Bank
Products (including, with the consent of Agent, any Cash Management Services).
All undertakings of Loan Parties contained in the Loan Documents shall survive
any termination of the Commitments, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents, in each
case, until Full Payment of the Obligations. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.6, 5.10, 12, 15.2, 15.11 and this Section, and the
obligation of each Loan Party and Lender with respect to each indemnity given by
it in any Loan Document, shall survive Full Payment of the Obligations and any
release relating to this credit facility (except as expressly provided for in
any such release) provided, that the survival of Section 15.11 following Full
Payment of the Obligations shall be limited to the period of two (2) years
following such Full Payment of the Obligations. In addition to (and not in any
way limiting) Section 15.20 hereunder, upon Full Payment of the Obligations
(other than contingent indemnity Obligations which have not been asserted) and
termination of all Commitments, Agent will, at Borrowers’ sole expense, execute
and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
SECTION 5.    PAYMENTS
5.1    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, and subject to
Section 5.10, free of (and without deduction for) any Taxes, and in immediately
available funds, not later than 2:00 p.m. on the due date. Any payment after
such time, at the election of Agent, shall be deemed made on the next Business
Day. Administrative Borrower, on behalf of Borrowers, may, at the time of
payment, specify to Agent the Obligations to which such payment is to be
applied; provided, that if not specified, such amounts shall be applied to repay
outstanding Loans without a corresponding Commitment reduction. If any payment
under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by the LIBOR Loan Prepayment Fee and all amounts due under Section
3.9. Subject to Section 5.7.1, any payment or prepayment of Loans shall be
applied to each Lender’s Loans on a Pro Rata basis. Subject to the immediately
preceding sentence, any prepayment of Loans shall be applied first to Base Rate
Loans and then to LIBOR Loans.
5.2    Repayment of Loans. Loans shall be due and payable in full on the
Commitment Termination Date. Loans may be prepaid from time to time, without
penalty or premium, other than the LIBOR Loan Prepayment Fee, if applicable. If
an Overadvance exists, Borrowers shall immediately (or within two (2) Business
Days with respect to the repayment of outstanding Loans in the event of an
Overadvance caused by an establishment or modification of any component of the
Availability Reserve then in effect to the extent that such establishment or
modification is not subject to a two (2) Business Day notice period under the
definition of Availability Reserve) repay the outstanding Loans and Cash
Collateralize LC Obligations, in each case in an amount sufficient to reduce the
Facility Exposure to the Collateral Line Cap; provided, that once any such
Overadvance no longer exists any funds on deposit as Cash Collateral for LC
Obligations shall be returned.
5.3    Reserved.
5.4    Mandatory Prepayments. Subject to Section 5.7, during any Cash Dominion
Trigger Period, Borrowers shall (a) prepay the Loans, and (b) pay other amounts
outstanding under this Agreement and the other Loan Documents with the proceeds
and collections received by Loan Parties to the extent so required under the
provisions of Section 8.3 (it being understood and agreed that for purposes of
this sentence, LC Obligations shall be deemed to not be outstanding).
Prepayments made pursuant to this Section 5.4, first, shall be applied ratably
to the outstanding Loans (without any reduction in the Commitments), second,
shall be applied ratably to all other amounts outstanding under this Agreement
and the other Loan Documents, third, shall, if required by Agent during an Event
of Default, be used to Cash Collateralize the LC Obligations, and fourth, so
long as no Event of Default is continuing, shall be remitted to Borrowers.
5.5    Payment of LIBOR Loans and Other Obligations.
5.5.1    LIBOR Loans. LIBOR Loans may be prepaid upon the terms and conditions
set forth herein. Administrative Borrower shall give Agent, no later than 2:00
p.m. at least two (2) Business Days’ notice of any proposed prepayment of any
LIBOR Loans, specifying the proposed date of payment of such LIBOR Loans, and
the principal amount to be paid. Each partial prepayment of the principal amount
of LIBOR Loans shall be in a minimum amount of $1,000,000 and integral multiples
of $250,000 in excess thereof and accompanied by the payment of all charges
outstanding on such LIBOR Loans and of all accrued interest on the principal
repaid to the date of payment. Borrowers acknowledge that prepayment or
acceleration of a LIBOR Loan during an Interest Period may result in Lenders
incurring additional costs, expenses and/or liabilities and that it is extremely
difficult and impractical to ascertain the extent of such costs, expenses and/or
liabilities. Therefore, all full or partial prepayments of LIBOR Loans on any
date prior to the last day of an Interest Period shall be accompanied by, and
Borrowers hereby promise to pay to Agent for the Pro Rata benefit of Lenders, on
each such date or the date all sums payable hereunder become due and payable, by
acceleration or otherwise, in addition to all other sums then owing, an amount
(excluding in all events the loss of anticipated profits) (“LIBOR Loan
Prepayment Fee”) determined by Agent pursuant to the following formula:
(c)    the then current LIBOR Rate applicable to an Interest Period with a
maturity date closest to the end of the Interest Period with respect to the
LIBOR Loans being prepaid as to which prepayment is made, subtracted from
(d)    the LIBOR Lending Rate applicable to the LIBOR Loan being prepaid.
If the result of this calculation is zero (0) or a negative number, then there
shall be no LIBOR Loan Prepayment Fee. If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by:
(iii)    the amount of the LIBOR Loan being prepaid.
The resulting amount shall be divided by:
(iv)    360
and multiplied by:
(v)    the number of days remaining in the Interest Period as to which the
prepayment is being made.
The resulting amount of these calculations shall be the LIBOR Loan Prepayment
Fee.
5.5.2    Other Obligations. Obligations (other than Loans, obligations under
Hedging Agreements and Bank Product Debt), including LC Obligations and
Extraordinary Expenses, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, on written demand.
5.6    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Loan Party or against any
Obligations. If any Loan Party makes a payment to Agent or Lenders, or if Agent
or any Lender receives payment from the proceeds of Collateral, exercise of
setoff or otherwise, and such payment is subsequently invalidated or required to
be repaid to a trustee, receiver or any other Person, then the Obligations
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been received and any enforcement or setoff had not occurred.
5.7    Post-Default Allocation of Payments.
5.7.2    Allocation. Notwithstanding anything herein to the contrary (except, in
the case of LC Obligations, Section 8.3.2), during an Event of Default, monies
to be applied to the Obligations, whether arising from payments by Loan Party,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
(f)    first, to all costs and expenses, including Extraordinary Expenses, and
indemnities owing to Agent pursuant to the Loan Documents;
(g)    second, to interest owing to Agent on Protective Advances or Overadvance
Loans;
(h)    third, to pay the principal of all Protective Advances and Overadvance
Loans;
(i)    fourth, to all Obligations constituting fees (excluding amounts relating
to Bank Products);
(j)    fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products, Protective Advances; and Overadvance Loans);
(k)    sixth, to pay the principal of all Loans not paid pursuant to clause (d)
above and/or to Cash Collateralize LC Obligations;
(l)    seventh, to pay all other Obligations other than Obligations in
connection with any Bank Product Debt;
(m)    eighth, to Bank Product Debt; and
(n)    ninth, as directed by a court of competent jurisdiction.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment of the Obligations thereof and then to the next category. If
amounts are insufficient to satisfy a category, they shall be applied on a pro
rata basis among the Obligations in the category. Amounts distributed with
respect to any Bank Product Debt shall be the lesser of the applicable Bank
Product Amount last reported to Agent and Administrative Borrower or the actual
Bank Product Debt as calculated by the methodology reported to Agent and
Administrative Borrower for determining the amount due. Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the relevant Bank Product Provider. In the
absence of such notice, Agent may assume the amount to be distributed is the
Bank Product Amount last reported to it.
5.7.3    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
5.8    Application of Payments. During a Cash Dominion Trigger Period, in
accordance with Section 8.3.2, the collected funds in each Dominion Account as
of the end of each Business Day (or less frequently if agreed to by Agent) shall
be swept to the Master Account and promptly applied in accordance with Sections
5.4 and 8.3. If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of any Loan Party and shall be made available to Borrowers as long as no
Event of Default exists in accordance with Section 5.4.
5.9    Loan Account; Account Stated.
5.9.1    Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Loan Parties to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Administrative Borrower, and each Borrower confirms that
such arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
5.9.2    Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within forty-five (45) days after receipt or inspection that specific
information is subject to dispute.
5.10    Taxes.
5.10.1    Except as required by Applicable Law, any and all payments by
Borrowers to or for the account of Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future Taxes, other than Excluded Taxes. If Borrowers shall be required by
Applicable Law to withhold or deduct any Taxes with respect to any sum payable
under any Loan Documents, (a) except with respect to withholding or deductions
in respect of Excluded Taxes, the sum payable to Agent or such Lender shall be
increased as may be necessary so that, after making all required withholding or
deductions, Agent or such Lender (as the case may be) receives an amount equal
to the sum it would have received had no such withholding or deductions been
made; (b) Borrowers shall make such withholding or deductions; and (c) Borrowers
shall pay the full amount withheld or deducted to the relevant taxing or other
authority in accordance with Applicable Law.
5.10.2    Borrowers shall indemnify Lenders, within thirty (30) days after
written demand therefor, for the full amount of any Taxes (other than Excluded
Taxes) paid or payable by such Lender on or with respect to any payment by or on
account of any Obligations and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto; provided, that if any Borrower
reasonably believes that such Taxes were not correctly or legally asserted, each
Lender will use reasonable efforts to cooperate with such Borrower to obtain a
refund of such Taxes so long as such efforts would not, in the reasonable
determination of such Lender, result in any unreimbursed additional costs,
expenses or risks or be otherwise disadvantageous to it; provided, further, that
Borrowers shall not be required to compensate any Lender pursuant to this
Section 5.10.2 for any amounts paid or incurred in any Fiscal Year for which
such Lender is claiming compensation if such Lender does not furnish notice of
such claim within 270 days from the end of such Fiscal Year; provided, further,
that if the circumstances giving rise to such claim have a retroactive effect,
then the beginning of such 270-day period shall be extended to include such
period of retroactive effect. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender, or by Agent on its
own behalf or on behalf of any Lender, setting forth in reasonable detail the
manner in which such amount was determined, shall be conclusive absent manifest
error. Without limiting the provisions of Sections 5.10.1 or 5.10.2, each Lender
shall, and does hereby, indemnify each Borrower and Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, against
any and all Excluded Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for such Borrower or Agent) incurred by or asserted against such
Borrower or Agent by any Governmental Authority. Each Lender hereby authorizes
Agent, Administrative Borrower or any Borrower to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to Agent under this Section 5.10.2. The
agreements in this Section 5.10.2 shall survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
5.11    Withholding Tax Exemption.
5.11.1    Each Lender (with respect to the relevant lending office) and Agent
shall, if reasonably requested by Administrative Borrower or Agent, deliver such
documentation prescribed by Applicable Law or as reasonably requested by such
party, as will enable such party to determine whether such Lender (with respect
to the relevant lending office) is subject to withholding under Applicable Law,
is entitled to an exemption from such withholding or is eligible for a reduced
rate of withholding with respect to payments to be made to such Lender under the
Loan Documents. In addition, each Lender (with respect to the relevant lending
office) and Agent shall deliver updated or appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
promptly upon the obsolescence or invalidity of any documentation previously
delivered by such party or promptly notify Administrative Borrower and Agent. In
addition, each Lender (with respect to the relevant lending office) shall
deliver to Administrative Borrower and Agent such other tax forms or other
documents as shall be prescribed by Applicable Law, to the extent applicable,
(x) to demonstrate that payments to such Lender (with respect to the relevant
lending office) under this Agreement and the other Loan Documents are exempt
from any withholding tax imposed pursuant to FATCA or (y) to allow
Administrative Borrower and Agent to determine the amount to deduct or withhold.
Without limiting the foregoing:
(d)    On or before the date on which a Foreign Lender (or Agent that is not a
“United States person” as defined under Section 7701(a)(30) of the Code) becomes
a party to this Agreement, the Foreign Lender (or Agent that is not a “United
States person” as defined under Section 7701(a)(30) of the Code) shall deliver
to Administrative Borrower and Agent two duly completed and executed copies of
IRS Form W-8BEN, W-8ECI or W-8IMY (or any subsequent replacement or substitute
form therefor), certifying that such Lender (or Agent that is not a “United
States person” as defined under Section 7701(a)(30) of the Code) can receive
payment of Obligations or other amounts payable hereunder without deduction or
withholding of any United States federal income taxes and such other form or
forms, certificates or documentation as reasonably requested by Administrative
Borrower or Agent to confirm or establish that such party can receive payment of
Obligations or other amounts payable hereunder without deduction or withholding
of U.S. taxes. Without limiting the foregoing, any Foreign Lender that is
relying on the portfolio interest exception of Section 871(h) or Section 881(c)
of the Code, shall also provide Agent and Administrative Borrower with IRS Form
W‑8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) and a certificate, in a form acceptable to Agent and
Administrative Borrower, representing to Agent and Administrative Borrower that
such Foreign Lender is not: (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Loan Party
within the meaning of Section 871(h)(3)(B) of the Code, (3) a “controlled
foreign corporation” receiving interest from a related person (within the
meaning of Sections 881(c)(3)(C) of the Code) and (4) a conduit entity
participating in a conduit financing arrangement as defined in Treasury
Regulation Section 1.881-3 (a “U.S. Tax Compliance Certificate”). To the extent
a Foreign Lender is not the beneficial owner, the Foreign Lender shall provide
two (2) executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner. Each Foreign Lender shall deliver to
Administrative Borrower and Agent two additional copies of any such form and any
such other forms and certifications from time to time if requested by
Administrative Borrower or Agent and before the preceding form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
form, as well as any amendments, extensions or renewals thereof as may be
reasonably requested by Administrative Borrower or Agent, in each case,
certifying that the Foreign Lender can receive payment of Obligations without
deduction or withholding of any such taxes, unless an event (including any
change in treaty or law) has occurred that renders such forms inapplicable or
prevents the Foreign Lender from certifying that it can receive payments without
deduction or withholding of such taxes. During any period that a Foreign Lender
does not or is unable to establish that it can receive payments without
deduction or withholding of such taxes, other than by reason of an event
(including any change in treaty or law) that occurs after it becomes a Lender,
Agent may withhold taxes from payments to such Foreign Lender at the applicable
statutory and treaty rates, and Borrowers shall not be required to pay any
additional amounts under this Section 5.11 or Section 5.10 as a result of such
withholding.
(e)    On or before the date on which such a Lender or Agent becomes a party to
this Agreement, each Lender or Agent that is a “United States person” as defined
under Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to
Administrative Borrower and Agent such form or forms, certificates or
documentation, including two (2) original executed copies of IRS Form W-9, and
at all other times as reasonably requested by Administrative Borrower or Agent
to confirm or establish that such Lender or Agent is not subject to deduction,
withholding, or backup withholding of United States Tax with respect to any
payments to such Lender. Such forms shall be delivered by each Lender to
Administrative Borrower and Agent on or before the date such Lender becomes a
party to this Agreement.
(f)    Each Lender having sold a participation in any of its obligations shall
collect from such Participant the documents described in this Section 5.11.1 and
provide them to Administrative Borrower and Agent.
5.11.2    If the Internal Revenue Service or any other Governmental Authority of
the United States or any other jurisdiction asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of Lender to comply with the provisions of
Section 5.11.1, such Lender shall indemnify and hold Agent harmless for all
amounts paid, directly or indirectly, by Agent, as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent under this Section 5.11.2, together with all costs
and expenses (including attorney’s fees and expenses). The obligation of Lenders
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.
5.11.3    If a Lender or Agent receives a refund of Taxes for which a payment
has been made by a Borrower pursuant to Section 5.10, then such Lender or Agent
shall reimburse such Borrower for such amount (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers under Section
5.10 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses by such Lender or Agent and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund).
5.12    Nature and Extent of Each Borrower’s Liability.
5.12.1    Joint and Several Liability.
(a)    All Borrowers shall be liable for all amounts due to Agent and Lenders
under this Agreement, regardless of which Borrower actually receives the Loans
or Letters of Credit hereunder or the amount of such Loans received or the
manner in which Agent and Lenders account for such Loans, Letters of Credit or
other extensions of credit on its books and records. The Obligations with
respect to Loans made to a Borrower, and the Obligations arising as a result of
the joint and several liability of a Borrower hereunder, with respect to Loans
made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of all
Borrowers. The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to Loans, Letters of Credit or
other extensions of credit made to the other Borrowers hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (iv) the
validity or enforceability, avoidance or subordination of the Obligations of the
other Borrowers or of any promissory note or other document evidencing all or
any part of the Obligations of the other Borrowers, (v) the absence of any
attempt to collect the Obligations from the other Borrowers or any other
security therefor, or the absence of any other action to enforce the same, (vi)
the waiver, consent, extension, forbearance or granting of any indulgence by
Agent or Lenders with respect to any provisions of any instrument evidencing the
Obligations of the other Borrowers, or any part thereof, or any other agreement
now or hereafter executed by the other Borrowers and delivered to Agent, for
itself and on behalf of Lenders, except to the extent such waiver, consent,
extension, forbearance or granting of any indulgence explicitly is effective
with respect to such Borrower, (vii) the failure by Agent or Lenders to take any
steps to perfect and maintain its security interest in, or to preserve its
rights and maintain its security or collateral for the Obligations of the other
Borrowers, (viii) the election of Agent or Lenders in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (ix) the disallowance of all or any portion of the claim(s) of
Agent or Lenders for the repayment of the Obligations of the other Borrowers
under Section 502 of the Bankruptcy Code, or (x) any other circumstances which
might constitute a legal or equitable discharge or defense of the other
Borrowers other than Full Payment of the Obligations. With respect to the
Obligations arising as a result of the joint and several liability of a Borrower
hereunder with respect to Loans, Letters of Credit or other extensions of credit
made to the other Borrowers hereunder, each Borrower waives, until Full Payment
of the Obligations and this Agreement shall have been terminated, any right to
enforce any right of subrogation or any remedy which Agent or Lenders now has or
may hereafter have against Borrowers, any endorser or any guarantor of all or
any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to Agent and Lenders. Upon any Event of
Default and for so long as the same is continuing, Agent and Lenders may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that Agent and Lenders shall be under no obligation to marshal any assets in
favor of Borrower(s) or against or in payment of any or all of the Obligations.
(b)    Each Borrower expressly subordinates (to the extent permitted by
Applicable Law) any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution of any other claim which such Borrower may now or
hereafter have against the other Borrowers or other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
the other Borrowers’ property (including, without limitation, any property which
is Collateral for the Obligations), arising from the existence or performance of
this Agreement until Full Payment of the Obligations.
5.12.2    Waivers.
(a)    Each Borrower expressly subordinates all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Loan Party,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. It is agreed
among each Borrower, Agent and Lenders that the provisions of this Section are
of the essence of the transaction contemplated by the Loan Documents and that,
but for such provisions, Agent and Lenders would decline to make Loans and issue
Letters of Credit.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Property by judicial foreclosure or nonjudicial sale or enforcement,
without affecting any rights and remedies under this Section 5.12. If, in the
exercise of any rights or remedies, Agent or any Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Loan Party, whether because of any Applicable Laws pertaining to “election
of remedies” or otherwise, each Borrower consents to such action by Agent or
such Lender and waives (to the extent permitted by Applicable Law) any claim
based upon such action, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had but for such action. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. If Agent bids at
any foreclosure or trustee’s sale or at any private sale, Agent may bid all or a
portion (in Agent’s discretion) of the Obligations and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. Subject
to Applicable Law, the amount of the successful bid at any such sale, whether
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be commercially reasonable, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of such Borrower’s Obligations to Agent and Lenders, notwithstanding that
any present or future law or court decision may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.
5.12.3    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers
hereby represent and warrant to Agent and Lenders that (a) Borrowers’ business
is a mutual and collective enterprise, (b) Borrowers make up a related
organization of various entities constituting a single economic and business
enterprise in which Borrowers share an identity of interests such that any
benefit received by any one of them benefits the other Borrowers; and (c)
certain of Borrowers render services to or for the benefit of other Borrowers,
as the case may be, purchase or sell and supply goods to or from or for the
benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers (including, inter
alia, the payment by Borrowers of creditors of the other Borrowers and
guarantees by Borrowers of indebtedness of the other Borrowers and the provision
of administrative, marketing, payroll and management services to or for the
benefit of the other Borrowers). Borrowers believe that consolidation of their
credit facility will enhance the borrowing power of each Borrower and ease the
administration of their relationship with Lenders, all to the mutual advantage
of Borrowers. Borrowers acknowledge and agree that Agent’s and Lenders’
willingness to extend credit to Borrowers and to administer the Collateral on a
combined basis, as set forth herein, is done solely as an accommodation to
Borrowers and at Borrowers’ request.
SECTION 6.    CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan
or issue any Letter of Credit until the date (“Closing Date”) that each of the
following conditions has been satisfied or waived in writing by Agent:
6.1.2    Loan Documents. This Agreement and the other Loan Documents, which
shall be in form and substance reasonably satisfactory to Agent and Parent,
shall have been duly executed by each Loan Party that is to be a party thereto.
Agent on behalf of the Secured Parties shall, upon the filing of the applicable
documentation (and the payment of applicable fees), notation of title,
maintenance of control or possession, have a Lien in the Collateral (other than
as set forth in the Post-Closing Side Letter) of the type and priority necessary
to satisfy the Collateral and Guarantee Requirement.
6.1.3    Transactions. Prior to or substantially concurrently with the funding
of the Loans on the Closing Date, each of the Transactions shall be consummated
and Loan Parties shall have paid all fees and expenses which have been invoiced
at least two (2) Business Days prior to the Closing Dates and were incurred in
connection with the Transactions to the extent earned, due and payable on or
before the Closing Date.
6.1.4    Dominion Accounts. Agent shall have received duly executed Deposit
Account Control Agreements with respect to each deposit account maintained by
Loan Parties at RBS on the Closing Date (other than Excluded Deposit Accounts).
6.1.5    Officer’s Certificates. Agent shall have received certificates, in form
and substance reasonably satisfactory to it, from a knowledgeable Responsible
Officer of Administrative Borrower certifying that, after giving effect to the
Transactions and the initial Loans and transactions hereunder, (i) Loan Parties
on a consolidated basis are Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct in all material respects (without duplication of other materiality
qualifications contained therein) as of such date (except for representations
and warranties that expressly relate to an earlier date and in such case are
true and correct in all material respects (without duplication of other
materiality qualifications contained therein) as of such date); and (iv) since
December 31, 2012, there has not occurred any event or condition which could
reasonably be expected to have a Material Adverse Effect.
6.1.6    Resolutions, Organization Documents, Incumbency Certificate. Agent
shall have received a certificate of a duly authorized officer of each Loan
Party, certifying (g) that attached copies of such Loan Party’s Organization
Documents are true and complete, and in full force and effect, without amendment
except as shown, (h) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility, and (i) to the title, name and signature of
each Person authorized to sign the Loan Documents on the Closing Date. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Loan Party in writing. For the avoidance of doubt, it is understood
and agreed that the same certificate delivered pursuant to the Term Debt
Documents shall satisfy the requirement set forth herein; provided, that, (i)
appropriate the certifications made in such certificate are also made to Agent
and Lenders under this facility and (ii) such certificate is in form reasonably
satisfactory to Agent.
6.1.7    Opinion. Agent shall have received, on behalf of itself and Lenders, an
opinion of (i) Kirkland & Ellis LLP, counsel for Loan Parties, and (ii) from
each local counsel for Loan Parties listed on Schedule 6.1.6, in each case,
dated the Closing Date and addressed to Agent, Loan Parties and Lenders and in
customary form and substance, and Loan Parties hereby request such counsel to
deliver such opinions.
6.1.8    Good Standing Certificates. Agent shall have received copies of the
charter documents of each Loan Party, certified as appropriate by the Secretary
of State or another official of such Loan Party’s jurisdiction of organization.
Agent shall have received good standing certificates for each Loan Party, issued
by the Secretary of State or other appropriate official of (a) such Loan Party’s
jurisdiction of organization and (b) for Borrowers, each jurisdiction of such
Borrower’s chief executive office (to the extent such concept exists within such
jurisdiction).
6.1.9    Insurance. To the extent required by Section 10.1.7, Agent shall have
received (to the extent it is commercially reasonable for Loan Parties to
provide) evidence of insurance and loss payee and additional insured
endorsements required hereunder and under the other Loan Documents, in substance
reasonably satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee and an additional insured.
6.1.10    Due Diligence.
(g)    Agent shall have received a set of projections of Parent and Restricted
Subsidiaries for the Fiscal Year 2014 and 2015 (on a month-by-month basis) and
for Fiscal Years 2016, 2017 and 2018 (on a year-by-year basis).
(h)    Agent shall have received, in form and substance reasonably satisfactory
to Agent and Lenders, the results of background checks on the chairman, chief
financial officer and chief executive officer of Parent.
6.1.11    Borrowing Base Certificate. Agent shall have received a Borrowing Base
Certificate prepared as of the Closing Date or as of such other date as Agent
and Administrative Borrower may mutually agree, accompanied by applicable
documentation supporting the information contained therein, including but not
limited to account aging reports.
6.1.12    Availability. After giving effect to the Transactions, (a)
Availability shall not be less than fifteen percent (15%) of the Collateral Line
Cap, and (b) Availability plus cash on the balance sheet of Parent and
Restricted Subsidiaries (other than the Eligible Borrowing Base Cash or other
restricted cash) shall not be less than $200,000,000.
6.1.13    Searches/Discharge of Liens. Agent shall have received UCC, tax lien
and judgment search results for the jurisdiction of organization of each Loan
Party and each other jurisdiction or location reasonably requested by Agent,
which search results shall be in substance reasonably satisfactory to Agent.
Agent shall have received evidence that all Liens (other than Permitted Liens)
affecting the assets of Loan Parties have been or will be discharged on or
before the Closing Date.
6.1.14    Possessory Collateral. Term Agent shall have received all possessory
collateral required to be delivered to Term Lender pursuant to the Term Debt
Documents which shall contain provisions reasonably satisfactory to Agent
pursuant to which the Term Lender agrees to hold such possessory collateral as
agent (on a second priority basis) for Agent.
6.1.15    Third Party Waivers and Consents. Except as could not reasonably be
expected to cause a Material Adverse Effect, Agent shall have received all
consents, waivers, acknowledgements and other agreements from third persons
necessary in order to permit, protect and perfect its Lien upon the Collateral
or to effectuate the provisions and purposes of this Agreement and the other
Loan Documents.
6.1.16    USA PATRIOT Act. Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case, to the extent requested in writing to Administrative Borrower
at least three (3) Business Days in advance of the Closing Date.
6.1.17    Absence of Material Litigation. There shall not be pending any
litigation or other proceeding relating to this Agreement or the Transactions.
6.1.18    Organizational and Capital Structure. After giving effect to the
Transactions, the organizational and capital structure of Parent and its
Subsidiaries shall be reasonably satisfactory to Agent.
6.1.19    Governmental Approvals. All material governmental approvals necessary
in connection with this Agreement shall have been obtained and be in full force
and effect, and all waiting periods shall have expired without any action being
taken or threatened by any Governmental Authority that would restrain or
otherwise impose adverse conditions on this Agreement.
6.1.20    Other Debt for Borrowed Money. After giving effect to the
Transactions, Loan Parties shall have outstanding no Debt for borrowed money
other than (a) Debt under this Agreement, (b) the Term Debt, (c) Debt set forth
on Schedule 10.2.3(b), and (d) Debt otherwise permitted pursuant to Section
10.2.
6.1.21    Intercompany Sale of Accounts. Substantially concurrent with the
consummation of the Transactions, evidence reasonably satisfactory to Agent that
all Accounts held by Receivables SPV prior to the Closing Date and intended to
constitute Eligible Accounts have been duly transferred to one or more Loan
Parties.
Execution and delivery to Agent by a Lender of a counterpart of this Agreement
shall be deemed confirmation by such Lender that (i) all conditions precedent in
this Section 6.1 have been fulfilled to the satisfaction of such Lender, (ii)
the decision of such Lender to execute and deliver to Agent an executed
counterpart of this Agreement was made by such Lender independently and without
reliance on an Agent or any other Lender as to the satisfaction of any condition
precedent set forth in this Section 6.1, and (iii) all documents sent to such
Lender for approval, consent, or satisfaction were acceptable to such Lender.
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit (or any amendment, renewal or extension of any Letter of
Credit which increases the stated amount thereof) to or for the benefit of
Borrowers, unless the following conditions are satisfied (or waived):
6.2.2    No Default or Event of Default. No Default or Event of Default shall
exist at the time of, or result from, such funding, issuance or grant;
6.2.3    Representations and Warranties. The representations and warranties of
each Loan Party in the Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifications contained
therein) on the date of, and upon giving effect to, such funding, issuance or
grant (except for representations and warranties that expressly relate to an
earlier date and on such date are true and correct in all material respects
(without duplication of any materiality qualifications contained therein) as of
such date);
6.2.4    No Overadvance. No Overadvance or unfunded Cash Collateralizing
obligation shall exist or result from such funding or issuance; and
6.2.5    LC Conditions. With respect to issuance of a Letter of Credit, the LC
Conditions shall be satisfied (or waived).
Each request (or deemed request) by Administrative Borrower, on behalf of
Borrowers, for funding of a Loan or issuance of a Letter of Credit to or for the
benefit of Borrowers (other than, for the avoidance of doubt, any conversion or
continuation of an existing Loan) shall constitute a representation by Borrowers
that the foregoing conditions are satisfied on the date of such request and on
the date of such funding or issuance.
6.3    Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans or arrange for issuance of any Letters of Credit to or for the
benefit of Borrowers when any conditions precedent are not satisfied (regardless
of whether the lack of satisfaction was known or unknown at the time), it shall
not operate as a waiver of (c) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding or issuance; nor (d) any Default or Event of Default due to
such failure of conditions or otherwise.
SECTION 7.    COLLATERAL
7.1    Grant of Security Interest.
7.1.6    Pledge. As security for the payment or performance, as the case may be,
in full of the Obligations, each Loan Party hereby collaterally assigns and
pledges to Agent, for the benefit of Secured Parties, and hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in,
all of such Loan Party’s right, title and interest in, to and under (i) all
Equity Interests held by it (including those Equity Interests listed on Schedule
7.1.1(a)) and any other Equity Interests obtained in the future by such Loan
Party and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided, that (A) the Pledged Equity shall not include more
than 65% of the voting Equity Interests of (x) each Foreign Subsidiary and (y)
each Domestic Subsidiary that is a disregarded entity for U.S. federal income
tax purposes substantially all of the assets of which consist of Equity
Interests or Debt of one or more Foreign Subsidiaries and (B) the Pledged Equity
shall not include (x) Margin Stock, (y) Equity Interests in any joint venture,
alliance or marketing arrangement or in any Subsidiary that is not a wholly
owned Subsidiary of Parent (but shall include Proceeds thereof), but only to the
extent that the creation of a security interest in such Equity Interests is
prohibited or restricted by the Organization Documents of such joint venture,
alliance or marketing arrangement or Subsidiary or by any contractual
restriction contained in any agreement with third party holders of other Equity
Interests in such joint venture, alliance or marketing arrangement or Subsidiary
which holders are not Affiliates of Parent (except to the extent any such
prohibition or restriction is deemed ineffective under the UCC or other
Applicable Law) or (z) Equity Interests of (or held as assets by) Unrestricted
Subsidiaries, Immaterial Subsidiaries or captive insurance Subsidiaries; (ii)(A)
the Promissory Notes and any Instruments evidencing indebtedness owned by it
listed opposite the name of such Loan Party on Schedule 7.1.1(a) and (B) any
Promissory Notes and Instruments evidencing indebtedness obtained in the future
by such Loan Party (the “Pledged Debt”); (iii) all other property that may be
delivered to and held by Agent pursuant to the terms of this Section 7.1; (iv)
subject to Section 8.5, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 8.5, all rights and
privileges of such Loan Party with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds
of, and Security Entitlements in respect of, any of the foregoing (the items
referred to in clauses (i) through (vi) above being collectively referred to as
the “Pledged Collateral”). Notwithstanding the foregoing, if after the date
hereof any Loan Party shall acquire any Equity Interest or Promissory Note (1)
in which a pledge (or other security interest) is prohibited or restricted by
applicable law or requires the consent of any governmental authority or third
party, (2) to the extent a pledge of such Equity Interests or Promissory Note
could result in adverse tax consequences as reasonably determined by Parent in
consultation with Agent and as to which Parent shall have confirmed such
determination by written notice to Agent or is otherwise listed on Schedule
7.1.1(a) on the Closing Date; provided, such asset is not specifically included
in the Collateral or (3) in circumstances where the cost of obtaining a pledge
of such Equity Interests or Promissory Note exceeds the practical benefit to
Lenders afforded thereby as reasonably determined between Parent and the
Collateral Agent and as to which Agent shall have confirmed such determination
by written notice to Administrative Borrower or is otherwise listed on Schedule
7.1.1(a) on the Closing Date then such Equity Interest or Promissory Note shall
not be included in the Pledged Collateral. In addition, notwithstanding the
foregoing or anything else to the contrary in this Agreement or in any Loan
Document, in no event shall any Excluded Property constitute Pledged Collateral.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.
7.1.7    Security Interests in Personal Property. As security for the payment or
performance, as the case may be, in full of the Obligations, each Loan Party
hereby collaterally assigns and pledges to Agent, for the benefit of Secured
Parties, and hereby grants to Agent, for the benefit of Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in,
to or under any and all of the following assets and properties now owned or at
any time hereafter acquired by such Loan Party or in which such Loan Party now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):
(c)    all Accounts;
(d)    all Chattel Paper;
(e)    all Documents;
(f)    all Equipment (including, without limitation, all Tractor Trailers and
Rolling Stock);
(g)    all General Intangibles;
(h)    all Instruments;
(i)    all Inventory;
(j)    all Investment Property;
(k)    all books and records pertaining to the Article 9 Collateral;
(l)    all Goods and Fixtures;
(m)    all Money, cash, Cash Equivalents and Deposit Accounts;
(n)    all Letter-of-Credit Rights;
(o)    all Commercial Tort Claims described on Schedule 7.1(c) from time to
time;
(p)    each Collateral Account, and all cash, Money, Securities and other
investments deposited therein;
(q)    all Supporting Obligations;
(r)    all Security Entitlements in any or all of the foregoing;
(s)    all Intellectual Property; and
(t)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing (including proceeds of all insurance policies) and all
collateral security and guarantees given by any Person with respect to any of
the foregoing; provided, that notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest in
or a pledge of Excluded Property or solely for purposes of this Agreement, the
Limited States Vehicle Collateral (as defined in the Vehicle Collateral
Agreement), such security interest in the Limited States Vehicle Collateral
being granted as of the date hereof to Credit Suisse AG, Cayman Islands Branch,
as collateral agent under the Vehicle Collateral Agreement.
7.2    Cash Collateral. Any Cash Collateral may be invested, in Agent’s
reasonable discretion in consultation with Administrative Borrower, in Cash
Equivalents (it being further understood and agreed that all interest on such
Cash Equivalents belongs to Loan Parties), but Agent shall have no duty to do
so, regardless of any agreement, understanding or course of dealing with any
Loan Party, and shall have no responsibility for any investment or loss (other
than in the case of gross negligence, willful misconduct or bad faith of the
terms of this Agreement). Each Loan Party hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in the Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral to the payment of any Obligations, as they become due
and payable in accordance with the terms of this Agreement. The Cash Collateral
Account and all Cash Collateral shall be under the sole dominion and control of
Agent. No Loan Party or other Person claiming through or on behalf of any Loan
Party shall have any right to any Cash Collateral, until the Full Payment of the
Obligations or the termination or cancellation of such Obligations that are Cash
Collateralized or until the conditions resulting in the requirement to provide
such Cash Collateral cease to exist, whereupon all rights to such Cash
Collateral will automatically revert to Loan Parties without further action of
any Person.
7.3    Real Property Collateral. The Obligations shall also be secured by
Mortgages upon all Material Real Property owned by Loan Parties. If any Loan
Party acquires a fee interest in any Material Real Property after the Closing
Date, Loan Parties shall, within sixty (60) days (or such later date as Agent
may agree in its reasonable discretion), execute and deliver a Mortgage in form
for recording and sufficient to create a second priority Lien, subject to the
Term Debt Intercreditor Agreement, in favor of Agent on such Material Real
Property, and shall deliver all other documents, certificates and information
required by the Collateral and Guaranty Requirements.
7.4    Other Collateral.
7.4.3    Commercial Tort Claims. Each Loan Party shall concurrently with the
delivery of next required Compliance Certificate notify Agent in writing if any
Loan Party has a Commercial Tort Claim solely to the extent such claim is
asserted in writing (other than a Commercial Tort Claim for less than
$5,000,000) and, promptly following upon Agent’s reasonable written request,
shall promptly execute such documents and take such actions as Agent deems
reasonably necessary to confer upon Agent (for the benefit of Secured Parties) a
duly perfected, second priority Lien upon such claim, subject to the Term Debt
Intercreditor Agreement and Permitted Liens.
7.4.4    Certain After-Acquired Collateral. Subject to the Collateral and
Guarantee Requirement, the Term Debt Agreement and the Loan Documents, each Loan
Party shall, with the delivery of the next required Compliance Certificate,
notify Agent in writing in such Compliance Certificate if, after the Closing
Date, any Loan Party obtains any interest in any Collateral consisting of
Deposit Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights and, upon Agent’s reasonable
written request, shall promptly execute such documents and take such actions as
Agent reasonably deems appropriate to effect Agent’s duly perfected, Lien
(subject to Permitted Liens) upon such Collateral, including obtaining any
necessary possession or control agreement subject, in each instance, to the Term
Debt Intercreditor Agreement. Within the same delivery period as required for
the delivery of the annual Compliance Certificate required to be delivered under
10.1.2 of this Agreement, Administrative Borrower shall provide a list of any
additional USPTO or USCO registrations of Intellectual Property of all Loan
Parties not previously disclosed to Agent including such information as is
necessary to make appropriate filings in the USPTO and USCO.
7.5    No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Loan Parties relating to any
Collateral.
7.6    Further Assurances. To the extent required under the Collateral and
Guarantee Requirement, promptly following reasonable written request from Agent,
Loan Parties shall deliver such instruments, assignments, supplements, title
certificates, or Loan Documents or agreements, and shall take such actions, as
Agent deems reasonably necessary under Applicable Law to evidence or perfect,
preserve and protect its Lien on any Collateral, or otherwise to give effect to
the intent of this Section 7, in each instance subject to the Term Debt
Intercreditor Agreement and the Collateral and Guarantee Requirement. Each Loan
Party authorizes Agent to file in any relevant jurisdiction any financing
statement and any amendments thereto that indicates the Collateral as “all
assets” or “all personal property” of such Loan Party, or words to similar
effect. To the extent consistent with the Collateral and Guarantee Requirement,
each Loan Party hereby further authorizes Agent to file filings with the USPTO
and USCO (or any successor office or any similar office) or other necessary
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Loan Party hereunder in any
Intellectual Property, without the signature of such Loan Party, and naming such
Loan Party, as debtor, and Agent, as secured party.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1    Borrowing Base Certificates. By (i) the fifteenth (15th) day of each
calendar month, or (ii) during an Accelerated Reporting Trigger Event or the
continuance of an Event of Default, on the third (3rd) Business Day of each
week, Administrative Borrower, on behalf of Borrowers, shall deliver to Agent
(and Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
prepared (x) as of the close of business on the last Business Day of the
previous calendar month in the case of clause (i) above and (y) as of the close
of business on the preceding Friday in the case of clause (ii) above; provided,
that Administrative Borrower shall be entitled to give notice to Agent (no more
frequently than once per Fiscal Quarter) of its intent to submit weekly
Borrowing Base Certificates, and, upon giving such notice, shall submit weekly
Borrowing Base Certificates in the manner set forth in clause (ii) above through
the full month following the month during which such notice is delivered;
provided further that the first weekly Borrowing Base Certificate may be
delivered sooner than the third (3rd) Business Day of a week. All calculations
of Availability in any Borrowing Base Certificate shall originally be made by
Administrative Borrower, on behalf of Borrowers, and certified by a Responsible
Officer of Administrative Borrower; provided, that Agent may from time to time
review (with 2 Business Days prior written notice to Administrative Borrower)
and adjust any such calculation in its Permitted Discretion after consultation
with Administrative Borrower solely to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve.
8.2    Administration of Accounts.
8.2.3    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Agent, on such periodic
basis as Agent may reasonably request (provided, that absent the occurrence and
continuance of an Event of Default or an Accelerated Reporting Trigger Period,
such reports shall not be required more than one time per month), a sales and
collections report, in form reasonably satisfactory to Agent. Each Loan Party
shall also provide to Agent, on or before the fifteenth (15th) day of each
calendar month (or on the third (3rd) Business Day of each week during an
Accelerated Reporting Trigger Period), (x) a detailed aged trial balance of all
Accounts as of the end of the preceding calendar month (or week, as the case may
be), specifying each Account’s Account Debtor name and address, amount, invoice
date and due date, and (y) a reasonably detailed dilution report.
8.2.4    Taxes. If an Account of any Loan Party includes a charge for any Taxes,
and if an Event of Default has occurred and is continuing, Agent, upon providing
ten (10) days’ prior notice to such Loan Party, is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Loan Party and to charge such Loan Party therefor; provided,
however, that neither Agent nor Lenders shall be liable by exercise of Agent’s
rights under this Section 8.2.2 for any Taxes that may be due from any Loan
Party or with respect to any Collateral.
8.2.5    Account Verification. Upon the occurrence and during the continuance of
an Event of Default, upon notice to Administrative Borrower, Agent shall have
the right at any time, in the name of Agent, any designee of Agent or any Loan
Party to verify the validity, amount or any other matter relating to any
Accounts of Loan Party by mail, telephone or otherwise. Loan Parties shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.
8.2.6    Proceeds of Collateral. Loan Parties shall take all reasonable steps to
ensure that all payments on Accounts or otherwise relating to Collateral and all
other amounts received by any Loan Party or any Subsidiary are made directly to
a Dominion Account. If any Loan Party or Subsidiary receives cash or Payment
Items with respect to any Collateral, it shall hold same in trust for Agent and
promptly deposit the same into a Dominion Account or, during a Cash Dominion
Trigger Event, remit same to the Master Account in accordance with Section 8.3.
8.3    Administration of Deposit Accounts; Cash Dominion Trigger Period;
Borrowing Base Cash Account.
8.3.5    Deposit Accounts; Deposit Account Control Agreements.
(d)    Schedule 8.3 sets forth all deposit accounts maintained by Loan Parties.
Each Loan Party shall promptly notify Agent of any opening or closing of a
deposit account and will amend Schedule 8.3 to reflect same at the next required
delivery of a Compliance Certificate. Except for Excluded Deposit Accounts, each
Loan Party shall be the sole account holder (unless co-owned with another Loan
Party) of each deposit account owned by it and shall not allow any other Person
(other than Agent and Term Agent or any of its agents or designees) to have
control over any deposit account of Loan Parties or any Property deposited
therein.
(e)    Loan Parties shall obtain a Deposit Account Control Agreement covering,
or otherwise take all reasonable actions necessary to establish Agent’s control
of, each deposit account of Loan Parties other than Excluded Deposit Accounts.
Notwithstanding anything to the contrary contained in this Section 8.3, Agent
and Lenders hereby agree that Loan Parties may have (x) up to forty-five (45)
days following the Closing Date (or such later date as Agent shall agree in its
reasonable discretion) to obtain a Deposit Account Control Agreement covering,
or otherwise take all reasonable actions necessary to establish Agent’s control
of, each deposit account (other than Excluded Deposit Accounts) maintained by
Loan Parties with any bank or depository other than RBS, and (y) up to sixty
(60) days following the consummation of any Permitted Acquisition or acquisition
constituting an Investment permitted under this Agreement (or such later date as
Agent shall agree in its reasonable discretion (not to be unreasonably withheld,
delayed or conditioned)) to obtain a Deposit Account Control Agreement covering,
or otherwise take all reasonable actions necessary to establish Agent’s control
of, each deposit account (other than Excluded Deposit Accounts) acquired by any
Loan Party in connection with such transaction.
8.3.6    Cash Dominion Trigger Period.
(i)    Loan Parties acknowledge and agree that, during a Cash Dominion Trigger
Period, all available funds constituting the proceeds of ABL Priority Collateral
(whether or not on deposit in a Dominion Account) shall be transferred daily to
the Master Account and, to the extent that there are any amounts outstanding
hereunder or under any other Loan Document, to Agent Payment Account and applied
by Agent in accordance with Sections 5.4 and 5.8 and this Section 8.3.
Accordingly, each Loan Party hereby authorizes and directs each Dominion Account
bank to deliver to the Master Account, on a daily basis, all balances in each
Dominion Account. Each Loan Party irrevocably appoints Agent as such Loan
Party’s attorney-in-fact, during a Cash Dominion Trigger Period, to collect such
balances to the extent any such delivery is not so made. Agent agrees that it
shall not give any instructions under any Deposit Account Control Agreement, or
withhold any withdrawal rights with respect to funds in any Dominion Account,
unless, until and only for so long as a Cash Dominion Trigger Period is in
effect.
(j)    During the continuance of a Cash Dominion Trigger Period or, at the
election of Agent, if an Event of Default has occurred and is continuing, Agent
agrees that (x) each Loan Party may have unfettered access to cash on deposit in
all Dominion Accounts to the extent not used to pay outstanding amounts under
this Agreement in accordance with Sections 5.4 and 5.8 and this Section 8.3, and
(y) Loan Parties shall have no obligation to Cash Collateralize the LC
Obligations outstanding at such time.
(k)    Following the end of any Cash Dominion Trigger Period, (x) those
automatic transfers to the Master Account described above shall cease, (y) Agent
shall promptly transfer all amounts on deposit in the Master Account to the
Concentration Account or such other deposit account as directed by
Administrative Borrower, and (z) Agent shall promptly revoke those instructions
delivered by Agent during such Cash Dominion Trigger Period to each Dominion
Account bank with respect to each Dominion Account.
8.3.7    Borrowing Base Cash Account. Loan Parties may deposit cash in the
Borrowing Base Cash Account from time to time which cash, once deposited in such
account, shall constitute Eligible Borrowing Base Cash for all purposes
hereunder. No amounts may be withdrawn from the Borrowing Base Cash Account
without the consent of Agent. Without limiting Agent’s “control” over all
amounts on deposit in the Borrowing Base Cash Account under Article 9 of the
UCC, Agent hereby agrees to authorize the withdrawal of cash from the Borrowing
Base Cash Account from time to time at the request of Administrative Borrower
(any such withdrawal, a “Borrowing Base Cash Release”) so long as (x) no Event
of Default then exists or would arise as a result of the proposed Borrowing Base
Cash Release, and (y) Availability as of the proposed date of such Borrowing
Base Cash Release after giving effect thereto is not less than fifteen percent
(15%) of the Collateral Line Cap, in each case as certified by a Responsible
Officer of Administrative Borrower and accompanied by such evidence as Agent may
reasonably request.
8.3.8    Cash Management. Administrative Borrower, on behalf of Borrowers, will
maintain the Borrowing Base Cash Account, Borrowers’ primary unrestricted excess
cash account, and their Master Account with Agent.
8.4    General Provisions.
8.4.4    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Loan Parties. Agent shall not be
liable or responsible for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession and except for acts or omissions arising from Agent’s
gross negligence, willful misconduct or bad faith), for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at Loan
Parties’ sole risk.
8.4.5    Defense of Title to Collateral. Unless otherwise agreed by
Administrative Borrower and Agent, each Loan Party shall at all times, at the
reasonable request of Agent, use commercially reasonable actions necessary to
defend its title to Collateral and Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.
8.4.6    Information Regarding Collateral. Each Loan Party shall within a
reasonable time after written request by Agent, furnish or cause to be furnished
to Agent, in such manner and in such detail as may be reasonably requested by
Agent, additional information with respect to the Collateral which is necessary
for the perfection of security interests in the Collateral.
8.5    Power of Attorney. Subject to the terms herein and, in any event, subject
to five (5) Business Days’ prior written notice to directly or indirectly
exercise voting rights with respect to the Equity Interests of any Loan Party,
each Loan Party hereby irrevocably constitutes and appoints Agent (and all
Persons designated by Agent) as such Loan Party’s true and lawful agent (and
attorney-in-fact) for the purposes provided in this Section. Subject to the
terms of the Term Debt Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default, Agent, or Agent’s designee, may, without
notice (except as otherwise expressly provided herein) and in either its or a
Loan Party’s name, but at the cost and expense of Loan Parties:
(o)    endorse a Loan Party’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(p)    (i) subject to five (5) Business Days’ prior written notice, notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent deems advisable; (iv) take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign a Loan Party’s name to a
proof of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Loan Party, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Loan Party’s stationery
and sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use the information recorded on or contained in any data processing
Equipment and computer hardware and software relating to any Collateral; (x)
make and adjust claims under policies of insurance; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit or
banker’s acceptance for which a Loan Party is a beneficiary; and (xii) take all
other actions as Agent deems appropriate in its Permitted Discretion to fulfill
any Loan Party’s obligations under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Loan Party represents and warrants that:
9.1.7    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary (a) is a Person duly organized or formed,
validly existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and, in the case of
Borrowers, to borrow hereunder, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and
injunctions, and (e) has all requisite franchises, licenses, authorizations,
qualifications, consents and approvals to operate its business as currently
conducted; except in each case, referred to in clause (a) (other than with
respect to any Borrower), (c), (d) or (e), to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
9.1.8    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) are within such Loan
Party’s organizational powers, (b) have been duly authorized by all necessary
corporate or other organizational action, and (c) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under (other than as permitted by Section 10.2.1), or
require any payment to be made under (x) any Debt of such Person in excess of
the Threshold Amount or (y) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (c)(ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
9.1.9    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Loan Documents, (c) the perfection or maintenance of the Liens
created under the Loan Documents (including the priority thereof) to the extent
required thereunder or (d) the exercise by Agent, or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Loan Documents, except for (i) approvals, consents, exemptions,
authorizations or other actions by, or notices to, or filings necessary to
perfect the Liens on the Collateral granted by Loan Parties in favor of the
Secured Parties (or release existing Liens), (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or to be in full force
and effect pursuant to the Collateral and Guarantee Requirement), and (iii)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
9.1.10    Binding Effect. This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is a party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each such Loan Party, enforceable against each Loan Party that is
a party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.
9.1.11    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements fairly present in all material respects
the financial condition of Parent and its consolidated Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
(b)    The Unaudited Financial Statements fairly present in all material
respects the financial condition of Parent and its consolidated Subsidiaries as
of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and the absence of
footnotes.
(c)    The forecasts of income statements of Parent and its Subsidiaries which
have been furnished to Agent prior to the Closing Date have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such forecasts it
being understood by Agent and Lenders that such projections as to future events
(i) are not to be viewed as facts, (ii)(A) are subject to significant
uncertainties and contingencies, which may be beyond the control of Parent and
Restricted Subsidiaries, (B) no assurance is given by Parent and Restricted
Subsidiaries that the results or forecast in any such projections will be
realized and (C) the actual results may differ from the forecast results set
forth in such projections and such differences may be material and (iii) are not
a guarantee of performance and that actual results during the period or periods
covered by any such projections may vary significantly from the projected
results and such differences may be material.
(d)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
9.1.12    Compliance With Laws. Neither Parent nor any Restricted Subsidiary or
any of their respective properties or assets is in violation of, nor will the
continued operation of their properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permits) or any restrictions of record or
agreements affecting the Mortgaged Property, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where in each case such violation or default, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.
9.1.13    Ownership of Property; Liens.
(a)    Each of Parent and Restricted Subsidiaries has good record title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Property material to
its business), free and clear of all Liens except for minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by Section
10.2.1 and except where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    As of the Closing Date, Schedule 9 to the Perfection Certificate dated
the Closing Date contains a true and complete list of each Material Real
Property owned by each Loan Party.
(c)    As of the Closing Date, except as otherwise disclosed in writing to
Agent, no Mortgage encumbers improved Mortgaged Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the Flood Laws
unless Evidence of Flood Insurance has been delivered to Agent.
9.1.14    Environmental Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect:
(a)    Parent and each Restricted Subsidiary is and has been in compliance with
all applicable Environmental Laws, which includes obtaining and maintaining all
Environmental Permits required under such Environmental Laws to carry on the
business of Loan Parties and Restricted Subsidiaries;
(b)    None of Parent nor any Restricted Subsidiary has received notice alleging
any Environmental Liability or proposing or seeking to revoke, modify or deny
the renewal of any Environmental Permit required to be held by Loan Parties or
Restricted Subsidiaries, and none of Parent nor any Restricted Subsidiary have
become subject to any Environmental Liability;
(c)    there has been no Release, discharge or disposal of Hazardous Materials
(i) on, to, at, under or from any Real Property or any vehicles or facilities
owned or leased by Parent or any Restricted Subsidiary, or, to the Knowledge of
Loan Parties, formerly owned, operated or leased by Parent or any Restricted
Subsidiary, or (ii) arising out of the conduct of Parent or any Restricted
Subsidiary; that, in the case of (i) or (ii), could reasonably be expected to
require investigation, remedial activity or corrective action or cleanup by or
on behalf of Parent or any Restricted Subsidiary or for which Parent or any
Restricted Subsidiary reasonably could be expected to otherwise incur any
Environmental Liability; and
(d)    there are no facts, circumstances or conditions arising out of or
relating to, and there are no pending or reasonably anticipated requirements
under applicable Environmental Law associated with, the operations of Parent or
Restricted Subsidiaries or any Real Property, vehicles or facilities currently
or, to the knowledge of Loan Parties, previously owned or leased by Parent or
any Restricted Subsidiary; that, in such case, are known to or would reasonably
be likely to require investigation, remedial activity or corrective action or
cleanup by or on behalf of Parent or any Restricted Subsidiary or that in such
case are known to or would reasonably be likely to result in Parent or any
Restricted Subsidiary incurring any Environmental Liability or capital
expenditures to achieve or maintain compliance with applicable Environmental
Laws.
This Section 9.1.8 contains the sole and exclusive representations and
warranties of Loan Parties with respect to any environmental, health or safety
matters, including any matters arising under Environmental Laws.
9.1.15    Taxes. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of Parent
and Restricted Subsidiaries have timely filed all tax returns required to be
filed (including any extensions thereof), and have paid all Taxes levied or
imposed upon them or their properties, that are due and payable (including in
their capacity as a withholding agent), except those which are being contested
in good faith by appropriate proceedings diligently conducted if such contest
shall have the effect of suspending enforcement or collection of such Taxes and
for which adequate reserves have been provided in accordance with GAAP.
9.1.16    ERISA Compliance. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws (and the regulations and published
interpretations thereunder); and
(b)    No ERISA Event has occurred.
9.1.17    Subsidiaries. As of the Closing Date (after giving effect to the
Transactions), none of Parent nor any Restricted Subsidiary has any direct or
indirect Subsidiaries other than those specifically disclosed in Schedule
9.1.11, and all of the outstanding Equity Interests owned by Parent or any
Restricted Subsidiary in such Subsidiaries have been validly issued and are
fully paid and (if applicable) non-assessable and all Equity Interests owned by
Parent or any Restricted Subsidiary in such Subsidiaries are owned free and
clear of all Liens except (a) those created hereunder, under the other Security
Documents or under the Term Debt Documents (which Liens shall be subject to the
Term Debt Intercreditor Agreement) and (b) any other Lien that is permitted
under Section 10.2.1. As of the Closing Date, (i) Section 2(c) of the Perfection
Certificate sets forth the name and jurisdiction of each Loan Party and (ii)
Schedule 5 to the Perfection Certificate sets forth the direct ownership
interest of any Loan Party in each such Subsidiary, including the percentage of
such ownership. Schedule 9.1.11 indicates, as of the Closing Date, whether each
of the Subsidiaries identified therein is a Borrower, a Guarantor, a Restricted
Subsidiary, an Unrestricted Subsidiary, an Excluded Subsidiary and/or an
Immaterial Subsidiary.
9.1.18    Margin Regulations; Investment Company Act.
(b)    None of Parent nor any Restricted Subsidiary is engaged nor will it
engage principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation T, U or X.
(c)    None of Parent nor any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
9.1.19    Disclosure. No confidential information memorandum, report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information, budgets, estimates and information of a general economic or
industry nature) to Agent or any Lender about Parent and its Subsidiaries in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished) when taken as a whole
contains or will contain any material misstatement of fact or omits or will omit
to state any material fact necessary to make the statements therein (when taken
as a whole as modified or supplemented by other information so furnished), in
the light of the circumstances under which they were or will be made, not
materially misleading. With respect to projected financial information and pro
forma financial information, Loan Parties represent that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood and agreed by Agent and Lenders that
such projections as to future events (i) are not to be viewed as facts, (ii)(A)
are subject to significant uncertainties and contingencies, which may be beyond
the control of Parent and Restricted Subsidiaries, (B) no assurance is given by
Parent and Restricted Subsidiaries that the results or forecast in any such
projections will be realized and (C) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material and (iii) are not a guarantee of performance and that actual results
during the period or periods covered by any such projections may vary
significantly from the projected results and such differences may be material.
9.1.20    Labor Matters.
(a)    Except as, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect: (i) there are no strikes or other labor disputes
against Parent or any of Restricted Subsidiaries pending or, to the knowledge of
Loan Parties, threatened in writing; (ii) hours worked by and payment made to
employees of Parent or any of Restricted Subsidiaries have not been in violation
of the FLSA or any other Applicable Law dealing with such matters; and (iii) all
payments due from Parent or any of Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party. Except as disclosed on Schedule 9.1.14, as
of the Closing Date no Loan Party is a party to or bound by any collective
bargaining agreement or, with respect to any Foreign Subsidiary, any similar
agreement. To the knowledge of any Loan Party, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.
(b)    (i) the IBT Agreement is in full force and effect and (ii) other than as
contemplated by the IBT Transactions, the IBT Agreement has not been amended,
waived or otherwise modified in any respect materially adverse to Parent and its
Subsidiaries (taken as a whole). For purposes of this Section 9.1.14(b), it is
understood that the resolution in the ordinary course of business of an employee
grievance seeking to enforce the IBT Agreement terms will not be deemed to
constitute an amendment, waiver of other modification to the IBT Agreement.
9.1.21    Insurance. Each of Parent and Restricted Subsidiaries maintains, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each of Parent and its Subsidiaries may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which Parent or each such Subsidiary, as applicable,
operates.
9.1.22    Solvency. Parent and Restricted Subsidiaries, on a consolidated basis,
are Solvent.
9.1.23    Reserved.
9.1.24    Security Documents.
(a)    Valid Liens. The Security Documents are, or on execution and delivery
thereof by the parties thereto will be, effective to create in favor of Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein to the extent
intended to be created thereby (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally) and (i) when financing statements and
other filings in appropriate form are filed in the offices specified in Section
2 of the Perfection Certificate (and payments of all applicable fees) and (ii)
upon the taking of possession or control by Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Agent to the extent
possession or control by Agent is required hereby), and (iii) the Lien of Agent
on all certificates of title in respect of any Collateral, the Liens created
hereby or by the other Security Documents (other than the Mortgages) shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral, in each case prior and superior
in right to any other Person, other than Liens permitted by Section 10.2.1 or
any Permitted Refinancing thereof and Liens securing Term Debt, Term Refinancing
Debt or any Permitted Refinancing thereof that are intended to be junior to the
Liens of the Security Documents).
(b)    PTO Filing; USCO Filing. When the Grant of Security Interest is properly
filed (and payments of all fees) in the United States Patent and Trademark
Office and the USCO, to the extent such filings may perfect such interests, the
Liens created by such agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in Patents and Trademarks registered or applied for with the United States
Patent and Trademark Office or Copyrights registered or applied for with the
United States Copyright Office, as the case may be, in each case prior and
superior in right to any other Person, other than Liens permitted by
Section 10.2.1 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).
(c)    Mortgages. Upon recording thereof in the appropriate recording office
(and payments of all fees), each Mortgage is effective to create, in favor of
Agent, for the benefit of Secured Parties, legal, valid and enforceable
perfected Liens on, and a security interest in, all of Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, subject only to Liens permitted hereunder, and when such Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 10.1.11 and
10.1.13 such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of Loan Party to such Mortgage in the
Mortgaged Property described therein and the proceeds thereof, in each case
prior and superior in right to any other Person, other than Liens permitted by
Section 10.2.1.
(d)    Rolling Stock. Upon the recording thereof on the applicable certificate
of title (and the filing of financing statements and payment of applicable fees,
which shall be for the account of the Loan Parties), the notation of Agent’s
lien on any Rolling Stock or other goods subject to a certificate of title is
effective to create, in favor of Agent, for the benefit of the Secured Parties,
legal, valid and enforceable perfected Liens on, and a security interest in, all
of Loan Parties’ right, title and interest in and to such Collateral and the
proceeds thereof, subject only to the Term Debt Intercreditor Agreement and
Liens permitted hereunder, in each case prior and superior in right to any other
Person, other than Liens permitted by Section 10.2.1.
Notwithstanding anything herein (including this Section 9.1.18 or Section 9.1.4)
or in any other Loan Document to the contrary, no Loan Party makes any
representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of Agent or any Lender with respect thereto, under foreign Law, (B)
the pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date and until required pursuant to Section 10.1.13, the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to Section 6.1.
9.1.25    Compliance with Anti-Terrorism and Corruption Laws.
(a)    To the extent applicable, Parent and Restricted Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.
(b)    None of Parent nor any Restricted Subsidiary nor, to the knowledge of
Loan Parties, any director, officer, agent, employee or Controlled Affiliate of
Parent or any Restricted Subsidiary, (i) is a Blocked Person or (ii) is
currently subject to any U.S. sanctions administered by OFAC that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and none of Parent nor any Restricted Subsidiary will use the
proceeds of the Loans on the Closing Date for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
(c)    No part of the proceeds of the Loans will be used by Parent or any
Restricted Subsidiary for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation in any material
respect of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1    Affirmative Covenants. Until Full Payment of the Obligations, each Loan
Party shall, and shall cause each Restricted Subsidiary to:
10.1.9    Financial Statements, Reports, Etc. In the case of Parent, deliver to
Agent for prompt further distribution to each Lender:
(d)    within 90 days after the end of each Fiscal Year of Parent and its
Subsidiaries (beginning with the Fiscal Year ending December 31, 2013), a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
Fiscal Year, and the related consolidated statements of operations, changes in
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP, any other independent registered public
accounting firm of nationally recognized standing or any other independent
registered public accounting firm approved by Agent (such approval not to be
unreasonably withheld, delayed or conditioned), which report and opinion
(i) shall be prepared in accordance with generally accepted auditing standards,
(ii) shall not be subject to qualifications or exceptions as to the scope of
such audit, (iii) shall be without a “going concern” disclosure or like
qualification or exception (it being understood that for the Fiscal Year ending
December 31, 2013, the audit may have a going concern explanatory paragraph);
provided, that solely with respect of the Fiscal Year ending December 31, 2018,
the audited financial statements may have a “going concern” qualification
arising solely due to the pending maturity of the Obligations and/or the Term
Debt (or any replacement or refinancing thereof), and (iv) shall be accompanied
by customary management discussion and analysis;
(e)    within 45 days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of Parent (commencing with the Fiscal Quarter ended
March 31, 2014), a consolidated balance sheet of Parent and its Subsidiaries as
at the end of such Fiscal Quarter, and the related (x) consolidated statements
of income or operations for such Fiscal Quarter and for the portion of the
Fiscal Year then ended and (y) consolidated statements of cash flows for such
Fiscal Quarter and the portion of the Fiscal Year then ended, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
of the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, all in reasonable detail and certified by a Responsible Officer of Parent
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (and accompanied by customary management discussion and analysis);
(f)    within 90 days after the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2013) of Parent, a reasonably detailed
consolidated budget for the following Fiscal Year on a quarterly basis
(including a projected consolidated balance sheet of Parent and its Subsidiaries
as of the end of the following Fiscal Year, the related consolidated statements
of projected cash flows and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of Parent stating that such Projections have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such Projections,
it being understood by Agent and Lenders that such projections as to future
events (i) are not to be viewed as facts, (ii)(A) are subject to significant
uncertainties and contingencies, which may be beyond the control of Parent and
Restricted Subsidiaries, (B) no assurance is given by Parent and Restricted
Subsidiaries that the results or forecast in any such projections will be
realized and (C) the actual results may differ from the forecast results set
forth in such projections and such differences may be material and (iii) are not
a guarantee of performance and that actual results during the period or periods
covered by any such projections may vary significantly from the projected
results and such differences may be material; and
(g)    within five (5) days of delivery of each set of consolidated financial
statements referred to in Sections 10.1.1(a) and 10.1.1(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 10.1.1 or Section 10.1.2(b) may be satisfied with respect to information
of Parent and Restricted Subsidiaries by furnishing within the time period
specified in the applicable paragraph (A) the applicable financial statements of
Parent or (B) Parent's Form 10-K or 10-Q, as applicable, filed with the SEC;
provided, that, with respect to clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under Section
10.1.1, such materials are accompanied by a report and opinion of KPMG LLP, any
other independent registered public accounting firm of nationally recognized
standing or any other independent public accounting firm approved by Agent (such
approval not to be unreasonably withheld, conditioned or delayed), which report
and opinion (i) shall be prepared in accordance with generally accepted auditing
standards, (ii) shall not be subject to qualifications or exceptions as to the
scope of such audit and (iii) shall be without a "going concern" disclosure or
like qualification or exception (other than with respect to, or disclosure or an
exception or qualification solely resulting from, the (A) impending maturity of
any Debt or (B) any prospective or actual default under any financial covenant
or (C) in respect of the fiscal year ending December 31, 2013).
Documents required to be delivered pursuant to Section 10.1.1(a), (b), (c) and
(d) or Section 10.1.2(b) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the earliest date on which (i) Parent
posts such documents, or provides a link thereto on Parent’s website on the
Internet and provides notice thereof to Agent; (ii) such documents are posted on
Parent’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent), or (iii) such financial statements and/or other
documents are posted on the SEC’s website on the internet at www.sec.gov;
provided, that: (i) promptly following written request by Agent, Parent shall
deliver paper copies of such documents to Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by
Agent and (ii) Parent shall notify (which may be by facsimile or electronic
mail) Agent of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from Agent and maintaining
its copies of such documents. Notwithstanding anything contained herein, in
every instance Parent shall be required to provide paper copies of the
Compliance Certificates required by Section 10.1.2(a) to Agent; provided,
however, that if such Compliance Certificate is first delivered by electronic
means, the date of such delivery by electronic means shall constitute the date
of delivery for purposes of compliance with Section 10.1.2(a).
10.1.10    Certificates; Other Information. Deliver to Agent for prompt further
distribution to each Lender:
(e)    Concurrently with the delivery of the financial statements referred to in
Sections 10.1.1(a) and 10.1.1(b) (or the date on which such delivery is
required), commencing with the first full Fiscal Quarter completed after the
Closing Date, a duly completed Compliance Certificate signed by a Responsible
Officer of Parent;
(f)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to Agent pursuant hereto;
(g)    promptly after the furnishing thereof, copies of any material notices of
default received by Parent or any Restricted Subsidiary (other than in the
ordinary course of business) or furnished to any holder of Debt or debt
securities of Parent or any Restricted Subsidiary pursuant to the terms of the
Term Debt, any Junior Financing Documentation, any documentation governing
Permitted Junior Debt or Term Refinancing Debt or any Permitted Refinancing of
any of the foregoing, in each case (other than with respect to the Term Debt) in
a principal amount in excess of the Threshold Amount and not otherwise required
to be furnished to Lenders pursuant to any clause of this Section 10.1.2;
(h)    together with the delivery of each Compliance Certificate pursuant to
Section 10.1.2(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections of the Perfection
Certificate describing the legal name and the jurisdiction of organization or
formation of each Loan Party and the location of the chief executive office of
each Loan Party or confirming that there has been no change in such information
since the Closing Date or the date of the last such report, (ii) a description
of each event, condition or circumstance during the last Fiscal Quarter covered
by such Compliance Certificate requiring a mandatory prepayment under Section
5.4 and (iii) a list of each Subsidiary of Parent that identifies each
Subsidiary as a Restricted or an Unrestricted Subsidiary and as a Loan Party or
a non-Loan Party as of the date of delivery of such Compliance Certificate;
(i)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of Loan Parties or any of their respective
Restricted Subsidiaries, as Agent or any Lender through Agent may from time to
time reasonably request;
(j)    promptly after the written request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act;
(k)    promptly after the receipt thereof by Parent or any of Restricted
Subsidiaries, a copy of any final “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto; and
(l)    promptly following any request therefor by Agent or any Lender, copies of
(i) any material documents described in Section 101(k) of ERISA that any Loan
Party may request with respect to any Multiemployer Plan and (ii) any material
notices described in Section 101(l) of ERISA that any Loan Party may request
with respect to any Plan or Multiemployer Plan, provided, that if any Loan Party
have not requested such material documents or material notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan, such Loan
Party shall make a request for such material documents or material notices from
the such administrator or sponsor at the earliest date on which such Loan Party
determines that it is commercially reasonable to so request in order to avoid
the occurrence of an event that could reasonably be expected to result in a
material liability, and shall provide copies of such material documents and
material notices promptly after receipt thereof.
Notwithstanding anything to the contrary, neither Parent nor any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to Agent or any
Lender (or their representatives or contractors) is prohibited by law or any
binding agreement, or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.
10.1.11    Notices. Promptly after Parent or any Loan Party has obtained
knowledge thereof, notify Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the filing or commencement of, or any written threat or written notice
of intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
against Parent or any Restricted Subsidiary that has a reasonable likelihood of
adverse determination and such determination could reasonably be expected to
result in a Material Adverse Effect; and
(d)    of the occurrence of any ERISA Event following the Closing Date that,
alone or together with any other ERISA Events that have occurred following the
Closing Date, could reasonably be expected to result in a Material Adverse
Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Parent (x) that such notice is being delivered
pursuant to Section 10.1.3(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to in Section 10.1.3(a), (b), (c) or
(d), as applicable, and stating what action Parent has taken and proposes to
take with respect thereto.
10.1.12    Payment of Taxes. Promptly pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, to the extent any such
Tax is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP if such
contest shall have the effect of suspending enforcement or collection of such
Taxes or, where the failure to pay, discharge or otherwise satisfy the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
10.1.13    Preservation of Existence, Etc. (a)Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 11.1.4 or
Section 11.1.5 and (b) obtain, maintain, renew, extend and keep in full force
and effect all rights, privileges (including its good standing where applicable
in the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of clause
(a) (other than with respect to Parent) or (b), to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
10.1.14    Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in satisfactory working
order, repair and condition, ordinary wear and tear excepted and fire, casualty
or condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.
10.1.15    Maintenance of Insurance.
(c)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Parent and Restricted Subsidiaries)
as are customarily carried under similar circumstances by such other Persons in
such similar or same locations.
(d)    Requirements of Insurance. (A) Use commercially reasonable efforts to
cause, not later than 30 days after the Closing Date (or such longer period as
Agent may agree in writing in its reasonable discretion), all insurance required
pursuant to ‎Section 10.1.7(a) (x) to provide (and to provide at all times
thereafter) that it shall not be canceled, modified or not renewed (i) by reason
of nonpayment of premium upon not less than ten (10) days’ prior written notice
thereof by the insurer to Agent or (ii) for any other reason (except for events
related to Inventory) upon not less than twenty (20) days’ prior written notice
thereof by the insurer to Agent and (y) subject to the terms, conditions and
provisions of the Term Loan Agreement to name Agent as additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance), as applicable (and to continue to so name
Agent at all times thereafter), (B) use commercially reasonable efforts to
deliver, not later than 30 days after the Closing Date (or such longer period as
Agent may agree in writing in its reasonable discretion), a copy of the policy
(and to the extent any such policy is cancelled or not renewed, a renewal or
replacement policy) or other evidence thereof to Agent, or insurance certificate
with respect thereto, and (C) in the case of all such property insurance
policies located in the United States, not later than twenty (20) days after
such date (or such longer period as Agent may agree in writing in its reasonable
discretion) cause such policies to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to Agent, which endorsement shall provide
that, from and after such date, if the insurance carrier shall have received
written notice from Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to Loan Parties under
such policies directly to Agent during the continuance of an Event of Default.
(e)    Flood Insurance. Following the Closing Date, Parent shall deliver to
Agent annual renewals of the flood insurance policy under the property policy or
annual renewals of a force-placed flood insurance policy.
(f)    Reserved.
(g)    Notify Agent promptly whenever any separate insurance concurrent in form
or contributing in the event of material loss with that required to be
maintained under this Section 10.1.7 is taken out by any Loan Party; and
promptly deliver to Agent a duplicate original copy of such policy or policies,
or an insurance certificate with respect thereto once available.
10.1.16    Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except if the failure to comply therewith would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
10.1.17    Books and Records. Maintain proper books of record and account, in
which entries are made that are full, true and correct in all material respects
and are in conformity with GAAP (except as noted therein) and which reflect all
material financial transactions and matters involving the assets and business of
Parent or a Restricted Subsidiary, as the case may be.
10.1.18    Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, to conduct commercial field exams, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of Parent and subject to bona fide
confidentiality obligations, limitations imposed by law and attorney-client
privilege and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Parent;
provided, that, excluding any such visits and inspections during the
continuation of an Event of Default, (x) only Agent on behalf of Lenders may
exercise rights of Agent and Lenders under this Section 10.1.10 and (y) Agent
shall not exercise such rights more often than one (1) time during any calendar
year (or two (2) times per calendar year during an Accelerated Reporting Trigger
Period); provided, further, that when an Event of Default exists, Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Borrowers at any time during
normal business hours and upon reasonable advance notice. Agent and Lenders
shall give Loan Parties the opportunity to participate in any discussions with
Loan Parties’ independent public accountants. For purposes of clarity, Agent
confirms that it shall conduct the commercial field exams referenced in clause
(y) above.
10.1.19    Additional Collateral; Additional Guarantors. Subject to the terms,
conditions and provisions of the Term Debt Intercreditor Agreement, at
Borrowers’ expense, take all actions which are necessary or reasonably requested
by Agent to ensure that the Collateral and Guarantee Requirement continues to be
satisfied, including:
(c)    Upon (x) the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, (y) the designation in accordance with Section
10.1.14 of any existing direct or indirect wholly owned Domestic Subsidiary as a
Restricted Subsidiary, or (z) any wholly owned Domestic Subsidiary that is an
Excluded Subsidiary ceasing to be an Excluded Subsidiary necessary such that no
direct or indirect wholly owned Domestic Subsidiary will be an Excluded
Subsidiary by virtue of the provisions set forth in clause (c) of the definition
of “Excluded Subsidiary” in Section 1.1):
(i)    within sixty (60) days after such formation, acquisition, designation or
other event, or such longer period as Agent may agree in writing in its
reasonable discretion:
(A)    causing each such Domestic Subsidiary that is not an Excluded Subsidiary
to duly execute and deliver to Agent joinders to this Agreement as Guarantors,
Grants of Security Interest, and other security agreements and documents
(including, with respect to such Mortgages, the documents listed in Section
10.1.13(b)), as reasonably requested by and in form and substance reasonably
satisfactory to Agent (consistent with the Mortgages (if any), intellectual
property security agreements, this Agreement and other security agreements in
effect on the Closing Date) and Borrowers, in each case granting Liens required
by the Collateral and Guarantee Requirement;
(B)    subject to the Term Debt Intercreditor Agreement, causing each such
Domestic Subsidiary that is not an Excluded Subsidiary (and the parent of each
such Domestic Subsidiary that is a Loan Party) to deliver to Agent (or its
bailee) any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;
(C)    taking and causing each such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take whatever action (including
the recording of Mortgages, the filing of UCC financing statements and the
delivery of stock and membership interest certificates to Agent (or its bailee))
as may be necessary in the reasonable opinion of Agent to vest in Agent (or in
any representative of Agent designated by it) valid and perfected Liens to the
extent required by the Collateral and Guarantee Requirement, and to otherwise
comply with the requirements of the Collateral and Guarantee Requirement;
(ii)    if reasonably requested by Agent, within 45 days after such request (or
such longer period as Agent may agree in writing in its reasonable discretion),
delivering to Agent a signed copy of an opinion, addressed to Agent and Lenders,
of counsel for Loan Parties as to such matters set forth in this
Section 10.1.11(a) as Agent may reasonably request;
(iii)    promptly after the reasonable request therefor by Agent, delivering to
Agent with respect to each Material Real Property, any existing surveys, title
reports, abstracts or environmental assessment reports, to the extent available
and in the possession or control of Borrowers; provided, however, that there
shall be no obligation to deliver to Agent any existing environmental assessment
report whose disclosure to Agent would require the consent of a Person other
than a Loan Party or one of its Subsidiaries, and where, despite the
commercially reasonable efforts of Loan Parties to obtain such consent, such
consent cannot be obtained; and
(d)    if reasonably requested by Agent, within 60 days (or 30 days with respect
to the delivery of any Deposit Account Control Agreement) after such request (or
such longer period as Agent may agree in writing in its reasonable discretion),
delivering to Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to the validity, perfection,
existence and priority of security interests with respect to property of any
Guarantor acquired after the Closing Date and subject to the Collateral and
Guarantee Requirement, but not specifically covered by the preceding clauses
(i), (ii) or (iii) or clause (c) below.
(e)    not later than 120 days after (or such longer period as granted pursuant
to the Term Loan Debt Documents) (i) the acquisition by any Loan Party of any
Material Real Property or (ii) the release of any first lien security interest
on any Real Property securing the obligations under the Contribution and
Deferral Agreement, in each case that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement (or such longer period as
granted under the Term Loan Debt Documents or otherwise that Agent may agree in
writing in its reasonable discretion), which Material Real Property would not be
automatically subject to another Lien pursuant to pre-existing Security
Documents, causing such property to be subject to a Lien in favor of Agent for
the benefit of Secured Parties and taking, or causing the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by Agent to
grant and perfect or record such Lien, in each case to the extent required by,
and subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.
10.1.20    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent Loan
Parties or Restricted Subsidiaries are required to do so by applicable
Environmental Laws, conduct any investigation, remedial or other corrective
action necessary to address Hazardous Materials at any property or facility in
accordance with applicable Environmental Laws.
10.1.21    Further Assurances and Post-Closing Conditions.
(a)    Within sixty (60) days after the Closing Date (subject to, solely with
respect to the Term Priority Collateral, extension granted under the Term Loan
Debt Documents or otherwise that the by Agent agrees to in its reasonable
discretion), deliver each Loan Document set forth on Schedule 10.1.13(a) , duly
executed by each Loan Party party thereto, together with all documents and
instruments required to perfect the security interest of Agent in the Collateral
free of any other pledges, security interests or mortgages, except Liens
expressly permitted hereunder, to the extent required pursuant to the Collateral
and Guarantee Requirement.
(b)    Promptly upon reasonable request by Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Loan Document or other document or instrument relating to any
Collateral (including, without limitation, any defect or error related to
certificates of title for vehicles and other Rolling Stock) as to which Parent
reasonably agrees is a defect or error, and (ii) subject to the terms of the
Loan Documents, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as Agent may reasonably request
from time to time in order to carry out more effectively the purposes of the
Loan Documents and to cause the Collateral and Guarantee Requirement to be and
remain satisfied. If Agent reasonably determines that it is required by
Applicable Law to have appraisals prepared in respect of each Material Real
Property of any Loan Party subject to a Mortgage, Borrowers shall cooperate with
Agent, as applicable, in obtaining such appraisals and shall pay all reasonable
costs and expenses relating thereto.
10.1.22    Designation of Subsidiaries. Parent may at any time after the Closing
Date designate any Restricted Subsidiary of Parent or other Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided, that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, and (ii) no Subsidiary
may be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Term Debt
Documents, any Junior Financing Documentation or the documentation governing any
Permitted Junior Debt or Term Refinancing Debt. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by Parent therein at the date of designation in an amount equal to
the fair market value of the aggregate Investment therein of Parent and its
Subsidiaries (as applicable). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Debt or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by Parent in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the lesser of (x) the
fair market value at the date of such designation of Parent’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary and (y) the amount of
the Investment originally made in respect of the designation of such Subsidiary
as an Unrestricted Subsidiary.
10.1.23    Reserved.
10.1.24    Use of Proceeds. Borrowers shall use the proceeds of the Loans
borrowed on the Closing Date to fund the Transactions on the Closing Date, to
pay Transaction Expenses, for working capital and for other general corporate
purposes.
10.2    Negative Covenants. Until Full Payment of the Obligations, Parent shall
not, and shall cause each Restricted Subsidiary not to:
10.2.7    Liens. Parent shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (each, a “Permitted Lien”):
(c)    Liens created pursuant to any Loan Document;
(d)    Liens existing or contemplated on the Closing Date and listed on
Schedule 10.2.1(b); provided, that (i) the Lien does not extend to any
additional property other than (A) any replacements of such property or assets
and additions and accessions thereto, after-acquired property subjected to a
Lien securing Debt and other obligations incurred prior to such time and which
Debt and other obligations are permitted hereunder that require, pursuant to
their terms at such time, a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition, or
asset of Parent or any Restricted Subsidiary and the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender), and (ii) such Lien does not secure any obligation
(including unused commitments) other than those it secured on the Closing Date
or, to the extent constituting Debt, any Permitted Refinancing of the Debt
secured thereby on the Closing Date or, to the extent not constituting Debt, any
extensions, renewals, restructurings, refinancings and replacements thereof;
(e)    Liens for unpaid utilities, taxes, assessments or governmental charges
that are (i) not overdue for a period of more than thirty (30) days and are not
otherwise delinquent, securing obligations in an amount not to exceed
$5,000,000, or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or (ii) otherwise not required
to be paid pursuant to Section 10.1.4;
(f)    Statutory, lease, contractual or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens, or other customary Liens (other
than in respect of Debt) in favor of landlords, in each case arising in the
ordinary course of business that secure amounts not overdue for a period of more
than thirty (30) days or if more than thirty (30) days overdue, that either
secure obligations in an amount not to exceed $1,000,000 or are being contested
in good faith and by appropriate actions if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(g)    (i) Liens in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code) and (ii) Liens in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any of Restricted
Subsidiaries;
(h)    Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (in the case of each of the foregoing, other than for Debt
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations), in each case incurred
in the ordinary course of business;
(i)    (i) easements, rights-of-way, restrictions (including zoning restrictions
and other land use regulations), rights of way, encroachments, protrusions,
reservations and other similar encumbrances and minor title defects affecting
Real Property that do not in the aggregate materially interfere with the
ordinary conduct of the business of Parent and Restricted Subsidiaries, taken as
a whole, (ii) any exceptions to the Mortgage Policies issued in connection with
the Mortgaged Properties (including, without limitation, any exceptions issued
after the Closing Date in the reasonable discretion of Agent), and (iii) ground
leases in respect of Real Property on which facilities owned or leased by Parent
or any of Restricted Subsidiaries are located; provided in the case of this
clause (ii) that such ground leases do not confer rights on the
counter-party(ies) thereto superior to those of Agent in the relevant property;
(j)    Liens securing judgments not constituting an Event of Default under
Section 11.1(g);
(k)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Parent and Restricted Subsidiaries, taken as a whole, or
(ii) secure any Debt;
(l)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;
(m)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) arising in the ordinary course of
business in favor of a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to the general terms and conditions of such
banking institutions;
(n)    Liens (i) on cash earnest money deposits or other cash advances in favor
of the seller of any property to be acquired in an Investment permitted pursuant
to Sections 10.2.2(e), (h), (l), (p), (r) or (v) in each case to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 10.2.5 in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(o)    Liens (i) in favor of Parent or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing Debt permitted under
Section 10.2.3 and (ii) in favor of any Loan Party;
(p)    any interest or title (and all encumbrances and other matters affecting
such interest or title) of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by Parent or any of
Restricted Subsidiaries in the ordinary course of business; provided, that no
such lease or sublease shall constitute a Capitalized Lease;
(q)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.2.2(a);
(r)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(s)    Liens (including any interest or title (and all encumbrances and other
matters affecting such interest or title) of a lessor or sublessor under
Capitalized Leases) securing Debt permitted under Section 10.2.3(e) or (ee);
provided, that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement, as applicable, of the property
subject to such Liens, (ii) such Liens do not at any time encumber property
(except for replacements, additions and accessions to such property) other than
the property financed by such Debt and the proceeds and products thereof and
customary security deposits, and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided, that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(t)    Liens on property (i) of any Foreign Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Debt of the
applicable Foreign Subsidiary permitted under Section 10.2.3;
(u)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 10.1.14), in each case after the Closing Date; provided, that (i) such
Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Debt and other
obligations incurred prior to such time and which Debt and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Debt secured thereby is
permitted under Section 10.2.3(g);
(v)    Liens arising from precautionary UCC financing statements or similar
filings;
(w)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto in the ordinary course of
business;
(x)    Liens on the Collateral securing Debt permitted under Section 10.2.3(o)
or other obligations secured pursuant to the documentation governing such Debt;
provided, that such Liens shall be subject to the Term Debt Intercreditor
Agreement or other intercreditor agreement reasonably satisfactory to Agent;
(y)    Reserved;
(z)    Liens on the Equity Interests of any joint venture entity or non-wholly
owned Subsidiary of Parent consisting of a transfer restriction, purchase
option, call or similar right of a third party joint venture partner;
(aa)    cash collateral posted as security for Parent’s or any Restricted
Subsidiary’s obligations under Hedging Agreements, in an aggregate amount for
all such cash collateral at any time not to exceed $15,000,000; provided, that
cash collateral posted for the account of Lenders or Agent in respect of
non-speculative currency or interest rate Hedging Agreements shall not be
subject to such limit;
(bb)    Reserved;
(cc)    Liens arising in connection with a Receivables Facility;
(dd)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods, or (ii) encumbering deposits made
to secure obligations arising from contractual or warranty requirements;
(ee)    Utility and similar deposits in the ordinary course of business;
(ff)    Liens in respect of (i) Unrestricted Subsidiaries and joint ventures or
non-wholly owned Subsidiaries, or (ii) cash and Cash Equivalents, deposit
accounts and securities accounts collateralizing letters of credit permitted by
Section 10.2.3(y);
(gg)    Liens related to Sale and Leaseback Transactions in an aggregate amount
not to exceed $50,000,000; and
(hh)    other Liens with respect to Property of Parent or any of Restricted
Subsidiaries securing obligations in an aggregate principal amount outstanding
at any time not to exceed the greater of (i) $30,000,000 and (ii) 2% of
Consolidated Total Assets at the time of such incurrence.
10.2.8    Investments. Parent shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, make or hold any Investments, except:
(h)    Investments by Parent or any of Restricted Subsidiaries in cash or Cash
Equivalents;
(i)    loans or advances to officers, directors and employees of any Loan Party
or any of Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, in each case, consistent with past practices (including
pursuant to use of any credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”) or other similar cash management services), (ii) in
connection with such Person’s purchase of Equity Interests of Parent and (iii)
for any other corporate purposes not described in the foregoing clauses (i) and
(ii); provided, that the aggregate principal amount of loans and advances
outstanding at any time under this Section 10.2.2(b)(ii) and (iii) shall not
exceed $2,000,000;
(j)    Investments (i) by Parent or any Restricted Subsidiary in any Loan Party
(or any newly formed wholly owned Restricted Subsidiary that is not an Excluded
Subsidiary and is to become a Loan Party in accordance with Section 10.1.11),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party, and (iii) by any Loan Party in a
Restricted Subsidiary that is not a Loan Party; provided, that the aggregate
amount of Investments at any time outstanding under this clause (iii) shall not
exceed $15,000,000;
(k)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or other
credits to suppliers in the ordinary course of business;
(l)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 10.2.2(e) (including unused commitments) and any modification,
replacement, renewal or extension thereof and (ii) existing on the Closing Date
by Parent or any other Restricted Subsidiary in any Restricted Subsidiary and
any modification, replacement, renewal or extension thereof; provided, that in
the case of clause (i) and clause (ii) the amount of the original Investment is
not increased except by the terms of such original Investment as set forth on
Schedule 10.2.2(e) or as otherwise permitted by this Section 10.2.2 (and in such
case made in reliance on the other paragraph of this Section 10.2.2 so
permitting such modification, replacement, renewal or extension thereof);
(m)    Investments in Hedging Agreements permitted under Section 10.2.3;
(n)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 10.2.5;
(o)    subject to the satisfaction (or waiver) of the Payment Conditions, any
acquisition by Parent or any Restricted Subsidiary of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares, shares issued to foreign nationals as required by Applicable Law or any
options for Equity Interests that cannot, as a matter of law, be cancelled,
redeemed or otherwise extinguished without the express agreement of the holder
thereof at or prior to acquisition) in, a Person or division, business unit or
line of business of a Person (or any subsequent investment made in a Person,
division, business unit or line of business previously acquired in a Permitted
Acquisition), in each case in a single transaction or series of related
transactions, if (i) all transactions related thereto shall be consummated in
all material respects in accordance with Applicable Laws; (ii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Debt except for
Debt otherwise permitted by Section 10.2.3; (iii) to the extent required by the
Collateral and Guarantee Requirement, (x) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(y) any such newly created or acquired Subsidiary (other than an Excluded
Subsidiary) shall become a Guarantor, in each case, to the extent required by
and in accordance with Section 10.1.11; (iv) the businesses acquired in such
purchase or other acquisition shall be in compliance with Section 10.2.7; and
(v) Administrative Borrower shall have delivered to Agent a certificate of a
Responsible Officer of Administrative Borrower certifying that the conditions
set forth in the preceding clauses (i) through (iv) have been satisfied and that
the Payment Conditions have been satisfied (any such acquisition, a “Permitted
Acquisition”); provided, that the aggregate amount of Investments made by Loan
Parties pursuant to this Section 10.2.2(h) in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such Permitted Acquisition shall not
exceed $15,000,000 at any time outstanding;
(p)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(q)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers;
(r)    advances of payroll payments to employees in the ordinary course of
business;
(s)    Investments to the extent that payment for such Investments is made with
Equity Interests (other than Disqualified Equity Interests) of Parent or the Net
Proceeds received from the issuance thereof;
(t)    Investments of a Restricted Subsidiary acquired after the Closing Date
pursuant to a Permitted Acquisition or of a corporation merged or amalgamated or
consolidated into Parent or any Restricted Subsidiary, in each case in
accordance with this Section 10.2.2 and Section 10.2.4 after the Closing Date,
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;
(u)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 10.2.2(c)(i), Section 10.2.2(c)(iii) or Section 10.2.2(p);
(v)    Guarantees by Parent or any Restricted Subsidiary of operating leases
(other than Capitalized Leases) or of other obligations that do not constitute
Debt, in each case, which leases or other obligations are entered into by any
Loan Party in the ordinary course of business.
(w)    other Investments (including for Permitted Acquisitions) in an aggregate
amount outstanding pursuant to this clause (p) at any time not to exceed
$20,000,000;
(x)    (i) make lease, utility and other similar deposits or any other advance
or deposit permitted by this Agreement in the ordinary course of business or
(ii) make prepayments and deposits to suppliers in the ordinary course of
business;
(y)    to the extent constituting Investments, capital expenditures otherwise
permitted under this Agreement;
(z)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(aa)    solely to the extent not prohibited under Section 10.2.13, subject, in
any event, to the conditions set forth therein (as applicable), the repurchase,
retirement or repayment of any Debt, including, without limitation, the
acquisitions of Term Debt in accordance with the Term Debt Documents;
(bb)    Investments made in connection with a Receivables Facility;
(cc)    Investments consisting of or resulting from (i) Debt permitted under
Section 10.2.3, (ii) Liens permitted under Section 10.2.1, (iii) Restricted
Payments permitted under Section 10.2.6, (iv) Dispositions permitted by Section
10.2.5, and (v) fundamental changes permitted by Section 10.2.4;
(dd)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 10.2.2;
(ee)    loans and advances to Parent in lieu of, and not in excess of the amount
of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made in accordance with Section 10.2.6 (other than Section 10.2.6(e));
(ff)    Guarantee obligations of Parent or any Restricted Subsidiary in respect
of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of Parent to the extent
required by law or in connection with any statutory filing or the delivery of
audit opinions performed in jurisdictions other than within the United States;
(gg)    the repurchase, retirement, repayment, redemption, discharge, conversion
or exchange of any other Debt relating to the Existing Series A Notes and
Existing Series B Notes; and
(hh)    other Investments not to exceed $10,000,000 in any Fiscal Year, in each
case so long as no Event of Default shall have occurred and be continuing at the
time of such Investment or would result therefrom.
10.2.9    Debt. Parent shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Debt,
except:
(m)    Debt of any Loan Party under the Loan Documents;
(n)    (i) Debt outstanding on the Closing Date and listed on Schedule 10.2.3(b)
and any Permitted Refinancing thereof and (ii) intercompany Debt outstanding on
the Closing Date and listed on Schedule 10.2.3(b) and any Permitted Refinancing
thereof; provided, that (x) any intercompany Debt in excess of $5,000,000 shall
be evidenced by an Intercompany Note, and (y) any Intercompany Debt of any Loan
Party owed to any Person that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the subordination provisions
reasonably acceptable to Agent;
(o)    Guarantees by Parent and any Restricted Subsidiary in respect of Debt of
Parent or any Restricted Subsidiary otherwise permitted hereunder; provided,
that (i) no Guarantee by any Restricted Subsidiary of any Term Debt, any
Permitted Junior Debt, any Term Refinancing Debt or any Permitted Refinancing of
any of the foregoing shall be permitted unless such guaranteeing party shall
have also provided a Guarantee of the Obligations on the terms set forth herein
(provided, further, that, this clause (i) shall not apply in the case of a
Guarantee by any Foreign Subsidiary of any Debt of another Foreign Subsidiary),
and (ii) if the Debt being Guaranteed is, or is required by this Agreement to
be, Subordinated Debt, such Guarantee shall be subordinated to the Guarantee of
the Obligations on terms (taken as a whole) at least as favorable to Lenders as
those contained in the subordination of such Debt;
(p)    Debt (other than Debt permitted under Section 10.2.3(b)) of Parent or any
Restricted Subsidiary owing to any Loan Party or any other Restricted Subsidiary
(or consisting of a Guaranty on behalf of Parent or any Restricted Subsidiary)
to the extent constituting an Investment permitted by Section 10.2.2; provided,
that (x) all such Debt of any Loan Party shall be evidenced by any Intercompany
Note, and (y) any intercompany Debt owed to any Person that is not a Loan Party
shall be unsecured and subordinated to the Obligations pursuant to the
subordination provisions reasonably acceptable to Agent;
(q)    Attributable Debt and other Debt of Parent or any Restricted Subsidiary
(including Capitalized Leases) financing an acquisition, construction, repair,
replacement, lease or improvement of a fixed or capital asset incurred prior to
or within 270 days after the acquisition, lease or improvement of the applicable
asset in an aggregate amount (together with any Permitted Refinancings thereof)
not to exceed $50,000,000 at any time outstanding;
(r)    Debt in respect of Hedging Agreements designed to hedge against Parent’s
or any Restricted Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities (including fuel) pricing risks incurred not for speculative
purposes;
(s)    Debt of Parent or any Restricted Subsidiary (i) assumed in connection
with any Permitted Acquisition or other Investment permitted hereunder,
provided, that such Debt is not incurred in contemplation of such Investment,
and any Permitted Refinancing thereof or (ii) incurred to finance a Permitted
Acquisition or other Investment permitted hereunder and any Permitted
Refinancing thereof; provided, that (w) in the case of clauses (i) and (ii),
such Debt and all Debt resulting from a Permitted Refinancing thereof is
unsecured (except for (A) Liens permitted by Section 10.2.1(s) and (B) Liens
permitted by Section 10.2.1(ff)), (x) in the case of clauses (i) and (ii), both
immediately prior and after giving effect thereto, (1) no Event of Default shall
exist or result therefrom, and (2) immediately after giving effect to the
incurrence of such Debt, the Total Leverage Ratio calculated on a Pro Forma
Basis shall not be greater than the Total Leverage Ratio immediately prior to
the consummation of the transaction, and (y) in the case of any such incurred
Debt under clause (ii), such Debt matures after, and (except for any payments in
respect of a Change of Control, asset sales, AHYDO catch-ups, and similar such
payments) does not require any scheduled amortization or other scheduled
payments of principal prior to, the then Latest Maturity Date;
(t)    Debt representing deferred compensation to employees of Parent or any
Restricted Subsidiary incurred in the ordinary course of business and other
obligations and liabilities arising under employee benefit plans in the ordinary
course of business;
(u)    Debt consisting of unsecured promissory notes issued by Parent or any
Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Parent permitted by
Section 10.2.6;
(v)    Debt incurred by Parent or any Restricted Subsidiary in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition expressly permitted hereunder, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts and holdbacks) or other similar adjustments;
(w)    Debt in respect of treasury, depository, credit card, debit card and cash
management services or automated clearinghouse transfer of funds, overdraft or
any similar services incurred in the ordinary course of business or any similar
cash management services relating or secured pursuant to this Agreement or the
Term Debt Documents (including Bank Product Debt) and any hedges related to the
Term Debt Documents or this Agreement;
(x)    Debt consisting of the financing of insurance premiums or take-or-pay
obligations contained in supply arrangements that do not constitute Guarantees,
in each case, in the ordinary course of business;
(y)    Debt incurred by Parent or any Restricted Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business and not in connection with
the borrowing of money, including in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt incurred in the ordinary course of
business with respect to reimbursement-type obligations regarding workers
compensation claims;
(z)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Term Debt Documents or any of Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or Hedging Agreements;
(aa)    Term Debt of any Loan Party (including any Incremental Term Loans (as
defined in the Term Debt Agreement)), (y) Term Refinancing Debt of any Loan
Party and (z) any Permitted Refinancing of either of the foregoing, in each case
to the extent permitted under, and subject to, the Term Debt Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
satisfactory to Agent and Administrative Borrower;
(bb)    Reserved.
(cc)    Reserved.
(dd)    Permitted Junior Debt of a Loan Party; provided, that (x) no Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Debt or would result therefrom and (y) immediately after giving effect to
the incurrence of such Permitted Junior Debt, the Total Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than 5.00 to 1.00 (as of
the last day of the most-recently ended Fiscal Quarter for which financials
statements have been delivered);
(ee)    Debt of Restricted Subsidiaries that are not Loan Parties in an
aggregate principal amount at any time outstanding not to exceed $25,000,000;
(ff)    all premiums (if any), interest (including post-petition interest and
interest paid in kind), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (0) above and (u)
through (ee) below;
(gg)    Debt in respect of the Specified Pension Fund Obligations and Guarantees
thereof, to the extent existing on the Closing Date, by any Guarantor in an
aggregate principal amount at any time outstanding not to exceed the amount
outstanding as of the Closing Date (and as adjusted from time to time pursuant
to any audits), plus any interest paid in kind thereon and any accrued but
unpaid interest thereon;
(hh)    Debt in respect of the Existing Series A Notes that is fully discharged;
(ii)    Debt in respect of the Existing Series B Notes in an aggregate principal
amount not to exceed $17,000,000 (plus any increase in the principal amount
thereof in respect of any interest paid in kind (rather than in cash) thereunder
in accordance with the terms and conditions of the applicable indenture in
effect as of the Closing Date, but minus any principal payments in respect
thereof made in accordance with the terms and conditions of this Agreement) at
any time outstanding;
(jj)    Debt in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made
hereunder;
(kk)    Debt under any letter of credit (to the extent that such letter of
credit is collateralized with cash, Cash Equivalents, deposit accounts or
securities accounts maintaining cash, Cash Equivalents or investment property or
the proceeds of the foregoing); provided, that the aggregate principal amount of
Debt permitted by this clause (y) shall not exceed $25,000,000 at any time
outstanding;
(ll)    Debt arising under any Receivables Facility in an amount not to exceed
$20,000,000 in the aggregate at any one time outstanding; provided, that, for
purposes of this clause (z), the obligations under any such Receivables Facility
may be full-recourse to Parent or any Restricted Subsidiary; and provided,
further, that Accounts sold or otherwise disposed of in connection with any
full-recourse Receivables Facility described in the preceding proviso are
limited to those Accounts permitted to be sold under Section 10.2.5(g);
(mm)    Debt in respect of Sale and Leaseback Transactions in an amount not to
exceed $50,000,000 at any time outstanding;
(nn)    Debt in respect of Investments not prohibited by Section 10.2.2;
(oo)    Debt and other obligations in respect of Disqualified Equity Interests
in an amount not to exceed $25,000,000 outstanding at any time;
(pp)    Debt incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the Ordinary Course of Business; and
(qq)    other Debt of Parent or any Restricted Subsidiary, in an aggregate
principal amount at any time outstanding not to exceed the greater of
$30,000,000 and 2% of Consolidated Total Assets at the time of such incurrence.
Notwithstanding the provisions of Section 10.2.3(c) or any other provision
hereof, no Restricted Subsidiary that is not a Loan Party may Guarantee any Term
Debt, any Permitted Junior Debt, any Junior Financing or any Term Refinancing
Debt (except for any Permitted Refinancing of any of the foregoing.
10.2.10    Fundamental Changes. Parent shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that:
(e)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
Parent (including a merger, the purpose of which is to reorganize Parent into a
new jurisdiction); provided, that (w) no Event of Default exists or would result
therefrom, (x) Parent shall be the continuing or surviving Person, (y) such
transaction does not result in Parent ceasing to be organized under the laws of
the United States, any State thereof or the District of Columbia and (z) such
transaction does not have an adverse effect in any material respect on the
perfection or priority of the Liens granted under the Loan Documents or (ii) one
or more other Restricted Subsidiaries; provided, in the case of this clause
(ii), that when such transaction involves a Loan Party and/or a permitted
Excluded Subsidiary, a Loan Party or a permitted Excluded Subsidiary shall be
the continuing or surviving Person except to the extent otherwise constituting
an Investment permitted by Section 10.2.2;
(f)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if Parent determines in good faith that such action is in
the best interest of Parent and Restricted Subsidiaries and is not
disadvantageous to Lenders in any material respect (it being understood that
(other than a transaction constituting a permitted Investment under Section
10.2.2 or involving a permitted Excluded Subsidiary) in the case of any
liquidation or dissolution of a Guarantor, such Guarantor shall transfer its
assets to a Loan Party, and in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor and such
transaction shall not have an adverse effect on the perfection or priority of
the Liens granted under the Security Documents);
(g)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Parent or to another
Restricted Subsidiary; provided, that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or Parent or (ii) to
the extent constituting an Investment, such Investment must be a permitted
Investment in or Debt of a Restricted Subsidiary which is not a Loan Party in
accordance with Sections 10.2.2 and 10.2.3, respectively;
(h)    so long as no Event of Default exists or would result therefrom, Parent
may merge with any other Person; provided, that (i) Parent shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not Parent (any such Person, “Successor
Parent”), (A) Successor Parent shall be an entity organized or existing under
the laws of the United States, any state thereof or the District of Columbia and
such transaction shall not have an adverse effect in any material respect on the
perfection or priority of the Liens granted under the Security Documents, (B)
Successor Parent shall expressly assume all the obligations of Parent under this
Agreement and the other Loan Documents to which Parent is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to Agent and
Parent, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Parent’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Security Documents
confirmed that the collateral granted by it to secure its obligations thereunder
shall apply to secure its and Successor Parent’s obligations under the Loan
Documents, (E) if reasonably requested by Agent, each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable Mortgage (or other
instrument reasonably satisfactory to Agent) confirmed that the collateral
granted by it to secure its obligations thereunder shall apply to secure its and
Successor Parent’s obligations under the Loan Documents, and (F) Parent shall
have delivered to Agent an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied (or waived), Successor Parent will succeed to, and be substituted for,
Parent under this Agreement; provided, further, that Parent agrees to provide
any documentation and other information about Successor Parent as shall have
been reasonably requested in writing by any Lender through Agent that is
required by regulatory authorities or under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act;
(i)    any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Person (other than Parent) in order to effect an Investment permitted
pursuant to Section 10.2.2; provided, that either (x) the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
Restricted Subsidiaries, shall have complied with the requirements of Section
10.11 to the extent required pursuant to the Collateral and Guarantee
Requirement or (y) the transaction shall otherwise constitute a permitted
Investment;
(j)    reserved;
(k)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
or consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 10.2.5; and
(l)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the extent that such
Disposition (or series of related Dispositions) is not prohibited under Section
10.2.5.
10.2.11    Dispositions. Parent shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, make any Disposition, except:
(d)    (w) Dispositions (including abandonment) of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business, (x) Dispositions (including abandonment) in the ordinary course of
business of surplus property or property no longer used or useful in the conduct
of the business of Parent or any Restricted Subsidiary, (y) Dispositions of
immaterial assets (considered in the aggregate) in the ordinary course of
business; and (z) Dispositions to landlords of improvements made to leased real
property pursuant to customary terms of leases entered into in the ordinary
course of business;
(e)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property, or (iii) such property is swapped in exchange for
services or other assets of comparable or greater value or usefulness to the
business of Parent and its Subsidiaries taken as a whole, as determined in good
faith by the management of Parent;
(f)    Dispositions of property to Parent or any Restricted Subsidiary;
provided, that if the transferor of such property is a Loan Party (i) either (x)
the transferee thereof must be a Loan Party and if such property constitutes
Collateral, it shall continue to constitute Collateral after such Disposition or
(y) the transferee is not a Loan Party and the aggregate amount disposed of in
any calendar year shall not exceed $10,000,000 or (ii) if such transaction
constitutes an Investment, such transaction is permitted under Section 10.2.2;
(g)    Dispositions of cash and Cash Equivalents;
(h)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) or any abandonment thereof, in each case
(i) in the ordinary course of business and without interfering in any material
respect with the business of Parent or any of Restricted Subsidiaries, in each
case, and any abandonment thereof;
(i)    transfers of property subject to Casualty Events upon the receipt (where
practical) of the Net Proceeds of such Casualty Event;
(j)    the Disposition of Accounts that do not constitute Eligible Accounts in
connection with the collection thereof in the Ordinary Course of Business;
provided, that the aggregate face amount of all Accounts subject to Disposition
under this clause (g) shall not exceed $10,000,000 in any Fiscal Year;
(k)    Dispositions consisting of write-offs, compromises and discounts without
recourse of accounts receivable and related assets in connection with the
compromise or collection thereof in the Ordinary Course of Business;
(l)    any sale of Equity Interests in, or Debt or other securities of, an
Unrestricted Subsidiary;
(m)    Dispositions of Investments in joint ventures or other non-wholly owned
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(n)    the unwinding of any Hedging Agreement or cash management agreement;
(o)    Dispositions of Property not otherwise permitted under this Section
10.2.5; provided, that (i) at the time of such Disposition (other than any such
Disposition of Property made pursuant to a legally binding commitment entered
into at a time when no Event of Default exists (including any Event of Default
arising due to a change to the Borrowing Base arising from such Disposition) so
long as such Disposition is consummated no later than ninety (90) days following
the date Loan Parties entered into such legally binding commitment), no Event of
Default shall exist or would result from such Disposition (including any Event
of Default arising due to a change to the Borrowing Base arising from such
Disposition), and (ii) with respect to any Disposition or series of related
Dispositions pursuant to this clause (l) for a purchase price in excess of
$10,000,000, Parent or any Restricted Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 10.2.1 and Liens permitted by Section 10.2.1(a), (c), (d),
(f), (i), (j), (k), (l) (o), (p), (v), (w), (z), (aa), (bb), (cc), (dd) and
(ee); provided, however, that for the purposes of this clause (l)(iii), the
following shall be deemed to be cash: (A) any liabilities contingent or
otherwise (as shown on Parent’s most recent consolidated balance sheet provided
hereunder or in the footnotes thereto) of Parent or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to or
in connection with the applicable Disposition and for which Parent and all
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Parent or the applicable
Restricted Subsidiary from such transferee that are converted by Parent or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, (C) aggregate non-cash consideration received by
Administrative Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000 at any time (net of any non-cash consideration converted into cash
and Cash Equivalents), (D) Debt of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent Parent and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Debt in connection with such Disposition, (E) consideration consisting of
Debt of Parent (other than Subordinated Debt) received after the Closing Date
from Persons who are not Parent or any Restricted Subsidiary, and (F) the fair
market value (as determined by Parent) of non-cash consideration received by
Parent or a Restricted Subsidiary in connection with a Disposition (and which
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 10.2.5);
(p)    any Disposition of Receivables Assets in connection with a Receivables
Facility;
(q)    the disposition of any assets existing on the Closing Date that are set
forth on Schedule 10.2.5;
(r)    dispositions from and after the Closing Date of non-core or obsolete
assets acquired in connection with any Permitted Acquisition or other permitted
Investments;
(s)    the incurrence of Liens permitted hereunder;
(t)    sales or dispositions of Equity Interests of any Subsidiary (other than
Parent) in order to qualify members of the governing body of such Subsidiary if
required by Applicable Law;
(u)    sales, transfers and other dispositions of (i) any Equity Interests in
Unrestricted Subsidiaries or their assets or (ii) other Excluded Property;
(v)    Restricted Payments made pursuant to Section 10.2.6; and
(w)    Permitted Sale and Leaseback Transactions in an aggregate principal
amount not to exceed $50,000,000 at any time;
provided, that any Disposition of any property pursuant to this Section 10.2.5
(except pursuant to Sections 10.2.5(a), (c), (e), (f), (g), (j), (k), (m), (n),
(o), (q), (r), (s) and (t) and except for Dispositions from a Loan Party to any
other Loan Party) shall be for no less than the fair market value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 10.2.5 to any Person other
than a Loan Party, such Collateral shall be automatically sold free and clear of
the Liens created by the Loan Documents, and, if requested by Parent, upon the
certification delivered to Agent by Parent that such Disposition is permitted by
this Agreement, Agent shall be authorized to take, and shall take, any actions
reasonably requested by Parent in order to effect the foregoing (at Borrowers’
expense) and/or to expressly subordinate any Lien in favor of Agent on such
Collateral that is disposed of.
10.2.12    Restricted Payments. Parent shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:
(e)    each Restricted Subsidiary may make Restricted Payments to Parent or any
other Restricted Subsidiary (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Parent and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(f)    Parent and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests unless such Disqualified Equity
Interests would be permitted by Section 10.2.3) of such Person;
(g)    (i) repurchases of Equity Interests in Parent deemed to occur upon the
exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants, (ii) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of stock options, warrants or
other securities convertible into or exchangeable for Equity Interests of Parent
or (iii) Restricted Payments made in respect of any other transaction involving
fractional shares; provided, however, that any such cash payment shall not be
for the purpose of evading the limitations of this Agreement;
(h)    Parent may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Parent held by any present or former
employee, officer, director or consultant of Parent or any Restricted Subsidiary
or equity based awards held by such Persons, in each case, upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee or director equity plan, employee or director stock
option plan or any other employee or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of Parent or any Restricted Subsidiary;
provided, that the aggregate amount of Restricted Payments made pursuant to this
clause (d) shall not exceed $7,500,000 in any Fiscal Year plus the proceeds of
any key man life insurance; and provided, further, that to the extent that the
aggregate amount of Restricted Payments made by Parent and Restricted
Subsidiaries pursuant to this clause (d) in any fiscal year is less than the
amount set forth above, 100% of the amount of such difference may be carried
forward and used to make such Restricted Payments pursuant to this clause (d) in
the next two succeeding fiscal years (provided, that any such amount carried
forward shall be deemed to be used to make such Restricted Payments in any
fiscal year after the amount set forth above for such fiscal year shall be
deemed to be used to make such Restricted Payments for such fiscal year;
(i)    Restricted Payments made (i) in respect of working capital adjustments or
purchase price adjustments pursuant to any Permitted Acquisition or other
permitted Investments (other than pursuant to Section 10.2.2(x)) and (ii) to
satisfy indemnity and other similar obligations under the Permitted Acquisitions
or other permitted Investments;
(j)    Parent may make Restricted Payments consisting of Equity Interests in any
Unrestricted Subsidiary, whether pursuant to a distribution, dividend or any
other transaction not prohibited hereunder;
(k)    Restricted Payments in respect of transactions related to (i) fundamental
changes permitted under Section 10.2.4 and (ii) Investments permitted under
Section 10.2.5; and
(l)    additional Restricted Payments subject to the satisfaction of the Payment
Conditions in connection therewith.
10.2.13    Change in Nature of Business; Organization Documents.
(a)    Parent shall not, nor shall Parent permit any Restricted Subsidiary to,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by Parent and Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.
(b)    Parent shall not, nor shall Parent permit any Restricted Subsidiary to,
amend, restate, supplement or otherwise modify to, or waive of any of its rights
under, its Organization Documents to the extent any of the foregoing could
reasonably be expected to be material or adverse to Lenders (in their capacities
as such).
10.2.14    Transactions with Affiliates. Parent shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, enter into any transaction
of any kind with any of its Affiliates, whether or not in the ordinary course of
business, other than (a) transactions between or among Loan Parties or any
entity that becomes a Loan Party as a result of such transaction and
transactions between or among Restricted Subsidiaries that are not Loan Parties,
(b) on terms (taken as a whole) substantially not less favorable to Parent or
such Restricted Subsidiary as would be obtainable by Parent or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the Transactions and the payment of fees and
expenses (including Transaction Expenses) as part of or in connection with the
Transactions, (d) the issuance of Equity Interests or equity based awards to any
officer, director, employee or consultant of Parent or any of Restricted
Subsidiaries in the ordinary course of business, (e) Investments made pursuant
to Section 10.2.2, Debt incurred pursuant to Section 10.2.3, Dispositions made
pursuant to Section 10.2.5(c)(i)(y) and Restricted Payments permitted under
Section 10.2.6, (f) customary employment, consulting and severance arrangements
between Parent and Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and similar arrangements in the ordinary
course of business, (h) the payment of customary fees and reasonable out of
pocket costs to, and customary indemnities provided on behalf of, directors,
officers, employees and consultants of Parent and Restricted Subsidiaries in the
ordinary course of business, (i) any customary transaction in connection with a
Receivables Facility, (j) transactions pursuant to registration rights
agreements and similar arrangements, (k) transactions in which Parent or any
Restricted Subsidiary, as the case may be, delivers to Agent a letter from an
independent financial advisor stating that such transaction is fair to Parent or
such Restricted Subsidiary from a financial point of view or meets the
requirements of clause (b) of this Section 10.2.8, and (l) transactions pursuant
to agreements in existence on the Closing Date and set forth on Schedule 10.2.8
or any amendment thereto to the extent such an amendment (taken as a whole) is
not adverse to Lenders in any material respect.
10.2.15    Burdensome Agreements. Parent shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, enter into or permit to exist
any Contractual Obligation (other than (i) this Agreement or any other Loan
Document or (ii) any Term Debt Documents, documents governing any Term
Refinancing Debt or any Permitted Refinancing thereof) that limits the ability
of (a) any Restricted Subsidiary that is not a Loan Party to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in any Loan Party or (b) any Loan Party
to create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 10.2.9) are listed on
Schedule 10.2.9 hereto and (y) to the extent Contractual Obligations permitted
by clause (x) are set forth in an agreement evidencing Debt, are set forth in
any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Debt so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect (as determined in good faith by
Administrative Borrower), (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent Debt of a Restricted
Subsidiary which is not a Loan Party which is permitted by Section 10.2.3, (iv)
arise in connection with any Disposition permitted by Section 10.2.4 or 10.2.5
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures or other` non-wholly owned Subsidiaries permitted
under Section 10.2.2 and applicable solely to such joint venture or non-wholly
owned Subsidiaries and are entered into in the ordinary course of business, (vi)
are negative pledges and restrictions on Liens in favor of any holder of Debt
(other than any Junior Financing) permitted under Section 10.2.3 but solely to
the extent any negative pledge relates to the property financed by such Debt,
(vii) are customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto, (viii) comprise restrictions imposed by any
agreement governing secured Debt permitted pursuant to Section 10.2.3 to the
extent that such restrictions apply only to the property or assets securing such
Debt, (ix) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of Parent or any Restricted Subsidiary
entered into in the ordinary course of business, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are customary restrictions contained in the Term Debt Documents,
(xii) arise in connection with cash or other deposits permitted under Sections
10.2.1 and 10.2.2 and limited to such cash or deposit, (xiii) are customary
restrictions set forth in the documentation governing any Receivables Facility
covering the Receivables Assets related thereto, (xiv) comprise restrictions
imposed by any agreement governing Debt entered into on or after the Closing
Date and permitted under Section 10.2.3 if the restrictions contained in any
such agreement taken as a whole (a) are not materially less favorable to Secured
Parties than the encumbrances and restrictions contained in the Loan Documents
(as determined by Parent) or (b) either (I) Parent determines at the time of
entry into such agreement or instrument that such encumbrances or restrictions
will not adversely affect, in any material respect, Borrowers’ ability to make
principal or interest payments required hereunder or (II) such encumbrance or
restriction applies only during the continuance of a default relating to such
agreement or instrument.
10.2.16    Financial Covenant. At all times on or after March 31, 2014 during a
Financial Covenant Trigger Period, Parent and Restricted Subsidiaries, on a
consolidated basis, shall not permit the Consolidated Fixed Charge Coverage
Ratio to be less than 1.10 to 1.00 tested (x) immediately upon the occurrence of
a Financial Covenant Trigger Event as of the last day of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to Section
10.1.1 (or, in the event of the occurrence of a Financial Covenant Trigger Event
prior to delivery of the financial statements for the Fiscal Quarter ended March
31, 2014, as of December 31, 2013), and (y) thereafter, as of the last day of
each Fiscal Quarter, in each case calculated for the immediately preceding
twelve Fiscal Months.
10.2.17    Capital Expenditures. Parent and Restricted Subsidiaries shall not
make Capital Expenditures during any period set forth below in excess of the
amount set forth below for such period:
Calendar Year
Amount
2014
$200,000,000
2015
$200,000,000
2016
$200,000,000
2017
$200,000,000
2018
$200,000,000



The amount of permitted Capital Expenditures set forth above in respect of any
Fiscal Year commencing with the Fiscal Year ending on December 31, 2015, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding Fiscal Year less (b) the amount (if
any) equal to unused Capital Expenditures carried forward to such preceding
Fiscal Year. The amount of permitted Capital Expenditures set forth above in
respect of any Fiscal Year may at the option of Administrative Borrower be
increased by the amount of Capital Expenditures scheduled to be available for
the next succeeding year, with a corresponding reduction in the amount of
permitted Capital Expenditures for such next succeeding year. In no event shall
Parent or Restricted Subsidiaries permit the aggregate amount of Capital
Expenditures during all periods set forth above to exceed the aggregate amount
of permitted Capital Expenditures during all such periods as a result of the
carry-forward and carry-back provisions set forth in the two immediately
preceding sentences and/or the unlimited amount subject to meeting Payment
Conditions when such Capital Expenditures are incurred.
Notwithstanding the foregoing, Parent and Restricted Subsidiaries may make
additional Capital Expenditures subject to the satisfaction of the Payment
Conditions.
10.2.18    Fiscal Year. Neither Parent nor any Restricted Subsidiary shall make
any change in its Fiscal Year or Fiscal Quarters (it being understood that
Parent’s Fiscal Year ends on December 31 of each year, and that each of the
first three Fiscal Quarters of each Fiscal Year of Parent ends on the March 31,
June 30 and September 30, respectively); provided, however, that Parent may on
its own behalf and on behalf of Restricted Subsidiaries, upon written notice to
Agent, change its and Restricted Subsidiaries’ Fiscal Year and Fiscal Quarters
to any other Fiscal Year (and any other Fiscal Quarters), in which case, Parent
and Agent will, and are hereby authorized by Lenders to, make any adjustments to
this Agreement that are necessary to reflect such changes.
10.2.19    Prepayments, Etc. of Debt.
(a)    Parent shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, (x) voluntarily prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted unless such payments violate any subordination terms of any Junior
Financing Documentation) any Permitted Junior Debt, Term Debt, Term Refinancing
Debt or any Permitted Refinancing of any of the foregoing, or (y) prepay the
Term Debt or Term Refinancing Debt out of excess cash flow (or an equivalent
terms) in accordance with the terms thereof, or (z) make any payment in
violation of any subordination terms of any Junior Financing Documentation
except (i) any Permitted Refinancing permitted in respect thereof, (ii) the
conversion of any such Debt (or any Permitted Refinancing thereof) to Equity
Interests (other than Disqualified Equity Interests unless such Disqualified
Equity Interests would be permitted by Section 10.2.3) of Parent, (iii) the
prepayment of Debt of Parent or any Restricted Subsidiary to Parent or any
Restricted Subsidiary to the extent not prohibited by applicable subordination
provisions, (iv) prepayments, redemptions, purchases, defeasances, other
payments and satisfaction from the proceeds of equity issuances, (v) AHYDO
catch-up payments, (vi) any payment permitted to be made pursuant to Section
10.2.6(i) if it were a Restricted Payment, and (vii) other prepayments,
redemptions, purchases, defeasances and other payments in respect of Debt
subject to the satisfaction of the Debt Repayment Conditions in connection
therewith. For greater certainty, nothing in this Section 10.2.13(a) or
elsewhere in this Agreement shall limit or restrict the ability of Parent or any
Restricted Subsidiary to prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof any Existing Series A Notes or Existing
Series B Notes or any Debt listed on Schedule 10.2.3(b), in each case that
remain outstanding after the consummation of the Recapitalization Transactions
and the other Transactions on the Closing Date.
(b)    Parent shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, amend, modify, change, terminate or release in any
manner materially adverse to the interests of Lenders any term or condition of
any Junior Financing Documentation (or any Permitted Refinancing thereof) if the
effect thereof would be to cause such Junior Financing to no longer constitute
Junior Financing without the consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(c)    Any Loan Party fails to pay (i) when and as required to be paid herein or
in any other Loan Document, any amount of principal of any Loan, (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan, or
(iii) within ten (10) days after the same becomes due, any other amount payable
hereunder or with respect to any other Loan Document;
(d)    Any representation or warranty made or deemed made or other written
statement of any Loan Party made in connection with any Loan Documents is
incorrect or misleading in any material respect when given;
(e)    Any Loan Party breaches or fails to perform any covenant contained in
Sections 7.2, 8.1, 10.1.3(a), 10.1.5 (solely as it relates to the maintenance of
existence) or 10.2;
(f)    Any Loan Party breaches or fails to perform any covenant contained in any
Loan Document (and not specified in clause (c) above), and such breach or
failure is not cured within thirty (30) days (or (x) three (3) Business Days
with respect to a breach or failure under Section 8.2.4 or 8.3, or (y) five (5)
Business Days with respect to a breach or failure under Section 10.1.1 or
10.1.2(a)) after a Responsible Officer of such Loan Party receives notice
thereof from Agent, whichever is sooner;
(g)    Any Guarantor repudiates, revokes or attempts to revoke in writing the
Guaranty (other than in accordance with its terms); any Loan Party denies or
contests in writing the validity or enforceability of the Loan Documents or the
Loans, or the perfection or priority of any Lien granted to Agent; or Loan
Document ceases to be in full force or effect for any reason (other than a
waiver or release by Agent and Lenders);
(h)    Any Loan Party or any Restricted Subsidiary (i) fails to make any payment
after the applicable grace period with respect thereto, if any, (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any other Debt (other than Debt hereunder) having an outstanding
aggregate principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Debt, or any other event occurs (other than, with respect to Debt consisting of
swap contracts, termination events or equivalent events pursuant to the terms of
such swap contracts and not as a result of any other default thereunder by any
Loan Party), after all grace periods having expired and all required notices
having been given, the effect of which default or other event is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, after all
grace periods having expired and all required notices having been given, such
Debt to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity;
(i)    One or more final judgments, orders or decrees for the payment of money
is entered against a Loan Party in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Loan Parties,
the Threshold Amount (to the extent not covered by independent third-party
insurance or indemnity and such insurer or indemnitor has not denied coverage
thereof), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise, unless such judgment is vacated,
discharged or satisfied in full, in each case within sixty (60) consecutive
days;
(j)    Except as otherwise permitted hereunder, Parent and Restricted
Subsidiaries (or any one of them) is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of the
business of Parent and Restricted Subsidiaries (taken as a whole) or there is a
cessation of any material part of the business of Parent and Restricted
Subsidiaries (taken as a whole) for a material period of time;
(k)    Any Loan Party agrees to or commences any liquidation, dissolution or
winding up of its affairs, except to the extent otherwise permitted under this
Agreement; or Loan Parties on a consolidated basis cease to be Solvent;
(l)    (i) Any Insolvency Proceeding is commenced by any Loan Party; (ii) an
Insolvency Proceeding is commenced against any Loan Party and such Loan Party
consents to the institution of the proceeding against it, the petition
commencing the proceeding is not timely controverted by such Loan Party, such
petition is not dismissed within sixty (60) consecutive days after its filing,
or an order for relief is entered in the proceeding; a trustee (including an
interim trustee) is appointed to take possession of any substantial Property of
or to operate any of the business of any Loan Party and such appointment
continues undischarged or unstayed for sixty (60) days; or (iii) any Loan Party
makes an offer of settlement, extension or composition to its unsecured
creditors generally;
(m)    an ERISA Event occurs that could reasonably be expected to result in a
Material Adverse Effect;
(n)    a Change of Control occurs;
(o)    any security interest and Lien purported to be created by this Agreement
or any Security Document shall cease to be in full force and effect, or shall
cease to give Agent, for the benefit of Lenders, the Liens, rights, powers and
privileges purported to be created and granted under such Security Documents
(including a perfected first priority security interest in and Lien on all of
the Collateral thereunder (except as otherwise expressly provided in this
Agreement or in such Security Document and except to the extent such failure to
be in full force and effect, or loss of rights, powers and privileges, results
from the failure of Agent to maintain possession of Collateral actually
delivered to it and pledged under the Security Documents or to file UCC
amendments relating to a Loan Party’s change of name or jurisdiction of
formation (solely to the extent that a Loan Party provides Agent written notice
thereof in accordance with the Loan Documents) and continuation statements) in
favor of Agent, or shall be asserted in writing by Borrower or any other
Borrower not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;
(p)    any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any Affiliate
thereof, or by any Governmental Authority, seeking to establish the invalidity
or unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations in writing;
(q)    the subordination and intercreditor provisions of the documents
evidencing or governing any Term Debt, Term Refinancing Debt or Junior Financing
(the “Intercreditor Provisions”) shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Term Debt, Term Refinancing Debt or Junior Financing
(other than expressly in accordance with the terms hereof or thereof); or (ii)
any Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Secured Parties, or (C) that all payments of principal of or premium and
interest on the applicable Term Debt, Term Refinancing Debt or Junior Financing
or realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Intercreditor Provisions; or
(r)    The IBT Agreement, as modified and extended through the IBT Extension
Agreement, shall terminate or cease to be legally valid and in full force and
effect.
11.2    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Loan Party, then to the extent permitted by
Applicable Law, all Obligations (other than Bank Product Debt and obligations of
Loan Parties under Hedging Agreements) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, if any Event of Default exists, Agent may (and
shall upon written direction of Required Lenders) do any one or more of the
following from time to time:
(q)    declare any Obligations immediately due and payable, whereupon they shall
be due and payable without diligence, presentment, demand, protest or notice of
any kind, all of which are hereby waived by Loan Parties to the fullest extent
permitted by law;
(r)    terminate, reduce or condition any Commitment, or make any adjustment to
the Borrowing Base;
(s)    require Loan Parties to Cash Collateralize LC Obligations to the extent
required by the definition of Cash Collateralization, and, if Loan Parties fail
promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and
(t)    subject to the Term Debt Intercreditor Agreement, exercise any other
rights or remedies afforded under any agreement, by law, at equity or otherwise,
including the rights and remedies of a secured party under the UCC. Such rights
and remedies include the rights to (i) take possession of any Collateral; (ii)
require Loan Parties to assemble Collateral, at Loan Parties’ expense, and make
it available to Agent at a mutually convenient place designated by Agent; (iii)
peaceably enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Loan
Party, Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Loan Party agrees that ten
(10) days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent shall have the right to conduct such sales on
any Loan Party’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law. Subject to the Term Debt
Intercreditor Agreement, Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.
11.3    License. Upon the occurrence and during the continuance of an Event of
Default, subject to the Term Debt Intercreditor Agreement, Agent is hereby
granted an irrevocable, non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property owned by Loan Parties (including any software,
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property), solely for the purpose of
exercising Loan Parties’ other rights or remedies with respect to, any
Collateral.
11.4    Setoff. Agent, Lenders and their Affiliates are each authorized by Loan
Parties at any time during an Event of Default with the consent of Agent,
without notice to Loan Parties, to set off and to appropriate and apply any
deposits (general or special (other than deposits in Excluded Deposit
Accounts)), funds, claims, obligations, liabilities or other Debt at any time
held or owing by Agent, any Lender or any such Affiliate to or for the account
of any Loan Party against any Obligations then due.
11.5    Remedies Cumulative; No Waiver; Commercial Reasonableness.
11.5.4    Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Loan Parties contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
11.5.5    Waivers. The failure or delay of Agent or any Lender to require strict
performance by Loan Parties with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of the Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
made in accordance with Section 15.1. No waiver of any Default or Event of
Default shall constitute a waiver of any other Default or Event of Default that
may exist at such time, unless expressly stated. If Agent or any Lender accepts
performance by any Loan Party under any Loan Documents in a manner other than
that specified therein, or during any Default or Event of Default, or if Agent
or any Lender shall delay or exercise any right or remedy under any Loan
Documents, such acceptance, delay or exercise shall not operate to waive any
Default or Event of Default nor to preclude exercise of any other right or
remedy. It is expressly acknowledged by Loan Parties that any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date other than in respect of the
covenant in Section 10.2.10.
11.5.6    Commercial Reasonableness. To the extent that Applicable Law imposes
duties on Agent or any Lender to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Loan Party
acknowledges and agrees that it is not commercially unreasonable for Agent or
any Lender (m) to fail to incur expenses reasonably deemed significant by Agent
or any Lender to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (n) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain consents of any Governmental Authority or other third party for the
collection or disposition of Collateral to be collected or disposed of, (o) to
fail to exercise collection remedies against account debtors, secondary obligors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (p) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (q) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (r) to
contact other persons, whether or not in the same business as any Loan Party,
for expressions of interest in acquiring all or any portion of the Collateral,
(s) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (t) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (u) to
dispose of assets in wholesale rather than retail markets, (v) to disclaim
disposition warranties, (w) to purchase insurance or credit enhancements to
insure Agent or Lenders against risks of loss, collection or disposition of
Collateral or to provide to Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (x) to the extent deemed appropriate
by Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Agent in the collection or
disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section is to provide non-exhaustive indications of what actions
or omissions by Agent or any Lender would not be commercially unreasonable in
the exercise by Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Loan Party or to impose any duties
on Agent or Lenders that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section.
SECTION 12.    AGENT
12.1    Appointment, Authority and Duties of Agent.
12.1.2    Appointment and Authority. Each Lender appoints and designates RBS as
Agent hereunder. Agent may, and each Lender authorizes Agent to, enter into all
Loan Documents to which Agent is intended to be a party and accept all Security
Documents, for Agent’s benefit and the Pro Rata benefit of Lenders. Each Lender
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized and binding upon all Lenders.
Without limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (u) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (v) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Loan Party or other Person; (w) act as collateral
agent for Secured Parties for purposes of perfecting and administering Liens
under the Loan Documents, and for all other purposes stated therein; (x) manage,
supervise or otherwise deal with Collateral; and (y) exercise all rights and
remedies given to Agent with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The duties of Agent shall be ministerial and
administrative in nature, and Agent shall not have a fiduciary relationship with
any Lender, Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent, on behalf of Lenders, shall
be authorized to determine whether any Accounts constitute Eligible Accounts or
whether to impose or release any component of the Availability Reserve in its
Permitted Discretion, and to exercise its Permitted Discretion in connection
therewith, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Lender or other Person for any error in
judgment.
12.1.3    Duties. Agent shall not have any duties except those expressly set
forth in the Loan Documents, nor be required to initiate or conduct any
Enforcement Action except to the extent directed to do so by Required Lenders
while an Event of Default exists. The conferral upon Agent of any right shall
not imply a duty on Agent’s part to exercise such right, unless instructed to do
so by Required Lenders in accordance with this Agreement.
12.1.4    Agent Professionals. Agent may perform its respective duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence (other than gross negligence) or
misconduct (other than willful misconduct) of any agents, employees or Agent
Professionals selected by it with reasonable care.
12.1.5    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 15.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
12.2    Agreements Regarding Collateral and Field Examination Reports.
12.2.3    Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the Obligations
in accordance with Section 4.6, (b) that is the subject of a Disposition
permitted hereunder, (c) subject to a Lien permitted hereunder and entitled to
priority over Agent’s Liens (to the extent required by the terms of the
obligations secured by such Liens), (d) constitutes Excluded Property, (e) in
the case of Collateral subject to a Lien that is owned by a Guarantor (or Equity
Interests issued by such Guarantor), automatically upon the release of such
Guarantor from its obligations under the Guaranty as permitted hereunder, (f) to
release or subordinate any Lien (or other easement or encumberance) on any
property granted to or held by Agent under any Loan Document to the holder of
any Lien on such property permitted hereunder (to the extent required by the
terms of the obligations secured by such Liens (or other easements or
encumberances) and (g) in all other cases, the release us approved, ratified or
consented to by Required Lenders or, in the case of a release of substantially
all of the Collateral, all Lenders (except as otherwise permitted). In
connection with any release pursuant to the immediately preceding sentence of
this Section 12.2.1, Agent shall promptly (after reasonable advance notice)
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
release. Agent shall have no obligation whatsoever to any Lenders to assure that
any Collateral exists or is owned by a Loan Party, or is cared for, protected,
insured or encumbered, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.
12.2.4    Possession of Collateral. Agent and Lenders appoint each other Lender
as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession or control. If any Lender obtains possession or control
of any such Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with such Collateral
in accordance with Agent’s instructions.
12.2.5    Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination or any
appraisal prepared by or on behalf of Agent with respect to any Loan Party or
Collateral (“Report”). Each Lender agrees (ii) that neither RBS nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (jj) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Loan Parties’ books and records as
well as upon representations of Loan Parties’ officers and employees; and (kk)
to keep all Reports confidential and strictly for such Lender’s internal use,
and not to distribute any Report (or the contents thereof) to any Person (except
to such Lender’s Participants, attorneys and accountants) or use any Report in
any manner other than administration of the Loans and other Obligations. Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain all or any part of a Report
through such Lender.
12.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and upon the advice and statements of Agent Professionals.
12.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or a Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
with the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate its Obligations, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against a Loan Party where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
12.5    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.7.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.7.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.
12.6    Indemnification of Agent Indemnitees.
12.6.1    Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT WITHOUT LIMITING
THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY LOAN DOCUMENTS), ON A
PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY AGENT INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIMS ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO RESULT FROM AGENT INDEMNITEE’S GROSS NEGLIGENCE OF
WILFUL MISCONDUCT. If Agent is sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person for any alleged preference from a Loan
Party or fraudulent transfer, then any monies paid by Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Agent, as applicable, by Lenders to the extent of each Lender’s
Pro Rata share.
12.6.2    Proceedings. Without limiting the generality of the foregoing, if at
any time (whether prior to or after the Commitment Termination Date) any
proceeding is brought against any Agent Indemnitees by a Loan Party, or any
Person claiming through a Loan Party, to recover damages for any act taken or
omitted by Agent in connection with any Obligations, Collateral, Loan Documents
or matters relating thereto, or otherwise to obtain any other relief of any kind
on account of any transaction relating to any Loan Documents, each Lender agrees
to indemnify and hold harmless Agent Indemnitees with respect thereto and to pay
to Agent Indemnitees such Lender’s Pro Rata share of any amount that any Agent
Indemnitee is required to pay under any judgment or other order entered in such
proceeding or by reason of any settlement, including all interest, costs and
expenses (including attorneys’ fees) incurred in defending same, except to the
extent such claims are determined by a court of competent jurisdiction to result
from Agent Indemnitee’s gross negligence of wilful misconduct. In Agent’s
Permitted Discretion, Agent may reserve for any such proceeding, and may satisfy
any judgment, order or settlement, from proceeds of Collateral prior to making
any distributions of Collateral proceeds to Lenders.
12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses to the extent caused by Agent’s, as applicable, gross
negligence or willful misconduct. Agent do not assume any responsibility for any
failure or delay in performance or any breach by any Loan Party or Lender of any
obligations under the Loan Documents. Agent does not make to Lenders any express
or implied warranty, representation or guarantee with respect to any
Obligations, Collateral, Loan Documents or Loan Party. No Agent Indemnitee shall
be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party or
Account Debtor. No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Loan Party of any terms of the Loan Documents,
or the satisfaction of any conditions precedent contained in any Loan Documents.
12.8    Successor Agent and Co-Agents.
12.8.1    Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least thirty (30) days written notice thereof to Lenders and
Administrative Borrower (the date of resignation elected by Agent subject to the
notice requirements set forth herein, the “Resignation Effective Date”). Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (rr) a Lender or an Affiliate of a Lender; or
(ss) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Event of Default exists under Sections 11.1(a) or
(j)) is reasonably acceptable to Administrative Borrower. If no successor agent
is appointed prior to the effective date of the resignation of Agent, then Agent
may (but shall not be obligated to) appoint a successor agent from among Lenders
which successor (provided no Event of Default exists under Sections 11.1(a) or
(j)) shall be reasonably acceptable to Administrative Borrower. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. Upon acceptance
by a successor Agent of an appointment to serve as Agent hereunder, such
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act, and the retiring Agent
shall be discharged from its duties and obligations hereunder but shall continue
to have the benefits of the indemnification expressly set forth in Sections 12.6
and 15.2. Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent and such Agent shall continue to
be subject to the confidentiality obligations set forth in Section 15.11. Any
successor by merger or acquisition of the stock or assets of RBS shall continue
to be Agent hereunder without further act on the part of the parties hereto,
unless such successor resigns as provided above.
12.8.2    Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent; provided, that such Person shall not be a Disqualified Lender. If Agent
so appoints a collateral agent or, each right and remedy intended to be
available to Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Agent. Lenders
shall execute and deliver such documents as Agent deems appropriate to vest any
rights or remedies in such agent. If any collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
12.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any Lender, and based
upon such documents, information and analyses as it has deemed appropriate, made
its own credit analysis of each Loan Party and its own decision to enter into
this Agreement and to fund Loans and participate in LC Obligations hereunder.
Each Lender has made such inquiries concerning the Loan Documents, the
Collateral and each Loan Party as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Loan Party, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Loan Party or any credit or
other information concerning the affairs, financial condition, business or
Properties of any Loan Party (or any of its Affiliates) which may come into
possession of Agent, or any of its respective Affiliates.
12.10    Replacement of Certain Lenders. In the event that any Lender (a) fails
to fund its Pro Rata share of any Loan or LC Obligation hereunder, and such
failure is not cured within two (2) Business Days or such Lender is otherwise a
Defaulting Lender, (b) defaults in performing any of its obligations under the
Loan Documents, (c) fails to give its consent to any amendment, waiver or action
for which consent of all directly and adversely affected Lenders, all Lenders or
Supermajority Lenders was required and Required Lenders consented, then, in
addition to any other rights and remedies that any Person may have, of the then
Administrative Borrower, may require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) pursuant to
appropriate Assignment and Acceptance(s). Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if Lender fails
to execute same. Such Lender shall be entitled to receive, in cash, concurrently
with any such assignment, all amounts owed to it under the Loan Documents,
including all principal, interest and fees through the date of assignment (but
excluding any prepayment charge).
12.11    Remittance of Payments and Collections.
12.11.1    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
12.11.2    Failure to Pay. If any Lender fails to pay any amount when due by it
to Agent pursuant to the terms hereof, such amount shall bear interest from the
due date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Loan Parties be entitled
to receive credit for any interest paid by a Lender to Agent.
12.11.3    Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to a Loan Party or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata
share of the amounts required to be returned.
12.12    Agent in its Individual Capacity. As a Lender, RBS shall have the same
rights and remedies under the other Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include RBS in its
capacity as a Lender. Each of RBS and its Affiliates may accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, provide Bank
Products to, act as trustee under indentures of, serve as financial or other
advisor to, and generally engage in any kind of business with, Loan Party and
their Affiliates, as if RBS were any other bank, without any duty to account
therefor (including any fees or other consideration received in connection
therewith) to the other Lenders. In their individual capacity, RBS and its
Affiliates may receive information regarding Loan Party, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Lender agrees that RBS and its Affiliates shall be under
no obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Agent hereunder.
12.13    Agent Titles. Each Lender, other than RBS, that is designated (on the
cover page of this Agreement or otherwise) by RBS as an “Agent” or “Arranger” of
any type shall not have any right, power, responsibility or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event be
deemed to have any fiduciary relationship with any other Lender.
12.14    No Third Party Beneficiaries. Except for Section 12.1.1, Section
12.2.5, Section 12.8, Section 12.10 and this Section 12.14 is an agreement
solely among Lenders and Agent, and does not confer any rights or benefits upon
Loan Parties or any other Person. As between Loan Parties and Agent, any action
that Agent may take under any Loan Documents shall be conclusively presumed to
have been authorized and directed by Lenders as herein provided.
SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Loan Parties, Agent and Lenders and their respective
successors and permitted assigns, except, that, (ll) no Loan Party shall have
the right to assign its rights or delegate its obligations under any Loan
Documents except as permitted hereby, and (mm) any assignment by a Lender must
be made in compliance with Section 13.3. Agent may treat the Person which made
any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 13.3. Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.
13.2    Participations.
13.2.3    Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents; provided, that no
Disqualified Lender shall be permitted to be a Participant. Despite any sale by
a Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Loan Parties shall be determined as if such
Lender had not sold such participating interests, and Loan Parties and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.10 and Section 5.11 unless (x) the
Participant agrees to comply with, and does in fact comply with, Sections 5.10
and 5.11, and (y) Administrative Borrower agrees otherwise in writing that such
Participant is so entitled.
13.2.4    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than pursuant to Section 15.1.1(c),
15.1.1(d)(ii) or 15.1.1(d)(iv).
13.2.5    Benefit of Set-Off. Loan Parties agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it (without duplication of any amounts that may be set off by
such Participant). By exercising any right of set-off, a Participant agrees to
share with Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
13.2.6    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and interest thereon) of each participant’s interest in the Loans or
other Obligations under this Agreement (the “Participant Register”).
Notwithstanding any other provision of this Agreement, no sale, grant or other
transfer of a participation shall be effective until recorded in the Participant
Register. The entries in the Participant Register shall be conclusive and
Borrowers, Lenders and Agent shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement, notwithstanding notice to the contrary. The Participant Register
shall be available for inspection by Agent, any Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. This Section
13.2.4 shall be construed so that all loans and other indebtedness pursuant to
this Agreement are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury regulations (or any other relevant or successor provisions of the Code
or of such Treasury regulations).
13.3    Assignments.
13.3.7    Permitted Assignments. A Lender may assign to any Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (x) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent, and so long as no Event of Default under Section
11.1(a) or (j) has occurred or is continuing, Administrative Borrower in their
discretion) and integral multiples of $1,000,000 in excess of that amount; (y)
except in the case of an assignment in whole of a Lender’s rights and
obligations, the aggregate amount of the Commitments retained by the transferor
Lender is at least $10,000,000 (unless otherwise agreed by Agent in its
Permitted Discretion); (c) reserved; (d) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance; and (e) such assignment shall be recorded in the
Register. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to (i) any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board and any Operating Circular issued by such Federal Reserve Bank or to any
central bank having authority over such Lender in accordance with Applicable
Law, or (ii) counterparties to swap agreements relating to any Loans; provided,
however, that any payment by Loan Parties to the assigning Lender in respect of
any Obligations assigned as described in this sentence shall satisfy such Loan
Parties’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall need the prior consent of Administrative Borrower or Agent to consolidate
with or merge into any other Person or to convey or transfer all or
substantially all of its properties and assets to any Person.
13.3.8    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit J and a processing fee of $3,500, and subject to
acceptance and recording thereof by Agent pursuant to Section 13.3.3, such
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From the effective date of such assignment, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as appropriate.
13.3.9    Register. Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at Agent’s office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Agent, Borrowers and
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as the owner of the related Commitments and Obligations as
set forth next to the name of such Person in the Register, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 13.3.3 shall be construed so that all
loans and other indebtedness pursuant to this Agreement are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).
13.4    Tax Treatment. If any interest in a Loan Document is transferred, the
transferor Lender shall cause such Transferee, concurrently with the
effectiveness of such transfer, to comply with the provisions of Sections 5.10
and 5.11.
13.5    Representation of Lenders. Each Lender represents and warrants to each
Loan Party, Agent and other Lenders that none of the consideration used by it to
fund its Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
interests of such Lender in and under the Loan Documents shall not constitute
plan assets under ERISA.
SECTION 14.    GUARANTY.
14.1    Guaranty. Each Guarantor hereby unconditionally guarantees, as a primary
obligor and not merely as a surety, jointly and severally with each other
Guarantor when and as due, whether at maturity, by acceleration, by notice of
prepayment or otherwise, the Full Payment of the Obligations. Each payment made
by any Guarantor pursuant to this Guaranty shall be made in lawful money of the
United States in immediately available funds.
14.2    Waivers. Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to the maximum extent permitted by law, (c) promptness,
diligence, notice of acceptance, notice of presentment of payment and any other
notice hereunder, (d) demand of payment, protest, notice of dishonor or
nonpayment, notice of the present and future amount of the Obligations and any
other notice with respect to the Obligations, (e) any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or Lien or
any Property subject thereto or exhaust any right or take any action against any
other Loan Party, or any Person or any Collateral, (f) any other action, event
or precondition to the enforcement hereof or the performance by each such
Guarantor of the Obligations (other than Full Payment of the Obligations), and
(g) any defense arising by any lack of capacity or authority or any other
defense of any Loan Party or any notice, demand or defense by reason of
cessation from any cause of Obligations other than Full Payment of the
Obligations by Loan Parties and any defense that any other guarantee or security
was or was to be obtained by Agent.
14.3    No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Loan Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder
(except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) any defense of payment or performance).
14.4    Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
express terms and conditions of this Section 14, irrespective of whether any
action is brought against any other Loan Party or other Persons or whether any
other Loan Party or other Persons are joined in any such action or actions. Each
Guarantor waives, to the maximum extent permitted by law, any right to require
that any resort be had by Agent or any Lender to any security held for payment
of the Obligations or to any balance of any deposit account or credit on the
books of any Agent or any Lender in favor of any Loan Party or any other Person.
No election to proceed in one form of action or proceedings, or against any
Person, or on any Obligations, shall constitute a waiver of Agent’s right to
proceed in any other form of action or proceeding or against any other Person
unless Agent has expressed any such right in writing. Without limiting the
generality of the foregoing, no action or proceeding by Agent against any other
Loan Party under any document evidencing or securing indebtedness of any such
Loan Party to Agent shall diminish the liability of any Guarantor hereunder,
except to the extent Agent receives actual payment on account of Obligations by
such action or proceeding, notwithstanding the effect of any such election,
action or proceeding upon the right of subrogation of any Guarantor in respect
of any Loan Party.
14.5    Liabilities Absolute. The liability of each Guarantor hereunder shall be
absolute, unlimited and unconditional, other than in connection with payment of
the Obligations, shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any claim, defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any
other Obligation or otherwise (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally). Without limiting the generality of the
foregoing, the obligations of each Guarantor shall not be discharged or
impaired, released, limited or otherwise affected by:
(ii)    any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
release, renewal or alteration of, or any new agreements relating to any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, or any rescission of, or amendment, waiver or
other modification of, or any consent to departure from, this Agreement or any
Loan Document, including any increase in the Obligations resulting from the
extension of additional credit to Borrowers or otherwise;
(jj)    any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;
(kk)    the failure of Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person under the
provisions of this Agreement or any Loan Document or any Loan Document or
instrument executed an delivered in connection herewith or therewith;
(ll)    any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;
(mm)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Loan
Party; and
(nn)    other than payment of the Obligations, any other agreements or
circumstance of any nature whatsoever that may or might in any manner or to any
extent vary the risk of any Guarantor, or that might otherwise at law or in
equity constitute a defense available to, or a discharge of, the Guaranty
hereunder and/or the obligations of any Guarantor, or a defense to, or discharge
of, any Loan Party or any other Person or party hereto or the Obligations or
otherwise with respect to the Advances, Letters of Credit or other financial
accommodations to Borrowers pursuant to this Agreement and/or the Loan
Documents.
14.6    Waiver of Notice. Agent shall have the right to do any of the above
without notice to or the consent of any Guarantor and each Guarantor expressly
waives, to the maximum extent permitted by law, any right to notice of, consent
to, knowledge of and participation in any agreements relating to any of the
above or any other present or future event relating to Obligations whether under
this Agreement or otherwise or any right to challenge or question any of the
above.
14.7    Agent’s Discretion. Upon and during the continuance of an Event of
Default, Agent may at any time and from time to time (during the term of this
Agreement) without the consent of, or notice to, any Guarantor, and without
incurring responsibility to any Guarantor or impairing or releasing the
Obligations, apply any sums by whomsoever paid or howsoever realized to any
Obligations regardless of what Obligations remain unpaid but otherwise in
accordance with the terms of this Agreement.
14.8    Reinstatement.
(z)    The Guaranty provisions herein contained shall continue to be effective
or be reinstated, as the case may be, if claim is ever made upon Agent or any
Lender for repayment or recovery of any amount or amounts received by Agent or
such Lender in payment or on account of any of the Obligations and Agent or such
Lender repays all or part of said amount by reason of any final judgment, decree
or order of any court or administrative body having jurisdiction over Agent or
such Lender or the respective property of each, or any settlement or compromise
of any claim effected by Agent or such Lender with any such claimant (including
any Loan Party); and in such event each Guarantor hereby agrees that any such
final judgment, decree, order, settlement or compromise or other circumstances
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any note or other instrument evidencing any Obligation, and
each Guarantor shall be and remain liable to Agent and/or Lenders for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by Agent or such Lenders.
(aa)    Agent shall not be required to marshal any assets in favor of any
Guarantor, or against or in payment of Obligations.
(bb)    No Guarantor shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.
(cc)    If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.
(dd)    All present and future monies payable by any Loan Party to any Guarantor
as a result of its Guarantee hereunder, whether arising out of a right of
subrogation or otherwise, are collaterally assigned to Agent for its benefit and
for the ratable benefit of Lenders as security for such Guarantor’s liability to
Agent and Lenders hereunder and are postponed and subordinated to Agent’s prior
right to Full Payment of the Obligations. Except to the extent prohibited
otherwise by this Agreement, all monies received by any Guarantor from any Loan
Party as a result of its Guarantee hereunder shall be held by such Guarantor for
the benefit of Agent on behalf of Secured Parties. This assignment, postponement
and subordination shall only terminate upon the Full Payment of the Obligations
and this Agreement is irrevocably terminated.
(ee)    Each Loan Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor on account of its Guarantee of the Obligations
hereunder without the prior written consent of Agent. Each Loan Party agrees to
give full effect to the provisions hereof, except as permitted hereunder.
14.9    Action Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default, Agent at written request of Required
Lenders shall, without notice to or demand upon any Loan Party or any other
Person, declare any Obligations of such Guarantor hereunder immediately due and
payable, and shall be entitled to enforce the Obligations of each Guarantor.
Subject to the Term Debt Intercreditor Agreement, each Guarantor agrees that at
no time hereafter will any claims (other than those claims referred to in the
immediately preceding paragraph) of any Guarantor against any Loan Party (the
“Intercompany Claims”) be represented by any notes, other negotiable instruments
or writings, except and in such event they shall, to the extent such
Intercompany Claim exceeds $5,000,000, either be made payable to Agent (or its
bailee), or if payable to any Guarantor, shall promptly be endorsed by such
Guarantor to Agent (or its bailee). Each Guarantor agrees that no payment on
account of the Intercompany Claims shall be created, received, accepted or
retained during the continuance of an Event of Default described in Section
11.1(j) and notice with respect thereto by any Guarantor.
14.10    Statute of Limitations. To the extent permitted by Applicable Law, any
new promise, whether by payment of principal or interest or otherwise by any
Loan Party with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Agent or Lenders shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.
14.11    Reserved.
14.12    Guarantor’s Investigation. Each Guarantor acknowledges receipt of a
copy of each of this Agreement and the Loan Documents. Each Guarantor has made
an independent investigation of Loan Parties and of the financial condition of
Loan Parties. Neither Agent nor any Lender has made, and Agent and Lenders do
not hereby make, any representations or warranties as to the income, expense,
operation, finances or any other matter or thing affecting any Loan Party nor
has Agent or any Lender made any representations or warranties as to the amount
or nature of the Obligations of any Loan Party to which this Section 14 applies
as specifically herein set forth, nor has Agent or any Lender or any officer,
agent or employee of Agent or any Lender or any representative thereof, made any
other oral representations, agreements or commitments of any kind or nature, and
each Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.
14.13    Keepwell. Each Qualified ECP Loan Party, jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Loan Party
hereunder to honor all of such Loan Party’s obligations under this Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 14.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 14.13, or otherwise under this Agreement, voidable under
Applicable Law, including Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 14.13 shall remain in full force and
effect until Full Payment of the Obligations. Each Qualified ECP Loan Party
intends that this Section 14.12 constitute, and this Section 14.13 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
14.14    Termination. The provisions of this Section 14 shall remain in effect
until Full Payment of the Obligations and irrevocable termination of the
Commitments; provided, that with respect to any Guarantor released pursuant to
Section 15.19, the provisions of this Section 14 shall no longer apply to such
Guarantor on and after such release.
SECTION 15.    MISCELLANEOUS
15.1    Consents, Amendments and Waivers.
15.1.10    Amendment. Except as provided in Section 2.3 and Section 2.4, no
modification of any Loan Document, including any extension or amendment of a
Loan Document or any waiver of an Event of Default, shall be effective without
the prior written agreement of Required Lenders, and each Loan Party party to
such Loan Document; provided, however, that:
(h)    without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that adversely
affects any rights, duties or discretion of Agent;
(i)    without the prior written consent of each Issuing Bank, no modification
shall be effective that would alter Section 2.3 in a manner adverse to the
Issuing Bank, and without the prior written consent of the applicable Issuing
Bank, no adverse modification shall be effective with respect to any LC
Obligation of such Issuing Bank;
(j)    without the prior written consent of each directly and adversely affected
Lender or Issuing Bank, as applicable, no modification shall be effective that
would (i) increase the Commitment of such Lender; (ii) increase the LC Issuance
Sublimit of such Issuing Bank or (iii) reduce the amount of, or waive or delay
payment of, any principal, interest (other than any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 3.1.1, as a result
of a change to the definition of Availability or waiver of a mandatory
prepayment) or fees payable to such Lender or Issuing Bank, as applicable, or
(iv) amend Section 15.1.1;
(k)    without the prior written consent of all Lenders (except a Defaulting
Lender), no modification shall be effective that would (i) alter Sections 5.4
(for the avoidance of doubt, amendments to the Borrowing Base shall not be
deemed amendments to Section 5.4, but shall be governed by Section 15.1.1(e)),
5.7, 7.1 (except to add Collateral); (ii) amend the definitions of Pro Rata or
Required Lenders, or Supermajority Lenders in a manner reducing the percent
required to consent; (iii) except as permitted under this Agreement, release all
or substantially all of the Collateral; or (iv) except as permitted under this
Agreement, release all or substantially all Loan Parties from liability for any
Obligations, if such Loan Party is Solvent at the time of the release; and
(l)    without the prior written consent of the Supermajority Lenders amend the
definition of Borrowing Base or component definitions thereof in a manner that
would increase the Borrowing Base or increase Availability, provided, that
nothing herein shall limit the discretion of Agent to change, establish, or
eliminate any portion of the Availability Reserve in its Permitted Discretion.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of Agent and Administrative Borrower without the
need to obtain the consent of any Lender if such amendment is delivered in order
to (x) correct or cure ambiguities, errors, omissions, defects, (y) effect
administrative changes of a technical or immaterial nature or (z) incorrect
cross references or similar inaccuracies in this Agreement or any other Loan
Document. Guaranties, collateral documents, security documents, control
agreements, custodial rights agreements, intercreditor agreements and related
documents executed in connection with this Agreement may be in a form reasonably
determined by Agent and may be amended, modified, terminated or waived, and
consent to any departure therefrom (or any requirement of delivery including,
without limitation, timeframe) may be given, without the consent of any Lender
if such amendment, modification, waiver or consent is given in order to
(x) comply with local law or advice of counsel or (y) cause such guaranty,
collateral document, security document or related document to be consistent with
this Agreement and the other Loan Documents or (z) due to administrative
convenience. Administrative Borrower and Agent may, without the consent of any
Lender, effect amendments to this Agreement and the other Loan Documents as may
be necessary in the reasonable opinion of the Administrative Borrower and Agent
to effect the provisions of Sections 2.3, 2,4 and 3.2. Notwithstanding anything
to the contrary contained herein, such amendment shall become effective without
any further consent of any other party to such Loan Document.
In addition, notwithstanding anything else contained herein, Loan Parties (or
any one of them) and Agent may enter into any other applicable intercreditor
agreements for their financing sources without the consent, approval or
ratification of Required Lenders.
15.1.11    Limitations. Only the consent of the parties to the Fee Letter shall
be required for any modification of such agreement, and no Affiliate of a Lender
that is party to a Bank Product agreement shall have any other right to consent
to or participate in any manner in modification of any other Loan Document. The
making of any Loans during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.
15.1.12    Payment for Consents. No Loan Party will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or other thing of value is offered to all
Lenders and is paid to all such Lenders that so agree to modify in the time
frame set forth in the solicitation documents relating to such modification.
15.2    Indemnity. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any Loan Party have any obligation hereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim to the extent that is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from, for each such Indemnitee, (i) its own (or its affiliates’,
directors’, officers’, employees’ or agents’) gross negligence, bad faith or
willful misconduct, (ii) its own (or its affiliates’, directors’, officers’,
employees’ or agents’) material breach of its obligations hereunder or (iii) any
dispute among Indemnities that does not involve an act or omission by the Loan
Parties or any of their subsidiaries (other than any claims against Agent or an
Arranger in their capacity as such but subject to clause (i) above. This Section
15.2 does not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, expenses, etc. arising from any non-Tax claim.
15.3    Notices and Communications.
15.3.3    Notice Address. Any notice or request hereunder may be given to any
Loan Party or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section 15.3.1:
If to Agent and RBS as Agent and Issuing Bank:


RBS Citizens Business Capital,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.
71 South Wacker Drive, Suite 2900
Chicago, Illinois 60606
Attention: Kimberly A. Crotty, Vice President
Direct: 312.777.3508
Facsimile: 312.777.4001
Email: kim.crotty@rbscitizens.com


If to a Lender or Issuing Bank other than RBS, as specified on the signature
pages hereof.
If to any Borrower
or any Loan Party
c/o Administrative Borrower:    
YRC Worldwide Inc.
Attention of Chief Financial Officer and General Counsel
10990 Roe Avenue
Overland Park, Kansas 66211
Fax No. 913-696-6116
Tel. No. 913-696-6111 or 913-696-6132
Email:jamie.pierson@yrcw.com and                 michelle.friel@yrcw.com
with a copy to:


Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention:    Michelle Kilkenney
Facsimile:    312-862-2487
E-mail:    michelle.kilkenney@kirkland.com


Subject to Section 4.1.3, all notices, requests and other communications by or
to a party hereto shall be in writing and shall be given to any Loan Party, at
Administrative Borrower’s address shown above, and to any other Person at its
address shown above (or, in the case of a Person who becomes a Lender after the
Closing Date, at the address shown on its Assignment and Acceptance), or at such
other address as a party may hereafter specify by notice in accordance with this
Section 15.3.1. Each such notice, request or other communication shall be
effective only (tt) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (uu) if
given by mail, three (3) Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (vv) if
given by electronic mail, when transmitted to the applicable e-mail address; (d)
if given by personal delivery, when duly delivered to the notice address with
receipt acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant
to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.2 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent. Any written notice, request or other communication that is not sent
in conformity with the foregoing provisions shall nevertheless be effective on
the date actually received by the noticed party. Any notice received by
Administrative Borrower shall be deemed received by all Loan Parties.
15.3.4    Electronic Communications; Voice Mail. Unless otherwise agreed by
Agent, electronic mail and internet websites may be used only for routine
communications, such as financial statements, Borrowing Base Certificates and
other information required by Section 10.1.2, administrative matters,
distribution of Loan Documents for execution, and matters permitted under
Section 4.1.3. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
15.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Loan Party even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Loan Party,
other than any liabilities, actual losses, costs and expenses resulting from (i)
its own (or its affiliates’, directors’, officers’, employees’ or agents’) gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, (ii) its own (or its affiliates’, directors’, officers’,
employees’ or agents’) material breach of its obligations hereunder or (iii) any
dispute among Indemnities that does not involve an act or omission by any Loan
Party or any of Loan Party’s subsidiaries (other than any claims against Agent
or an Arranger in their capacity as such but subject to clause (i) above. Each
Indemnitee agrees (by accepting the benefits hereof) to refund and return any
and all amounts paid by any Loan Party to such indemnities to the extent any of
the foregoing items described in clauses (i), (ii) or, if applicable, (iii)
occurs. The Loan Parties shall not, without the prior written consent of each
Indemnitee affected thereby (which consent will not be unreasonably withheld,
delayed or conditioned), settle any threatened or pending claim or action that
would give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement includes a full and unconditional release of
all liabilities arising out of such claim or action against such Indemnitee and
(b) does not include any statement as to or an admission of fault, culpability
or failure to act by or on behalf of any Indemnitee. In case any proceeding is
instituted involving any Indemnitee for which indemnification is to be sought
hereunder by such Indemnitee, then such Indemnitee will promptly notify the
Administrative Borrower of the commencement of any proceeding; provided,
however, that the failure so to notify the Administrative Borrower will not
relieve the Loan Parties from any liability that they may have to such
Indemnitee pursuant to this “Indemnity” section or from any liability that the
Loan Parties may have to such Indemnitee other than pursuant to this “Indemnity”
section, except and solely to the extent that the Loan Parties are materially
prejudiced by such failure. Notwithstanding the above, following such
notification, the Loan Parties may elect in writing to assume the defense of
such proceeding, and, upon such election, the Loan Parties will not be liable
for any legal costs subsequently incurred by such Indemnitee (other than
reasonable costs (including reasonable attorneys’ fees and out-of-pocket
expenses of one counsel for the Indemnitees of monitoring such proceeding,
investigation and providing evidence) in connection therewith, unless (i) the
Loan Parties have failed to provide counsel reasonably satisfactory to such
Indemnitee in a timely manner, (ii) counsel provided by the Loan Parties
reasonably determines that its representation of such Indemnitee would present
it with a conflict of interest, or (iii) the Indemnitee reasonably determines
that there are actual conflicts of interest between the Loan Parties and the
Indemnitee, including situations in which there may be legal defenses available
to it which are different from or in addition to those available to the Loan
Parties. In connection with any one proceeding, the Loan Parties will not be
responsible for the fees and expenses of more than one separate law firm for all
Indemnitee plus additional conflicts and local counsel as provided herein.
15.4    Performance of Loan Parties’ Obligations. Upon the occurrence and during
the continuance of an Event of Default, Agent may, in its Permitted Discretion
at any time and from time to time with ten (10) days' prior notice, at Loan
Parties’ expense, pay any amount or do any act required of a Loan Party under
any Loan Documents or otherwise lawfully requested by Agent to (oo) enforce any
Loan Documents or collect any Obligations; (pp) protect, insure, maintain or
realize upon any Collateral; or (qq) defend or maintain the validity or priority
of Agent’s Liens in any Collateral, including any payment of a judgment,
insurance premium, warehouse charge, finishing or processing charge, or landlord
claim, or any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Loan Parties, promptly following written demand. Any payment made or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.
15.5    Credit Inquiries. Subject to Section 15.11, each Loan Party hereby
authorizes Agent and Lenders (but they shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Loan
Party or Subsidiary.
15.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
15.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.
15.8    Counterparts; Facsimile Signatures. Any Loan Document may be executed in
counterparts, each of which taken together shall constitute one instrument. Loan
Documents may be executed and delivered by facsimile or other electronic
transmission, and they shall have the same force and effect as manually signed
originals. Agent may require confirmation by a manually-signed original, but
failure to request or deliver same shall not limit the effectiveness of any
facsimile signature.
15.9    Entire Agreement. The Loan Documents embody the entire understanding of
the parties with respect to the subject matter thereof and supersede all prior
understandings regarding the same subject matter.
15.10    Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
Control of any Loan Party. Each Loan Party acknowledges and agrees that in
connection with all aspects of any transaction contemplated by the Loan
Documents, Loan Parties, Agent, any Issuing Bank and Lenders have an arms-length
business relationship that creates no fiduciary duty on the part of Agent, any
Issuing Bank or any Lender, and each Loan Party, Agent, Issuing Bank and Lender
expressly disclaims any fiduciary relationship.
15.11    Confidentiality. Agent and Lenders agree to maintain the
confidentiality of any information that Loan Parties deliver to Agent and
Lenders and only use such information in connection herewith; except, that,
Agent and any Lender may disclose such information (a) to their respective
officers, directors, employees, Affiliates and agents, including legal counsel,
auditors and other professional advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential; (b) to any party to the Loan Documents from time to
time; (c) pursuant to the order of any court or administrative agency; provided,
that Agent or such Lender, as applicable, agrees that it will notify
Administrative Borrower as soon as practicable prior to any such disclosure by
such Person unless such notification is prohibited by law, rule or regulation;
(d) upon the request of any Governmental Authority exercising regulatory
authority over Agent or such Lender; provided, that Agent or such Lender, as
applicable, agrees that it will notify Administrative Borrower as soon as
practicable prior to any such disclosure by such Person unless such notification
is prohibited by law, rule or regulation; (e) which becomes available to Agent
or any Lender on a nonconfidential basis; (f) to the extent reasonably required
in connection with any litigation relating to any Loan Documents or transactions
contemplated thereby, or otherwise as required by Applicable Law; provided, that
Agent or such Lender, as applicable, agrees that it will notify Administrative
Borrower as soon as practicable prior to any such disclosure by such Person
unless such notification is prohibited by law, rule or regulation; (g) to the
extent reasonably required for the exercise of any rights or remedies under the
Loan Documents; (h) to any actual or proposed party to a Bank Product or to any
Transferee, as long as such Person agrees to be bound by the provisions of this
Section for the benefit of the Loan Parties; (i) to the National Association of
Insurance Commissioners or any similar organization, or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender; (j) to
any investor or potential investor in an Approved Fund that is a Lender or
Transferee, but solely for use by such investor to evaluate an investment in
such Approved Fund, or to any manager, servicer or other Person in connection
with its administration of any such Approved Fund; or (k) with the prior consent
of Loan Parties provided, that in no event shall any such information be given
to a Disqualified Lender. Notwithstanding the foregoing, Agent and Lenders may
issue and disseminate to the public general information describing this credit
facility, including the names and addresses of Loan Parties and a general
description of Loan Parties’ businesses, and may use Loan Parties’ names in
advertising and other promotional materials with the prior consent of
Administrative Borrower.
15.12    Reserved.
15.13    GOVERNING LAW.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
OR ANY FEDERAL COURT SITTING THEREIN AS AGENT MAY ELECT IN ITS SOLE DISCRETION
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY
SUCH ACTION..
15.14    Consent to Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall
limit the right of Agent or any Lender to bring proceedings against any Loan
Party in any other court if required to realize upon any Collateral. Nothing in
this Agreement shall be deemed to preclude enforcement by Agent of any judgment
or order obtained in any forum or jurisdiction.
15.15    Waivers by Loan Parties. To the fullest extent permitted by Applicable
Law, each Loan Party waives (s) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding, claim or counterclaim of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (t) except
as expressly set forth in this Agreement, presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Loan Party may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (u) except as expressly set forth in this
Agreement, notice prior to taking possession or control of any Collateral; (v)
any bond or security that might be required by a court prior to allowing Agent
to exercise any rights or remedies; (w) the benefit of all valuation,
appraisement and exemption laws; (x) any claim against Agent or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any material Enforcement Action, Obligations, Loan Documents or transactions
relating thereto; and (y) notice of acceptance hereof. Each Loan Party
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Loan Parties. Each Loan Party has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
15.16    Patriot Act Notice. Agent and Lenders hereby notify Loan Parties that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Loan Party,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. In
order to comply with the requirements of the Patriot Act, Agent and Lenders may
require information regarding Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth.
15.17    No Oral Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
15.18    Term Debt Intercreditor Agreement. Agent and each Lender hereunder, by
its acceptance of the benefits provided hereunder, (a) consents to the Term Debt
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Term Debt Intercreditor Agreement,
and (c) authorizes and instructs Agent to enter into the Term Debt Intercreditor
Agreement as Agent on behalf of each Lender. Agent and each Lender hereby agrees
that the terms, conditions and provisions contained in this Agreement are
subject to the Term Debt Intercreditor Agreement and, in the event of a conflict
between the terms of the Term Debt Intercreditor Agreement and this Agreement,
the terms of the Term Debt Intercreditor Agreement shall govern and control. No
Lender that obtains the benefits of the Guaranty or any Collateral by virtue of
the provisions hereof or of the Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 15 to the contrary, Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Swap
Obligations or obligations under Hedging Agreements with Lenders unless Agent
has received written notice of such obligations, together with such supporting
documentation as Agent may request, from the applicable Lender. Notwithstanding
anything to the contrary herein, prior to the Discharge of Term Obligations (as
defined in the Term Debt Intercreditor Agreement), the requirements of this
Agreement to deliver possession, control or notations of Collateral to Agent
shall be deemed satisfied by the delivery of possession, control or notation of
such Collateral to a representative of the Secured Parties (as defined in the
Term Debt Intercreditor Agreement) and as bailee for the Collateral Agent as
provided in the Term Debt Intercreditor Agreement.
15.19    Release of Guarantors. If, in compliance with the terms and provisions
of the Loan Documents, (i) all or substantially all of the Equity Interests or
Property of any Guarantor are sold or otherwise transferred to a Person or
Persons none of which is a Loan Party or (ii) any Guarantor becomes an Excluded
Subsidiary (any such Guarantor, and any Guarantor referred to in clause (i), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement and its obligations to pledge
and grant any Collateral owned by it pursuant to any Collateral Document and, in
the case of a sale of all or substantially all of the Equity Interests of the
Transferred Guarantor, the pledge of such Equity Interests to the Collateral
Agent pursuant to the Collateral Documents shall be automatically released, and,
the Collateral Agent shall take such actions as are necessary to effect each
release described in this Section 15.19 in accordance with the relevant
provisions of the Collateral Documents; provided, that no Guarantor shall be
released as provided in this paragraph if such Guarantor continues to be a
guarantor in respect of any Term Debt, any Term Refinancing Debt, any Permitted
Junior Debt, any Junior Financing or any Permitted Refinancing of any of the
foregoing.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
this Agreement and the Guarantees made herein shall automatically terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement.
15.20    Release of Liens. Upon any of (i) Payment in Full of the Obligations,
(ii) the release of any Guarantor pursuant to Section 15.19, (iii) pursuant to a
Disposition not prohibited hereunder or (iv) the release of such Lien in
accordance with the Term Debt Intercreditor Agreement, then, in each case, the
Liens on the relevant portion of the Collateral shall be released and discharged
automatically without further action.
[SIGNATURE PAGES FOLLOW]






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:


YRC WORLDWIDE INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President and Treasurer




YRC INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




USF REDDAWAY INC.


By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President


USF HOLLAND INC.


By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President


NEW PENN MOTOR EXPRESS, INC.


By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




GUARANTORS:


EXPRESS LANE SERVICE, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




ROADWAY LLC




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




YRC ASSOCIATION SOLUTIONS, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




YRC MORTGAGES, LLC




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




YRC REGIONAL TRANSPORTATION, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President






YRC ENTERPRISE SERVICES, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




ROADWAY EXPRESS INTERNATIONAL, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




ROADWAY NEXT DAY CORPORATION




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




YRC LOGISTICS SERVICES, INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President












USF BESTWAY INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




USF DUGAN INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




USF GLEN MOORE INC.




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




USF REDSTAR LLC




By:     /s/ Mark Boehmer            
Name: Mark Boehmer
Title:    Vice President




ROADWAY REVERSE LOGISTICS, INC.




By:     /s/ Phil J. Gaines            
Name:     Phil J. Gaines
Title:     Senior Vice President - Finance






[SIGNATURES CONTINUED ON NEXT PAGE]


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




AGENT AND LENDERS:


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.,
as Agent and Lender




By:     /s/ Brian J. Baker            
Name:     Brian J. Baker
Title:     Senior Vice President














[SIGNATURES CONTINUED ON NEXT PAGE]


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




ISSUING BANK:


RBS CITIZENS, NATIONAL ASSOCIATION,
as Issuing Bank




By:     /s/ Brian J. Baker                
Name:     Brian J. Baker
Title:     Senior Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


Bank of America, N.A.,
as Lender




By:     /s/ Steve Teufel            
Name:     Steve Teufel
Title:     Assistant Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




ISSUING BANK:


Bank of America, N.A.,
as Issuing Bank




By:     /s/ Steve Teufel            
Name:     Steve Teufel
Title:     Assistant Vice President










[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER: CIT FINANCE LLC,
as Lender




By:     /s/ Donna H. Evans                
Name:     Donna H. Evans
Title:     Director








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


PNC Bank, National Association,
as Lender




By:     /s/ Walt Hill            
Name:     Walt Hill
Title:     Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




ISSUING BANK:


PNC Bank, National Association,
as Issuing Bank




By:     /s/ Walt Hill            
Name:     Walt Hill
Title:     Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


ALLY COMMERCIAL FINANCE LLC,
as Lender




By:     /s/ Michael Malcangi        
Name:     Michael Malcangi
Title:     Director
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


ING Capital LLC,
as Lender




By:     /s/ Doug S. Clarida        
Name:     Doug S. Clarida
Title:     Director








By:     /s/ William C. Beddingfield        
Name:     William C. Beddingfield
Title:     Managing Director


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




Lender:


Deutsche Bank AG New York Branch,
as Lender




By:     /s/ Michael Getz        
Name:     Michael Getz
Title:     Vice President








By:     /s/ Peter Cucchiara        
Name:     Peter Cucchiara
Title:     Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION:


as Lender




By:     /s/ Brent Phillips        
Name:     Brent Phillips
Title:     Senior Vice President


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


Signature Bank,
as Lender




By:     /s/ Robert Love        
Name:     Robert Love
Title:     Group Director - ABL


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


SIEMENS FINANCIAL SERVICES, INC.,
as Lender




By:     /s/ Jeffrey B. Iervese        
Name:     Jeffrey B. Iervese
Title:     Vice President








By:     /s/ Andrew Beneduce        
Name:     Andrew Beneduce
Title:     Collateral Specialist


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


Webster Business Credit Corporation,
as Lender




By:     /s/ Harvey Winter        
Name:     Harvey Winter
Title:     SVP


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




LENDER:


First Niagara Commercial Finance, Inc.,
as Lender




By:     /s/ Peter Drooff        
Name:     Peter Drooff
Title:     First Vice President




Exhibit A
to
Loan and Security Agreement


Form of Assignment and Acceptance Agreement


This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20__ is made between ________________________ (the
“Assignor”) and ____________________ (the “Assignee”).
W I T N E S S E T H:


Reference is made to the Loan and Security Agreement, dated as of February [●],
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among YRC Worldwide Inc., a Delaware
Corporation (“Parent”), as administrative borrower (in such capacity,
“Administrative Borrower”), Parent, YRC Inc., a Delaware Corporation (“YRC”),
USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland, Inc., a
Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and together with Parent, YRC, Holland and
Reddaway, “Borrowers” and each a “Borrower”), those Subsidiaries of Parent
identified on Schedule 1.1(a) attached thereto (as updated from time to time)
(collectively, “Guarantors” and each, a “Guarantor”); the financial institutions
from time to time party to this Agreement as lenders (collectively, “Lenders”
and each a “Lender”), the financial institutions from time to time party to this
Agreement as issuing banks (collectively, “Issuing Banks” and each an “Issuing
Bank”), and RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A., as agent for Lenders and Issuing Banks
(in such capacity, “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement. The Loan Agreement and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced are collectively referred
to herein as the “Loan Documents.”
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$___________ (the “Commitment”); and
WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $______________ (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1.    Assignment and Acceptance.
(a)    Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Assigned Commitment Amount and [part of the]
[all] of the Committed Loans of Assignor and (ii) all related rights, benefits,
obligations, liabilities and indemnities of the Assignor under and in connection
with the Loan Agreement and the other Loan Documents, so that after giving
effect thereto, the Commitment of Assignee shall be as set forth below and the
Pro Rata share of Assignee shall be _______ percent (__%).
(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement and, to the extent applicable, the other Loan Documents,
including, without limitation, the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
and the other Loan Documents are required to be performed by it as a Lender. It
is the intent of the parties hereto that the Commitment of Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Commitment
Amount and Assignor shall relinquish its rights and be released from its
obligations under the Loan Agreement to the extent such obligations have been
assumed by Assignee; provided, that Assignor shall not relinquish its rights
under Sections 2.2, 5.5, 12.6, 14.8 and 15.2 of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date, and the Assignor
shall continue to be subject to the confidentiality obligations set forth in
Section 15.11 of the Loan Agreement.
(c)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $_____________.
(d)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $______________ (as such amount
may be further reduced by any other assignments by Assignor on or after the date
hereof).
2.    Payments.
(a)    As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $____________, representing
Assignee’s Pro Rata share of the principal amount of all Committed Loans.
(b)    Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.3.2 of the Loan Agreement.
3.    Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding LC Obligations shall be for the account of Assignor. Any interest,
fees and other payments accrued on and after the Effective Date with respect to
the Assigned Commitment Amount shall be for the account of Assignee. Each of
Assignor and Assignee agrees that it will hold in trust for the other party any
interest, fees and other amounts which it may receive to which the other party
is entitled pursuant to the preceding sentence and pay to the other party any
such amounts which it may receive promptly upon receipt.
4.    Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Parent and its Subsidiaries,
and such other documents and information as it has deemed appropriate to make
its own credit and legal analysis and decision to enter into this Assignment and
Acceptance and agrees that it will, independently and without reliance upon
Assignor, Agent or any Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Loan Agreement.
5.    Effective Date; Notices.
(a)    As between Assignor and Assignee, the effective date for this Assignment
and Acceptance shall be _______________, 20__ (the “Effective Date”); provided,
that the following conditions precedent have been satisfied on or before the
Effective Date:
(i)    this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;
(ii)    the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;
(iii)    if required, the approval of the Administrative Borrower (which
approval shall not be unreasonably withheld or delayed) shall have been
obtained;
(iv)    written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Administrative Borrower and Agent;
(v)    Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance;
(vi)    the processing fee referred to in Section 2(b) hereof shall have been
paid to Agent; and
(vii)    the recording of this Assignment and Acceptance in the Register.
(6)    Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Administrative Borrower and Agent for acknowledgment
by Agent, a Notice of Assignment in the form attached as Exhibit J to the Loan
Agreement.
7.    [Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
(a)    Assignee hereby appoints and authorizes Assignor in its capacity as Agent
to take such action as agent on its behalf to exercise such powers under the
Loan Agreement and the other Loan Documents as are delegated to Agent by Lenders
pursuant to the terms of the Loan Agreement.
(b)    Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]
8.    Withholding Tax. Assignee shall, if reasonably requested by Administrative
Borrower or Agent, deliver such documentation prescribed by Applicable Law or as
reasonably requested by such party, as will enable such party to determine
whether such Assignee (with respect to the relevant lending office) is subject
to withholding under Applicable Law, is entitled to an exemption from such
withholding or is eligible for a reduced rate of withholding with respect to
payments to be made to such Assignee under the Loan Documents. Without limiting
the foregoing, Assignee agrees to deliver such documentation required to be
delivered by it pursuant to Section 5.11 of the Loan Agreement.
9.    Representations and Warranties.
(a)    Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles, and (v) it is [not] a
Defaulting Lender as of the date hereof.
(b)    Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
(c)    Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; (iii) it meets all requirements of an
Eligible Assignee under the Loan Agreement, (iv) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement and, to the
extent applicable, the other Loan Documents and, to the extent of the Assigned
Commitment Amount, shall have the obligations of a Lender thereunder, and (v)
this Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of Assignee, enforceable
against Assignee in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights to
general equitable principles.
10.    Further Assurances. Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
11.    Miscellaneous.
(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
(b)    All payments made hereunder shall be made without any set-off or
counterclaim.
(c)    Assignor and Assignee shall each pay its own costs and expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Assignment and Acceptance.
(d)    This Assignment and Acceptance may be executed in any number of
counterparts, each of which taken together shall constitute one instrument. This
Assignment and Acceptance may be executed and delivered by facsimile or other
electronic transmission, and it shall have the same force and effect as manually
signed originals.
(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF NEW YORK (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS). Assignor and Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in or with
jurisdiction over the City of New York, in any proceeding or dispute relating in
any way to this Assignment and Acceptance and agrees that any such proceeding
shall be brought by it solely in any such court. Each party to this Assignment
and Acceptance irrevocably waives all claims, objections and defenses that it
may have regarding such court’s personal or subject matter jurisdiction, venue
or inconvenient forum.
(f)    TO THE FULLEST EXTENT PERMITTED BY LAW, ASSIGNOR AND ASSIGNEE EACH WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING, CLAIM OR
COUNTERCLAIM OF ANY KIND RELATING IN ANY WAY TO THIS ASSIGNMENT AND ACCEPTANCE,
THE LOAN AGREEMENT, OBLIGATIONS OR COLLATERAL.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
[ASSIGNOR]


By:                        
Name:                        
Title:                        




[ASSIGNEE]


By:                        
Name:                        
Title:                        








Exhibit B
to
Loan and Security Agreement


Form of Borrowing Base Certificate




[See attached]




[a1011yrcloanandsecuri_image1.gif]
[a1011yrcloanandsecuri_image2.gif]
[a1011yrcloanandsecuri_image3.gif]
[a1011yrcloanandsecuri_image4.gif]
[a1011yrcloanandsecuri_image5.gif]
[a1011yrcloanandsecuri_image6.gif]
[a1011yrcloanandsecuri_image7.gif]
[a1011yrcloanandsecuri_image8.gif]


Exhibit C
to
Loan and Security Agreement


Form of Compliance Certificate


Reference is made to the Loan and Security Agreement, dated as of February [●],
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among YRC Worldwide Inc., a Delaware
Corporation (“Parent”), as administrative borrower (in such capacity,
“Administrative Borrower”), Parent, YRC Inc., a Delaware Corporation (“YRC”),
USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland, Inc., a
Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and together with Parent, YRC, Holland and
Reddaway, “Borrowers” and each a “Borrower”), those Subsidiaries of Parent
identified on Schedule 1.1(a) attached thereto (as updated from time to time)
(collectively, “Guarantors” and each, a “Guarantor”); the financial institutions
from time to time party to this Agreement as lenders (collectively, “Lenders”
and each a “Lender”), the financial institutions from time to time party to this
Agreement as issuing banks (collectively, “Issuing Banks” and each an “Issuing
Bank”), and RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A., as agent for Lenders and Issuing Banks
(in such capacity, “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.
Pursuant to Section 10.1.1 and 10.1.2 of the Loan Agreement, the undersigned,
solely in his/her capacity as a Responsible Officer of Administrative Borrower,
certifies, as of the date hereof, as follows:
1.    Attached hereto as Exhibit A is the consolidated balance sheet of Parent
and its Subsidiaries as of [December][•], 201[•] and the related consolidated
statements of operations, changes in shareholders’ equity and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of KPMG LLP, any
other independent registered public accounting firm of nationally recognized
standing or any other independent registered public accounting firm approved by
Agent (such approval not to be unreasonably withheld, conditioned or delayed),
which report and opinion (i) has been prepared in accordance with generally
accepted auditing standards, (ii) shall not be subject to qualifications or
exceptions as to the scope of such audit, (iii) shall be without a “going
concern” disclosure or like qualification or exception (it being understood that
for the Fiscal Year ending December 31, 2013, the audit may have a going concern
explanatory paragraph); provided, that solely with respect of the Fiscal Year
ending December 31, 2018, the audited financial statements may have a “going
concern” qualification arising solely due to the pending maturity of the
Obligations and/or the Term Debt (or any replacement or refinancing thereof),
and (iv) is accompanied with customary management discussion analysis. Also
attached hereto as Exhibit A are the related (x) consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.
2.    Attached hereto as Exhibit A is the consolidated balance sheet of Parent
and its Subsidiaries as of [ ] and the related (i) consolidated statements of
income or operations for such Fiscal Quarter and for the portion of the Fiscal
Year then ended and (ii) consolidated statements of cash flows for such Fiscal
Quarter and the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail. These present fairly in all material respects the
financial condition, results of operations and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes (and accompanied by customary
management discussion and analysis). Also attached hereto as Exhibit A are the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.
3.    Attached as Exhibit B hereto is a reasonably detailed consolidated budget
for 20[ ] on a quarterly basis (including a projected consolidated balance sheet
of Parent and its Subsidiaries as of the end of 20[ ], the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections are prepared in good faith and are based on
assumptions believed to be reasonable at the time of preparation of such
Projections. It is understood by Agent and Lenders that such projections as to
future events (i) are not to be viewed as facts, (ii) are subject to significant
uncertainties and contingencies, which may be beyond the control of Parent and
Restricted Subsidiaries, (iii) are not assured by Parent and Restricted
Subsidiaries as to whether the results or forecasts in any such projections will
be realized, (iv) may differ from the actual results and such differences may be
material, (v) are not a guarantee of performance, and (vi) may vary
significantly from the actual results during the period or periods covered by
any such projections and such differences may be material.
4.    To my knowledge, except as otherwise disclosed to Agent pursuant to the
Loan Agreement, no Default has occurred as of the date hereof. [If unable to
provide the foregoing certification, describe in reasonable detail the reasons
therefor and circumstances thereof and any action taken or proposed to be taken
with respect thereto on Annex A attached hereto.]
[5.    The following represent true and accurate calculations, as of [ ]:
Consolidated Fixed Charge Coverage Ratio:
Adjusted Consolidated EBITDA
=
[ ]
Consolidated Fixed Charges
=
[ ]
Ratio as Calculated
=
[ ] to 1.0
[Required Ratio
=
1.10 to 1.00]
 
 
 

[6.    The following represent true and accurate calculations for the Fiscal
Year ending December 31, [______]:
Capital Expenditures:
 
 
Capital Expenditures:
=
$__________
Rollover:
=
$__________
Capital Expenditures made in compliance with the Payment Conditions




=




$__________
Capital Expenditures Applied to Cap
=
$__________]
 
 
 

7.    Attached hereto is the information required by Section 10.1.2(d) of the
Loan Agreement.
[8.    The following represent true and accurate calculations, as of [ ]:
Total Leverage Ratio:
 
 
Consolidated Total Debt
=
[ ]
Consolidated EBITDA
=
[ ]
Ratio
=
[ ] to 1.0
Required Ratio
=
5.00 to 1.00



Supporting detail showing the calculations of Total Leverage Ratio is attached
hereto as Schedule 2.]


SCHEDULE 1
Consolidated Fixed Charge Coverage Ratio Calculation 
Consolidated EBITDA (with those reductions reflected below) divided by
Consolidated Fixed Charges
(1) Consolidated EBITDA:
 
(a) Consolidated Net Income:
 
(i)    the net income (or loss) of Parent and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP on a consolidated
basis (without duplication) for such period (without deduction for minority
interests);
________
provided, that in determining Consolidated Net Income, (a) the net income of any
other Person which is not a Restricted Subsidiary, is an Unrestricted Subsidiary
or is accounted for by Parent by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or cash
distributions by such other Person to Parent, Restricted Subsidiaries or another
Restricted Subsidiary that are made during such period, (b) the net income of
any Subsidiary of Parent shall be excluded to the extent that the declaration or
payment of cash dividends or similar cash distributions by that Subsidiary of
that net income is not at the date of determination permitted by operation of
its charter or any agreement, instrument or law applicable to such Subsidiary
(other than (i) restrictions that have been waived or otherwise released,
(ii) restrictions pursuant to the Loan Documents and or the Term Debt
Documentation, and (iii) restrictions arising pursuant to an agreement or
instrument if the encumbrances and restrictions contained in any such agreement
or instrument taken as a whole are not materially less favorable to the Secured
Parties than the encumbrances and restrictions contained in the Loan Documents
(as determined by Parent in good faith)), and (c) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Parent or any Subsidiary or the date that such Person’s assets
are acquired by Parent or any Subsidiary shall be excluded.
 
Consolidated Net Income =
________
(b) plus, without duplication and to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income (other than clauses (viii)
or (xi)), the sum of the following amounts for such period with respect to
Parent and Restricted Subsidiaries:
 
(i) total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any expenses or losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or other derivative obligations, letter of credit fees, costs of
surety bonds in connection with financing activities and any bank fees and
financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Debt and all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Debt (whether amortized or immediately
expensed)
________
(ii) provision for taxes based on income, profits or capital gains of Parent and
the Restricted Subsidiaries, including, without limitation, federal, state,
local, franchise and similar taxes and foreign withholding taxes paid or accrued
during such period
________
(iii) depreciation and amortization
________
(iv) extraordinary, unusual or non-recurring charges, expenses or losses
________
(v) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, purchase accounting adjustments
and stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided, that if any of the non-cash charges
referred to in this clause (v) represents an accrual or reserve for potential
cash items in any future period, (1) Parent may determine not to add back such
non-cash charge in the current period and (2) to the extent Parent does decide
to add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to the extent paid
________
(vi) restructuring costs, integration costs, retention, recruiting, relocation
and signing bonuses and expenses, and severance costs (including, for the
avoidance of doubt, any bonuses payable in connection with the IBT Transactions
in 2014 or 2015)
________
(vii) Transaction Expenses
________
(viii) pro forma results for acquisitions (including the commencement of
activities constituting such business) and material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition, and operational changes and
operational initiatives (including, to the extent applicable, from the
Transactions but excluding the IBT Transactions), including any synergies,
operating expense reductions, other operating improvements and cost savings as
certified by Parent as having been determined in good faith to be reasonably
anticipated to be realizable within twelve (12) months following any such
acquisition or disposition, operational change and operational initiatives (with
the total add-back pursuant to Section 1.5.3 of the Loan Agreement to be limited
in the aggregate to 20% of Consolidated EBITDA (prior to giving effect to any
such adjustments pursuant to this clause (viii) and Section 1.5 of the Loan
Agreement but otherwise on a pro forma consolidated basis) in any Test Period;
provided, that such limitation on add-backs shall not apply if supported by a
quality of earnings report prepared by a nationally recognized accounting firm
or other third-party advisor reasonably acceptable to Agent or if such
adjustments satisfy the requirements of Regulation S-X)
________
(ix) other transaction specific accruals, costs, charges, fees and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses) related to the Transactions, acquisitions, investments, restricted
payments, dispositions or issuances, amendments, waivers or modifications of
debt or equity (whether or not consummated) reasonably expected to be permitted
under the Loan Agreement or the consummation of which would result in the
repayment in full of the Obligations (other than unasserted contingent indemnity
and reimbursement obligations and obligations of any Loan Party arising under
any Hedging Agreement)
________
(x) proceeds of business interruption insurance received or reasonably expected
to be received within 365 days after the end of such period; provided that any
such expected proceeds that are not actually received in such 365 day period
shall be deducted from Consolidated EBITDA in the fiscal quarter immediately
following such 365 day period
________
(xi) charges, losses or expenses to the extent indemnified or insured or
reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after the end of such period; provided that any such
expected amounts that are not actually received in such 365 day period shall be
deducted from Consolidated EBITDA in the fiscal quarter immediately following
such 365 day period
________
(xii) the amount of any minority interest expense attributable to minority
interests of third parties in the positive income of any non-wholly owned
Restricted Subsidiary
________
(xiii) any net loss from disposed, abandoned or discontinued operations
________
(xiv) net realized losses from Swap Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements
________
(xv) the cumulative effect of a change in accounting principles
(xvi) realized non-cash foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of Parent and Restricted Subsidiaries
________
(c) less, without duplication and to the extent included in arriving at such
Consolidated Net Income:
 
 
(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period) and all other non-cash items of income
for such period
________
(ii) any gains and income from investments recorded using the equity method
________
(iii) any gains arising out of transactions of the types described in clauses
(a)(xii), (xiii), (xiv), (xv) and (xvi) above
________
provided, that, for the avoidance of doubt, any gain representing the reversal
of any non-cash charge referred to in clause (a)(v)(B) above for a prior period
shall be added (together with, without duplication, any amounts received in
respect thereof to the extent not increasing Consolidated Net Income) to
Consolidated EBITDA in any subsequent period to such extent so reversed (or
received)
 
(1) Consolidated EBITDA = 
________
minus
 
(2) Capital Expenditures made during such Test Period
________
minus
 
(3) the aggregate amount of net cash taxes paid in cash during such Test Period
________
minus
 
(4) the amount, if any, by which the Cash Pension Contribution for such period
exceeds the Pension Expense for such period
________
plus
 
(5) the amount, if any, by which the Pension Expense for such period exceeds the
Cash Pension Contribution for such Test Period
________
(6) Adjusted Consolidated EBITDA for such Test Period (Item (1) minus Items (2)
through (4) plus Item (5))
________
(7) Consolidated Fixed Charges for the Test Period
 
(a) cash interest expense payable during such Test Period (including amounts
payable under Capitalized Leases)
________
Plus
 
(b) regularly scheduled principal payments payable in cash during such Test
Period (including amounts payable under Capitalized Leases)
________
plus
 
(c) letter of credit fees payable in cash during such period
________
(7) Consolidated Fixed Charges for the Test Period (Item (7)(a) plus (7)(b) plus
(7)(c))
________
(8) Consolidated Fixed Charge Coverage Ratio for the Test Period
(Item (6) divided by Item (7))
________



SCHEDULE 1
Total Leverage Ratio Calculation 
Consolidated Total Debt to Consolidated EBITDA
(1) Consolidated Total Debt as of [ ], 20[ ]
 
(a) As of any date of determination on a Pro Forma Basis, the aggregate
principal amount of Debt of Parent and Restricted Subsidiaries outstanding on
such date, in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Debt as provided in Section 1.4 of the Loan
Agreement), consisting of:
 
(i) Debt for borrowed money
________
(ii) Attributable Debt or purchase money Debt
________
(iii) debt obligations evidenced by bonds, debentures, promissory notes, loan
agreements or similar instruments
________
(iv) all Guarantees of any of the foregoing
________
provided that (i) Consolidated Total Debt shall not include Debt in respect of
letters of credit, bankers’ acceptances and other similar contingent
obligations, except to the extent of unreimbursed amounts thereunder, (ii)
Consolidated Total Debt shall not include obligations under Hedging Agreements
permitted hereunder and (iii) Consolidated Total Debt shall not include any Debt
which Parent or any Restricted Subsidiary has either defeased or discharged and
satisfied.
 
(1) Consolidated Total Debt =
________
divided by
 
(2) Consolidated EBITDA (Item 1 of Schedule 1)
________
Consolidated Total Debt to Consolidated EBITDA (Item (1) divided by Item (2)) =
[ ]:1.00
 
 
 
 





IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of YRC Worldwide Inc., has executed this certificate for and on behalf
of YRC Worldwide Inc. and the other Loan Parties and has caused this certificate
to be delivered this ____ day of _____________, 20[__].




YRC WORLDWIDE INC.,
as Administrative Borrower
By:
 
Name:
Title:









Exhibit D
to
Loan and Security Agreement


Form of Notice of Borrowing






Date: ____________, ______
To:
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as Agent

Ladies and Gentlemen:
Reference is made to the Loan and Security Agreement, dated as of February [●],
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among YRC Worldwide Inc., a Delaware
Corporation (“Parent”), as administrative borrower (in such capacity,
“Administrative Borrower”), Parent, YRC Inc., a Delaware Corporation (“YRC”),
USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland, Inc., a
Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and together with Parent, YRC, Holland and
Reddaway, “Borrowers” and each a “Borrower”), those Subsidiaries of Parent
identified on Schedule 1.1(a) attached thereto (as updated from time to time)
(collectively, “Guarantors” and each, a “Guarantor”); the financial institutions
from time to time party to this Agreement as lenders (collectively, “Lenders”
and each a “Lender”), the financial institutions from time to time party to this
Agreement as issuing banks (collectively, “Issuing Banks” and each an “Issuing
Bank”), and RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A., as agent for Lenders and Issuing Banks
(in such capacity, “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.
Administrative Borrower hereby requests a Borrowing of Loans:
1.    On      (a Business Day);
2.    In the amount of $_____________________;
3.    Comprised of          (Type of Borrowing); and
4.    For LIBOR Loans: with an Interest Period of ____ months.
Administrative Borrower hereby represents and warrants that (a) the Borrowing
requested herein complies with the provisions of Section 4.1.1 of the Loan
Agreement and (b) the conditions specified in Section 6.2 of the Loan Agreement
have been satisfied on and as of the date of the applicable Borrowing.
YRC WORLDWIDE, INC.,
as Administrative Borrower


By:     __________________________________
Name:     __________________________________
Title:     __________________________________


EXHIBIT E


Form of Grant of Security Interest in Trademarks


GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, each of (i) YRC Worldwide Inc., a Delaware Corporation, with
principal offices at 10990 Roe Avenue, Overland Park, Kansas 66211; (ii) YRC
Inc., a Delaware Corporation, with principal offices at 10990 Roe Avenue,
Overland Park, Kansas 66211; (iii) USF Holland Inc., a Michigan Corporation,
with principal office at 750 East 40th Street, Holland, Michigan 49423; and (iv)
YRC Regional Transportation, Inc., a Delaware Corporation, with principal
offices at 10990 Roe Avenue, Overland Park, Kansas 66211 (each a “Grantor” and
collectively, the “Grantors”) hereby grants to RBS CITIZENS BUSINESS CAPITAL, a
division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A., as
Agent, with principal offices at 71 South Wacker Drive, Suite 2900, Chicago,
Illinois 60606, Attention: Kimberly A. Crotty, Vice President (the “Grantee”), a
continuing security interest in (i) all of such Grantor’s right, title and
interest in, to and under the United States trademarks, trademark registrations
and trademark applications (collectively, the “Marks”) set forth on Schedule A
attached hereto, (ii) all Proceeds (as such term is defined in the Loan and
Security Agreement referred to below) and products of the Marks, (iii) the
goodwill of the businesses with which the Marks are associated and (iv) all
causes of action arising on, prior to or after the date hereof for infringement,
or dilution of, or other injury to, any of the Marks or unfair competition
regarding the same.
THIS GRANT is made to secure the payment or performance, as the case may be, in
full of the Obligations, as such term is defined in the Loan and Security
Agreement among the Grantors, the Borrowers from time to time party thereto, the
other Guarantors from time to time party thereto, the Lenders from time to time
party thereto; the Issuing Banks from time to time party thereto, and Grantee,
as Agent, dated as of February 13, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Loan and Security Agreement”).
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Loan and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Loan and Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Loan and Security Agreement, the provisions of
the Loan and Security Agreement shall govern.


IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [●] day
of February, 2014.
YRC WORLDWIDE INC., Grantor
By___________________________
Name:
Title:


YRC INC., Grantor
By___________________________
Name:
Title:


USF HOLLAND INC., Grantor
By___________________________
Name:
Title:


YRC REGIONAL TRANSPORTATION, INC., Grantor
By___________________________
Name:
Title:


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.,
as Agent




By:                        
Name:    
Title:    




EXHIBIT F


Form of Grant of Security Interest in Patents


GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, YRC WORLDWIDE INC., a Delaware Corporation (the “Grantor”) with
principal offices at 10990 Roe Avenue, Overland Park, Kansas 66211, hereby
grants to RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A., as Agent, with principal offices at 71 South
Wacker Drive, Suite 2900, Chicago, Illinois 60606, Attention: Kimberly A.
Crotty, Vice President (the “Grantee”), a continuing security interest in (i)
all of the Grantor’s rights, title and interest in, to and under the United
States patents and patent applications (collectively, the “Patents”) set forth
on Schedule A attached hereto, in each case together with (ii) all Proceeds (as
such term is defined in the Loan and Security Agreement referred to below) and
products of the Patents, and (iii) all causes of action arising on, prior to or
after the date hereof for infringement of any of the Patents or unfair
competition regarding the same.
THIS GRANT is made to secure the payment or performance, as the case may be, in
full of the Obligations, as such term is defined in the Loan and Security
Agreement among the Grantor, the Borrowers from time to time party thereto, the
other Guarantors from time to time party thereto, the Lenders from time to time
party thereto; the Issuing Banks from time to time party thereto, and Grantee,
as Agent, dated as of February 13, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Loan and Security Agreement”).
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Loan and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Loan and Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Loan and Security Agreement, the provisions of
the Loan and Security Agreement shall govern.
 
IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [13th]
day of February, 2014.
YRC WORLDWIDE INC., Grantor
By___________________________
Name:
Title:


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.,
as Agent




By:                        
Name:    
Title:    


EXHIBIT G


Form of Grant of Security Interest in Copyrights




GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
WHEREAS, (i) New Penn Motor Express, Inc., a Pennsylvania Corporation, having
its chief executive offices at 625 South Fifth Avenue, Lebanon, Pennsylvania
17042; (ii) YRC Inc., a Delaware Corporation, having its chief executive offices
at 10990 Roe Avenue, Overland Park, Kansas 66211; and (iii) YRC Regional
Transportation, Inc., a Delaware corporation, having its chief executive office
at 10990 Roe Avenue, Overland Park, KS 66211 (each a “Grantor” and collectively,
the “Grantors”), are the owners of all right, title and interest in and to the
United States copyrights and associated United States copyright registrations
and applications for registration set forth in Schedule A attached hereto
(collectively, the “Copyrights”) and is an exclusive licensee of registered
copyrights pursuant to each Copyright License (as such term is defined in the
Loan and Security Agreement referred to below) set forth in Schedule A;
WHEREAS, RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as Agent, having its principal offices at 71
South Wacker Drive, Suite 2900, Chicago, Illinois 60606, Attention: Kimberly A.
Crotty, Vice President (the “Grantee”), desires to acquire a security interest
in said Copyrights and Copyright Licenses; and
WHEREAS, the Grantors are willing to grant to the Grantee a security interest in
and lien upon the Copyrights and Copyright Licenses described above.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Loan and
Security Agreement, dated as of February 13, 2014, made by the Grantors; the
Borrowers from time to time party thereto; the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto; the Issuing
Banks from time to time party thereto; and Grantee, as Agent (as amended,
modified, restated and/or supplemented from time to time, the “Loan and Security
Agreement”), each Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under (i)
all of such Grantor’s right, title and interest in, to and under the Copyrights
and exclusive Copyright Licenses set forth in Schedule A attached hereto, in
each case together with, (ii) all Proceeds (as such term is defined in the Loan
and Security Agreement) and products of the foregoing, (iii) all causes of
action arising on, prior to or after the date hereof for infringement of any of
the Copyrights or unfair competition regarding the same, and (iv) all rights and
benefits of such Grantor under the exclusive Copyright Licenses set forth in
Schedule A. The assignment and security interest granted herein is made to
secure the payment or performance, as the case may be, in full of the
Obligations, as such term is defined in the Loan and Security Agreement.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Loan and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Loan and Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Loan and Security Agreement, the provisions of
the Loan and Security Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [13th]
day of February 2014.
NEW PENN MOTOR EXPRESS, INC., Grantor
By___________________________
Name:
Title:


YRC INC., Grantor


By___________________________
Name:
Title:


YRC REGIONAL TRANSPORTATION, INC.,
Grantor


By___________________________
Name:
Title:


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.,
as Agent




By:                        
Name:    
Title:
EXHIBIT H


Form of Perfection Certificate




PERFECTION CERTIFICATE
Reference is made to (i) the Loan and Security Agreement (as amended,
supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”) dated as of the date hereof by and among YRC Worldwide Inc., a
Delaware corporation (“Parent”) as administrative borrower (in such capacity,
the “ABL Administrative Borrower”), Parent, YRC Inc., a Delaware corporation
(“YRC”), USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland
Inc., a Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and jointly and severally with the Parent,
YRC, Holland and Reddaway, the “ABL Borrowers” or each individually an “ABL
Borrower”), Guarantors party thereto from time to time, the financial
institutions party thereto from time to time as lenders (the “ABL Lenders”), the
financial institutions party thereto from time to time as issuing banks (the
“Issuing Banks”), and RBS Citizens Business Capital, a division of RBS Asset
Finance, Inc., a corporation organized under the laws of the State of New York,
a subsidiary of RBS Citizens, N.A., as agent for the Lenders and the Issuing
Banks (in such capacity, the “ABL Agent”) and (ii) the Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”, and together with the ABL Credit Agreement, the “Credit
Agreements”) dated as of the date hereof by and among YRC Worldwide Inc., a
Delaware corporation (the “Term Loan Borrower”, together with the other
Guarantors under the Term Loan Credit Agreement, the “Term Loan Grantors”; the
ABL Borrowers and the Term Loan Borrower, collectively, the “Borrowers”; the ABL
Borrowers and the Term Loan Grantors, collectively, the “Grantors”), the lenders
from time to time party thereto, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Term Loan Administrative Agent”,
and together with the ABL Agent, the “Administrative Agents”) and Credit Suisse
AG, Cayman Islands Branch, as collateral agent (in such capacity, the “Term Loan
Collateral Agent”, and together with the ABL Agent, the “Collateral Agents”).
Capitalized terms used but not defined herein have the meanings set forth in
either the Credit Agreements or the Security Agreements referred to therein, as
applicable.
The undersigned Responsible Officer of the ABL Administrative Borrower and Term
Loan Borrower hereby certifies, solely in the official capacity listed below and
not in any individual capacity, to the Administrative Agents and each other
Secured Party, that as of the date hereof:
1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:
Exact Legal Name of Each Grantor
 



(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:
Grantor
Other Legal Name in Past 5 Years
Date of Name Change
 
 
 



    
(c)  Except as set forth below, no Grantor has changed its identity or corporate
structure in any way that requires an amendment to such Grantor’s articles of
organization, certificate of formation or certificate of incorporation (or
similar governing document) within the past five years. Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of organization. If any
such change has occurred, include in Schedule 1 the information required by
Sections 1 and 2 of this certificate as to each acquiree or constituent party to
a merger or consolidation.
Grantor
Change in Identity or Corporate Structure
Date of Such Change
 
 
 
 
 
 



(d)  The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:
Grantor
Other Name Used
 
 



(e)  Set forth below is the organizational identification number, if any, issued
by the jurisdiction of formation, organization or incorporation of each Grantor
that is a registered organization:
Grantor
Organizational Identification Number
 
 



(f)  Set forth below is the Federal Taxpayer Identification Number of each
Grantor:
Grantor
Federal Taxpayer Identification Number
 
 



2.  Current Locations. (a)  The chief executive office of each Grantor is
located at the address set forth opposite its name below:


Grantor
Mailing Address
County
State
 
 
 
 



(b)  Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):


Grantor
Mailing Address
County
State
 
 
 
 



(c)  The jurisdiction of formation, organization or incorporation of each
Grantor that is a registered organization is set forth opposite its name below:


Grantor
Jurisdiction
 
 



(d) Attached hereto as Schedule 2 is a schedule setting forth, opposite the name
of each Grantor, all the locations where such Grantor maintains any Equipment or
other Collateral not identified above (other than any such Equipment or other
Collateral with a net book value in an aggregate amount not to exceed $500,000
or any of same which is in transit, subject to being repaired or in use in the
ordinary course of business, or vehicles).


(e)  Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b) or (d) above:  


Grantor
Mailing Address
County
State
 
 
 
 



(f)  Set forth below is a list of all real property held by each Grantor,
whether owned or leased, the name of the Grantor that owns or leases said
property:






(g) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor (other than such Collateral with a net book value
in an aggregate amount not to exceed $500,000 or any of same which is in
transit, subject to being repaired or in use in the ordinary course of
business):


Grantor
Mailing Address
County
State
 
 
 
 



3.  Unusual Transactions. Except as set forth below, all Accounts Receivable
have been originated by the Grantors and all Inventory has been acquired by the
Grantors in the ordinary course of business:


    
4.  File Search Reports. File search reports reasonably acceptable to the
Borrowers and Administrative Agent have been previously obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than (i) those liens permitted under the Credit Agreements,
(ii) those liens to be terminated in connection with entry into the Credit
Agreements, (iii) any liens which the Borrowers believe are unauthorized, and
(iv) any other liens for which evidence of termination has been provided to the
Administrative Agents on or prior to the date hereof.
5.  Stock Ownership and other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and (except for equity interests
that are publicly traded) the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 5 is each equity investment of the Borrower or any Subsidiary
that represents 50% or less of the equity of the entity in which such investment
was made. Notwithstanding anything else to the contrary, it is understood that
the percentage of equity interests owned of each Subsidiary (in lieu of the
number of issued and outstanding equity interests) shall fulfill the
requirements of this paragraph.
6.  Debt Instruments. Attached hereto as Schedule 6 is a true and correct list
of all promissory notes and other evidence of indebtedness in excess of
$5,000,000 held by the Borrower and each Subsidiary that are required to be
pledged under the Credit Agreements or Security Agreements, as applicable,
including all intercompany notes in excess of $5,000,000 between the Borrower
and each subsidiary of the Borrower and each subsidiary of the Borrower and each
other such subsidiary.
7. Deposit Accounts. Attached hereto as Schedule 7 is a true and correct list of
deposit accounts, brokerage accounts or securities investment accounts
maintained by each Grantor, including the name of the depositary institution,
the type of account and the account number.






8. Assignment of Claims Act. Attached hereto as Schedule 8 is a true and correct
list of all written contracts between the Borrower or any Subsidiary and the
United States government or any department or agency thereof that have a
remaining value of at least $5,000,000, setting forth the contract number, name
and address of contracting officer (or other party to whom a notice of
assignment under the Assignment of Claims Act should be sent), contract start
date and end date, agency with which the contract was entered into, and a
description of the contract type.


9.  Mortgaged Property. Attached hereto as Schedule 9 is a schedule setting
forth, with respect to each mortgaged property, (a) the address of such property
and (b) an indication of the ownership of such property, with additional
information related to the applicable Collateral and Guarantee requirements to
be provided post-closing as is reasonably requested by the Collateral Agent and
the ABL Agent.


10. Intellectual Property. Attached hereto as Schedule 10A in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents, Patent Licenses, Trademarks and Trademark
Licenses, including the name of the registered owner, the registration number
and the expiration date of each Patent, Patent License, Trademark and Trademark
License owned by any Grantor. Attached hereto as Schedule 10B in proper form for
filing with the United States Copyright Office is a schedule setting forth all
of each Grantor’s Copyrights and Copyright Licenses, including the name of the
registered owner, the registration number and the expiration date of each
Copyright or Copyright License owned by any Grantor.


11.  Commercial Tort Claims. Attached hereto as Schedule 11 is a true and
correct list of commercial tort claims in excess of $5,000,000 held by any
Grantor, including a brief description thereof.
12.  Vehicles. Attached hereto as Schedule 12 is a true and correct list of all
vehicles covered by certificates of title (other than employee or light vehicles
(but including Tractor Trailers, Rolling Stock and equipment) having an
individual fair market value not in excess of $40,000) (“Vehicles”) owned by the
Grantors, identifying the VIN numbers and the state where such vehicle is
titled.
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
___ day of _____.
YRC WORLDWIDE INC.,




by
                                            
Name:
Title:


Exhibit I
to
Loan and Security Agreement


Form of Notice of Continuation / Conversion






Date: ____________, ______
To:
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as Agent

Ladies and Gentlemen:
Reference is made to the Loan and Security Agreement, dated as of February [●],
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among YRC Worldwide Inc., a Delaware
Corporation (“Parent”), as administrative borrower (in such capacity,
“Administrative Borrower”), Parent, YRC Inc., a Delaware Corporation (“YRC”),
USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland, Inc., a
Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and together with Parent, YRC, Holland and
Reddaway, “Borrowers” and each a “Borrower”), those Subsidiaries of Parent
identified on Schedule 1.1(a) attached thereto (as updated from time to time)
(collectively, “Guarantors” and each, a “Guarantor”); the financial institutions
from time to time party to this Agreement as lenders (collectively, “Lenders”
and each a “Lender”), the financial institutions from time to time party to this
Agreement as issuing banks (collectively, “Issuing Banks” and each an “Issuing
Bank”), and RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A., as agent for Lenders and Issuing Banks
(in such capacity, “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.
Administrative Borrower hereby requests a [conversion of Loans from one Type to
the other][a continuation of LIBOR Loans]:
1.    On      (a Business Day);
2.    In the amount of $_____________________;
3.    Comprised of          (Type of Borrowing); and
4.    For LIBOR Loans: with an Interest Period of ____ months.
Administrative Borrower hereby represents and warrants that the conditions
specified in Sections 6.2.2 and 6.2.3 of the Loan Agreement have been satisfied
on and as of the date of the applicable Borrowing; provided, however, that, upon
election of Required Lenders by written notice to Administrative Borrower, no
portion of the outstanding principal amount of any Loans may be converted to, or
continued as, LIBOR Loans when any Event of Default has occurred and is
continuing.
YRC WORLDWIDE, INC.,
as Administrative Borrower


By:     __________________________________
Name:     __________________________________
Title:     __________________________________






Exhibit J
to
Loan and Security Agreement


Form of Assignment Notice




________ __, 20__


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc. a subsidiary of RBS Citizens, N.A., as
Agent
28 State Street
Boston, Massachusetts 02109
Attention: ________________


Re:    ________________________________________


Ladies and Gentlemen:


Reference is made to the Loan and Security Agreement, dated as of February [●],
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among YRC Worldwide Inc., a Delaware
Corporation (“Parent”), as administrative borrower (in such capacity,
“Administrative Borrower”), Parent, YRC Inc., a Delaware Corporation (“YRC”),
USF Reddaway Inc., an Oregon Corporation (“Reddaway”), USF Holland, Inc., a
Michigan Corporation (“Holland”), and New Penn Motor Express, Inc., a
Pennsylvania Corporation (“New Penn”, and together with Parent, YRC, Holland and
Reddaway, “Borrowers” and each a “Borrower”), those Subsidiaries of Parent
identified on Schedule 1.1(a) attached thereto (as updated from time to time)
(collectively, “Guarantors” and each, a “Guarantor”); the financial institutions
from time to time party to this Agreement as lenders (collectively, “Lenders”
and each a “Lender”), the financial institutions from time to time party to this
Agreement as issuing banks (collectively, “Issuing Banks” and each an “Issuing
Bank”), and RBS Citizens Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A., as agent for Lenders and Issuing Banks
(in such capacity, “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Loan Agreement.
1. We hereby give you notice of, and request your consent to, the assignment by
__________________________ (the “Assignor”) to ___________________________ (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to ________ percent (__%) of the total Commitments pursuant to
the Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand that the Assignor’s Commitment shall be reduced by
$_____________, as the same may be further reduced by other assignments on or
after the date hereof.
2. Assignee agrees that, upon receiving the consent of Agent and the approval of
Administrative Borrower (if required) to such assignment, Assignee will be bound
by the terms of the Loan Agreement as fully and to the same extent as if the
Assignee were Lender originally holding such interest under the Loan Agreement.
3. The following administrative details apply to Assignee:
(A)    Notice address:
Assignee name:                    

Address:                        

Attention:                        

Telephone:                        

Facsimile:                        
(B)    Payment instructions:
Account No.:                        

At:                            

Reference:                        

Attention:                        
4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
Very truly yours,


[NAME OF ASSIGNOR]


By:                        
Name:                        
Title:                        


[NAME OF ASSIGNEE]


By:                        
Name:                        
Title:                        














ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc. a subsidiary
of RBS Citizens, N.A., as Agent


By:                        
Name:                        
Title:                        




YRC WORLDWIDE, INC.,
as Administrative Borrower


By:                        
Name:                        
Title:                        ]






Schedule 1.1(a)
Guarantors as of the Closing Date

--------------------------------------------------------------------------------

Guarantors
Express Lane Service, Inc.
Roadway Express International, Inc.
Roadway LLC
Roadway Next Day Corporation
Roadway Reverse Logistics, Inc.
USF Bestway Inc.
USF Dugan Inc.
USF Glen Moore Inc.
USF RedStar LLC
YRC Association Solutions, Inc.
YRC LOGISTICS SERVICES, INC.
YRC MORTGAGES, LLC
YRC Enterprise Services, Inc.
YRC Regional Transportation, Inc.



 
SCHEDULE 1.1(b)


COMMITMENTS OF LENDERS


Lender


Commitment ($)
Allocation (%)
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A.
60,000,000.00
13.333
Bank of America, N.A.
60,000,000.00
13.333
CIT Finance LLC
47,500,000.00
10.556
PNC Bank, National Association
55,000,000.00
12.222
Ally Commercial Finance LLC
50,000,000.00
11.111
ING Capital LLC
45,000,000.00
10.000
Deutsche Bank AG, New York Branch
25,000,000.00
5.556
City National Bank, a national banking association
25,000,000.00
5.556
Signature Bank
25,000,000.00
5.556
Siemens Financial Services, Inc.
30,000,000.00
6.667
Webster Business Credit Corporation
15,000,000.00
3.333
First Niagara Commercial Finance, Inc.
12,500,000.00
2.778
TOTAL
450,000,000.00
100.000









OBLIGATIONS TO ISSUE LETTERS OF CREDIT


Lender


LC Issuance Sublimit ($)
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A.
125,000,000.00
Bank of America, N.A.
250,000,000.00





Schedule 1.1(c)
Copyrights

--------------------------------------------------------------------------------

LOAN PARTY = NEW PENN MOTOR EXPRESS, INC.


Title
Country
Registration No.
Registration Date
Expiration Date
National class rate tariff 572 for New Penn Motor Express, Inc.: ICC MAC 572.
U.S.
TX 3-426-361
10/05/92
10/05/2087
Tariff 572-B for New Penn Motor Express, Inc.: local and joint class rates.
U.S.
TX 3-780-931
03/31/94
03/31/2089
Tariff 573 for New Penn Motor Express, Inc., MC-70832: local and joint class
rates ... between points in the United States (except Alaska and Hawaii) and
points in the provinces of Ontario and Quebec, Canada.
U.S.
TX 3-784-219
03/31/94
03/31/2089



LOAN PARTY = YRC INC. (YRC INC. (F/K/A ROADWAY EXPRESS, INC., YELLOW FREIGHT
SYSTEM, INC., YELLOW FREIGHT SYSTEMS, INC. and/or YELLOW TRANSPORTATION, INC.)


Title
Country
Registration No.
Registration Date
Expiration Date
 
Spotlight. (serial publication)
U.S.
CSN 007-390
See below
1978-1980
 
 
"Promises" to keep.
U.S.
PA 039-409
03/07/1979
03/07/2074
 
Equal employment opportunity and the law.
U.S.
PA 055-826
08/01/1979
08/01/2074
 
Equal employment opportunity: Equal employment opportunity (R E X policy).
U.S.
PA 055-827
08/01/1979
08/01/2074
 
Hazardous materials vehicle placards.
U.S.
PA 061-661
09/28/1979
09/28/2074
 
Hazardous materials: pt. 1 (A).
U.S.
PA 061-662
09/28/1979
09/28/2074
 
Hazardous materials: pt. 1 (B).
U.S.
PA 061-663
09/28/1979
09/28/2074
 
Spotlight. (serial publication)
U.S.
CSN 035-279
See below
1980-1982
2075
 
It’s not a laughing matter!: Skids--cause, control, prevention!.
U.S.
PA 062-684
01/21/1980
01/21/2075
 
Overcoming objections!
U.S.
PA 072-681
05/21/1980
05/21/2075
 
A Treacherous season!: Surviving winter driving conditions
U.S.
PA 109-280
10/27/1980
10/27/2075
 
Looking back and moving ahead.
U.S.
PA 095-569
01/16/1981
01/16/2076
 
Financial comments and highlights.
U.S.
PA 095-570
01/16/1981
101/16/2076
 
How will Roadway survive?.
U.S.
PA 095-571
01/16/1981
01/16/2076
 
Getting it done in ’81.
U.S.
PA 095-572
01/16/1981
01/16/2076
 
The "New" environment.
U.S.
PA 095-573
01/16/1981
01/16/2076
 
Selling in a changing marketplace.
U.S.
PA 095-574
01/16/1981
01/16/2076
 
Roadway’s ’81 E. E. O. offense.
U.S.
PA 095-575
01/16/1981
01/16/2076
 
Keep the momentum in ’81.
U.S.
PA 095-576
01/16/1981
01/16/2076
 
Scoring the point: or, How to close the sale.
U.S.
PA 105-855
02/05/1981
02/05/2076
 
Unionism!: From journeyman associations to the Teamsters.
U.S.
PA 105-642
04/20/1981
04/20/2076
 
Tuning the 6V 92TT Detroit diesel engine/produced in association with Detroit
Diesel Allison.
U.S.
PA 105-643
04/20/1981
04/20/2076
 
Traction improver, air bag retrofit.
U.S.
PA 104-567
04/27/1981
04/27/2076
 
The Decision is yours.
U.S.
PA 110-764
07/14/1981
07/14/2076
 
The Road to excellence.
U.S.
PA 128-471
10/15/1981
10/15/2076
 
How well can we do in ’82?.
U.S.
PA 131-425
01/29/1982
01/29/2077
 
Pulling your E. E. O. weight in ’82.
U.S.
PA 131-426
01/29/1982
01/29/2077
 
Roadway and crew in ’82.
U.S.
PA 131-427
01/29/1982
01/29/2077
 
Comments from the chairman.
U.S.
PA 131-428
01/29/1982
01/29/2077
 
Roadway and crew in ’82.
U.S.
PA 131-429
01/29/1982
01/29/2077
 
Honing the crew for ’82.
U.S.
PA 131-430
01/29/1982
01/29/2077
 
Following through in ’82.
U.S.
PA 131-431
01/29/1982
01/29/2077
 
Here we go again!.
U.S.
PA 131-432
01/29/1982
01/29/2077
 
Reflections and directions.
U.S.
PA 131-433
01/29/1982
01/29/2077
 
The Best just got better for you!/Produced by Roadway Express, Inc., Video
Productions.
U.S.
PA 136-539
04/01/1982
04/01/2077
 
Antitrust: pt. 2 / produced by Roadway Express, Inc., Video Productions.
U.S.
PA 141-716
05/24/1982
05/24/2077
 
Antitrust : pt. 1.
U.S.
PA 141-717
05/24/1982
05/24/2077
 
Class tariff/Roadway Express, Inc. (serial publication)
U.S.
TX 1-205-935
1983
2078
 
Roadway responds.
U.S.
PA 169-809
01/06/1983
01/06/2078
 
Roadway responds.
U.S.
PA 169-810
01/06/1983
01/06/2078
 
Administrative reactions.
U.S.
PA 169-811
01/06/1983
01/06/2078
 
Responses.
U.S.
PA 169-812
01/06/1983
01/06/2078
 
Planning for change in marketing and sales.
U.S.
PA 169-813
01/06/1983
01/06/2078
 
The Roadway response.
U.S.
PA 169-814
01/06/1983
01/06/2078
 
You.
U.S.
PA 169-815
01/06/1983
01/06/2078
 
Work.
U.S.
PA 174-753
04/28/1983
04/28/2078
 
The Shipping game.
U.S.
PA 174-754
04/28/1983
04/28/2078
 
More is less!.
U.S.
PA 176-846
05/23/1983
05/23/2078
 
The Champ.
U.S.
PA 186-536
08/22/1983
08/22/2078
 
Leadership program--Rex activity pac.
U.S.
TX 1-205-796
10/11/1983
10/11/2078
 
Leadership program with coach’s guide: Roadway supervisor enrichment
programs--training, orientation, leadership.
U.S.
TX 1-205-879
10/11/1983
10/11/2078
 
Roadway Express, Inc., leadership program: pts. I & II, pre-act & re-act.
U.S.
TX 1-205-936
10/11/1983
10/11/2078
 
Roadway Express, Inc., leadership program: pt. I, pre-act.
U.S.
TX 1-205-937
10/11/1983
10/11/2078
 
The Name of the game.
U.S.
PA 347-097
01/16/1984
01/16/2079
 
Soaring and scoring.
U.S.
PA 347-098
01/16/1984
01/16/2079
 
Kickoff ; Whoever said it would be easy?
U.S.
PA 347-099
01/16/1984
01/16/2079
 
Continue to soar in ’84.
U.S.
PA 347-100
01/16/1984
01/16/2079
 
You did it!
U.S.
PA 347-101
01/16/1984
01/16/2079
 
The Right stuff.
U.S.
PA 347-102
01/16/1984
01/16/2079
 
Administration update for ’84.
U.S.
PA 347-103
01/16/1984
01/16/2079
 
Quiktrak plus.
U.S.
PA 347-104
01/16/1984
01/16/2079
 
Transportation of hazardous materials.
U.S.
PA 199-196
02/02/1984
02/02/2079
 
There is a difference.
U.S.
PA 208-333
03/05/1984
03/05/2079
 
Roadway’s 1970 consent decree.
U.S.
PA 210-939
04/30/1984
04/30/2079
 
International freight: an overview.
U.S.
PA 221-498
06/11/1984
06/11/2079
 
International freight (terms and flow).
U.S.
PA 221-806
07/12/1984
07/12/2079
 
Survival : work II.
U.S.
PA 234-175
10/29/1984
10/29/2079
 
EEO’85--what else is there?.
U.S.
PA 240-716
01/08/1985
01/08/2080
 
Quality thru good administration.
U.S.
PA 240-717
01/08/1985
01/08/2080
 
Survival through quality.
U.S.
PA 240-718
01/08/1985
01/08/2080
 
Quality & the marketplace.
U.S.
PA 240-719
01/08/1985
01/08/2080
 
Minding our P’s and Q’s.
U.S.
PA 240-720
01/08/1985
01/08/2080
 
Quality comes alive in ’85: [Hoss].
U.S.
PA 240-721
01/08/1985
01/08/2080
 
Quality comes alive in ’85: [Zodrow].
U.S.
PA 240-722
01/08/1985
01/08/2080
 
The State of the industry--Roadway versus the competition.
U.S.
PA 245-484
03/25/1985
03/25/2080
 
Preventing back injuries.
U.S.
PA 260-350
05/06/1985
05/06/2080
 
Roadway’s position in the market.
U.S.
PA 255-282
06/17/1985
06/17/2080
 
Eliminate checking errors.
U.S.
PA 257-009
07/15/1985
07/15/2080
 
A Growing partnership.
U.S.
PA 263-288
08/13/1985
08/13/2080
 
The Roadway road driver’s manual.
U.S.
TX 1-882-230
08/08/1986
08/08/2081
 
The Roadway dockworker’s manual.
U.S.
TX 1-882-231
08/08/1986
08/08/2081
 
KIP System handbook: Keys to Injury Prevention on the dock.
U.S.
TX 5-030-985
05/28/1999
05/28/2094
 
ISO 9002 certification : sales and marketing plan.
U.S.
TX 5-437-064
09/10/2001
09/10/2096
 
Commercial Vehicle Safe Training Guidebook
U.S.
TX 5-589-226
05/14/2002
05/14/2097
 
Spotlight.
U.S.
TX 959-667
08/04/1982
08/04/2077
 
Spotlight.
U.S.
TX 914-896
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-897
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-898
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-899
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-900
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-902
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-901
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 914-903
06/01/1982
06/01/2077
 
Spotlight.
U.S.
TX 767-577
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-576
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-579
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-580
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-581
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-582
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-583
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 767-578
09/17/1981
09/17/2076
 
Spotlight.
U.S.
TX 615-041
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-042
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-043
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-044
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-045
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-046
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-047
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-048
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 615-040
01/19/1981
01/19/2076
 
Spotlight.
U.S.
TX 508-126
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-125
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-124
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-123
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-122
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-121
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-119
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-120
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-118
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 508-117
01/23/1980
01/23/2075
 
Spotlight.
U.S.
TX 513-196
04/21/1980
04/21/2075
 
Spotlight.
U.S.
TX 513-195
04/21/1980
04/21/2075
 
Spotlight.
U.S.
TX 513-194
04/21/1980
04/21/2075
 
Spotlight.
U.S.
TX 182-803
07/20/1978
07/20/2073
 
Spotlight.
U.S.
TX 180-643
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-649
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-648
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-647
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-646
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-645
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 180-644
01/22/1979
01/22/2074
 
Spotlight.
U.S.
TX 212-580
03/21/1979
03/21/2074
 
Spotlight.
U.S.
TX 212-581
03/21/1979
03/21/2074
 
Spotlight.
U.S.
TX 212-579
03/21/1979
03/21/2074
 
Spotlight.
U.S.
TX6301
03/02/1978
03/02/2073
 
Spotlight.
U.S.
TX 27-229
04/20/1978
04/20/2073
 
Spotlight.
U.S.
TX 47-189
05/30/1978
05/30/2073
 
Customer driven sales: yellow open lock.
U.S.
TX 6-074-751
10/22/2004
10/22/2099
 
Open lock selling skills.
U.S.
TX 6-074-737
10/22/2004
10/22/2099
 
General provisions regarding yellow tariff 500
U.S.
TX 1-284-414
10/11/1983
10/11/2078
 
Zone index pricing (yellow tariff 500)
U.S.
TX 1-284-415
10/11/1983
10/11/2078
 
Zone index pricing.
U.S.
TX 1-284-416
02/15/1984
02/15/2079
 
Yellow central collection accounts.
U.S.
TX 1-305-383
02/07/1984
02/07/2079
 
Zone index pricing: text of computer program.
U.S.
TX 1-534-191
03/05/1985
03/05/2080
 
Zone index pricing: IBM personal computer application, version 2.0.
U.S.
TX 1-568-275
03/5/1985
03/05/2080
 
Shipment information retrieval system/SIRSINST.
U.S.
TX 1-833-674
06/19/1986
06/19/2081
 
Shipment information retrieval system/reindex.
U.S.
TX 1-835-066
06/20/1986
06/20/2081
 
Autocode of city routes.
U.S.
TX 1-836-145
06/20/1986
06/20/2081
 
Shipment information retrieval system/SIRSMENU.
U.S.
TX 1-836-161
06/20/1986
06/20/2081
 
Zip disk: U.S./Canadian instruction manual.
U.S.
TX 2-105-688
06/24/1987
06/24/2082
 
International three character postal code rate basis/distance tariff.
U.S.
TX 2-172-914
06/22/1987
06/22/2082
 
PC resource.
U.S.
TX 3-507-845
03/15/1993
03/15/2088
 
International class rates; class tariff, international, tariff 510.
U.S.
TX 2-098-502
06/18/1987
06/18/2082
 
National three digit zip zone rate basis; distance tariff, tariff 125.
U.S.
TX 2-098-503
06/18/1987
06/18/2082
 
Yellow freight system pro-rate factors.
U.S.
TX 326-161
1979
2074
 





LOAN PARTY = YRC REGIONAL TRANSPORTATION, INC. (F/K/A USFREIGHTWAYS CORPORATION)


Title
Country
Registration No.
Registration Date
Expiration Date
USFreightways.
U.S.
TX 5-817-696
02/10/2003
02/10/2098
USFreightways corporation 1st quarter earnings conference call: date of
transcription, April 23, 2002
U.S.
TX 5-701-131
02/20/2003
02/20/2098
USFreightways corporation 2nd quarter earnings conference call: 07/19/2002
U.S.
TX 5-702-324
02/06/2003
02/06/2098
USFreightways corporation 3rd quarter earnings conference call
U.S.
TX 5-664-311
01/21/2003
01/21/2098
3rd quarter earnings conference call
U.S.
TX 5-672-526
03/10/2003
03/10/2098





Schedule 1.1(d)
Excluded Real Property

--------------------------------------------------------------------------------

JPM
Site No.
Location
Street Address
City
State
Zip Code
Company
Approx. Gross Book Value (Feb. 2009)
Approx Gross Book Value (Dec. 31, 2013)
Number
400
Dothan, AL
686 Murray Road
Dothan
AL
36303
YRC Inc.


$627,267




$627,416


1
401
Huntsville, AL
1901 Highway 20 West
Decatur
AL
35601
YRC Inc.


$544,545




$543,999


2
402
Mobile, AL
1111 Virginia St
Mobile
AL
36604
YRC Inc.


$406,210




$406,210


3
403
Montgomery, AL
5680 Old Hayneville Rd
Montgomery
AL
36108
YRC Inc.


$549,344




$581,083


4
410
Springdale, AR
1543 Ford Avenue
Springdale
AR
72764
YRC Inc.


$249,443




$253,787


5
413
Lake Havasu City, AZ
1951 San Juan Dr
Lake Havasu City
AZ
86403
USF Reddaway


$260,066




$260,066


6
414
Flagstaff, AZ
1814 N Main
Flagstaff
AZ
86004
YRC Inc.


$138,666




$198,903


7
416
Grand Junction, CO
3207 "F" Road
Clifton
CO
81520
YRC Inc.


$68,152




$801,895


8
420
LaGrange, GA
677 Hudson Road
LaGrange
GA
30240
YRC Inc.


$332,400




$332,400


9
422
Macon, GA
4241 Interstate Dr
Macon
GA
31210
YRC Inc.


$275,909




$275,723


10
423
Savannah, GA
3501 Edwin Avenue
Savannah
GA
31405
YRC Inc.


$263,437




$272,386


11
427
Dubuque, IA
18806 Kapp Drive
Peosta
IA
52068
YRC Inc.


$371,400




$371,507


12
432
Sioux City, IA
2425 Bridgeport Dr
Sioux City
IA
51111
YRC Inc.


$250,687




$249,898


13
433
Mason City, IA
1514 S Pierce
Mason City
IA
50401
YRC Inc.


$158,366




$163,737


14
434
Quincy, IL
2620 N 36th St
Quincy
IL
62301
YRC Inc.


$176,258




$177,297


15
442
Monroe, LA
158 Parker Rd
Monroe
LA
71202
YRC Inc.


$220,696




$220,206


16
443
Alexandria, LA
333 N 3rd St
Alexandria
LA
71301
YRC Inc.


$89,903




$89,803


17
446
Saginaw, MI
3770 Hess Street
Saginaw
MI
48601
YRC Inc.


$630,000




$630,221


18
450
Worthington, MN
172 Industrial Parkway
Jackson
MN
56143
USF Holland


$568,141




$568,141


19
452
Duluth, MN
4425 W First St
Duluth
MN
55807
YRC Inc.


$284,653




$286,663


20
456
Tupelo, MS
2226 McCullough Blvd.
Tupelo
MS
38801
YRC Inc.


$370,000




$370,046


21
458
Hattiesburg, MS
96 Wesley Grant Road
Hattiesburg
MS
39401
YRC Inc.


$604,086




$604,141


22
459
Greenville, MS
152 Seven Oaks Road
Leland
MS
38756
YRC Inc.


$630,000




$630,000


23
460
Kalispell, MT
3340 Hwy 2 East
Kalispell
MT
59901
USF Reddaway


$687,452




$687,452


24
463
Fayetteville, NC
1061 River Rd
Fayetteville
NC
28301
YRC Inc.


$51,399




$51,590


25
466
Jacksonville, NC
161 Center Street
Jacksonville
NC
28546
YRC Inc.


$260,000




$260,045


26
468
Wilmington, NC
3511 Hwy 421 N
Wilmington
NC
28401
YRC Inc.


$295,557




$294,552


27
469
Fargo, ND
2502 7th Ave N
Fargo
ND
58102
YRC Inc.


$461,871




$460,506


28
470
Kearney, NE
614 Third Ave
Kearney
NE
68845
YRC Inc.


$262,151




$263,246


29
473
Atlantic City, NJ
1641 Eden Road
Millville
NJ
8332
YRC Inc.


$560,000




$560,000


30
475
Youngstown, OH
3020 Gale Ave
Hubbard
OH
44425
YRC Inc.


$790,000




$790,056


31
476
Lima, OH
1505 Bowman Road
Lima
OH
45804
YRC Inc.


$539,348




$539,478


32
477
Parkersburg, WV
300 Drag Strip Road
Belpre
OH
45714
YRC Inc.


$760,538




$759,000


33
483
Erie, PA
3111 McCain Ave
Erie
PA
16510
YRC Inc.


$581,941




$605,012


34
488
Florence, SC
2257 S Main St
Florence
SC
29501
YRC Inc.


$301,427




$304,273


35
492
Waco, TX
3230 Clay Ave
Waco
TX
76711
YRC Inc.


$297,325




$297,062


36
496
Sherman, TX
211 Dorset
Sherman
TX
75092
YRC Inc.


$235,107




$232,136


37
499
Wichita Falls, TX
4020 Reilly Rd
Wichita Falls
TX
76305
YRC Inc.


$395,451




$395,321


38
515
Madison, WI
2573 Progress Rd
Madison
WI
53716
YRC Inc.


$1,139,281




$1,188,825


39
517
Eau Claire, WI
3617 McIntyre Ave
Eau Claire
WI
54703
YRC Inc.


$360,060




$362,103


40
522
Clarksburg, WV
Route #2 Box 142A
Bridgeport
WV
26330
YRC Inc.


$288,153




$288,153


41
523
Mexico City, MX
Col. Nuevo Industrial
Mexico City
MX
 
Transcontinental Lease, S. de R.L. de C.V.


$1,962,807




$1,871,429


42
524
Puebla, MX
Carretera Federal Puebla-
 
MX
 
Transcontinental Lease, S. de R.L. de C.V.


$268,766




$168,259


43
601
Sacramento, CA
3210 52nd Ave
Sacramento
CA
95823
YRC Inc.


$2,378,667




$2,393,976


44
602
San Jose, CA
750 Capitol Ave.
Milipitas
CA
95035
YRC Inc.


$3,900,060




$3,901,502


45
604
Stockton, CA
3233 Loomis Road
Stockton
CA
95205
YRC Inc.


$1,185,615




$1,185,615


46
606
Sacramento, CA
620 Harbor Blvd
W Sacramento
CA
95691
USF Reddaway


$939,902




$968,914


47
615
Lafayette, IN
3221 Imperial Parkway
LaFayette
IN
47905
YRC Inc.


$470,000




$470,762


48
622
South Kearny, NJ
19 Hackensack Avenue
South Kearny
NJ
7032
New Penn


$658,190




$703,941


49
628
Providence, RI
2110 Plainfield Pike
Cranston
RI
02910-2038
New Penn


$1,943,397




$2,032,223


50
630
White Pine, TN (R30)
2730 Valley Home Road
White Pine
TN
37890
YRC Inc.


$613,356




$613,356


51
631
Burlington, VT
123 Orion Dr
Colchester
VT
5446
YRC Inc.


$469,175




$469,175


52
640
Fall River/New Bedford, MA
30 Borden Street
Westport
MA
2790
YRC Inc.


$490,000




$490,000


53





Schedule 1.1(e)
Existing Letters of Credit

--------------------------------------------------------------------------------



Issuing Bank
LOC #
Beneficiary
Letter of Credit Total
Bank of America, N.A.
64143132
Protective Insurance Company
$6,245,473.00
Bank of America, N.A.
64143741
Safety National Casualty Corp.
$8,500,000.00
Bank of America, N.A.
64144452
Travelers Casualty and Surety Co. of America
$1,586,500.00
Bank of America, N.A.
64145088
AI Transport, a Division of the Insurance Company of the State of Pennsylvania
$3,385,262.00
Bank of America, N.A.
64145089
Insurance Company of North America
$1,000,000.00
Bank of America, N.A.
64146146
Old Republic Insurance Company of Canada
$1,931,160.00
Bank of America, N.A.
68001404
Michael Bertone, ESQ
$250,000.00
Bank of America, N.A.
68001413
North Central Electric Power Association
$11,000.00
Bank of America, N.A.
68001416
Old Republic Insurance Company
$104,773,257.00
Bank of America, N.A.
68001422
Liberty Mutual Insurance Co.
$25,676,488.00
Bank of America, N.A.
68001434
Matrix Hamilton Land Development
$295,387.50
Bank of America, N.A.
68001440
RKA Petroleum Companies, Inc.
$1,250,000.00
Bank of America, N.A.
68006224
United States Fidelity and Guaranty Company
$600,000.00
Bank of America, N.A.
68067360
Argonaut Insurance Co.
$2,907,000.00
Bank of America, N.A.
68067361
Mansfield Oil Company of Gainesville
$1,750,000.00
Bank of America, N.A.
68067362
Atlantic Specialty Insurance Company
$11,339,906.00
Bank of America, N.A.
68067359A
Westchester Fire Insurance Company
$25,074,812.12







Schedule 1.1(f)
Licenses

--------------------------------------------------------------------------------

None.




Schedule 1.1(g)
Patents

--------------------------------------------------------------------------------

LOAN PARTY = YRC WORLDWIDE INC.
Title
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
CONTAINER FOR SECURE TRANSPORT OF CARGO
U.S.
10/677,998
6981828 B2
Registered
10/02/2023
REVERSE LOGISTICS PROCESS
U.S.
10/878,808
 7,596,516
Registered
06/28/2024
CONTAINER FOR SECURE TRANSPORT OF CARGO
Canada
2483353
 2483353
Registered
09/30/2024
CONTAINER FOR SECURE TRANSPORT OF CARGO
Mexico
PA/a/2004/009623
256441
Registered
10/01/2024
REVERSE LOGISTICS PROCESS
Canada
2472706
 
Application Pending
 
SYSTEMS AND METHODS FOR PREDICTIVE BILL ENTRY
U.S.
12/171964
 
Application Pending
 





Schedule 1.1(h)
Pension Fund Entities

--------------------------------------------------------------------------------



•
Central States, Southeast and Southwest Areas Pension Fund

•
Western Conference of Teamsters Pension Trust

•
I.B. of T. Union Local No. 710 Pension Fund

•
Central Pennsylvania Teamsters Pension Fund

•
Road Carriers Local 707 Pension Fund

•
Teamsters Local 641 Pension Fund

•
Teamsters Pension Trust Fund of Philadelphia and Vicinity

•
Western Conference of Teamsters Supplemental Benefit Trust Fund

•
Suburban Teamsters of No. IL. Pension Fund

•
Freight Drivers and Helpers Local 557 Pension Fund

•
Teamsters JC 83 Pension Fund

•
Hagerstown Motor Carriers and Teamsters Pension Plan

•
Trucking Employees of North Jersey Welfare Fund Inc. - Pension Fund

•
Mid-Jersey Trucking Ind. & Teamsters Local 701 Pension Fund

•
Management Labor Welfare & Pension Funds Local 1730, I.L.A.

•
Employer-Teamsters Local Nos. 175/505 Pension Trust Fund

•
International Association of Machinists Motor City Pension Fund

•
Hawaii Truckers-Teamsters Union Pension Fund

•
Southwestern Pennsylvania and Western Maryland Teamsters & Employers Pension
Fund

•
Teamsters Local 617 Pension Fund

•
New England Teamsters & Trucking Industry Pension Fund

•
New York State Teamsters Conference Pension and Retirement Fund

•
Local 705 International Brotherhood of Teamsters Pension Fund

•
Western Pennsylvania Teamsters and Employers Pension Fund

•
Teamsters Local 639 Employer’s Pension Trust

•
Teamsters Local 445 Pension Fund





Schedule 1.1(i)
Trademarks

--------------------------------------------------------------------------------

GRANTOR = YRC INC. (FORMERLY KNOWN AS ROADWAY EXPRESS, INC.)
Mark
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
R ROADWAY & Design
Mexico
239170
312947
Registered
9/26/2014
R ROADWAY & Design
New Zealand
229101
229101
Registered
2/14/2016
R ROADWAY & Design
Puerto Rico
42,190
42,190
Registered
01/13/2018
ROADWAY
Mexico
UNKNOWN
306610
Registered
09/26/2014
ROADWAY
Puerto Rico
7,254
7,254
Registered
10/10/2016
ROADWAY EXPRESS
Puerto Rico
39,059
39,059
Registered
10/10/2016



GRANTOR = USF BESTWAY INC.
Mark
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
USF
Hong Kong
14226/1999
B15392/2000
Registered
10/11/2016
USF
Hong Kong
9972/1999
B15381/2000
Registered
07/29/2016
USF & Design
Hong Kong
14227/1999
B15393/2000
Registered
10/11/2016
USF & Design
Hong Kong
9973/1999
B15382/2000
Registered
07/29/2016



GRANTOR = USF CORPORATION (n/k/a YRC Regional Transportation, Inc.)
Mark
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
RED STAR EXPRESS (Stylized)
U.S
73/770,118
1,581,923
Registered
02/06/2010
U.S. FREIGHTWAYS
Canada
807799
TMA501,615
Registered
09/30/2028
USF
Canada
807801
TMA515,982
Registered
08/31/2014
USF
European Community
782045
782045
Registered
03/26/2018
USF & Design
Canada
807800
TMA495,691
Registered
06/08/2028
USF & Design
European Community
782094
782094
Registered
03/26/2018
USF EXPEDITED
Canada
1127992
TMA630,054
Registered
01/12/2015
USF GUARANTEED
Canada
1128007
TMA629,892
Registered
1/11/2015
USF PREMIER
Canada
1128537
TMA635,986
Registered
03/23/2015
USF PREMIERPLUS
Canada
1128538
TMA630,051
Registered
01/12/2015
USFREIGHTWAYS
Canada
808741
TMA516,951
Registered
09/23/2014
USFREIGHTWAYS (Stylized)
Canada
810118
TMA500,330
Registered
09/10/2028
USFREIGHTWAYS & Design (Wave Design)
Canada
810117
TMA513,904
Registered
08/04/2014



GRANTOR = USF HOLLAND INC.
Mark
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
A GREAT WAY TO GO
U.S.
73/360,302
1,226,218
Registered
02/01/2013



GRANTOR = YRC WORLDWIDE INC.
Mark
Country
Application No.
Registration No.
Status – Appl. Pending/Registered
Expiration Date
ANY NEED. ANY SPEED. GUARANTEED.
Canada
1545212
TMA837,599
Registered
12/04/2027
ANY NEED. ANY SPEED. GUARANTEED.
Mexico
1216266
1340501
Registered
09/30/2021
ANY NEED. ANY SPEED. GUARANTEED.
Mexico
1216270
1341389
Registered
09/30/2021
ANY NEED. ANY SPEED. GUARANTEED.
U.S.
85/315,834
4,073,936
Registered
12/20/2021
“Around the World Group Company Ltd.” In Mandarin (YRC Worldwide Inc.’s Chinese
Name)
Hong Kong
300592506
300592506
Registered
03/02/2016
“Around the World Group” in Mandarin (YRC Worldwide’s Chinese Name)
Taiwan
95013410
1267782
Registered
06/15/2017
2-DAY USA
U.S.
74/726,752
2,014,616
Registered
11/05/2016
BE CONFIDENT. IT'S A YRC DELIVERY.
Canada
1445718
TMA785,033
Registered
12/15/2025
BE CONFIDENT. IT'S A YRC DELIVERY.
Mexico
1021878
1170844
Registered
07/23/2019
BE CONFIDENT. IT'S A YRC DELIVERY.
Mexico
1021881
1131031
Registered
07/23/2019
BE CONFIDENT. IT'S A YRC DELIVERY.
U.S.
77/655,694
3,775,974
Registered
04/13/2020
CONFIDENCE DELIVERED.
Mexico
1030012
1181672
Registered
08/27/2019
CONFIDENCE DELIVERED.
U.S.
77/680,626
3,765,099
Registered
03/23/2020
CREATING POSSIBILITIES
Canada
1321043
TMA705,985
Registered
01/29/2023
CREATING POSSIBILITIES
Mexico
809966
971073
Registered
09/29/2016
DEFINITE DELIVERY
Canada
1321479
TMA700,726
Registered
11/13/2022
EXACT
U.S.
75/585,614
2,359,522
Registered
06/20/2020
EXACT EXPRESS
Canada
1325080
TMA718,033
Registered
07/08/2023
EXACT EXPRESS
European Community
5833728
5833728
Registered
04/16/2017
EXACT EXPRESS
Mexico
848872
1000875
Registered
04/17/2017
EXACT EXPRESS
U.S.
75/513,434
2,230,978
Registered
03/19/2019
EXACT EXPRESS
U.S.
77/022,884
3,278,704
Registered
08/14/2017
EXACT EXPRESS EXPEDITED AIR & GROUND DELIVERY and Design
U.S.
75/800,721
2,375,251
Registered
08/08/2020
EXPEDITED PRECISION
Canada
1453897
TMA780,394
Registered
10/22/2025
EXPEDITED PRECISION
U.S.
77/708,039
3,760,194
Registered
03/16/2020
EXPRESS LANE SERVICES
U.S.
76/615,074
3,273,174
Registered
08/07/2017
EXPRESSWORKS
U.S.
74/703,902
2,037,882
Registered
02/11/2017
E-Z EXPORT
U.S.
74/145,006
1,671,364
Registered
01/07/2022
FAST-AS-FLITE
Canada
483535
TMA275948
Registered
01/21/2028
GENUINE HEAVYWEIGHT EXPERTS
U.S.
77/770,478
3,805,032
Registered
06/15/2020
GLOBAL QBT
U.S.
77/065,043
3,305,695
Registered
10/09/2017
GUARANTEED PRECISION
Canada
1453898
TMA780,739
Registered
10/26/2025
GUARANTEED PRECISION
U.S.
77/708,034
3,760,193
Registered
03/16/2020
GUARANTEED WINDOW
U.S.
77/564,415
3,888,216
Registered
12/07/2020
HOLLAND
U.S.
77/728,792
3,801,991
Registered
06/15/2020
MERGE-IN-TRANSIT
U.S.
74/513,843
1,895,361
Registered
05/23/2015
MY ROADWAY
Canada
1,321,030
TMA696,915
Registered
0920/2022
MY ROADWAY
Mexico
809964
1012665
Registered
09/29/2016
NEW PENN & Design
U.S.
74/160,265
1,712,273
Registered
09/01/2022
PREVIEW
U.S.
74/332,721
1,829,003
Registered
03/29/2014
QUIKTRAK
U.S.
73/386,468
1,288,108
Registered
07/31/2014
R & Design
Canada
491,500
TMA283,088
Registered
09/09/2028
R ROADWAY & Design
Canada
689,722
TMA419,149
Registered
11/05/2023
R ROADWAY & Design
U.S.
73/097,035
1,068,287
Registered
06/21/2017
REDDAWAY
U.S.
77/728,774
3,801,990
Registered
06/15/2020
REGIONAL OUTFITTERS
U.S.
77/065,059
3,279,235
Registered
08/14/2017
REIMER
Canada
1443006
 
Application Pending
 
REIMER
U.S.
77/682,160
3,766,225
Registered
03/30/2020
REIMER EXPRESS LINES LTD.
Canada
1306265
TMA725,159
Registered
10/02/2023
REIMER EXPRESS LINES LTD.
U.S.
76/560,709
2,961,833
Registered
06/14/2014
REIMER EXPRESS LINES LTD. ROADWAY EXPRESS & Design
Canada
1194843
TMA730,354
Registered
12/08/2023
RELAY
U.S.
73/642,383
1,458,659
Registered
09/22/2007
RELAY (Stylized)
U.S.
73/642,381
1,474,437
Registered
01/26/2008
RESIDENTIAL CONNECT
Canada
1,360,955
TMA724,085
Registered
09/19/2023
RESIDENTIAL CONNECT
Mexico
877860
1009544
Registered
08/27/2017
RESIDENTIAL CONNECT
U.S.
77/121,992
3,323,647
Registered
10/30/2017
ROADWAY
Canada
491,502
TMA354,213
Registered
3/31/2019
ROADWAY
China
5264419
5264419
Registered
08/20/2019
ROADWAY
China
5264418
5264418
Registered
08/20/2019
ROADWAY
Singapore
T06/06549D
T06/06549D
Registered
04/06/2016
ROADWAY
Singapore
T06/06552D
T06/06552D
Registered
04/06/2016
ROADWAY
Taiwan
95016084
1259891
Registered
04/15/2017
ROADWAY
U.S.
73/059,298
1,050,952
Registered
10/19/2016
ROADWAY EXPRESS
Canada
491,501
TMA354,212
Registered
3/31/2019
ROADWAY EXPRESS
U.S.
75/099,548
2,115,325
Registered
11/25/2017
ROADWAY TIME-ADVANTAGE
U.S.
77/352,942
3,593,844
Registered
03/24/2019
ROADWAY TIME-CRITICAL
Mexico
865686
1156767
Registered
07/03/2017
ROADWAY TIME-CRITICAL
Mexico
865685
1083039
Registered
07/03/2017
ROADWAY TIME-CRITICAL
U.S.
77/079,193
3,274,110
Registered
08/07/2017
SEALED EXHIBIT
Canada
1321850
TMA696,747
Registered
09/18/2022
SEALED EXHIBIT
Mexico
815679
1275513
Registered
10/27/2016
SEALED EXHIBIT
U.S.
78/877,811
3,198,956
Registered
01/16/2017
SHIFT TO HIGHER PERFORMANCE
Canada
1321029
698,631
Registered
10/16/2022
SPECIALIZED SOLUTIONS
U.S.
77/347,139
3,593,359
Registered
03/17/2019
SWAMP HOLLY
Canada
1358900
TMA718,242
Registered
07/09/2023
SWAMP HOLLY
China
6220566
6220566
Registered
09/20/2020
SWAMP HOLLY
Mexico
873654
1020991
Registered
08/07/2017
SWAMP HOLLY
U.S.
77/108,361
3,316,864
Registered
10/23/2017
TRANSPORTE A SU MANERA
Mexico
41779
58485
Registered
06/29/2017
TRANSPORTE A SU MANERA
Mexico
41780
43510
Registered
06/29/2017
USF
Mexico
327379
578430
Registered
03/26/2018
USF
U.S.
75/048,801
2,076,453
Registered
07/01/2017
USF & Design
Mexico
327,378
594802
Registered
03/26/2018
USF & Design
U.S.
75/048,800
2,076,452
Registered
07/01/2017
USFREIGHTWAYS
Mexico
327380
578431
Registered
03/26/2018
USFREIGHTWAYS
U.S.
75/054,518
2,154,111
Registered
04/28/2018
USFREIGHTWAYS (Stylized)
U.S.
75/054,822
2,154,112
Registered
04/28/2018
YELLOW
China
5264421
5264421
Registered
06/06/2020
YELLOW
China
5264420
5264420
Registered
01/27/2020
YELLOW
Hong Kong
10891/95
10680/96
Registered
08/30/2016
YELLOW
Mexico
243256
243256
Registered
03/12/2014
YELLOW
Singapore
7594/95
T95/07594F
Registered
08/16/2015
YELLOW
Taiwan
84047409
87916
Registered
01/15/2017
YELLOW
United Kingdom
1,317,266A
1,317,264
Registered
07/30/2018
YELLOW
U.S.
78/490,508
3,666,792
Registered
08/11/2019
YELLOW
U.S.
73/340,429
1,212,749
Registered
10/12/2022
YELLOW & Design
Canada
545,475
TMA324,496
Registered
3/06/2017
YELLOW & Design
Japan
104205/95
4120400
Registered
03/06/2018
YELLOW & Design
United Kingdom
1,317,266A
1,317,266
Registered
07/30/2018
YELLOW & Design
U.S.
77/382,468
3,575,015
Registered
02/17/2019
YELLOW & Design
U.S.
73/340,431
1,212,751
Registered
10/12/2022
YELLOW & Design (in black border)
U.S.
73/340,430
1,212,750
Registered
10/12/2022
YELLOW CORPORATION
U.S.
74/370,304
1,866,137
Registered
12/06/2014
YELLOW RACING
Mexico
830099
987173
Registered
01/16/2017
YELLOW RACING & Design
Mexico
840585
1049705
Registered
03/06/2017
YELLOW RACING & Design
Mexico
840583
994940
Registered
03/06/2017
YELLOW RACING & Design
Mexico
840581
994939
Registered
03/06/2017
YELLOW RACING & Design
Mexico
840584
994941
Registered
03/06/2017
YELLOW RACING & Design
Mexico
840586
994942
Registered
03/06/2017
YELLOW ROADWAY
Canada
1218708
TMA687,059
Registered
05/04/2022
YELLOW ROADWAY
European Community
3860475
3860475
Registered
05/24/2014
YELLOW ROADWAY
Mexico
657658
884278
Registered
05/24/2014
YELLOW ROADWAY
U.S.
76/561,489
3,886,496
Registered
12/07/2020
YELLOW ROADWAY CORP.
U.S.
77/578,559
4,364,940
Registered
07/09/2023
YELLOW ROADWAY CORPORATION & Design
China
4913699
4913699
Registered
05/06/2019
YELLOW TRANSPORTATION
Canada
1218707
TMA688,475
Registered
05/29/2022
YELLOW TRANSPORTATION
European Community
3860483
3860483
Registered
05/24/2014
YELLOW TRANSPORTATION
Mexico
657659
884279
Registered
05/24/2014
YELLOW TRANSPORTATION
U.S.
76/561,486
3,570,947
Registered
02/10/2019
YELLOW VOLUME ADVANTAGE
Canada
1402102
TMA759,984
Registered
02/22/2025
YELLOW VOLUME ADVANTAGE
China
6822543
6822543
Registered
09/20/2020
YELLOW VOLUME ADVANTAGE
Mexico
945763
1068824
Registered
07/07/2018
YELLOW VOLUME ADVANTAGE
U.S.
77/365,873
3,653,148
Registered
07/14/2019
YR & Design (Flag)
China
5686693
5686693
Registered
11/06/2019
YR & Design (Flag)
China
5686692
5686692
Registered
11/06/2019
YR & Design (Flag)
Hong Kong
300747405
300747405
Registered
10/24/2016
YR & Design (Flag)
Thailand
674896
Bor42382
Registered
09/30/2017
YR & Design (Flag)
Thailand
674897
Bor41172
Registered
09/30/2017
YR & Design (Flag)
U.S.
76/582,306
2,935,940
Registered
03/29/2015
YRC
Argentina
2,754,176
2231943
Registered
05/28/2018
YRC
Argentina
2,754,178
2231945
Registered
05/28/2018
YRC
Australia
1176437
1176437
Registered
05/16/2017
YRC
Brazil
829193782
829193782
Registered
12/22/2019
YRC
Brazil
829193766
829193766
Registered
08/02/2021
YRC
Canada
1348235
TMA712,782
Registered
04/24/2023
YRC
Chile
774.101
805.325
Registered
01/10/2018
YRC
China
5111454
5111454
Registered
04/27/2019
YRC
China
5111455
5111455
Registered
04/27/2019
YRC
Colombia
07-050113
397178
Registered
03/08/2020
YRC
Colombia
07-050110
344036
Registered
01/16/2018
YRC
Costa Rica
2007-5701
175999
Registered
06/12/2018
YRC
European Community
5911491
5911491
Registered
05/16/2017
YRC
Guatemala
M-4048-2007
158219
Registered
07/29/2018
YRC
Guatemala
M-4049-2007
154053
Registered
02/04/2018
YRC
Honduras
16.750-2007
14.677
Registered
05/05/2019
YRC
Honduras
16.751-2007
13.157
Registered
02/28/2018
YRC
Hong Kong
300560934
300560934
Registered
01/05/2016
YRC
India
1559716
 
Application Pending
 
YRC
Indonesia
J00-2007-020128
IDM000187241
Registered
06/22/2017
YRC
Indonesia
J00-2007-020129
IDM000187242
Registered
06/22/2017
YRC
Japan
2007-48664
5287128
Registered
12/11/2019
YRC
Malaysia
7008801
7008801
Registered
5/16/2017
YRC
Malaysia
7008802
7008802
Registered
05/16/2017
YRC
Mexico
855399
1156491
Registered
05/18/2017
YRC
Mexico
855397
997753
Registered
05/18/2017
YRC
New Zealand
768478
768478
Registered
05/16/2017
YRC
Nicaragua
2007-01728
0800864 LM
Registered
04/22/2018
YRC
Norway
200705668
244264
Registered
02/14/2018
YRC
Panama
161539
161539
Registered
05/17/2017
YRC
Panama
161540
161540
Registered
05/17/2017
YRC
Peru
315072
49766
Registered
03/07/2018
YRC
Peru
315073
48506
Registered
11/29/2017
YRC
Republic of Korea
2007-13560
169948
Registered
07/02/2018
YRC
Singapore
T07/10577E
T0710577E
Registered
05/16/2017
YRC
Singapore
T07/10580E
T07/10580E
Registered
05/16/2017
YRC
Suriname
20901
20901
Registered
10/10/2021
YRC
Switzerland
55404/2007
564686
Registered
05/21/2017
YRC
Taiwan
95001470
1262082
Registered
04/30/2017
YRC
U.S.
78/653,745
3,272,882
Registered
07/31/2017
YRC
Venezuela
12153-2007
 
Application Pending
 
YRC
Venezuela
12154-2007
S042861
Registered
07/28/2024
YRC
Vietnam
4-2007-10951
127315
Registered
06/14/2017
YRC & Design (Banner Logo)
Canada
1445712
TMA784,289
Registered
12/07/2025
YRC & Design (Banner Logo)
Mexico
1021874
1170843
Registered
07/23/2019
YRC & Design (Banner Logo)
Mexico
1021876
1133478
Registered
07/23/2019
YRC & Design (Banner Logo)
U.S.
77/655,672
3,775,973
Registered
04/13/2020
YRC CONFIDENCE DELIVERED. & Design
Mexico
1024832
1171479
Registered
08/05/2019
YRC CONFIDENCE DELIVERED. & Design
Mexico
1024833
1133511
Registered
08/05/2019
YRC CONFIDENCE DELIVERED. & Design
U.S.
77/665,523
3,773,115
Registered
04/06/2020
YRC FREIGHT
Canada
1,570,540
TMA852,311
Registered
06/03/2028
YRC FREIGHT
European Community
10736973
10736973
Registered


03/19.2022
YRC FREIGHT
Mexico
1261023
1308340
Registered
03/26/2022
YRC FREIGHT
Mexico
1261024
1303655
Registered


03/26/2022
YRC FREIGHT
U.S.
85/567,937
4,190,840
Registered


08/14/2022
YRC FREIGHT & Design (Black & White)
Canada
1,570,539
 
Application Pending
 
YRC FREIGHT & Design (Black & White)
European Community
10971992
10971992
Registered
06/30/2022
YRC FREIGHT & Design (Black & White)
Mexico
1261029
1308343
Registered


03/26/2022
YRC FREIGHT & Design (Black & White)
Mexico
1261030
1303658
Registered


03/26/2022
YRC FREIGHT & Design (Black & White)
U.S.
85/508,410
4,259,092
Registered
12/11/2022
YRC FREIGHT & Design (Orange)
Canada
1,570,538
 
Application Pending
 
YRC FREIGHT & Design (Orange)
Mexico
1261027
1308342
Registered


03/26/2022
YRC FREIGHT & Design (Orange)
Mexico
1261028
1303657
Registered


03/26/2022
YRC FREIGHT & Design (Orange)
U.S.
85/508,429
4,369,431
Registered
07/16/2023
YRC FREIGHT & Design (Blue)
Canada
1,570,541
TMA865,819
Registered
11/25/2028
YRC FREIGHT & Design (Blue)
Mexico
1261025
1308341
Registered


03/26/2022
YRC FREIGHT & Design (Blue)
Mexico
1261026
1303656
Registered


03/26/2022
YRC FREIGHT & Design (Blue)
U.S.
85/508,470
4,259,093
Registered


12/11/2022
YRC GLEN MOORE
U.S.
77/728,783
3,809,215
Registered
06/29/2020
YRC LOGISTICS
U.S.
78/745,566
3,341,439
Registered
11/20/2017
YRC LOGISTICS in Chinese Characters
China
6329154
6329154
Registered
06/27/2020
YRC LOGISTICS in Chinese Characters
China
6329153
6329153
Registered
06/27/2020
YRC NORTH AMERICAN TRANSPORTATION
U.S.
77/498,875
3,656,715
Registered
07/21/2019
YRC REGIONAL TRANSPORTATION
Canada
1354791
TMA729,810
Registered
12/01/2023
YRC REGIONAL TRANSPORTATION
Mexico
867335
1160940
Registered
07/10/2017
YRC REGIONAL TRANSPORTATION
Mexico
867334
1036846
Registered
07/10/2017
YRC REGIONAL TRANSPORTATION
U.S.
77/100,428
3,395,557
Registered
03/11/2018
YRC REIMER
Canada
1432725
 
Application Pending
 
YRC REIMER
U.S.
77/680,597
3,776,056
Registered
04/13/2020
YRC REIMER & Design
Canada
1,564,688
 
Application Pending
 
YRC REIMER & Design
Mexico
1284673
1397648
Registered
06/20/2022
YRC REIMER & Design
Mexico
1284674
1397649
Registered
06/20/2022
YRC REIMER & Design
U.S.
85/544,719
4,198,525
Registered


08/28/2022
YRC TIME-ADVANTAGE
Canada
1428085
TMA784,137
Registered
12/06/2025
YRC TIME-ADVANTAGE
China
7202131
7202131
Registered
11/20/2020
YRC TIME-ADVANTAGE
Mexico
989998
1099634
Registered
02/16/2019
YRC TIME-ADVANTAGE
U.S.
77/640,863
3,764,931
Registered
03/23/2020
YRC TRANSPORTATION
U.S.
77/500,305
3,569,587
Registered
02/03/2019
YRC WORLDWIDE
Australia
A0004617
1158924
Registered
05/02/2016
YRC WORLDWIDE
China
5285484
5285484
Registered
06/27/2019
YRC WORLDWIDE
China
5285483
5285483
Registered
06/27/2019
YRC WORLDWIDE
European Community
910134
910134
Registered
05/02/2016
YRC WORLDWIDE
Hong Kong
300560943
300560943
Registered
01/05/2016
YRC WORLDWIDE
Japan
910134
910134
Registered
05/02/2016
YRC WORLDWIDE
Madrid Protocol (TM)
910134
910134
Registered
05/02/2016
YRC WORLDWIDE
Norway
910134
910134
Registered
05/02/2016
YRC WORLDWIDE
Singapore
T07/02324H
T07/02324H
Registered
05/02/2016
YRC WORLDWIDE
Singapore
T07/02325F
T07/02325F
Registered
05/02/2016
YRC WORLDWIDE
Taiwan
95016086
1259892
Registered
04/15/2017
YRC WORLDWIDE
U.S.
78/745,559
3,266,262
Registered
07/17/2017
YRC WORLDWIDE & Design
Canada
1,308,618
TMA695,673
Registered
09/06/2022
YRC WORLDWIDE & Design
Mexico
791849
1098092
Registered
06/30/2016
YRC WORLDWIDE & Design
Mexico
791848
982536
Registered
06/30/2016
YRC WORLDWIDE & Design
U.S.
78/785,744
3,174,011
Registered
11/21/2016
YRC WORLDWIDE BIZCONNECT
U.S.
77/498,793
3,569,563
Registered
02/03/2019
YRCRT
U.S.
77/101,711
3,285,422
Registered
08/28/2017
YRCW
China
5111452
5111452
Registered
04/27/2019
YRCW
China
5111453
5111453
Registered
04/27/2019
YRCW
Hong Kong
300560925
300560925
Registered
01/05/2016
YRCW
Taiwan
95001468
1262081
Registered
04/30/2017
YRCW
U.S.
78/784,239
3,393,133
Registered
03/04/2018
ZIP DISK
U.S.
76/292,907
3,089,016
Registered
05/09/2016





GRANTOR = YRC WORLDWIDE INC. (TRANSFERRED BY ASSIGNMENT FROM YRC REGIONAL
TRANSPORTATION, INC. TO YRC WORLDWIDE INC.)
Mark
Country
Application No.
Registration No.
Status – Appl.
Pending/Registered
Expiration Date
HOLLAND
Canada
806071
TMA515,885
Registered
08/31/2014
REDDAWAY
Canada
806070
TMA485,808
Registered
11/19/2027





Schedule 6.1.6
Local Counsel

--------------------------------------------------------------------------------

•
Ohio: Baker & Hostetler LLP

•
Oregon: Stoel Rives LLP

•
Michigan: Clark Hill PLC

•
Pennsylvania: Morgan, Lewis & Bockius LLP

•
Kansas: Stinson Leonard Street LLP

•
Arizona: Snell & Wilmer L.L.P.





Schedule 7.1.1(a)
Pledged Collateral

--------------------------------------------------------------------------------



Pledged Equity




Grantor
Issuer
Issued and Outstanding Shares/Equity Interests
Record and Beneficial Owner
Pledged Equity %
YRC Worldwide Inc.
1105481 Ontario, Inc.
100 shares
100% by YRC Worldwide Inc.
65%
YRC Worldwide Inc
Express Lane Service, Inc.
100 shares
100% by YRC Worldwide Inc.
100%
YRC Worldwide Inc
YRC Association Solutions, Inc.
10,000 shares
100% by YRC Worldwide Inc.
100%
YRC Worldwide Inc
YRC International Investments, Inc.
1,000 shares
100% by YRC Worldwide Inc.
65%
YRC Worldwide Inc
YRC MORTGAGES, LLC
10,000 units
100% by YRC Worldwide Inc.
100%
YRC Worldwide Inc
YRC Regional Transportation, Inc.
1,000 shares
100% by YRC Worldwide Inc.
100%
YRC Worldwide Inc
YRC Enterprise Services, Inc.
1,000 shares
100% by YRC Worldwide Inc.
100%
Roadway LLC
YRC Inc.
200 shares
100% by Roadway LLC
100%
Roadway LLC
Roadway Next Day Corporation
100 shares
100% by Roadway LLC
100%
YRC Inc.
Reimer Express Lines Ltd.
100 Class B Common
7,511,000 Class A Voting Common
100% by YRC Inc.
65%
YRC Inc.
Roadway Express International, Inc.
1,000 shares
100% by YRC Inc.
100%
YRC Inc.
Roadway Reverse Logistics, Inc.
100 shares
100% by YRC Inc.
100%
Roadway Next Day Corporation
New Penn Motor Express, Inc.
7 shares
100% by Roadway Next Day Corporation
100%
YRC Regional Transportation, Inc
YRC LOGISTICS SERVICES, INC.
50 shares
100% by YRC Regional Transportation, Inc.
100%
YRC Regional Transportation, Inc
USF Bestway Inc.
283.4 shares
100% by YRC Regional Transportation, Inc.
100%
YRC Regional Transportation, Inc
USF DUGAN INC.
1,000,000 shares
100% by YRC Regional Transportation, Inc.
100%
YRC Regional Transportation, Inc
USF Glen Moore Inc.
100,000
100% by YRC Regional Transportation, Inc.
100%
YRC Regional Transportation, Inc
USF Holland Inc.
1,131 Common Stock
2,610 Preferred Stock
100% by YRC Regional Transportation, Inc.
100%
YRC Regional Transportation, Inc
USF Reddaway Inc.
40.5 shares
100% by YRC Regional Transportation, Inc.
100%











Pledged Debt


Grantor
Maker
Payee
Original Principal Amount
Each Loan Party
Each Loan Party
Each Loan Party
N/A
Roadway LLC
YRC Inc. (fka Roadway Express, Inc.)
Roadway LLC
$500,000,000.00
YRC Worldwide Inc.
YRC Inc. (fka Roadway Express, Inc.)
YRC Worldwide Inc.
$200,000,000.00
Roadway LLC
New Penn Motor Express, Inc.
Roadway LLC
$150,000,000.00
YRC Worldwide Inc.
YRC Logistics Asia Limited
YRC Worldwide Inc.
$10,203,693.27



SCHEDULE 7.1.1(b)
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Loan and Security Agreement to which this Schedule 7.1.1(b)
is appended (the “Agreement”). Unless otherwise noted, all references to
sections and schedules herein are to the sections and schedules of the
Agreement.
1.1    Pledge of Securities.    
1.1.1    Delivery of the Pledged Collateral.
(a)    On the Closing Date (in the case of any Loan Party that grants a Lien on
any of its assets hereunder on the Closing Date (a “Closing Date Grantor”) or on
the date on which it signs and delivers a joinder to the Agreement as a
Guarantor and such other security agreements and documents required under
Section 10.1.11(a)(i)(A) of the Agreement, each Loan Party shall deliver or
cause to be delivered to Agent, for the benefit of the Secured Parties (or Term
Agent so long as the Term Debt Intercreditor Agreement is in effect), any and
all Pledged Securities (other than any Uncertificated Securities, but only for
so long as such Securities remain uncertificated) to the extent such Pledged
Securities, in the case of Promissory Notes and Instruments evidencing Debt, are
required to be delivered pursuant to paragraph (b) of this Section 1.1.1.
Thereafter, whenever such Loan Party acquires any other Pledged Security (other
than any Uncertificated Securities, but only for so long as such Uncertificated
Securities remain uncertificated), such Loan Party shall concurrently with the
first Compliance Certificate required to be delivered thereafter pursuant to
Section 10.1.2 of the Agreement deliver or cause to be delivered to Agent (or
Term Agent so long as the Term Debt Intercreditor Agreement is in effect) such
Pledged Security as Collateral hereunder to the extent such Pledged Securities,
in the case of Promissory Notes and Instruments evidencing Debt, are required to
be delivered pursuant to Section 1.1.1(b) hereof.
(b)    Each Loan Party will cause (i) all Debt of Parent and Restricted
Subsidiaries that, in each case, is owing to such Loan Party to be evidenced by
the Intercompany Note or other Promissory Note, (ii) the Intercompany Note or
such other Promissory Note to be pledged and delivered to Agent (or Term Agent
so long as the Term Debt Intercreditor Agreement is in effect) pursuant to the
terms hereof and (iii) any Debt for borrowed money having an aggregate principal
amount equal to or in excess of $5,000,000 owed to such Loan Party by any Person
(other than Parent or a Restricted Subsidiary) to be evidenced by a duly
executed Promissory Note that is pledged and delivered to Agent, for the benefit
of the Secured Parties, (or Term Agent so long as the Term Debt Intercreditor
Agreement is in effect), within 30 days after creation or acquisition thereof,
pursuant to the terms hereof.
(c)    Upon delivery to Agent (or Term Agent so long as the Term Debt
Intercreditor Agreement is in effect), (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to Agent and by such other instruments and
documents as Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by instruments of assignment
duly executed by the applicable Loan Party and such other instruments or
documents as Agent may reasonably request. For any period in which Pledged
Securities are delivered to the Agent (or Term Agent so long as the Term Debt
Intercreditor Agreement is in effect), the Loan Parties shall provide with the
first Compliance Certificate required to be delivered thereafter pursuant to
Section 10.1.2 of the Agreement a schedule describing the securities, which
schedule shall be deemed to supplement Schedule 7.1.1(a) to the Agreement and be
made a part hereof; provided, that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.
(d)    Notwithstanding the foregoing, to the extent that any Closing Date
Grantor does not or cannot deliver any Pledged Collateral (other than Pledged
Collateral consisting of the Equity Interests of Parent or any wholly-owned
Domestic Subsidiary of Parent) on the Closing Date notwithstanding its use of
commercially reasonable efforts to do so, such Closing Date Grantor shall not be
required to deliver such Pledged Collateral until the date that is sixty (60)
days following the Closing Date (or such longer period as Agent may agree in its
reasonable discretion).
(e)    The assignment, pledge and security interest granted in Section 7.1.1 of
the Agreement are granted as security only and shall not subject Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Loan Party with respect to or arising out of the Pledged
Collateral.
1.1.2    Representations, Warranties and Covenants. Each Loan Party represents,
warrants and covenants, as to itself and the other Loan Parties, to and with
Agent, for the benefit of the Secured Parties, that:
(a)    Schedule 7.1.1(a) to the Agreement correctly sets forth, as of the
Closing Date and as of each date on which a supplement to such Schedule 7.1.1(a)
is delivered pursuant to Section 1.1.1(c) hereof, the percentage of the issued
and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity and includes all Equity Interests,
Promissory Notes and Instruments required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;
(b)    the Pledged Equity issued by a Restricted Subsidiary and the Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than Parent or a
Restricted Subsidiary, to the best of Parent’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity (other than Pledged Equity consisting of limited liability
company interests or partnership interests which, pursuant to the relevant
Organization Documents, cannot be fully paid and non-assessable), are fully paid
and nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Parent or a wholly owned Restricted
Subsidiary of Parent, to the best of Parent’s knowledge), are legal, valid and
binding obligations of the issuers thereof, subject to applicable Debtor Relief
Laws and general principles of equity.
(c)    (i) each Loan Party holds the Pledged Securities indicated on Schedule
7.1.1(a) to the Agreement as owned by such Loan Party free and clear of all
Liens, other than (A) Liens created by the Security Documents and (B) Liens
expressly permitted pursuant to Section 10.2.1, and (ii) will defend its title
or interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 1.1.2(c)), however, arising, of all Persons
whomsoever;
(d)    (i) except for (x) restrictions and limitations imposed by the Loan
Documents or securities laws generally or Liens expressly permitted pursuant to
Section 10.2.1 and (y) in the case of Pledged Equity of Persons that are not
Subsidiaries, transfer restrictions that exist at the time of acquisition of
Equity Interests in such Persons, and (ii) except as described in the Perfection
Certificate, or any other Loan Document, including, without limitation, 10.2.1
of the Agreement, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that would
prohibit, impair, delay or otherwise affect in any manner material and adverse
to Secured Parties the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by Agent of rights and
remedies hereunder;
(e)    each of Loan Parties has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority in the United
States, any securities exchange or any other Person was or is necessary to the
validity and perfection of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);
(g)    by virtue of the execution and delivery by Loan Parties of this
Agreement, when any Pledged Securities are delivered to Agent (or Term Agent so
long as the Term Debt Intercreditor Agreement is in effect) in accordance with
this Agreement together with such stock powers or similar instruments of
transfer executed in blank, Agent will obtain a legal, valid and, to the extent
governed by the UCC, first-priority (subject to any Liens permitted pursuant by
Section 10.2.1) perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
(h)    the pledge effected hereby is effective to vest in Agent, for the benefit
of Secured Parties, the rights of Agent in the Pledged Collateral as set forth
herein.
Notwithstanding anything herein to the contrary, none of Loan Parties shall be
required: (i) other than in respect of Pledged Collateral constituting
Certificated Securities of wholly-owned Restricted Subsidiaries directly owned
by any Loan Party and Dominion Accounts (subject to the provisions of Section
8.3.1), to perfect the security interests hereunder through “control”, (ii) to
perfect by possession of Promissory Notes or any other Instruments evidencing a
face principal amount not in excess of $5,000,000 and (iii) to take any actions
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction to create any security interests in assets located or titled
outside of the U.S. or to perfect any security interest in such assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).
1.1.3    Certification of Limited Liability Company and Limited Partnership
Interests. Each Loan Party acknowledges and agrees that, to the extent any
interest in any limited liability company or limited partnership controlled by
any Loan Party and pledged under Section 7.1.1 of the Agreement is a “security”
within the meaning of Article 8 of the UCC and is governed by Article 8 of the
UCC, such interest shall be represented by a certificate. Each Loan Party
further acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled on or after the Closing Date
by such Loan Party and pledged hereunder that is not a “security” within the
meaning of Article 8 of the UCC, such Loan Party shall at no time elect to treat
any such interest as a “security” within the meaning of Article 8 of the UCC,
nor shall such interest be represented by a certificate, unless such election
and such interest is thereafter represented by a certificate that is delivered
to Agent (or Term Agent so long as the Term Debt Intercreditor Agreement is in
effect) pursuant to the terms hereof.
1.1.4    Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and Agent shall give Administrative Borrower 5
Business Days prior written notice of its intent to exercise such rights,
(a) Agent, on behalf of Secured Parties, shall have the right (in its sole and
absolute discretion) to cause each of the Pledged Securities to be transferred
of record into the name of Agent and (b) Agent shall have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement; provided,
that, notwithstanding the foregoing, if a Bankruptcy Event of Default (defined
below) shall have occurred and be continuing, Agent shall not be required to
give the notice referred to above in order to exercise the rights described
above.. Each Loan Party will use commercial reasonable efforts to take any and
all actions reasonably requested by Agent to facilitate compliance with this
Section 1.1.4. “Bankruptcy Event of Default” shall mean any Event of Default
under Sections 11.01(j) or (k) of the Agreement, provided that, for the purposes
of this Agreement only in determining whether such an Event of Default has
occurred, any reference in any such clause to any Restricted Subsidiary or Loan
Party shall be deemed not to include any Immaterial Subsidiary affected by any
event or circumstances referred to in any such clause.
1.1.5    Voting Rights; Dividends and Interest.
(a)Unless and until an Event of Default shall have occurred and be continuing
and Agent shall have notified Administrative Borrower in writing 5 Business Days
prior thereto that the rights of Loan Parties under this Section 1.1.5 are being
suspended:
(i)    Each Loan Party shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Loan Documents; provided, that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Securities or the rights and remedies of any
of Agent or the other Secured Parties under this Agreement or any other Loan
Document or the ability of Secured Parties to exercise the same.
(ii)    Agent shall promptly execute and deliver to each Loan Party, or cause to
be executed and delivered to such Loan Party, all such proxies, powers of
attorney and other instruments as such Loan Party may reasonably request in
writing for the purpose of enabling such Loan Party to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above, in each case as shall be specified in such request and
be in form reasonably satisfactory to Agent.
(iii)    Each Loan Party shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
hereof, the other Loan Documents and Applicable Law; provided, that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Loan Party, shall not be commingled by such Loan Party
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of Agent and the Secured
Parties and shall be forthwith delivered to Agent (or Term Agent so long as the
Term Debt Intercreditor Agreement is in effect) in the same form as so received
(with any necessary endorsement reasonably requested by Agent). So long as no
Event of Default has occurred and is continuing, Agent shall promptly deliver to
each Loan Party any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities.
(b)    Upon the occurrence and during the continuance of an Event of Default,
after Agent shall have notified Administrative Borrower in writing and within 5
Business Days of the suspension of the rights of Loan Parties under
Section 1.1.5(a)(iii) hereof, then all rights of any Loan Party to dividends,
interest, principal or other distributions that such Loan Party is authorized to
receive pursuant to Section 1.1.5(a)(iii) hereof shall cease, and all such
rights shall thereupon become vested in Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions, subject to the rights of the Term Agent under
the Term Debt Intercreditor Agreement. All dividends, interest, principal or
other distributions received by any Loan Party contrary to the provisions of
this Section 1.1.5 shall be held in trust for the benefit of Agent, shall be
segregated from other property or funds of such Loan Party and shall be
forthwith delivered to Agent upon demand in the same form as so received (with
any necessary endorsement reasonably requested by Agent). Any and all money and
other property paid over to or received by Agent pursuant to the provisions of
this paragraph (b) shall be retained by Agent in an account to be established by
Agent upon receipt of such money or other property and shall be applied in
accordance with the provisions of Section 5.7 of the Agreement. After all Events
of Default have been cured or waived and, other than in the case of a waiver of
which Agent is aware, Administrative Borrower has delivered to Agent a
certificate to such effect, Agent shall promptly repay to each Loan Party
(without interest) all dividends, interest, principal or other distributions
that such Loan Party would otherwise be permitted to retain pursuant to the
terms of Section 1.1.5(a)(iii) hereof in the absence of an Event of Default and
that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after Agent shall have notified Administrative Borrower in writing and within 5
Business Days of the suspension of the rights of Loan Parties under
Section 1.1.5(a)(iii) hereof, then all rights of any Loan Party to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
Section 1.1.5(a)(i) hereof, and the obligations of Agent under
Section 1.1.5(a)(ii) hereof, shall cease, and all such rights shall thereupon
become, subject to the rights of the Term Agent under the Term Debt
Intercreditor Agreement, vested in Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided, that, unless otherwise directed by Required Lenders, Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit Loan Parties to exercise such rights. After all
Events of Default have been cured or waived and, other than in the case of a
waiver of which Agent is aware, Administrative Borrower has delivered to Agent a
certificate to such effect, each Loan Party shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Loan Party
would otherwise be entitled to exercise pursuant to the terms of Section
1.1.5(a)(i) hereof, and the obligations of Agent under Section 1.1.5(a)(ii)
hereof shall be reinstated.
(d)    Any notice given by Agent to Administrative Borrower suspending the
rights of Loan Parties under Section 1.1.5(a) hereof (i) shall be given in
writing, (ii) may be given with respect to one or more of Loan Parties at the
same or different times and (iii) may suspend the rights of Loan Parties under
Section 1.1.5(a)(i) or (iii) hereof in part without suspending all such rights
(as specified by Agent in its sole and absolute discretion) and without waiving
or otherwise affecting Agent’s rights to give additional notices from time to
time suspending other rights so long as an Event of Default has occurred and is
continuing. Notwithstanding anything to the contrary contained in Section
1.1.5(a), (b) or (c) hereof, if a Bankruptcy Event of Default shall have
occurred and be continuing, Agent shall not be required to give any notice
referred to in said Section in order to exercise any of its rights described in
such Section, and the suspension of the rights of each Loan Party under each
such Section shall be automatic upon the occurrence of such Bankruptcy Event of
Default.
1.1.6    Agent Not a Partner or Limited Liability Company Member. Nothing
contained in this Agreement shall be construed to make Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership and neither Agent nor any other Secured Party by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless Agent shall become the absolute owner of
Pledged Equity consisting of a limited liability company interest or a
partnership interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among Agent, any other Secured Party,
any Loan Party and/or any other Person.
1.2    Security Interests in Personal Property.
1.2.1     Each Loan Party hereby further authorizes Agent to file a Grant of
Security Interest substantially in the form of Exhibit E, F, or G, as
applicable, covering Intellectual Property Collateral with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), as applicable, and such other documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by such Loan Party hereunder, without
the signature of such Loan Party, and naming such Loan Party, as debtor, and
Agent, as secured party.
1.2.2    Representations and Warranties. Each Loan Party represents and
warrants, as to itself and the other Loan Parties, to Agent and the Secured
Parties that as of the Closing Date:
(a)    Each Loan Party has good and valid rights (not subject to any Liens other
than Liens permitted by Section 10.2.1) and/or good and marketable title in the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder (which rights and/or title, are in any event, sufficient
under Section 9-203 of the UCC), and has full power and authority to grant to
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.
(b)    A Perfection Certificate has been duly executed and delivered to Agent
and the information set forth therein, including the exact legal name of each
Loan Party and its jurisdiction of organization, is correct and complete in all
material respects as of the Closing Date. The UCC financing statements
(including fixture filings, as applicable) prepared by Agent based upon the
information provided to Agent in the Perfection Certificate (or specified by
notice from the applicable Loan Party to Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 10.1.11), are
all the filings, recordings and registrations (other than any filings required
to be made in the United States Patent and Trademark Office, the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of Intellectual Property and any filing required to be
made by notating a lien on any certificate of title) that are necessary to
establish a legal, valid and perfected security interest in favor of Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration with respect to such
Article 9 Collateral is necessary in any such jurisdiction, except as provided
under Applicable Law with respect to the filing of continuation statements. Each
Loan Party represents and warrants that, as of the Closing Date, fully executed
Grants of Security Interest in the form attached as Exhibit E, F, or G, as
applicable, containing a description of all Intellectual Property Collateral
consisting of Patents (other than any Patents that are not material to the
operation of the business of the Loan Parties taken as a whole or do not
otherwise have significant value), registered Trademarks (and Trademarks for
which registration applications are pending) (other than any Trademarks or
Trademark registrations that are not material to the operation of the business
of Grantors, taken as a whole or do not otherwise have significant value) or
registered Copyrights (and Copyrights for which registration applications are
pending) (other than with respect to any Copyright that is not material to the
operation of the business of Loan Parties, taken as a whole or do not otherwise
have significant value), as applicable, have been delivered to Agent for
recording by the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder.
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 1.2.2(b)
hereof, a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the UCC, (iii) a security
interest that shall be perfected in all Article 9 Collateral (other than with
respect to any Copyright that is not material to the business of Loan Parties
taken as a whole) in which a security interest may be perfected upon the receipt
and recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and (iv) subject
to the notations of lien described in Section 1.2.2(b) hereof, a perfected
security interest in all Article 9 Collateral covered by a certificate of title.
The Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens expressly permitted pursuant to 10.2.1
(other than Liens securing Debt permitted under Section 10.2.3(o) and any
Permitted Refinancing to the extent set forth in the Term Debt Intercreditor
Agreement).
(d)    No Loan Party has filed or consented to the filing of (i) any financing
statement or analogous document under the UCC or any other Applicable Laws
covering any Article 9 Collateral, (ii) any assignment in which any Loan Party
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, or (iii) any assignment in which
any Loan Party assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 10.2.1.
(e)    All Commercial Tort Claims of each Loan Party where the amount of damages
claimed by such Loan Party is equal to or in excess of $5,000,000 in existence
on the Closing Date of this Agreement (or on the date upon which such Loan Party
becomes a party to this Agreement) are described on Schedule 7.1(c) to the
Agreement.
1.2.3    Covenants.
(a)    Administrative Borrower agrees to promptly (and in any event within 30
calendar days thereafter) notify Agent of any change (i) in the legal name of
any Loan Party, (ii) in the identity or type of organization or corporate
structure of any Loan Party, (iii) in the jurisdiction of organization of any
Loan Party, (iv) in the Location of any Loan Party or (v) in the organizational
identification number of any Loan Party. Loan Parties agree not to effect or
permit any change referred to in the preceding sentence unless all filings,
publications and registrations have been made (or will be made in a timely
fashion) under the UCC or any other Applicable Law that are required in order
for Agent to continue at all times following such change to have a valid, legal
and first-priority (subject only to (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 10.2.1 and has priority as a matter of law and
(ii) Liens expressly permitted pursuant to Section 10.2.1 (other than Liens
securing Debt permitted under Section 10.2.3(o) and any Permitted Refinancing to
the extent set forth in the Term Debt Intercreditor Agreement).) perfected
security interest in all Article 9 Collateral. In addition, if any Loan Party
does not have an organizational identification number on the Closing Date (or
the date such Loan Party becomes a party to this Agreement) and later obtains
one, Administrative Borrower shall promptly thereafter notify Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to Agent to the extent necessary to maintain the security interests
(and the priority thereof) of Agent in the Collateral intended to be granted
hereby fully perfected and in full force and effect.
(b)    Subject to Section 1.2.3(h) hereof, each Loan Party shall, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of Agent in the Article 9 Collateral and the priority thereof against
any known Lien not expressly permitted pursuant to Section 10.2.1.
(c)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 10.1.1, Administrative
Borrower shall deliver to Agent a certificate executed by a Responsible Officer
of Administrative Borrower setting forth the information required pursuant to
Sections 1(a), 1(e), 2(a), 2(b), 2(c), 2(d), 2(e), 2(g), 5, 6, 7 and 12 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 1.2.3(c).
(d)    Subject to Section 1.2.3(h) hereof and any other limitations on creation,
perfection or protection of the Agent’s security interest set forth herein or in
any other Loan Document, each Loan Party agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents with respect to Collateral and take all such actions as Agent may from
time to time reasonably request to better assure, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith. Each Loan Party will, at its own expense,
promptly make, execute, endorse, acknowledge, file and/or deliver to Agent from
time to time such lists, descriptions and designations of its then owned Tractor
Trailers and Rolling Stock (including certificate of title numbers and
jurisdictions of registration of each such Tractor Trailer and Rolling Stock),
documents of title, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments and take such further steps and actions relating
to such Tractor Trailers, Rolling Stock and other property or rights covered by
the security interest hereby granted necessary to perfect, preserve or protect
its security interest in such Tractor Trailers, Rolling Stock and other property
or rights. Each Loan Party agrees to execute all documentation reasonably
required to effect such recordations and to cause the notation of lien and
filing of relevant certificates of title with the appropriate state governmental
agency. If any amount payable under or in connection with any of the Article 9
Collateral (other than by a Loan Party) that equals or exceeds $5,000,000 shall
be or become evidenced by any Promissory Note or Instrument, such Promissory
Note or Instrument shall be, concurrently with the first Compliance Certificate
required to be delivered pursuant to Section 10.1.2 of the Agreement thereafter
pledged delivered to Agent, for the benefit of the Secured Parties (or Term
Agent so long as the Term Debt Intercreditor Agreement is in effect), duly
endorsed in a manner reasonably satisfactory to Agent.
(e)    At its option, Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not permitted pursuant to Section 10.2.1,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Loan Party fails to do so as required by this Agreement and
within a reasonable period of time after Agent has requested that it do so, and
each Loan Party jointly and severally agrees to reimburse Agent within 10 days
after written demand for any payment made or any reasonable expense incurred by
Agent pursuant to the written foregoing authorization. Nothing in this paragraph
shall be interpreted as excusing any Loan Party from the performance of, or
imposing any obligation on Agent or any Secured Party to cure or perform, any
covenants or other promises of any Loan Party with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
(f)    If at any time any Loan Party shall take a security interest in any
property of an Account Debtor or any other Person the value of which equals or
exceeds $1,000,000 to secure payment and performance of an Account, such Loan
Party shall, concurrently with the first Compliance Certificate required to be
delivered pursuant to Section 10.2.1 of the Agreement thereafter, collaterally
assign such security interest to Agent for the benefit of the Secured Parties.
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.
(g)    Each Loan Party (rather than Agent or any Secured Party) shall remain
liable (as between itself and any relevant counterparty) to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Loan Party jointly
and severally agrees to indemnify and hold harmless Agent and the Secured
Parties from and against any and all liability for such performance, to the
extent of, and subject to the terms, conditions and limitations set forth in,
the Agreement, including, without limitation, Section 3.4 thereof.
(h)    Notwithstanding anything herein to the contrary, no Loan Party shall be
required: (i) other than in respect of Pledged Collateral constituting
Certificated Securities of wholly-owned Restricted Subsidiaries directly owned
by any Loan Party and Dominion Accounts (subject to the provisions of Section
8.3.1), to perfect the security interests hereunder through “control”, (ii) to
complete any filings or other action with respect to the perfection of the
security interests, including of any Intellectual Property, created hereby in
any jurisdiction outside of the United States or any State thereof, (iii) to
perfect by possession of any intercompany notes evidencing an aggregate
principal amount not in excess of $5,000,000, (iv) to perfect by possession of
Promissory Notes or any other Instruments evidencing an aggregate principal
amount not in excess of $5,000,000, and (iv) to take any actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction to create any
security interests in assets located or titled outside of the U.S. (including
the Equity Interests of any Foreign Subsidiary) or to perfect any security
interest in such assets, including any Intellectual Property registered in any
non-U.S. jurisdiction (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).
1.3    Special Provisions Concerning Intellectual Property Collateral.     
1.3.1    Grant of License to Use Intellectual Property. Without limiting the
provisions of Section 7.1.2 of the Agreement or any other rights of Agent as the
holder of a Security Interest in any Intellectual Property Collateral, for the
purpose of enabling Agent to exercise rights and remedies under this Agreement
at such time as Agent shall be lawfully entitled to exercise such rights and
remedies, each Loan Party hereby grants to Agent an irrevocable, nonexclusive
license (exercisable without payment of rent, royalty or other compensation to
Loan Parties) to use, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Loan Party, and wherever the
same may be located (whether or not any license agreement by and between any
Loan Party and any other Person relating to the use of such Intellectual
Property Collateral may be terminated hereafter), and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided, however, that any license granted by
Agent to a third party shall include reasonable and customary terms necessary to
preserve the existence, validity, and value of the affected Intellectual
Property Collateral, including, without limitation, provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, protecting
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of Agent under this Agreement,
any other Loan Document or Applicable Law, nothing in the foregoing license
grant shall be construed as granting Agent rights in and to such Intellectual
Property Collateral above and beyond (x) the rights to such Intellectual
Property Collateral that each Loan Party has reserved for itself and (y) in the
case of Intellectual Property Collateral that is licensed to any such Loan Party
by a third party, the extent to which such Loan Party has the right to grant a
sublicense to such Intellectual Property Collateral hereunder). The use of such
license by Agent may only be exercised, at the option of Agent, during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by Agent in accordance herewith shall be binding
upon Loan Parties notwithstanding any subsequent cure of an Event of Default. In
the event the license set forth in this Section 1.3.1 is exercised with regard
to any Trademarks, then the following shall apply: (i) all goodwill arising from
any licensed or sublicensed use of any Trademark shall inure to the benefit of
Loan Party; (ii) the licensed or sublicensed Trademarks shall only be used in
association with goods or services of a quality and nature consistent with the
quality and reputation with which such Trademarks were associated when used by
Loan Party prior to the exercise of the license rights set forth herein; and
(iii) at Loan Party's request and expense, licensees and sublicensees shall
provide reasonable cooperation in any effort by Loan Party to maintain the
registration or otherwise secure the ongoing validity and effectiveness of such
licensed Trademarks, including, without limitation the actions and conduct
described in Section 1.3.2 below. The license granted to Agent herein shall be
inapplicable to any Commercial Software License that constitutes Intellectual
Property Collateral to the extent the applicable Loan Party is prohibited by
written agreement from granting a license in such Commercial Software License to
Agent, except to the extent such prohibition is ineffective (or deemed
ineffective) under the UCC or other Applicable Law.
1.3.2    Protection of Agent’s Security.
(a)    Except to the extent permitted by subsection 1.3.2(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property Collateral for which such Loan Party has standing
to do so, each Loan Party agrees to take, at its expense, all steps, including,
without limitation, in the USPTO, the USCO and any other Governmental Authority
located in the United States to (i) maintain the validity and enforceability of
any registered Intellectual Property Collateral and maintain such Intellectual
Property Collateral in full force and effect, and (ii) pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Loan Party, including, without limitation, the payment of required fees
and taxes, the filing of responses to office actions issued by the USPTO, the
USCO or other Governmental Authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
(b)    Except to the extent permitted by subsection 1.3.2(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, no Loan Party shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in case of a trade secret, lose its competitive value).
(c)    Except to the extent permitted by subsection 1.3.2(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall take all steps to preserve and protect
each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
(d)    Each Loan Party agrees that, should it obtain an ownership or other
interest in any Intellectual Property Collateral after the Closing Date (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such after-acquired Intellectual Property Collateral and, in the case of
Trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto.
(e)    Concurrently with the delivery of a Compliance Certificate for each
fiscal quarter, each Loan Party shall sign and deliver to Agent a security
agreement in form and substance reasonably satisfactory to Agent and related
Grant of Security Interest with respect to applications for registration or
registrations of Intellectual Property Collateral (other than with respect to
any Copyright that is not material to the business of Loan Parties, taken as a
whole) owned or exclusively licensed by it as of the last day of such fiscal
quarter, to the extent that such Intellectual Property Collateral is not covered
by any previous such security agreement (and Grant of Security Interests) so
signed and delivered by it. In each case, it will promptly cooperate as
reasonably necessary to enable Agent to make any necessary or reasonably
desirable recordations with the USCO or the USPTO, as appropriate.
(f)    Notwithstanding the foregoing provisions of this Section 1.3.2 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Loan
Party from discontinuing the use or maintenance of any or its Intellectual
Property Collateral, the enforcement of license agreements or the pursuit of
actions against infringers, to the extent permitted herein if such Loan Party
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.
(g)    Upon and during the continuance of an Event of Default, each Loan Party
shall, if requested by Agent, use its commercially reasonable efforts to obtain
all requisite consents or approvals by the licensor of each License to effect
the assignment of all such Loan Party’s right, title and interest thereunder to
Agent or its designee.
1.4    Conflicts.


Agent and each Lender hereby agrees that the terms, conditions and provisions
contained in this Schedule are subject to the Term Debt Intercreditor Agreement
and, in the event of a conflict between the terms of the Term Debt Intercreditor
Agreement and this Agreement, the terms of the Term Debt Intercreditor Agreement
shall govern and control. Notwithstanding anything to the contrary herein, prior
to the Discharge of Term Obligations (as defined in the Term Debt Intercreditor
Agreement), the requirements of this Agreement to deliver possession, control or
notations of Collateral to Agent shall be deemed satisfied by the delivery of
possession, control or notation of such Collateral to a representative of the
Secured Parties (as defined in the Term Debt Intercreditor Agreement) and as
bailee for the Collateral Agent as provided in the Term Debt Intercreditor
Agreement.




Schedule 7.1(c)
Commercial Tort Claims

--------------------------------------------------------------------------------

Certain commercial tort claims set forth in the complaint which was filed on
April 12, 2012 in the United States District Court for the District of South
Carolina, Charleston Division (Case No. 2:12-cv-1008-CWH) (subsequently re-filed
in the United States District Court for the Middle District of Florida, Case No.
3:12-cv-01180-J-32JBT) by certain plaintiffs, including YRC Worldwide Inc., New
Penn Motor Express, Inc., USF Reddaway, Inc., YRC Inc., YRC Enterprise Services,
Inc. and YRC Logistics Services against Sea Star Line, LLC, Saltchuk Resourses,
Inc., Totem Ocean Trailer Express, Inc., Crowley Maritime Corporation, Crowley
Liner Services, Inc. and Leanard Sharpiro as defendants.


Certain commercial tort claims set forth in a complaint filed in 2008 (No. 08 L
6760, Cook Co., IL) by USF Holland against a former law firm representing
Holland in a vehicle accident lawsuit.


 
Schedule 8.3
Deposit Accounts

--------------------------------------------------------------------------------

Name of Loan Party
Name of Institution
Account Number
Account Type
New Penn Motor Express, Inc.
Bank of America
**REDACTED**
Checking
(Field Deposit)
New Penn Motor Express, Inc.
Bank of Nova Scotia
**REDACTED**
Checking
(Depository and PR)
New Penn Motor Express, Inc.
JPMorgan
**REDACTED**
Lockbox
New Penn Motor Express, Inc.
US Bank
**REDACTED**
Checking
(Payroll)
New Penn Motor Express, Inc.
Valley National Bank
**REDACTED**
Checking
(Pier Account)
Roadway Reverse Logistics, Inc.
JPMorgan
**REDACTED**
Checking
(Concentration)
USF Holland Inc.
Bank of Nova Scotia
**REDACTED**
Checking
(General Acct)
USF Holland Inc.
JPMorgan
**REDACTED**
Checking
(Accounts Payable)
USF Holland Inc.
JPMorgan
**REDACTED**
Checking
(Payroll)
USF Holland Inc.
JPMorgan
**REDACTED**
Checking
(ACH Prefund)
USF Reddaway Inc.
JPMorgan
**REDACTED**
Checking
(Operating)
USF Reddaway Inc.
US Bank
**REDACTED**
Checking
(Payroll)
YRC Regional Transportation, Inc.
JPMorgan
**REDACTED**
Checking
(Concentration)
YRC Inc.
Bank of America
**REDACTED**
Checking
(PR Field Drafts)
YRC Inc.
Bank of America
**REDACTED**
Checking
(AP Field Drafts)
YRC Inc.
Bank of America
**REDACTED**
CD (Utility Deposit)
YRC Worldwide Inc.
Bank of Nova Scotia
**REDACTED**
Checking
YRC Worldwide Inc.
Bank of Nova Scotia
**REDACTED**
Checking
(EFT Account)
YRC Inc.
JPMorgan
**REDACTED**
Checking
(Non PeopleSoft Payables)
YRC Inc.
JPMorgan
**REDACTED**
Checking
(Concentration)
YRC Inc.
Toronto Dominion
**REDACTED**
Checking
YRC Worldwide Inc.
United Missouri Bank
**REDACTED**
Trust Account
YRC Worldwide Inc.
United Missouri Bank
**REDACTED**
Trust Account
YRC Inc.
Wells Fargo
**REDACTED**
CD
(Landscaping)
YRC Worldwide Inc.
Bank of America
**REDACTED**
Checking (Concentration)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(Concentration)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(ATM)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(AP/PR Concentration)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(PeopleSoft Payables)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
 
Checking
(Govt Debits)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(Workers Comp)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(BIPD)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(Prefund PeopleSoft Payables)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Checking
(Group Life AD&D)
YRC Worldwide Inc.
USBank
**REDACTED**
Checking
YRC Worldwide Inc.
USBank
**REDACTED**
Checking
(Direct Deposit)
YRC Worldwide Inc.
JPMorgan
**REDACTED**
Escrow
(WC & BIPD)
YRC Worldwide Inc.
RBS Citizens, N.A.
**REDACTED**
Commercial Checking (ABL Cash Dominion Account)
YRC Worldwide Inc.
RBS Citizens, N.A.
**REDACTED**
Commercial Checking (ABL Cash Collateral Account)
YRC Worldwide Inc.
RBS Citizens, N.A.
**REDACTED**
Commercial Checking (Concentration Account)
YRC Worldwide Inc.
RBS Citizens, N.A.
**REDACTED**
Commercial Checking (Investment Account)
YRC Inc.
JPMorgan
**REDACTED**
YRC Inc Lockbox
YRC Inc.
JPMorgan
**REDACTED**
Merchant Card Deposit
USF Reddaway Inc.
JPMorgan
**REDACTED**
Reddaway Lockbox
USF Holland Inc.
JPMorgan
**REDACTED**
Holland Lockbox
YRC Inc.
JPMorgan
**REDACTED**
YRC Inc. ACH Deposit



Schedule 9.1.11
Subsidiaries

--------------------------------------------------------------------------------

Subsidiary
Direct Owner
Status
1105481 Ontario, Inc.
YRC Worldwide Inc.
Excluded Subsidiary
Express Lane Service, Inc.
YRC Worldwide Inc.
Guarantor
OPK Insurance Co. Ltd.
YRC Worldwide Inc.
Immaterial Subsidiary and Excluded Subsidiary
Roadway LLC
YRC Worldwide Inc.
Guarantor and Immaterial Subsidiary and Excluded Subsidiary
YRC Association Solutions, Inc.
YRC Worldwide Inc.
Guarantor
YRC Logistics Asia Limited
YRC Worldwide Inc.
Immaterial Subsidiary and Excluded Subsidiary
YRC International Investments, Inc.
YRC Worldwide Inc.
Excluded Subsidiary
YRC Mortgages, LLC
YRC Worldwide Inc.
Guarantor
JHJ International Transportation Co., Ltd.
YRC Worldwide Inc.
Excluded Subsidiary
YRC Regional Transportation, Inc.
YRC Worldwide Inc.
Guarantor
YRC Enterprise Services, Inc.
YRC Worldwide Inc.
Guarantor
YRCW Receivables LLC
YRC Worldwide Inc.
Immaterial Subsidiary and Excluded Subsidiary
YRC Inc.
Roadway LLC
Borrower and Guarantor
Roadway Next Day Corporation
Roadway LLC
Guarantor
Reimer Express Lines Ltd.
YRC Inc.
Excluded Subsidiary
Roadway Express International, Inc.
YRC Inc.
Guarantor
Roadway Express, S.A. de
C. V.
YRC Inc.
Immaterial Subsidiary and Excluded Subsidiary
Roadway Reverse Logistics, Inc.
YRC Inc.
Guarantor
Transcontinental Lease, S. de R.L. de C.V.
YRC Inc.
Immaterial Subsidiary and Excluded Subsidiary
YRC Transportation, S.A. de C.V.
YRC Inc.
Immaterial Subsidiary and Excluded Subsidiary
YRC Services S. de R.L. de C.V.
YRC Transportation, S.A. de C.V.
Excluded Subsidiary
New Penn Motor Express, Inc.
Roadway Next Day Corporation
Borrower and Guarantor
YRC (Shanghai) Management Consulting CO., LTD.
YRC Logistics Asia Limited
Excluded Subsidiary
PT Meridian IQ Indonesia International
YRC (Shanghai) Management Consulting CO., LTD.
Excluded Subsidiary
YRC Worldwide Pte. Ltd.
YRC International Investments, Inc.
Excluded Subsidiary
YRC Logistics Services, Inc.
YRC Regional Transportation, Inc.
Guarantor
YRC Logistics Inc.
YRC Logistics Services, Inc.
Immaterial Subsidiary and Excluded Subsidiary
USF Bestway Inc.
YRC Regional Transportation, Inc.
Guarantor
USF Dugan Inc.
YRC Regional Transportation, Inc.
Guarantor
USF Glen Moore Inc.
YRC Regional Transportation, Inc.
Guarantor
USF Holland Inc.
YRC Regional Transportation, Inc.
Borrower and Guarantor
USF Holland International Sales Corporation
USF Holland Inc.
Immaterial Subsidiary and Excluded Subsidiary
USF RedStar LLC
YRC Regional Transportation, Inc.
Guarantor and Immaterial Subsidiary and Excluded Subsidiary
USF Reddaway Inc.
YRC Regional Transportation Inc.
Borrower and Guarantor







Schedule 9.1.14
Labor Matters

--------------------------------------------------------------------------------

•
IBT Agreement

•
IBT Extension Agreement



Operating
Company
Contract Name
Union Name
Union Type
Holland
Office and Clerical Employees Agreement
Teamsters Local Union No. 364
Teamsters
Holland
St. Louis Office Employees Rider
Teamsters Local Union No. 688
Teamsters
Holland
Office Clerical Supplemental / NMFA Agreement
Teamsters Local No. 24
Teamsters
Holland
Office and Clerical Employees Agreement
Local Union No. 20
Teamsters
Holland
USF Holland Local Cartage Agreement of General Teamsters Local 179
Local Union No. 179
Teamsters
Holland
USF Holland and Teamsters Truck Drivers Union, Local No. 407 Cleveland Office
Clerical
Local Union No. 407
Teamsters
Holland
USF Holland and General Drivers, Warehousemen and Helpers Teamsters Local Union
No. 89 Louisville, KY Clerical Agreement
Local Union No. 89
Teamsters
Holland
Office Employees Rider to the National Master Freight Agreement and Central
States Area Local Cartage Supplemental Agreement
Teamsters Local 600
Teamsters
Holland
USF Holland & Teamsters Local Union No. 371 Office Clerical Employees Addendum
Teamsters Local Union No. 371
Teamsters
Holland
Agreement between Teamsters Local Union No. 120 and USF Holland, Coon Rapids, MN
Terminal NMFA Office Personnel Addendum
Teamsters Local Union No. 120
Teamsters
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplement Agreement between USF Holland and Chauffeurs, Teamsters
and Helpers Local #26
Chauffeurs, Teamsters and Helpers Local #26
Teamsters
Holland
USF Holland Motor Express, Inc. Office and Miscellaneous Truck Terminal
Employee's Agreement Rockford, IL
Teamsters Local Union No. 325
Teamsters
Holland
Kansas City Garage Addendum
Teamsters Local Union #41
Teamsters
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplement Agreement between USF Holland and General Drivers and
Helpers Union Local No. 554
General Drivers and Helpers Union Local No. 554
Teamsters
Holland
Agreement between Central States Motor Carriers Association, Inc. and IA of M &
AW District Lodge 60
IA of M & AW District Lodge 60 and Local Union No. 698
Machinists and Aerospace Workers
Holland
USF Holland, Inc. Youngstown Terminal Office Clerical Supplemental/NMFA
Agreement
Teamsters Local Union 377
Teamsters
Holland
Appleton Area and Vicinity Office and Clerical Employees Supplement to the
Central States Area Local Cartage Supplemental Agreement to the National Master
Freight Agreement
Teamsters Local Union 662
Teamsters
Holland
Uniform Indiana Automotive Maintenance Agreement
Teamsters Joint Council 69
Teamsters
Holland
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement Covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
Holland
Cincinnati Garage Employees Agreement
Teamsters Local Union 100
Teamsters
Holland
Agreement Between Teamsters Local Union 160 and USF Holland, Owatonna, MN
Terminal
Teamsters Local Union 160
Teamsters
Holland
Addendum to the 2008 - 2013 Local 710 Dock Agreement Covering Custodial
Employees
Teamsters Local 710
Teamsters
Holland
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
Holland
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
Holland
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement covering Milwaukee and Waukesha Areas
Local Union No. 200
Teamsters
Holland
Indiana Uniform Office Clerical Agreement
Teamsters Local Unions 135, 215, 364, 414
Teamsters
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplemental Agreement
Teamsters Local Union 554
Teamsters
Holland
Agreement between Mechanic's Local 701 IAM & AW and Central States Motor
Carrier's Association (CSMCA) and Trucking Management Inc: For: YRC Inc; YRC
Holland, Inc
Mechanic's Local 701 IAM & AW and Central States Motor Carrier's Association
Machinists and Aerospace Workers
Holland
Supplement to the Central Region Over-the-Road Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee-based Over-the-Road Drivers
Teamsters Local Union 200
Teamsters
Holland
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Teamsters State of Michigan Office Workers Supplemental Agreement to the
National Master Freight Agreement
Teamsters State of Michigan
Teamsters
Holland
Southern Region Local Freight Forwarding Garage Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Southern Region Area Over-the-Road Motor Freight Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Upstate Michigan Garage Addendum to NMFA and Central States Area Local Cartage
Supplemental Agreement
Teamster Union 406
Silent
New Penn
Mechanics Areawide Agreement
Teamsters Local Union No. 677
Teamsters
New Penn
Appendix Covering the Classifications of Mechanics and Garage Employees
Local Union 707
Teamsters
New Penn
Appendix to New Jersey / New York Area General Trucking Supplement Agreement
Merchandise Drivers Local No. 641
Teamsters
New Penn
Highway and Local Motor Freight Drivers Dockmen and Helpers Local Union 707
Clerical Appendix
Local Union 707
Teamsters
New Penn
Addendum between New Penn and Teamsters Local Union No. 355
Teamsters Local Union 355
Teamsters
New Penn
Mechanics Agreement between New Penn and Teamsters Local Union No. 251
Local Union 251
Teamsters
New Penn
National Master Freight Agreement and Central Pennsylvania Supplemental
Agreement
Central Pennsylvania and Local Cartage Unions 229, 401, 429, 764, 777, 773 and
776
Teamsters
New Penn
PPA Pension Proposal Outline
ILA Local Union 1730
Longshoremen
New Penn
General Freight Agreement Between Inland Terminal Workers 1730 and New Penn
Motor Express, Inc.
ILA Local Union 1730
Longshoremen
New Penn
New York State Freight Division Supplemental Agreement Covering Over the Road
and Cartage
Locals 118,118A,182, 264, 264A, 294, 317, 375, 449, 529, 687, 693
Teamsters
New Penn
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
New Penn
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
New Penn
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
New Penn
Joint Council No. 40 Freight Council Supplemental Agreement
Teamsters Local Unions 30, 110, 249 261, 397, 491, 538, 585
Teamsters
New Penn
Central Pennsylvania Mechanics and Office Employees Agreement
Teamsters Local Unions 229, 401, 429, 764, 771, 773, 776
Teamsters
New Penn
Addendum to the Central Pennsylvania Mechanics and Office Employees Agreement
Teamsters Local Unions 776
Teamsters
New Penn
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
Reddaway
USF Reddaway Western Contract
Teamsters Local Unions Nos. 63, 70, 104, 492
Teamsters
Reddaway
Master Agreements, Supplement Agreements, and Letters of Understanding
Teamsters Local Unions 162, 206, 324, 962, 37, 174
Teamsters
Reddaway
Master Agreement Supplemental Agreements and Memos of Understanding
Teamsters Local Unions 63, 70, 104, 492
Teamsters
Reddaway
USF Reddaway Negotiations Tentative Agreement on Economic Terms
International Brotherhood of Teamsters
Teamsters
Reddaway
Rider to the USF Reddaway Western Contract Regarding Freight Handler Employee
Classification
Teamsters Local Unions 63, 70, 104, 492
Teamsters
Roadway Express, Inc.
Memorandum of Agreement Between Inland Terminal Workers, Local 1730, ILA, and
Roadway Express, Inc.
ILA Local Union 1730
Longshoremen
Roadway Express, Inc.
Line-Haul Mechanic Maintenance Addendum to the National Master Freight Agreement
and the Maryland/District of Columbia Supplemental Agreement
General Teamsters Allied Workers Local 992
Teamsters
Roadway Express, Inc.
Terminal Office Clerical Agreement Winston-Salem, NC
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Addendum to the NMFA and the Carolina Automotive Maintenance Agreement
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Addendum to the NMFA and MD-DC Supplemental Agreements
Teamsters Local Union 355
Teamsters
Roadway Express, Inc.
Collective Agreement between Roadway Express, Inc. and Canada Council of
Teamsters represented by Teamsters Local Unions 879 & 880
Teamsters Local Unions 879 & 880
Teamsters
Roadway Express, Inc.
Roadway Express Akron Garage Employees Agreement
Local Union No. 24
Teamsters
Roadway Express, Inc.
Teamsters Local Union No. 413 Roadway Express, Inc. Columbus, OH Garage Contract
Local Union No. 413
Teamsters
Roadway Express, Inc.
Garage Employees Agreement between Truck Drivers, Chauffeurs and Helpers, Public
Employees Construction Division, Airlines - Greater Cincinnati / Northern
Kentucky Airport and Miscellaneous Jurisdiction, Local Union No. 100
Local Union No. 100
Teamsters
Roadway Express, Inc.
Kansas City Janitor Service Contract
Local Union No. 41
Teamsters
Roadway Express, Inc.
Office and Clerical Employees Agreement between Roadway Express, Inc. and Local
Union No. 20
Local Union No. 20
Teamsters
Roadway Express, Inc.
Agreement with Teamsters Local Union No. 25
Local Union No. 25
Teamsters
Roadway Express, Inc.
Breakbulk Building Maintenance Appendix [sic]
Teamsters Local Union 707
Teamsters
Roadway Express, Inc.
Kansas City Shop Service Contract
Teamsters Local Union 41
Teamsters
Roadway Express, Inc.
Toledo Garage Employees Agreement
Teamsters Local Union 20
Teamsters
Roadway Express, Inc.
Office Employees Addendum to the Maryland-District of Columbia Supplemental
Agreement National Master Freight Agreement ("NMFA")
Teamsters Local Union 992
Teamsters
Roadway Express, Inc.
Agreement Between IBT Local 677 and Roadway Express, Inc. Terminal 107 Cheshire,
CT Office Employees and Rider to the New England Supplemental and Master Freight
Agreement
Teamsters Local Union 677
Teamsters
Roadway Express, Inc.
Roadway Express Clerical Contract
Teamsters Local Union 701
Teamsters
Roadway Express, Inc.
Line-Haul Mechanic Maintenance Addendum to the National Master Freight Agreement
(NMFA) and the Maryland/District of Columbia Supplemental Agreement
Teamsters Local Union 992
Teamsters
Roadway Express, Inc.
Joint Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
of Local 179, 330, 673
Teamsters Local Unions 142, 179, 301, 330, 673
Teamsters
Roadway Express, Inc.
Addendum to the Terminal Maintenance Which is an Addendum to the NMFA and the
Carolina Automotive Maintenance Agreement
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Agreement between Roadway Express Inc and Office and Professional employees.
International Union, Local 29, AFL-CIO
Office and Professional employees International Union, Local 29, AFL-CIO
Professional Employees International Union
Roadway Express, Inc.
Central Pennsylvania Mechanics and Office Employees Agreement Teamsters Local
Unions No. 229 - Scranton Pa. No. 401 - Wilkes-Barre, Pa. No. 429 - Reading Pa.
No. 764 - Milton Pa. No. 771 - Lancaster Pa. No. 773 - Allentown Pa. No. 776 -
Harristown Pa. And Transport Employers Association, Inc
Teamsters Local Unions No. 229 - Scranton Pa.; No. 401 - Wilkes-Barre, Pa.; No.
429 - Reading, Pa.; No. 764 - Milton, Pa.; No. 771 - Lancaster, Pa.; No. 773 -
Allentown Pa.; No. 776 - Harristown Pa.
Teamsters
Roadway Express, Inc.
Roadway Express, Inc. Terminal Maintenance, Mechanic, and Janitor Addendum to
the National Master Freight Agreement (NMFA) and the Maryland/DC Supplemental
Agreement
Teamsters Local Union 992
Teamsters
Silent
Carolina Freight Council Over-the-Road Supplemental Agreement
Local Union No. __
Teamsters
Silent
Truckload Proposed Contract
Silent
Teamsters
Yellow Freight System, Inc.
Agreement between Teamsters Local Union No. 688 and St. Louis Office Employees
Rider
Teamsters Local Union #688
Teamsters
Yellow Freight System, Inc.
Office Clerical Contract between Teamsters Local Union No. 651 and Yellow
Freight Systems, Inc. for Lexington, KY Office
Teamsters Local Union No. 651
Teamsters
Yellow Transportation
Yellow Transportation, Inc. Leadmen, Preventative Maintenance, Preventative
Maintenance Helpers, Tiremen, Lubricators and Tankers, Parts Department,
Washers, Janitors, and Other Garage Miscellaneous Help Employees Supplement to
the Central Region Local Cartage Supplemental Agreement to the National Master
Freight Agreement
Teamsters Local Union 200
Teamsters
Yellow Transportation
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee and Waukesha Areas for the
Period April 1, 2008 through March 31, 2013
Teamsters Local Union 200
Teamsters
Yellow Transportation
Buffalo Area Office Agreement
Teamsters Local Union No. 375
Teamsters
Yellow Transportation
Cleveland, OH Shop Agreement
Teamsters Local Union #964
Teamsters
Yellow Transportation
Cleveland Janitor / Dock Maintenance Employee Rider to the Central States Local
Cartage Supplemental Agreement
Teamsters Local #407
Teamsters
Yellow Transportation
Cleveland Office Employees Rider to the Central States Area Local Cartage
Supplemental Agreement
Teamsters Local #407
Teamsters
Yellow Transportation
Pittsburgh, PA and Local 926's Office Employees' Rider to the Teamsters Joint
Council No. 40 Freight Council Supplemental Agreement and NMFA
Teamsters Local 926
Teamsters
Yellow Transportation
Richmond Office Clerical Agreement
Teamsters Local Union No. 592
Teamsters
Yellow Transportation
Office Clerical Agreement between Teamsters Local Union 71 and Yellow
Transportation
Teamsters Local Union No. 71
Teamsters
Yellow Transportation
Office Employees Collective Bargaining Agreement between Yellow Transportation
and Local Union #639
Local Union #639
Teamsters
Yellow Transportation
Office Employees Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union No. 641
Teamsters
Yellow Transportation
Collective Agreement between Yellow Transportation, Inc. and Teamsters Local
Unions No. 91, 879, 938 and Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 880
Teamsters Local Unions No. 91, 879, 938 and 880
Teamsters
Yellow Transportation
Tentative Agreement
Yellow Freight Transportation, Inc and International Association of Machinists
and Aerospace Workers, IAM and AW
International Association of Machinists and Aerospace Workers, IAM and AW
Machinists and Aerospace Workers
Yellow Transportation
Multi-States Area Agreement with the International Association of Machinists and
Aero-space Workers, AFL-CIO
International Association of Machinists and Aerospace Workers, ALF-CIO and
participating Local Unions (Districts 9, 10, 71, Lodge 778, 77 IAMAW)
Machinists and Aerospace Workers
Yellow Transportation
International Association of Machinists and Aerospace Workers Yellow
Transportation, Inc Western States Trucking Maintenance Agreement April 1, 2008
through March 31, 2013
International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
Yellow Transportation
Office and Clerical Employees Agreement between Teamsters Local Union No. 325
and Yellow Transportation
Teamsters Local Union No. 325
Teamsters
Yellow Transportation
Local 618 White Paper Agreement with Yellow Transportation
Local 618
Silent
Yellow Transportation
Cleveland Office Employees Rider to the Central States Area Local Cartage
Supplemental Agreement
Teamsters Truck Drivers Union No. 407
Teamsters
Yellow Transportation
Sioux Falls Area Office and Clerical Employees Supplement To the Central Region
Local Cartage Supplemental Agreement to the NMFA
General Drivers and Helpers Union Local No. 120
Teamsters
Yellow Transportation
Middletown Office Employees Rider to the New England Supplemental Freight
Agreement Rider
Teamsters Local 671
Teamsters
Yellow Transportation
Tentative Agreement between Hawaii Teamsters and Allied Workers, Local 996 and
Yellow Transportation
Hawaii Teamsters and Allied Workers, Local Union 996
Teamsters
Yellow Transportation
Agreement between General States Motor Carriers Association, Inc and IA of M &
AW District Lodge 60
IA of M & AW District Lodge 60; IAM Local 698
Machinists and Aerospace Workers
Yellow Transportation
Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
(T.M.I./C.S.M.C.A.)
Teamsters Local Union 705
Teamsters
Yellow Transportation
Highway & Local Motor Freight Drivers, Dockworkers and Helpers, Local Union 707,
IBT Breakbulk Clerical Appendix
Local Union 707, IBT
Teamsters
Yellow Transportation
Springfield Office Employee's Rider to the New England Supplemental Freight
Agreement [sic]
Teamsters Local Union 404
Teamsters
Yellow Transportation
Agreement by and between:
Yellow Transportation Inc, Buffalo, NY and Automobile Mechanics Local Union #447
- of District 15 International Association of Machinists and Aerospace Workers
AFL-CIO
Automobile Mechanics Local Union #447 - of District 15
International Association of Machinists and Aerospace Workers AFL-CIO
Machinists and Aerospace Workers
Yellow Transportation
Highway and Local Motor Freight Drivers, Dockmen and Helpers Local Union 707
I.B.T. Appendix Covering the classification of Mechanics and Garage Employees of
Break Bulk Terminals
Teamsters Local Union 707
Teamsters
Yellow Transportation
Office Employees Collective Bargaining Agreement By and Between Yellow
Transportation, Inc. and Teamsters Local Union 355
Teamsters Local Union 355
Teamsters
Yellow Transportation
CSMCA/Yellow Transportation, Inc. Teamsters Local Union 673 Office and Clerical
Employees Addendum to the Joint Area Cartage Agreement
Teamsters Local Union 673
Teamsters
Yellow Transportation
Supplement to the Central Region Over-the-Road Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee-based Over-the-Road Drivers
Teamsters Local Union 200
Teamsters
Yellow Transportation
Yellow Transportation INC, Multi States Area Agreement With the International
Association of Machinists and Aerospace Workers, AFL-CIO
International Association of Machinists and Aerospace Workers, AFL-CIO
Machinists and Aerospace Workers
Yellow Transportation
Yellow Transportation Inc Kansas City Addendum to the Multi States Area
Agreement Local Lodge 778, International Association of Machinists and Aerospace
Workers
Local Lodge 778, International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
Yellow Transportation
Local Contract and Working Agreement Covering Office and Miscellaneous Truck
Terminal Employees
Teamsters Local Union 710
Teamsters
Yellow Transportation
Yellow Transportation and Teamster Local Union 371 Office Clerical Employees
Addendum
Teamsters Local Union 371
Teamsters
Yellow Transportation
Appendix Covering the Classifications of Mechanics and Garage Employees
Teamsters Local Union 707
Teamsters
Yellow Transportation
Louisville, Kentucky Clerical Agreement
Teamsters Local Union 89
Teamsters
Yellow Transportation
Cincinnati Office Agreement between Local Union No. 100 and Yellow
Transportation System, Inc.
Teamsters Local Union 100
Teamsters
Yellow Transportation
Appendix to the Western States Trucking Maintenance Agreement for San Francisco
Local Lodge 1305
Local Lodge 1305, International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
YRC Freight
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Upstate Michigan Garage Addendum to NMFA and Central States Area Local Cartage
Supplemental Agreement
Teamster Union 406
Silent
YRC Freight
Tentative Agreement St. Louis Addendum to the Multi-States Area Agreement
International Association of Machinists and Aerospace Workers, Yellow Freight
Transportation, Inc.
International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
YRC Freight
Office Agreement
Teamsters Local Union No. 251
Teamsters
YRC Freight
Agreement between Yellow Transportation Company and General Drivers and Helpers,
Local Union No. 823
Local Union No. 823
Teamsters
YRC Freight
Agreement between YRC Inc. and General Drivers and Helpers, Local Union No. 696
Local Union No. 696
Teamsters
YRC Freight
Carolina Freight Council City Cartage Supplemental Agreement
Silent
Silent
YRC Freight
West Virginia Freight Council of the Eastern Region of Teamsters Supplemental
Agreement
Teamsters Local Union 175
Teamsters
YRC Freight
Office Employees Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union 560
Teamsters
YRC Freight
Virginia Freight Council Over-the-Road Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Virginia Freight Council City Pickup and Delivery Over-the-Road Supplemental
Agreement
Teamsters Local Unions 22, 29, 171, 592, 822
Teamsters
YRC Freight
Teamsters State of Michigan Office Workers Supplemental Agreement to the
National Master Freight Agreement
Teamsters State of Michigan
Teamsters
YRC Freight
Southern Region Office Clerical Employees Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplemental Agreement
Teamsters Local Union 554
Teamsters
YRC Freight
Southern Region Local Freight Forwarding Garage Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Mechanics Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union 641
Teamsters
YRC Freight
New Jersey-New York General Trucking Supplemental Agreement and Local 701
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
New Jersey-New York Over-the-Road Supplemental Agreement Covering Employers of
Private, Common and Contract Carriers
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
New Jersey-New York General Trucking Supplemental Agreement
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
Maintenance Employees (Porters) Agreement Appendix to New Jersey-New York Area
General Trucking Supplemental Agreement
Teamsters Local Union 560
Teamsters
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW
IAM District 9
Machinists and Aerospace Workers
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW (Kansas City
Addendum)
IAM Local Lodge 778
Machinists and Aerospace Workers
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW (Twin Cities
Addendum)
IAM District 77
Machinists and Aerospace Workers
YRC Freight
Tentative Agreement: St. Louis Addendum to the Multi-States Agreement
IAM District 9
Machinists and Aerospace Workers
YRC Freight
Agreement for the Restructuring of the YRC Worldwide, Inc. Operating Companies
International Brotherhood of Teamsters
Teamsters
YRC Freight
Agreement Between Yellow Transportation, Inc. and Transportation Communications
International Union
Teamsters Local Union 998, 1908
Teamsters
YRC Freight
Appendix to the Western States Trucking Maintenance Agreement for the designated
Southern California Area District 947 and affiliated Lodges
District 947 and Affiliated Lodges
Machinists
YRC Freight
New York State Freight Division Supplemental Agreement Covering Over the Road
and Cartage
Locals 118,118A,182, 264, 264A, 294, 317, 375, 449, 529, 687, 693
Teamsters
YRC Freight
Western States Area Supplemental Agreements
The Western Master Freight Division and Local Union
Teamsters
YRC Freight
New Jersey - New York General Trucking Supplemental Agreement and Local 701
Local 701
Teamsters
YRC Freight
Addendum to the 2008 - 2013 Local 710 Dock Agreement Covering Custodial
Employees
Teamsters Local 710
Teamsters
YRC Freight
Cincinnati Office Agreement between Local Union No. 100 and Yellow Freight
System, Inc.
Local Union No. 100
Teamsters
YRC Freight
Southern Region Area Over-the-Road Motor Freight Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Reimer
Agreement Between Reimer Express Lines, Ltd. and General Teamsters Local Union
979
Teamsters Local Union 979
Teamsters
YRC Reimer
Agreement between Reimer Express Line Employees Association and Reimer Express
Lines Ltd
Reimer Express Line Employees Association
Silent
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and General Teamsters
Local Union No. 979
General Teamsters Local Union No.979 - Winnipeg Terminal
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and General Teamsters
Local Union No. 362
General Teamsters Local Union No.362 - Edmington Terminal
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and Teamsters Local Union
No. 879 (Woodstock) and Teamsters, Chauffeurs, Warehousemen and Helps of America
Local 880 and Teamsters Local Union 938
Teamsters Union Local 938, 880 and 879
Teamsters
YRC Reimer
Memorandum of Agreement between Reimer Express Lines Ltd and Teamsters Quebec
Local 106
Teamsters Quebec Local 106
Teamsters
YRC Reimer
Agreement between Reimer Express Lines Ltd (Kenora, Dryden and Thunder Bay) and
Teamster's Local Union 938
Teamsters Local Union 938
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Limited (Clerical) and
Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 879 and Teamsters Canada
Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 879 and Teamsters Canada
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd Drivers and National
Automobile, Aerospace, Transportation and General Workers Union of Canada
(CAW-Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada (CAW - Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd. Owner Operators and
National Automobile, AeroSpace Transportation and General Workers Union of
Canada (CAW-Canada) Local 4209
National Automobile, AeroSpace Transportation and General Workers Union of
Canada (CAW-Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada
YRC Reimer
Agreement between Reimer Express Lines Ltd. Maintenance Facility Winnipeg and
General Teamsters Local Union No. 979
General Teamsters Local Union No. 979
Teamsters
YRC Reimer
Collective Labour Agreement between Transport Drivers, Warehousemen and General
Workers, Teamsters Quebec Section Locale 106 (FTQ) and Reimer Express Lines Ltd.
Transport Drivers, Warehousemen and General Workers, Teamsters Quebec Section
Locale 106 (FTQ)
Teamsters
YRC Reimer
Collective Agreement between Roadway Express Inc. and Canada Council of
Teamsters represented by Teamsters Local Unions 879 and 880
Teamsters Local Unions 879 and 880
Teamsters
YRC Reimer
Collective Agreement between Yellow Transportation, Inc. and the Teamsters Local
Unions No's 91, 879, 938 and the Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No, 880
Teamsters Local Unions No's 91, 879, 938 and the Teamsters, Chauffeurs,
Warehousemen and Helpers Local Union No. 880
Teamsters
YRC Reimer
Agreement Between Reimer Express Lines Ltd Employees Association and Reimer
Express Lines Ltd.
Reimer Express Lines Ltd. Employees Association
Silent
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd. And Teamsters,
Chauffeurs, Warehousemen and Helpers Local Union No. 879
Teamsters Local Union No. 879
Teamsters
YRC Reimer
Collective Agreement Between YellowTransportation of British Columbia, Inc. and
Teamsters Local Union No. 31
Teamsters Local Union 31
Teamsters
YRC Inc.
Office Agreement Between YRC Inc. - Office, Dayton, OH and Teamsters Local Union
957
Teamsters Local Union 957
Teamsters
YRC Inc.
Freight Line Office Contract Supplemental Agreement to the 2008-2013 Central
Region Local Cartage Supplement to the National Master Freight Agreement between
Teamsters Union Local 795, Wichita, Kansas
Teamsters Union Local 795
Teamsters
YRC Inc.
Agreement between Mechanic's Local 701 IAM & AW and Central States Motor
Carrier's Association (CSMCA) and Trucking Management Inc: For: YRC Inc; YRC
Holland, Inc
Mechanic's Local 701 IAM & AW and Central States Motor Carrier's Association
Machinists and Aerospace Workers
YRC Inc.
Addendum to the National Master Freight Agreement and the Carolina Automotive
Maintenance Agreement
Teamsters Local Union 509
Teamsters
YRC Inc.
Addendum to the National Master Freight Agreement and Carolina Supplemental
Agreement for the Period April 1, 2008 through March 31, 2013 Covering Janitor
Employs Domiciled at YRC Inc. Charlotte, North Carolina
Teamsters Local Union 71
Teamsters
YRC Inc.
Upstate Michigan Garage Addendum to the National Master Freight Agreement
Central States Area Local Cartage Supplemental Agreement
Silent
Silent
YRC Inc.
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
YRC Inc.
Roadway Express Garage Office Clerical Agreement
Teamsters Local Union No. 391
Teamsters
YRC Inc.
Labor Contract and Working Agreement covering Office and Miscellaneous Truck
Terminal Employees with Local Union No. 301
Local Union No. 301
Teamsters
YRC Inc.
Joint Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
with Local 301
Local Union No. 301, 142, 179, 330, 673
Teamsters
YRC Inc.
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
YRC Inc.
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
YRC Inc.
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement covering Milwaukee and Waukesha Areas
Local Union No. 200
Teamsters
YRC Inc.
New England Supplemental Agreement
Local Unions No. 25, 59, 170, 191, 251, 404, 443, 493, 653, 671, 677
Teamsters
YRC Inc.
Joint Council No. 7 Bay Area Local Pickup and Delivery Supplemental Agreement
Locals 70, 287, 315, 624, 890, 912, 2785
Teamsters
YRC Inc.
Carolina Freight Council Automotive Maintenance Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Inc.
Northern New England General Freight Supplemental Agreement to the National
Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
YRC Inc.
Mechanics Agreement
Teamsters Local Union 560
Teamsters
YRC Inc.
Multi-Employer Kansas City City Office Contract
Teamsters Local Union 41
Teamsters
YRC Inc.
Norfolk Office Agreement
Teamsters Local Union 822
Teamsters
YRC Inc.
Milwaukee Area Office and Clerical Employees Supplement to the Central Region
Local Cartage Supplemental Agreement to the National Master Freight Agreement
Teamsters Local Union 200
Teamsters
YRC Inc.
Office Employee's Rider to te New York State Supplemental Freight Agreement
Teamsters Local Union 294
Teamsters
YRC Inc.
Roadway Addendum to the 710 Custodial Addendum to Cover Maintenance Employees
Teamsters Local Union 710
Teamsters
YRC Inc.
Labor Contract and Working Agreement
Teamsters Local Union 710
Teamsters
YRC Inc.
Addendum to the National Master Freight Agreement Between YRC Inc. - Office
Personnel and Teamsters Local Union 120
Teamsters Local Union 120
Teamsters
YRC Inc.
Indiana Uniform Office Clerical Agreement
Teamsters Local Unions 135, 215, 364 414
 
YRC Inc.
Indiana Maintenance Agreement
Teamsters Local Union 135
Teamsters
YRC Inc.
Sacramento Janitor
Teamsters Local Union 150
Teamsters
YRC Inc.
Mason City Office Contract
Teamsters Local Union 238
Teamsters
YRC Inc.
Albuquerque Shop
Teamsters Local Union 492
Teamsters
YRC Inc.
Albuquerque Janitor
Teamsters Local Union 492
Teamsters
YRC Inc.
Denver Shop
Teamsters Local Union 961
Teamsters
YRC Inc.
Denver Janitor
Teamsters Local Union 691
Teamsters
YRC Inc.
Charlotte Clerical
Teamsters Local Union 71
Teamsters
YRC Inc.
Albany Office Clerical
Teamsters Local 294
Teamsters
YRC Inc.
Scranton Office Clerical
Teamsters Local 401
Teamsters
YRC Inc.
Scranton Garage Mechanics
Teamsters Local 401
Teamsters
YRC Inc.
Union City Mechanics
Teamsters Local 560
Teamsters
YRC Inc.
Union City Janitorial
Teamsters Loal 560
Teamsters





Schedule 10.1.13(a)
Further Assurances and Post-Closing Conditions

--------------------------------------------------------------------------------

•
Within 60 days of the Closing Date, or such later date as the Agent may agree in
its sole discretion, Mortgage Releases in favor of JPMorgan Chase Bank, N.A., as
first lien agent, and US Bank, National Association, as second lien agent.

•
Within 30 days of the Closing Date, or such later date as the Agent may agree in
its sole discretion, evidence reasonably satisfactory to the Agent or the
Administrative Agent of the termination of that certain unauthorized lien filing
against USF Glen Moore, Inc.

•
Within 60 days of the Closing Date, or such later date as the Agent may agree in
its sole discretion, delivery of any equity interest in Newgistics, Inc., to the
extent that it has not been otherwise disposed of or tendered in that ongoing
tender offer by Littlejohn & Co.

•
Within 60 days of the Closing Date, or such later date as the Agent may agree in
its sole discretion, delivery of Mortgages with respect to owned real property
to the extent required by the Collateral and Guarantee Requirement.

•
Within 90 days of the Closing Date, or such later date as the Agent may agree in
its sole discretion, evidence reasonably satisfactory to the Agent of the
fulfillment by the custodial administrator of its obligations under the
Custodial Administration Agreement.

•
To the extent not inconsistent with Section 10.1.7(b), the Borrowers will use
commercially reasonable efforts to deliver insurance endorsements required
thereunder.

•
Within 5 Business Days of the Closing Date, or such later date as the Agent may
agree in its sole discretion, delivery of reasonably necessary intellectual
property releases from each of JP Morgan Chase Bank, National Association, as
agent, in respect of the Existing Term Facility and US Bank, National
Association, as collateral trustee, in relation to the Existing Series A Notes
and Existing Series B Notes.



Schedule 10.2.1(b)
Liens

--------------------------------------------------------------------------------

•
Incorporated by reference are all capital lease obligations provided in Schedule
10.2.3(b).

New Penn Motor Express, Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2008121704739
12/17/2008
New Penn Motor Express, Inc.


625 s 5th Ave
Lebanon, PA 17042


Toyota Material Handling, U.S.A., Inc.


P.O. Box 17419
Irvine, CA 92623-74419


Inventory of all new Toyota.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2013091204428
09/12/2013
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2009030605236
03/06/2009
New Penn Motor Express, Inc.


625 S. 5th Avenue
Lebanon, PA 17042


RBS Asset Finance, Inc.


71 S. Wacker Drive 28th Floor
Chicago, IL 60606
Lease of specific equipment.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012032103205
03/20/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.


Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012050301334
05/02/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012091300672
09/11/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.


Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012092509194
09/25/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317
Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317


Secretary of the Commonwealth, Pennsylvania
UCC
02/03/2014
2014010301188
12/31/2013
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


U.S. Bank Equipment Finance, a Division of U.S. Bank National Association


1310 Madrid Street
Marshall, MN 56258
Lease of specific equipment.











Roadway, LLC
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
FTL
12/05/2013
6714554
07/16/2010
ROADWAY CORPORATION, a Corporation


10990 ROE AVE
OVERLAND PARK, KS 66211-1213
Internal Revenue Service
$10,413.73
Secretary of State, Kansas
Release of FTL
12/05/2013
677901
03/04/2011
 
 
Release of Federal Tax Lien in the amount of $10,413.73.





USF Glen Moore Inc.


JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
33030586
09/05/2000
USF Glen Moore Inc.


P.O. Box 760
Carlisle, PA 17013


Financial Federal Credit Inc.


201 McCullough Drive
Suite 320
Charlotte, NC 28262


Blanket lien.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2005071900586
07/18/2005
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
TERM
11/19/2013
2008050701369
05/05/2008
 
 
Termination by Finance Federal Credit Inc.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2010032301617
03/22/2010
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
33030589
09/05/2000
USF Glen Moore Inc.


P.O. Box 760
Carlisle, PA 17013


Financial Federal Credit Inc.


201 McCullough Drive
Suite 320
Charlotte, NC 28262


Blanket lien.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2005071900574
07/18/2005
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
TERM
11/19/2013
2008050701371
05/05/2008
 
 
Termination by Financial Federal Credit Inc.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2010032301605
03/22/2010
 
 
Continuation.





USF Holland Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02205-EFM-GLR
05/02/2013
Defendant:
USF Holland, Inc.
Plaintiff:
Zachary Alden
Wrongful termination. Family Medical Leave Act.
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02575-EFM-JPO
11/05/2013
Defendant:
Ronald Beckham


USF Holland, Inc.


YRC Worldwide, Inc.
Plaintiff:
Mary Eastwood
Wrongful Death


Seeking damages in excess of $75,000
Department of State, Michigan
UCC
12/09/2013
2008194256-2
12/22/2008
USF Holland, Inc.


750 E 40th St
Holland, MI 49423
Toyota Material Handling, U.S.A., Inc.


P.O. Box 17419
Irvine, CA 92637419
Inventory of all new Toyota, manufactured industrial, construction and
agricultural equipment and all similar used equipment, whether now owned or
hereafter acquired and wherever located, including in transit trucks that have
been delivered by or on behalf of Toyota Material Handling, USA, Inc. and that
have not yet been paid for in whole.


Department of State, Michigan
CONT
12/09/2013
 
 
 
Continuation.
Department of State, Michigan
UCC
12/09/2013
2012042144-1
03/20/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
UCC
12/09/2013
2012052055-4
04/06/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
UCC
12/09/2013
2012095428-6
07/02/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
UCC
12/09/2013
2012129194-0
09/11/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
AMEND
12/09/2013
2012133070-4
09/19/2012
YRC, INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


 
Debtor change to:
YRC, INC.
10990 ROE AVE
OVERLAND PARK, KS 66211


Department of State, Michigan
ASSGN
12/09/2013
2012140129-8
10/03/2012
 
Utica Leaseco, LLC


44225 UTICA ROAD
UTICA, MI 48317
Secured Party assignment to:
Utica Leaseco, LLC
44225 UTICA ROAD
UTICA, MI 48317


Department of State, Michigan
UCC
12/09/2013
2012179056-8
12/27/2012
USF HOLLAND INC.


750 E. 40TH STREET
HOLLAND, MI 49423


Oce Financial Services, Inc.


5450 North Cumberland
Chicago, IL 60656
All of Debtor's rights in all equipment subject to a lease between Debtor and
Secured Party.
Department of State, Michigan
UCC
2/5/2014
2013177855-2
12/17/2013
USF HOLLAND INC.


750 E. 40TH STREET
HOLLAND, MI 49423




Canon Financial Services, Inc.


158 Gaither Drive
Suite 200
Mt. Laurel, NJ 08054
All equipment subject to lease and other rights arising from lease equipment







USF Reddaway Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Oregon
UCC
11/22/2013
8154506
12/17/2008
USF REDDAWAY, INC


16277 SE 130TH AVE
CLACKAMAS, OR 97015
TOYOTA MATERIAL HANDLING, U.S.A., INC.


P.O. BOX 17419
IRVINE, CA 92623-7419
INVENTORY OF ALL NEW TOYOTA, MANUFACTURED INDUSTRIAL, CONSTRUCTION AND
AGRICULTURAL EQUIPMENT AND ALL SIMILAR USED EQUIPMENT, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED AND WHEREVER LOCATED, INCLUDING IN TRANSIT TRUCKS THAT HAVE
BEEN DELIVERED BY OR ON BEHALF OF TOYOTA MATERIAL HANDLING, USA, INC. AND THAT
HAVE NOT YET BEEN PAID FOR IN WHOLE.


Secretary of State, Oregon
CONT
11/22/2013
8154506-1
09/12/2013
 
 
Continuation.
Secretary of State, Oregon
UCC
11/22/2013
8433679
01/04/2010
USF REDDAWAY INC.


PO BOX 1035
CLACKAMAS, OR 97015


USF REDDAWAY, INC.


16277 SE 130TH AVE
CLACKAMAS, OR 97015


USF REDDAWAY INC.


12250 SE FORD DRIVE
CLACKAMAS, OR 97015


USF REDDAWAY INC.


10990 ROE AVENUE MS A515
OVERLAND PARK, KS 66211


FLUID CONNECTOR PRODUCTS, INC.


PO BOX 10308
PORTLAND, OR 97296


Specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89146492
03/20/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89162685
04/09/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89210013
06/01/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89283578
08/22/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89759879
06/18/2013
USF REDDAWAY INC. D/B/A REDDAWAY


7720 S.W. MOHAWK ST, BUILDING H
TULATIN, OR 97062


STOUGHTON TRAILERS ACCEPTANCE BY LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.
Secretary of State, Oregon
UCC
11/22/2013
89890102
11/19/2013
USF REDDAWAY INC. D/B/A REDDAWAY


7720 S.W. MOHAWK ST, BUILDING H
TULATIN, OR 97062


STOUGHTON TRAILERS ACCEPTANCE BY LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.





USFreightways Corporation
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
31630311
06/26/2003
US FREIGHTWAYS CORPORATION


630 E KENMOOR, STE 200
GRAND RAPIDS, MI 49546


DELL FINANCIAL SERVICES, L.P.


12234 N. IH-35 BLDG B
AUSTIN, TX 78753
Lease of specific equipment.


Secretary of State,
Delaware
CONT
12/03/2013
20081862471
06/01/2008
 
 
Continuation.
Secretary of State,
Delaware
AMEND
12/03/2013
20083248935
09/24/2008
 
DELL FINANCIAL SERVICES L.L.C.


12234 N. IH-35 BLDG B
AUSTIN, TX 78753.


Secured Party change to:
DELL FINANCIAL SERVICES L.L.C.
12234 N. IH-35 BLDG B
AUSTIN, TX 78753.


Secretary of State,
Delaware
CONT
12/03/2013
20131370056
04/10/2013
 
 
Continuation.







YRC Inc.


JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20102884538
08/18/2010
YRC INC.


200 N BELTLINE RD
IRVING, TX 75061


GENERAL ELECTRIC CAPITAL CORPORATION


PO BOX 35701
BILLINGS, MT 59107-570


Lease of specific equipment
Secretary of State, Delaware
UCC
12/03/2013
20121040460
03/19/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20121537473
04/20/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708577
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Delaware
UCC
12/03/2013
20122075275
05/30/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122075648
05/30/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708825
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Delaware
UCC
12/03/2013
20122680124
07/12/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122922427
07/30/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20123001106
08/03/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708890
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Delaware
UCC
12/03/2013
20123241256
08/21/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20123592468
09/18/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123819424
10/03/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317


Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317


Secretary of State, Delaware
UCC
12/03/2013
20123667005
09/13/2012
YRC INC.


10990 Roe Avenue
Overland Park, KS 66211


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20124032142
10/03/2012
 
PMC FINANCIAL SERVICES GROUP, LLC


3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secured Party assignment to:
PMC FINANCIAL SERVICES GROUP, LLC
3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secretary of State, Delaware
UCC
12/03/2013
20125096484
12/31/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20131036327
03/18/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


CIT FINANCE LLC


10201 CENTURION PARKWAY N.
JACKSONVILLE, FL 32256


Specific equipment.
Secretary of State, Delaware
TERM
12/03/2013
20131074971
03/20/2013
 
 
Termination by CIT Finance LLC.
Secretary of State, Delaware
UCC
12/03/2013
20131074690
03/20/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


CIT FINANCE LLC


10201 CENTURION PARKWAY N.
JACKSONVILLE, FL 32256


Specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20132927771
07/18/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20134021334
10/08/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20134369279
11/04/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
1/30/2014
20135162830
12/30/2014
YRC, INC.


10990 ROE AVENUE OVERLAND PARK, KS 66211
Nations Fund I, Inc.


101 Merritt Seven
5th Floor
Norwalk, CT 06851
All equipment subject to lease and other rights arising from lease equipment.
Secretary of State, Kansas
UCC
12/05/2013
6887905
03/20/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6896716
04/23/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253509
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Kansas
UCC
12/05/2013
6909386
06/01/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6909402
06/01/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253780
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Kansas
UCC
12/05/2013
6920961
07/13/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6924781
07/31/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6926026
08/06/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253798
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Kansas
UCC
12/05/2013
6930549
08/22/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6933816
09/07/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
6939532
10/03/2012
 
PMC FINANCIAL SERVICES GROUP, LLC


3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secured Party assignment to:
PMC FINANCIAL SERVICES GROUP, LLC
3816 EAST LA PALMA AVE
ANAHEIM, CA 92807




Secretary of State, Kansas
UCC
12/05/2013
6936462
09/19/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71258987
10/03/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317


Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317
Secretary of State, Kansas
UCC
12/05/2013
6959944
01/02/2013
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6999189
05/28/2013
YRC INC. D/B/A YRC FREIGHT


10990 ROE AVENUE
OVERLAND PARK, KS 66211


STOUGHTON TRAILERS ACCEPTANCE COMPANY, LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.
Secretary of State, Kansas
UCC
12/05/2013
7008287
07/01/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.



YRC Enterprise Services, Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
20103749383
10/26/2010
YRC ENTERPRISE SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


COMSOURCE, INC.


8104 CAZENOVIA ROAD
MANLIUS, NY 13104
Lease of specific equipment.
Secretary of State,
Delaware
ASSGN
12/03/2013
20104533489
12/21/2010
 
MB FINANCIAL BANK, N.A.


6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secured Party assignment to:
MB FINANCIAL BANK, N.A.
6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secretary of State,
Delaware
ASSGN
12/03/2013
20110265101
01/24/2011
 
MB FINANCIAL BANK, N.A.


6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secured Party assignment to:
MB FINANCIAL BANK, N.A.
6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secretary of State,
Delaware
UCC
12/03/2013
20111360844
03/30/2011
YRC Enterprise Services, Inc.


10990 Roe Ave
Overland Park, KS 66211


Forsythe Solutions Group, Inc.


7770 Frontage Road
Skokie, IL 60077
Specific equipment.
Secretary of State,
Delaware
UCC
12/03/2013
20114124858
10/26/2011
YRC ENTERPRISES SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 62207


NORTH AMERICAN COMMUNICATIONS RESOURCE, INC.


3344 HWY 149
EAGAN, MN 55121


Telecommunications equipment.
Secretary of State,
Delaware
TERM
12/03/2013
20130167164
01/11/2013
 
 
Termination by North American Communications Resource, Inc.





YRC Logistics Services, Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Illinois
UCC
12/04/2013
14278044
05/08/2009
YRC LOGISTICS SERVICES, INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


NMHG FINANCIAL SERVICES, INC.


44 OLD RIDGEBURY ROAD
DANBURY, CT 06810


All equipment now or hereafter leased by Lessor to Lessee.


Secretary of State, Illinois
CONT
12/04/2013
09270983
11/22/2013
 
 
Continuation.
Secretary of State, Illinois
AMEND
12/04/2013
09270982
11/22/2013
 
NMHG FINANCIAL SERVICES, INC.


PO BOX 35701
Billings, MT 59107-5701


Secured Party change to:
NMHG FINANCIAL SERVICES, INC.
PO BOX 35701
Billings, MT 59107-5701


Secretary of State,
Illinois
UCC
12/04/2013
14814787
12/02/2009
YRC LOGISTICS SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211
GREATWIDE DEDICATED TRANSPORT, LLC


12404 PARK CENTRAL DR, STE 300 SOUTH
DALLAS, TX 75251


Reference is made to (i) that certain Indemnification Escrow Agreement, dated as
of November 23,2009 (the "Indemnification Escrow Agreement") between Debtor,
Secured Party and JPMorgan Chase Bank, N.A. and (ii) that certain Adjustment
Escrow Agreement, dated as of November 23,2009 (the "Adjustment Escrow
Agreement") between Debtor, Secured Party and JPMorgan Chase Bank, N.A.


This financing statement covers (1) all of the Debtor's rights under the
Indemnification Escrow Agreement, (2) the Indemnification Escrow Account, the
Indemnification Escrow Amount and all investments thereof, in each case, as
referred to in the Indemnification Escrow Agreement, (3) all of the Debtor's
rights under the Adjustment Escrow Agreement and (4) the Adjustment Escrow
Account, the Adjustment Escrow Amount and all, investments thereof, in each
case, as referred to in the Adjustment Escrow Agreement.







YRC Worldwide Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
20084198477
12/17/2008
YRC WORLDWIDE, INC.


10990 ROE AVE.
OVERLAND PARK, KS 66211


TOYOTA MATERIAL HANDLING, U.S.A., INC.


P.O. BOX 17419
IRVINE, CA 92623-741
Inventory of all new Toyota, manufactured industrial, construction and
agricultural equipment and all similar used equipment, whether now owned or
hereafter acquired and wherever located, including in transit trucks that have
been delivered by or on behalf of Toyota Material Handling, USA, Inc. and that
have not yet been paid for in whole.


Secretary of State, Delaware
CONT
12/03/2013
20133558716
09/12/2013
 
 
Continuation.
Secretary of State,
Delaware
UCC
12/03/2013
20101549991
05/04/2010
YRC WORLDWIDE INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


GENERAL ELECTRIC CAPITAL CORPORATION


PO BOX 35701
BILLINGS, MT 59107-570


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122122051
06/04/2012
YRC WORLDWIDE INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


MACQUARIE EQUIPMENT FINANCE, LLC


2285 FRANKLIN ROAD SUITE 100
BLOOMFIELD HILLS, MI 48302


Lease of specific equipment.
Register of Deeds, Johnson County, Kansas
STL
12/04/2013
20130411-0004822
04/11/2013
YRC WORLDWIDE INC. (as a corporation)


10990 Roe Ave
Shawnee Mission, KS 66211-1213


State of Kansas


Department of Labor
Delinquent Account Unit
401 S.W. Topeka Blvd.
Topeka, KS 66603-3182


$10,008.26
Register of Deeds, Johnson County, Kansas
STL
12/04/2013
20130729-0012027
07/29/2013
YRC WORLDWIDE INC. (as a corporation)


10990 Roe Ave
Shawnee Mission, KS 66211-1213


State of Kansas


Department of Labor
Delinquent Account Unit
401 S.W. Topeka Blvd.
Topeka, KS 66603-3182


$236.48
US District Court, Kansas
LIT
12/03/2013
2:11-cv-02072-KHV-JPO
02/07/2011
Defendant:


YRC Worldwide Inc.
Plaintiff:
Stan Better


YRC Investors Group




Securities Exchange Act


Plaintiffs suing in class action against YRC Worldwide Inc. for misleading
conduct in company valuation.
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02575-EFM-JPO
11/05/2013
Defendant:
Ronald Beckham


USF Holland, Inc.


YRC Worldwide, Inc.


Plaintiff:
Mary Eastwood


Wrongful death.



Schedule 10.2.2(e)
Investments


•
Included by reference are all Intercompany Notes listed on Schedule 10.2.3(b).

•
YRC Regional Transportation, Inc. owns preferred shares of Newgistics, Inc.,
which were converted into right to receive $3.4 million on Newgistics, Inc.
merger



Wholly Owned Subsidiaries


Issuer
Issued and Outstanding Shares/Equity Interests
Record and Beneficial Owner
YRC Worldwide Inc.
28,629,938
583,334 shares of Class A Convertible Preferred Stock
1 share of Series A Preferred Stock
Publicly traded
1105481 Ontario, Inc.
100 shares
100% by YRC Worldwide Inc.
Express Lane Service, Inc.
100 shares
100% by YRC Worldwide Inc.
OPK Insurance Co. Ltd.
Unknown
100% by YRC Worldwide Inc.
Roadway LLC
100 shares
100% by YRC Worldwide Inc.
YRC Association Solutions, Inc.
10,000 shares
100% by YRC Worldwide Inc.
YRC Logistics Asia Limited
357,501,711 shares
100% by YRC Worldwide Inc.
YRC International Investments, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRC MORTGAGES, LLC
10,000 units
100% by YRC Worldwide Inc.
YRC Regional Transportation, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRC Enterprise Services, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRCW Receivables LLC
$1,000 paid in capital
100% by YRC Worldwide Inc.
YRC Inc.
200 shares
100% by Roadway LLC
Roadway Next Day Corporation
100 shares
100% by Roadway LLC
Reimer Express Lines Ltd.
100 Class B Common
7,511,100 Class A Voting Common
100% by YRC Inc.
Roadway Express International, Inc.
1,000 shares
100% by YRC Inc.
Roadway Reverse Logistics, Inc.
100 shares
100% by YRC Inc.
YRC Services S. de R.L. de C.V.
N/A
100% by YRC Transportation, S.A. de C.V.
New Penn Motor Express, Inc.
7 shares
100% by Roadway Next Day Corporation
YRC (Shanghai) Management Consulting CO., LTD.
No shares
100% by YRC Logistics Asia Limited
PT Meridian IQ Indonesia International
$50,000 paid in capital
100% by YRC Logistics Asia Limited
YRC Worldwide Pte. Ltd.
100 shares
100% by YRC International Investments, Inc.
YRC LOGISTICS SERVICES, INC.
50 shares
100% by YRC Regional Transportation, Inc.
YRC Logistics Inc.
100 shares
100% by YRC LOGISTICS SERVICES, INC.
USF Bestway Inc.
283.4 shares
100% by YRC Regional Transportation, Inc.
USF DUGAN INC.
1,000,000 shares
100% by YRC Regional Transportation, Inc.
USF Glen Moore Inc.
100,000
100% by YRC Regional Transportation, Inc.
USF Holland Inc.
1,131 Common Stock
2,610 Preferred Stock
100% by YRC Regional Transportation, Inc.
USF Holland International Sales Corporation
100,000 shares
100% by USF Holland Inc.
USF RedStar LLC
Unknown
100% by YRC Regional Transportation, Inc.
USF Reddaway Inc.
40.5 shares
100% by YRC Regional Transportation, Inc.





Less Than Wholly Owned Subsidiaries


Issuer
Issued and Outstanding Shares/Equity Interests
Record and Beneficial Owner
JHJ International Transportation
$10,000,000 paid in capital
50% by YRC Worldwide Inc. and
50% by Shanghai Jin Jiang International Industrial Investment Co., Ltd.
Roadway Express, S.A. de C.V.
9,210,800 shares
99.99% by YRC Inc.
.01% by Transcontinental Lease, S. de R.L de C.V.
Transcontinental Lease, S. de R.L. de C.V.
50 shares
99.99% by YRC Inc.
.01% by Roadway Express International, Inc.
YRC Transportation, S.A. de C.V.
5,000 shares
58.9% by YRC Inc.
41.1% by Reimer Express Lines Ltd.



Schedule 10.2.3(b)
Debt

--------------------------------------------------------------------------------

•
5.0% Net Share Settled Contingent Convertible Senior Notes due 2023 and the
subsidiary guarantees of them, with remaining aggregate principal amount of
$177,000.

•
Indebtedness arising under contracts entered into in the ordinary course of
business for the purchase of goods and services, whether or not delivered or
accepted, which constitute take or pay obligations.

•
Included by reference are all liens listed on Schedule 10.2.1(b).



Additional Outstanding Notes
Maker
Payee
Original Principal Amount
Each Loan Party
Each Loan Party
N/A
YRC Inc. (fka Roadway Express, Inc.)
Roadway LLC
$
500,000,000.00


YRC Inc. (fka Roadway Express, Inc.)
YRC Worldwide Inc.
$
200,000,000.00


New Penn Motor Express, Inc.
Roadway LLC
$
150,000,000.00


YRC Logistics Asia Limited
YRC Worldwide Inc.
$
10,203,693.27


YRC Logistics Asia Limited
YRC Worldwide Inc.
1, 563,062.02
Reimer Express Lines Ltd.
YRC Logistics Inc.
$ 3,674,434.39 CAD
YRC Worldwide Inc.
Reimer Express Lines Ltd.
$19,000,000.00
YRC Inc.
Reimer Express Lines Ltd.
$ 5,870,361.00 CAD
Transcontinental Lease, S. de R.L. de C.V.
YRC Transportation, S.A. de C.V.
$1,047,718.92





Capital Lease Obligations
Lessee
Lessor
Opco
Location/Description
1/31/14 Balance
YRC Worldwide Inc.
Bloomington Industrial Property Owner, LLC
YRC
NAT #1 Bloomington - Terminal C4
19,078,779.20
YRC Worldwide Inc.
1313 Grand Street Realty, LLC
YRC
NAT #1 Brooklyn - Terminal C4
5,898,925.60
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Chula Vista - Terminal C4
2,074,577.49
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Denver - Terminal C4
4,898,324.72
YRC Worldwide Inc.
KTR Property Trust I
URD
NAT #1 Fontana - Terminal C4
10,324,335.07
YRC Worldwide Inc.
Prologis Targeted US Logistics Fund, LP
YRC
NAT #1 Gardena - Terminal C4
4,634,586.79
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
URD
NAT #1 Henderson - Terminal C4
3,155,981.50
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
URD
NAT #1 Las Vegas - Terminal C4
2,691,607.83
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Manassas - Terminal C4
1,994,214.80
YRC Worldwide Inc.
Orange Batavia I LLC
URD
NAT #1 Orange - Terminal C4
5,469,230.22
YRC Worldwide Inc.
GPT Orlando Terminal Owner LLC c/o Gramercy Capital Corp.
YRC
NAT #1 Orlando - Terminal C4
1,781,154.80
YRC Worldwide Inc.
Bel Air T.T., LLC (c/o Pacific Industrial, LLC)
YRC
NAT #1 San Diego - Terminal C4
2,197,405.00
YRC Worldwide Inc.
M4 Terminals, LLC c/o Mark IV Capital, Inc.
YRC
NAT #1 San Jose - Terminal C4
1,956,910.11
YRC Worldwide Inc.
M4 Terminals, LLC c/o Mark IV Capital, Inc.
URD
NAT #1 Santa Clara - Terminal C4
2,537,893.92
YRC Worldwide Inc.
KTR Property Trust I
YRC
NAT #1 Seattle - Terminal C4
6,450,485.73
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Sparks - Terminal C4
1,732,906.54
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
NPM
NAT #2 Billerica - Terminal C4
3,991,776.29
YRC Worldwide Inc.
Terreno Dell LLC
YRC
NAT #2 Carlstadt - Terminal C4
3,517,707.62
YRC Worldwide Inc.
GPT Houston Terminal Owner LLC c/o Gramercy Capital Corp.
YRC
NAT #3 - Houston - Terminal C4
3,563,775.63
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #3 Phoenix - Terminal C4
4,384,666.83
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #3 Portland - Terminal C4
7,627,074.06
YRC Worldwide Inc.
DCT Regentview Avenue LLC c/o DCT Industrial Trust Inc.
URD
NAT #4 - Downey CA v2 - Terminal C4
5,330,837.07
YRC Worldwide Inc.
DCT Eckhoff Street LLC c/o DCT Industrial Trust Inc.
YRC
NAT #4 - Orange CA v2 - Terminal C4
5,580,927.72
YRC Worldwide Inc.
DCT Peoria Street LLC c/o DCT Industrial Trust Inc.
YRC
NAT #4 - Sun Valley CA - Terminal C4
3,648,379.41
YRC Worldwide Inc.
GPT Deer Park Terminal Owner LLC c/o Gramercy Property Trust
YRC
NAT #5 - Deer Park NY - Terminal C4
2,179,445.82
YRC Worldwide Inc.
Terreno Clawiter LLC c/o Cassidy Turley
YRC
NAT #5 - Hayward/Okland CA - Terminal C4
3,756,728.40
YRC Worldwide Inc.
Prologis Targeted US Logistics Fund, LP
YRC
NAT #5 - Tacoma WA - Terminal C4
2,727,643.28
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Charlotte, NC - Terminal C4
5,586,472.44
YRC Worldwide Inc.
Estes Express Lines
UHL
Estes - Coon Rapids - Terminal C4
4,645,616.92
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Eugene, OR - Terminal C4
1,293,636.81
YRC Worldwide Inc.
Estes Terminals LLC
UHL
Estes - Joilet - Terminal C4
7,249,164.66
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Kearny, NJ - Terminal C4
7,446,011.87
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Lake Park, GA - Terminal C4
3,834,690.79
YRC Worldwide Inc.
Estes Express Lines, Inc.
UHL
Estes - Milwaukee - Terminal C4
4,553,172.52
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Morrisville, NC - Terminal C4
2,166,992.91
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Redmond, OR - Terminal C4
638,874.55
YRC Worldwide Inc.
Estes Terminals LLC
UHL
Estes - Rockford - Terminal C4
3,717,940.43
YRC Worldwide Inc.
Estes Express Lines, Inc.
UHL
Estes - South Bend - Terminal C4
4,660,177.30
YRC Worldwide Inc.
Estes Terminals LLC
YRC
Estes - Sparks, NV - Terminal C4
5,104,767.77
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Tacoma, WA - Terminal C4
5,615,755.75
YRC Worldwide Inc.
Estes Express Lines
URD
Estes - Three Forks, MT - Terminal C4
309,384.59
YRC Worldwide Inc.
Estes Express Lines
UHL
Estes - Tomah Monroe County - Terminal C4
1,137,914.92
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Wichita, KS - Terminal C4
1,190,145.94
YRC Worldwide Inc.
NATMI National San Bernardino, LP
YRC
Centerpoint - San Bernardino CA - Terminal C4
8,648,015.83
YRC Worldwide Inc.
EXOL Properties, LLC
URD
EXOL - Boise ID - Terminal C4
1,034,275.43
YRC Worldwide Inc.
EXOL Properties, LLC
YRC
EXOL - Meridian ID - Terminal C4
1,462,257.79
YRC Worldwide Inc.
Freight Line Properties LLC
YRC
Freight Line - Salt Lake City, UT - Terminal C4
2,949,166.55
YRC Worldwide Inc.
Kestrel Crossdock LLC
URD
Kestrel Crossdock - Missoula, MT - Terminal C4
1,293,227.68
YRC Worldwide Inc.
Mad Acquisitions, LLC
YRC
Other - Roanoke, VA - Terminal C4
633,638.46
YRC Worldwide Inc.
RLR Investments, LLC (Attn: Corp Legal Dept)
UHL
RLR - Appleton WI - Terminal C4
3,380,468.85
YRC Worldwide Inc.
RLR Investments LLC (Attn: Corp Legal Dept)
YRC
RLR - Atlanta GA - Terminal C4
6,924,155.14
YRC Worldwide Inc.
RL Roberts LLC (Attn: Corp Legal Dept)
YRC
RLR - Chicago West IL - Terminal C4
3,796,028.10
YRC Worldwide Inc.
RLF Booth SPE, LLC
YRC
RLR - Kansas City, MO - Terminal C4
4,931,781.34
YRC Worldwide Inc.
R. L. Roberts, LLC
NPM
RLR - Scranton PA - Terminal C4
1,489,923.38
YRC Worldwide Inc.
ProLogis Targeted U.S. Logistics Fund, L.P. (Attn: Diane Obringer)
YRC
SSF - San Francisco CA - Terminal C4
6,943,267.76
YRC Worldwide Inc.
RLR Investments LLC
URD
TAC - Spokane WA (URD) - Terminal C4
1,477,082.54
YRC Worldwide Inc.
TAC Spokane, LLC
YRC
TAC - Spokane, WA - Terminal C4
975,798.60
YRC Worldwide Inc.
Thunderbolt Management Group Inc (Attn Barry Jenkins)
YRC
Thunderbolt Colorado Springs CO - Terminal C4
639,191.61
YRC Worldwide Inc.
Dauntless ULC c/o Crown Enterprises
YRC
Other - Mississauga/Toronto Canada - Terminal C4
9,229,920.84
YRC Worldwide Inc.
Price Property and Investments LLC and Green-Blue 1818 LLC
YRC
Tower and 5200 Building - Terminal C4
20,368,745.70
YRC Worldwide Inc.
GPT Elkridge Terminal Owner LLC c/o Gramercy Property Trust Inc.
NPM
SE - Elkridge/Baltimore MD - Terminal C4
5,210,767.90
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Lubbock TX - Terminal C4
946,780.16
YRC Worldwide Inc.
A. Duie Pyle, Inc.
NPM
SE - Maspeth - Terminal C4
11,049,181.97
YRC Worldwide Inc.
A. Duie Pyle, Inc.
NPM
SE - Newburgh - Terminal C4
2,734,071.72
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Odessa TX - Terminal C4
557,574.47
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Amarillo, TX - Terminal C4
1,240,096.86
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - McAllen, TX - Terminal C4
1,479,453.46
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Miami, FL - Terminal C4
10,574,256.99
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Tulsa - Terminal C4
1,374,813.83
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Van Buren - Terminal C4
620,383.41
YRC Worldwide Inc.
A. Duie Pyle, Inc.
YRC
SE - Westbrook (Portland, ME) - Terminal C4
742,826.07
YRC Worldwide Inc.
A. Duie Pyle, Inc.
YRC
SE - Williston - Terminal C4
879,862.09
YRC Inc.
Clean Energy Finance, LLC
YRC
(4) 2011 Peterbuilt LNG 384 Series Tractors
231,502.46
YRC Enterprise Services, Inc.
Kronos
YRC
HRIS Workforce Software
910,335.59



Letters of Credit
Issuing Bank
LOC #
Beneficiary
Letter of Credit Total
SunTrust Bank
F844353
Old Republic Insurance Company
$132,243,850.00
SunTrust Bank
F856462
National Union Fire Insurance Company of Pittsburgh, PA, et al
$9,900,000.00
Wells Fargo Bank, N.A.
517615P
Hartford Fire Insurance Co.
$450,000.00
Wells Fargo Bank, N.A.
IS0014715U
QBE Insurance Corporation
$878,775.00
JPMorgan Chase Bank, N.A.
CPCS-742627
Bank of America, National Association, Canada Branch, FIA Card Services,
National Association
$2,710,000.00
JPMorgan Chase Bank, N.A.
CPCS-793046
Liberty Mutual Insurance Company
$8,000,000.00
JPMorgan Chase Bank, N.A.
CPCS-918562
Safety National Casualty Corporation
$3,000,000.00
JPMorgan Chase Bank, N.A.
TFTS-239248
Westchester Fire Insurance Company
$4,060,000.00
JPMorgan Chase Bank, N.A.
TFTS-271022
ExxonMobil Oil Corporation
$150,000.00
JPMorgan Chase Bank, N.A.
TFTS-333618
Macquarie Equipment Finance, LLC
$3,860,000.00
JPMorgan Chase Bank, N.A.
TFTS-359598
Canadian National Railway Company
$100,000.00
JPMorgan Chase Bank, N.A.
TFTS-777114
Truman Arnold Companies
$480,000.00
JPMorgan Chase Bank, N.A.
TFTS-780064
Musket Corporation
$1,500,000.00
JPMorgan Chase Bank, N.A.
TFTS-780065
Southern Counties Oil Co., a CA limited partnership
$250,000.00
JPMorgan Chase Bank, N.A.
TFTS-796000
Mansfield Oil Company of Gainesville, Inc.
$450,000.00





Schedule 10.2.5
Closing Date Dispositions

--------------------------------------------------------------------------------

•
Sale of property located at 2385 Route 715, Tannersville, PA 18372.

•
Sale of property located at 9711 State Avenue, Kansas City, Wyandotte County,
Kansas

•
Sale of property located at 9717 State Avenue, Kansas City, Wyandotte County,
Kansas

•
Sale of preferred shares of Newgistics, Inc.



Schedule 10.2.8
Transactions with Affiliates

--------------------------------------------------------------------------------

Included by reference are all transactions with affiliates provided for in the
10-Q filed on November 12, 2013 and the 10-K filed on February 21, 2013 by YRC
Worldwide Inc.


Schedule 10.2.9
Burdensome Agreements

--------------------------------------------------------------------------------

Included by reference are all contractual obligations provided for in the 10-Q
filed on November 12, 2013 and the 10-K filed on February 21, 2013 by YRC
Worldwide Inc.
















